Exhibit 10.1

 

Portions of the schedules to this Exhibit have been omitted pursuant to 17 CFR
240.24b-2 and filed separately with the Securities and Exchange Commission
pursuant to a Confidential Treatment Application filed with the Commission.

 

EXECUTION VERSION

 

FINANCING AGREEMENT

 

dated as of May 4, 2018

 

among

 

FERRELLGAS, L.P.,

as the Company

 

FERRELLGAS, INC.,

as the General Partner of the Company

 

CERTAIN SUBSIDIARIES OF FERRELLGAS, L.P.,
as Guarantors,

 

VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

 

TPG SPECIALTY LENDING, INC.,
as Administrative Agent, Collateral Agent and Lead Arranger,

 

PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

Section 1.1.

Definitions

1

Section 1.2.

Accounting and Other Terms

51

Section 1.3.

Interpretation, etc.

52

Section 1.4.

Time References

53

 

 

 

ARTICLE II LOANS AND LETTERS OF CREDIT

53

Section 2.1.

Term Loans

53

Section 2.2.

Revolving Loans

54

Section 2.3.

Letters of Credit

58

Section 2.4.

Pro Rata Shares

65

Section 2.5.

Use of Proceeds

66

Section 2.6.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

66

Section 2.7.

Interest

67

Section 2.8.

Conversion/Continuation

68

Section 2.9.

Default Interest

68

Section 2.10.

Fees

69

Section 2.11.

Scheduled Repayments of Term Loan

70

Section 2.12.

Voluntary Prepayments and Commitment Reductions

70

Section 2.13.

Mandatory Prepayments

71

Section 2.14.

Application of Prepayments/Reductions

73

Section 2.15.

General Provisions Regarding Payments

75

Section 2.16.

Ratable Sharing

77

Section 2.17.

Making or Maintaining LIBOR Rate Loans

78

Section 2.18.

Increased Costs; Capital Adequacy

81

Section 2.19.

Taxes; Withholding, etc.

82

Section 2.20.

Obligation to Mitigate

85

Section 2.21.

Defaulting Lenders

86

Section 2.22.

Removal or Replacement of a Lender

86

 

 

 

ARTICLE III CONDITIONS PRECEDENT

87

Section 3.1.

Closing Date

87

Section 3.2.

Conditions to Each Credit Extension

92

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

93

Section 4.1.

Organization; Requisite Power and Authority; Qualification

93

Section 4.2.

Capital Stock and Ownership

93

Section 4.3.

Due Authorization

94

Section 4.4.

No Conflict

94

Section 4.5.

Governmental Consents

94

Section 4.6.

Binding Obligation

94

Section 4.7.

Historical Financial Statements

95

Section 4.8.

Projections

95

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 4.9.

No Material Adverse Effect

95

Section 4.10.

Adverse Proceedings, etc.

95

Section 4.11.

Payment of Taxes

96

Section 4.12.

Properties

96

Section 4.13.

Environmental Matters

97

Section 4.14.

No Defaults

98

Section 4.15.

Material Contracts

98

Section 4.16.

Governmental Regulation

98

Section 4.17.

Margin Stock

98

Section 4.18.

Employee Matters

98

Section 4.19.

Employee Benefit Plans

99

Section 4.20.

Certain Fees

99

Section 4.21.

Solvency

99

Section 4.22.

Compliance with Statutes, etc.

99

Section 4.23.

Intellectual Property

99

Section 4.24.

Inventory and Equipment

100

Section 4.25.

Customers and Suppliers

100

Section 4.26.

Insurance

100

Section 4.27.

Common Enterprise

100

Section 4.28.

Permits, Etc.

100

Section 4.29.

Bank Accounts and Securities Accounts

101

Section 4.30.

Security Interests

101

Section 4.31.

Anti-Terrorism Laws

101

Section 4.32.

Reserved

101

Section 4.33.

Disclosure

101

Section 4.34.

Indebtedness

102

Section 4.35.

Use of Proceeds

102

Section 4.36.

Hedging Agreements

102

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

102

Section 5.1.

Financial Statements and Other Reports

102

Section 5.2.

Existence

108

Section 5.3.

Payment of Taxes and Claims

109

Section 5.4.

Maintenance of Properties

109

Section 5.5.

Insurance

109

Section 5.6.

Inspections

110

Section 5.7.

Lenders Meetings and Conference Calls

111

Section 5.8.

Compliance with Laws

111

Section 5.9.

Environmental

112

Section 5.10.

Subsidiaries

112

Section 5.11.

Additional Material Real Estate Assets

113

Section 5.12.

Reserved

113

Section 5.13.

Further Assurances

113

Section 5.14.

Miscellaneous Business Covenants

113

Section 5.15.

Post-Closing Matters

114

Section 5.16.

Books and Records

114

Section 5.17.

Designation as Senior Debt

114

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 5.18.

Commodity Risk Management Policy

114

Section 5.19.

Hedging Agreements

114

Section 5.20.

Accounts Receivable Securitization

115

Section 5.21.

SPE

115

 

 

 

ARTICLE VI NEGATIVE COVENANTS

115

Section 6.1.

Indebtedness

115

Section 6.2.

Liens

115

Section 6.3.

Equitable Lien

115

Section 6.4.

No Further Negative Pledges

116

Section 6.5.

Restricted Junior Payments

116

Section 6.6.

Restrictions on Subsidiary Distributions

118

Section 6.7.

Investments

118

Section 6.8.

Financial Covenants

119

Section 6.9.

Fundamental Changes; Disposition of Assets; Acquisitions

119

Section 6.10.

Disposal of Subsidiary Interests

121

Section 6.11.

Sales and Lease Backs

121

Section 6.12.

Transactions with Affiliates

121

Section 6.13.

Conduct of Business

122

Section 6.14.

Permitted Activities of General Partner

122

Section 6.15.

Changes to Certain Agreements and Organizational Documents

123

Section 6.16.

Accounting Methods

123

Section 6.17.

Deposit Accounts and Securities Accounts

123

Section 6.18.

Prepayments of Certain Indebtedness

124

Section 6.19.

Anti-Terrorism Laws

124

Section 6.20.

Commodity Risk Management Policy

124

Section 6.21.

Designation of Senior Debt

124

Section 6.22.

Restrictions on Hedging Agreements

125

Section 6.23.

Propane Sales

125

Section 6.24.

Floating Price Take-or-Pay Contracts

125

Section 6.25.

2020 Holdco Notes

125

 

 

 

ARTICLE VII GUARANTY

125

Section 7.1.

Guaranty of the Obligations

126

Section 7.2.

Contribution by Guarantors

126

Section 7.3.

Payment by Guarantors

126

Section 7.4.

Liability of Guarantors Absolute

126

Section 7.5.

Waivers by Guarantors

128

Section 7.6.

Guarantors’ Rights of Subrogation, Contribution, etc.

129

Section 7.7.

Subordination of Other Obligations

130

Section 7.8.

Continuing Guaranty

130

Section 7.9.

Authority of Guarantors or Company

130

Section 7.10.

Financial Condition of Company

130

Section 7.11.

Bankruptcy, etc.

130

Section 7.12.

Discharge of Guaranty Upon Sale of Guarantor

131

Section 7.13.

Keepwell

131

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

132

Section 8.1.

Events of Default

132

 

 

 

ARTICLE IX AGENTS

135

Section 9.1.

Appointment of Agents

135

Section 9.2.

Powers and Duties

136

Section 9.3.

General Immunity

136

Section 9.4.

Agents Entitled to Act as Lender

137

Section 9.5.

Lenders’ Representations, Warranties and Acknowledgment

138

Section 9.6.

Right to Indemnity

138

Section 9.7.

Successor Administrative Agent and Collateral Agent

139

Section 9.8.

Collateral Documents and Guaranty

141

Section 9.9.

Agency for Perfection

141

Section 9.10.

Reports and Other Information; Confidentiality; Disclaimers

142

Section 9.11.

Syndication Agent

143

 

 

 

ARTICLE X MISCELLANEOUS

143

Section 10.1.

Notices

143

Section 10.2.

Expenses

144

Section 10.3.

Indemnity

145

Section 10.4.

Set-Off

145

Section 10.5.

Amendments and Waivers

146

Section 10.6.

Successors and Assigns; Participations

148

Section 10.7.

Independence of Covenants

152

Section 10.8.

Survival of Representations, Warranties and Agreements

152

Section 10.9.

No Waiver; Remedies Cumulative

152

Section 10.10.

Marshalling; Payments Set Aside

152

Section 10.11.

Severability

152

Section 10.12.

Obligations Several; Independent Nature of Lenders’ Rights

153

Section 10.13.

Headings

153

Section 10.14.

APPLICABLE LAW

153

Section 10.15.

CONSENT TO JURISDICTION

153

Section 10.16.

WAIVER OF JURY TRIAL

154

Section 10.17.

Confidentiality

154

Section 10.18.

Usury Savings Clause

156

Section 10.19.

Counterparts

156

Section 10.20.

Effectiveness

156

Section 10.21.

PATRIOT Act Notice

156

Section 10.22.

Bank Product Providers

156

 

iv

--------------------------------------------------------------------------------


 

APPENDICES:

 

A-1

 

Term Loan Commitments

 

 

A-2

 

Revolving A Commitments

 

 

A-3

 

Revolving B Commitments

 

 

B

 

Notice Addresses

 

 

 

 

 

SCHEDULES:

 

1.1

 

Certain Material Real Estate Assets

 

 

4.1

 

Jurisdictions of Organization and Qualification

 

 

4.2

 

Capital Stock and Ownership

 

 

4.12

 

Real Estate Assets

 

 

4.13

 

Environmental Matters

 

 

4.15

 

Material Contracts

 

 

4.23

 

Intellectual Property

 

 

4.26

 

Insurance

 

 

4.29

 

Bank Accounts and Securities Accounts

 

 

4.34

 

Indebtedness

 

 

4.36

 

Hedging Agreements

 

 

5.15

 

Certain Post Closing Matters

 

 

6.1

 

Certain Indebtedness

 

 

6.2

 

Certain Liens

 

 

6.7

 

Certain Investments

 

 

6.9

 

Asset Sales

 

 

6.12

 

Certain Affiliate Transactions

 

 

 

 

 

EXHIBITS:

 

A-1

 

Funding Notice

 

 

A-2

 

Conversion/Continuation Notice

 

 

B

 

Compliance Certificate

 

 

C

 

Assignment Agreement

 

 

D

 

Certificate Regarding Non-Bank Status

 

 

E-1

 

Closing Date Certificate

 

 

E-2

 

Solvency Certificate

 

 

F

 

Counterpart Agreement

 

 

G

 

Pledge and Security Agreement

 

v

--------------------------------------------------------------------------------


 

FINANCING AGREEMENT

 

This FINANCING AGREEMENT, dated as of May 4, 2018, is entered into by and among
Ferrellgas, L.P., a Delaware limited partnership (“Company”), Ferrellgas, Inc.,
a Delaware corporation (“General Partner”) and certain Subsidiaries of Company,
as Guarantors, the Lenders from time to time party hereto, TPG SPECIALTY
LENDING, INC., a Delaware corporation (“TSL”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), and TSL, as collateral agent
for the Lenders (in such capacity, “Collateral Agent”) and lead arranger (in
such capacity, “Lead Arranger”).

 

W I T N E S S E T H:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend certain credit facilities to Company, in
an aggregate principal amount not exceeding $575,000,000, consisting of
(a) $275,000,000 aggregate principal amount of Term Loan, (b) up to $200,000,000
aggregate principal amount of Revolving A Commitments, which will include a
subfacility for the issuance of letters of credit in an amount not to exceed
$125,000,000 and (c) up to $100,000,000 aggregate principal amount of Revolving
B Commitments, the proceeds of which will be used as described in Section 2.5;

 

WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien in
the Collateral, including a pledge of all of the Capital Stock of each of its
Domestic Subsidiaries (except for any FSHCOs) and 65% of all voting Capital
Stock and 100% of all non-voting Capital Stock of each of its first-tier Foreign
Subsidiaries and any FSHCOs; and

 

WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on the
Collateral, including a pledge of all of the Capital Stock of each of their
respective Domestic Subsidiaries (including Company) and 65% of all voting
Capital Stock and 100% of all non-voting Capital Stock of each of their
respective first-tier Foreign Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.1.                                 Definitions.  The following terms
used herein, including in the preamble, recitals, exhibits and schedules hereto,
shall have the following meanings:

 

“2010 Holdco Indenture” means the Indenture, dated as of April 13, 2010, among
MLP, Ferrellgas Partners Finance Corp. and U.S. Bank National Association, as
trustee, as

 

--------------------------------------------------------------------------------


 

supplemented by the First Supplemental Indenture, dated as of April 13, 2010,
and the Second Supplemental Indenture, dated as of January 30, 2017.

 

“2010 Indenture” means the Indenture, dated as of November 24, 2010, among
Company, Ferrellgas Finance Corp. and U.S. Bank National Association, as
trustee.

 

“2013 Indenture” means the Indenture, dated as of November 4, 2013, among
Company, Ferrellgas Finance Corp. and U.S. Bank National Association, as
trustee.

 

“2015 Indenture” means the Indenture, dated as of June 8, 2015, among Company,
Ferrellgas Finance Corp. and U.S. Bank National Association, as trustee.

 

“2020 Holdco Notes” means the 8.625% Senior Notes due June 15, 2020, issued by
MLP and Ferrellgas Partners Finance Corp. pursuant to the 2010 Holdco Indenture.

 

“2021 Senior Notes” means the 6.50% Senior Notes due May 1, 2021, issued by
Company and Ferrellgas Finance Corp. pursuant to the 2010 Indenture.

 

“2022 Senior Notes” means the 6.75% Senior Notes due January 15, 2022, issued by
Company and Ferrellgas Finance Corp. pursuant to the 2013 Indenture.

 

“2023 Senior Notes” means the 6.75% Senior Notes due June 15, 2023, issued by
Company and Ferrellgas Finance Corp. pursuant to the 2015 Indenture.

 

“Accounts Receivable Securitization” means a financing arrangement involving the
transfer or sale of accounts receivable of Company or any of its Subsidiaries in
the ordinary course of business through one or more SPEs, the terms of which
arrangement do not impose (a) any recourse or repurchase obligations upon
Company or any Restricted Subsidiary of Company (other than any such SPE) except
to the extent of the breach of any customary representation, warranty or
covenant by Company or such Subsidiary in connection therewith or (b) any
negative pledge or Lien on any accounts receivable or other assets of the
Company or its Subsidiaries (other than the SPE) not intended to be transferred
to any such SPE in connection with such arrangement.

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the
interest rate per annum determined by Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (a) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for Dollars for an amount comparable to such LIBOR
Rate Loan and having a borrowing date and a maturity comparable to such Interest
Period (or (x) if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement ratedetermined by Administrative Agent at such time
(which determination shall be conclusive absent manifest error), (y) if the
Adjusted

 

2

--------------------------------------------------------------------------------


 

LIBOR Rate is unascertainable as set forth in Section 2.17(b), a comparable
replacement rate determined in accordance with Section 2.17(b)), by (b) a number
equal to 1.00 minus the Reserve Percentage; provided, however, that if the
Adjusted LIBOR Rate determined as provided above would be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement, and (b) 1.25%
per annum.  The Adjusted LIBOR Rate shall be adjusted with respect to any LIBOR
Rate Loan that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  Administrative Agent shall give
reasonably prompt notice to the Company of the Adjusted LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent in writing from time to time as the account into which the
Loan Parties shall make all payments to Administrative Agent under this
Agreement and the other Loan Documents.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of General Partner or Company or any of its Restricted
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims) or other regulatory
body or any mediator or arbitrator, whether pending or, to the knowledge of
General Partner or Company or any of its Restricted Subsidiaries, threatened in
writing against or affecting General Partner or Company or any of its Restricted
Subsidiaries or any property of Company or any of its Restricted Subsidiaries.

 

“Affected Lender” has the meaning specified in Section 2.17(a).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person.  For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (b) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.  Notwithstanding
anything herein to the contrary, in no event shall any Agent or any Lender or
any of their Affiliates or Related Funds be considered an “Affiliate” of any
Loan Party.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Amounts Due” has the meaning specified in Section 2.16.

 

“Aggregate Payments” has the meaning specified in Section 7.2.

 

3

--------------------------------------------------------------------------------


 

“Agreement” means this Financing Agreement and any annexes, exhibits and
schedules attached hereto as it may be amended, supplemented or otherwise
modified from time to time.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Law” shall mean all Laws applicable to the Person, conduct,
transaction, covenant, other document or contract in question, including all
provisions of all applicable state, federal and foreign constitutions, statutes,
rules, regulations, treaties, directives and orders of any Governmental
Authority, and all orders, judgments and decrees of all courts and arbitrators.

 

“Applicable Margin” means (a)with respect to Term Loans and Revolving Loans that
are LIBOR Rate Loans, 5.75% and (b) with respect to Term Loans and Revolving
Loans that are Base Rate Loans, 4.75%.

 

“Application Event” means the (a) occurrence of an Event of Default and (b) the
election by Collateral Agent or the Required Lenders during the continuance of
such Event of Default to require that payments and proceeds of Collateral be
applied pursuant to Section 2.15(h).

 

“Approved Counterparty” means a counterparty to a Hedging Agreement that either
(a) is a Lender, an Agent or any Affiliate thereof, (b) is a Person whose senior
unsecured long-term debt obligations are rated BBB- or higher by S&P and Baa3 or
higher by Moody’s  or (c) is approved by the Collateral Agent in its reasonable
business judgment.

 

“Approved Valuation Firm” means Alvarez & Marsal Valuation Services, LLC or any
other independent valuation firm selected by the Administrative Agent and,
unless an Event of Default shall then exist, approved by Company (such approval
not to be unreasonably withheld, conditioned or delayed).

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to
(other than to or with a Loan Party which is not General Partner), or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Loan Party’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any Loan Party, other than inventory sold,
licensed in the ordinary course of business or leased in the ordinary course of
business.  For purposes of clarification, “Asset Sale” shall include (a) the
sale or other disposition for value of any contracts, or (b) the early
termination or modification of any contract resulting in the receipt by any Loan
Party of a cash payment or other consideration in exchange for such event (other
than payments in the ordinary course for accrued and unpaid amounts due through
the date of termination or modification or payments received under Hedging
Agreements or commodity purchase or sale agreements terminated or modified in
the ordinary course of business); provided, that “Asset Sale” shall not include
the sale, lease, sub-lease, sale

 

4

--------------------------------------------------------------------------------


 

and leaseback, assignment, conveyance, transfer, license or other disposal of
any assets, in each case in one transaction or a series of related transitions,
for consideration with a fair market value of less than $1,000,000 or payments
from the modification or early termination of any contract of less than
$1,000,000.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer, director of finance, treasurer, assistant treasurer or
controller, in each case, (a) with respect to whom Administrative Agent has
completed all required “know your customer” regulatory compliance and background
checks have been completed and the results thereof are satisfactory to
Administrative Agent in its sole discretion and (b) whose incumbency has been
certified to Administrative Agent.

 

“Availability” means, as of any date of determination, the amount equal to
(a) the lesser of (i) the Revolving Commitments and (ii) the Borrowing Base
minus (b) the sum of (i) the aggregate outstanding principal amount of all
Revolving Loans and (ii) the Letter of Credit Obligations.

 

“Available Cash” has the meaning given to such term in the Partnership
Agreement, as amended to and including the Closing Date.

 

“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time between a Loan Party, on the one hand, and a
Lender or its Affiliates, on the other hand, in connection with any of the Bank
Products, including, without limitation, any Lender-Provided Hedging Agreement.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Collateral Agent) to be held by the
applicable Bank Product Provider or the Collateral  Agent for the benefit of the
Bank Product Providers, in each case, in an amount equal to 100% of such Bank
Product Obligations.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Loan Party to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Collateral Agent or any Lender as a result of Collateral Agent
or such Lender purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to such
Loan Party pursuant to the Bank Product Agreements.

 

5

--------------------------------------------------------------------------------


 

“Bank Product Provider” means any Lender or Affiliate thereof that provides Bank
Products to any Loan Party.

 

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $35,000,000 and (b) the amount of reserves that the Collateral Agent has
established based upon the Collateral Agent’s reasonable determination of the
credit exposure in respect of the outstanding Bank Products Obligations on such
date of which the Company and the Lenders have received notice from the
Collateral Agent.

 

“Bank Products” means any service or facility extended to the Loan Parties by
any Lender or its Affiliates including:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services,
and (g) Lender-Provided Hedging Agreements.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per. annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Overnight Bank Funding Rate in
effect on such day plus ½ of 1%, (c) the sum of the Daily LIBOR Rate in effect
on such day plus 1%, so long as a Daily LIBOR Rate is offered, ascertainable and
not unlawful, and (d) 4.50% per annum.  Any change in the Base Rate (or any
component thereof) shall take effect at the opening of business on the day such
change occurs.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, each Lender, each L/C Issuer and each Bank
Product Provider.

 

“Board of Directors” means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.

 

“Borrowing Base” means, as of any date of determination, (a) 75% of the Propane
Customer List NOLV reflected in the most recently delivered Valuation Report
minus (b) the Bank Product Reserve.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” shall mean any day

 

6

--------------------------------------------------------------------------------


 

which is a Business Day described in clause (a) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize” or “Cash Collateralization” means to deliver to the
Collateral Agent an amount (whether in cash or in the form of a backstop letter
of credit in form and substance reasonably satisfactory to, and issued by a U.S.
commercial bank reasonably acceptable to, the Collateral Agent in its reasonable
discretion) equal to 105% of the sum of (a) the Maximum Undrawn Amount plus
(b) the aggregate amount of all unreimbursed payments and disbursements under
each Letter of Credit which have not been converted to Revolving A Loans.

 

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

7

--------------------------------------------------------------------------------


 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit D.

 

“Change of Control” means, at any time, any of the following occurrences:

 

(a)                                 the Permitted Holders shall cease to
beneficially own and control, directly or indirectly, at least 51% on a fully
diluted basis of the aggregate economic and voting interests in the Capital
Stock of General Partner;

 

(b)                                 the General Partner ceases to be the sole
general partner of Company with the power to manage and control Company;

 

(c)                                  MLP shall cease to beneficially own and
control, directly or indirectly, 100% on a fully diluted basis of the aggregate
limited partnership interests in the Capital Stock of Company;

 

(d)                                 any Person or “group” (within the meaning of
Rules 13d 3 and 13d 5 under the Exchange Act) other than the Permitted Holders
(i) shall have acquired beneficial ownership of 33% or more on a fully diluted
basis of the voting and/or economic interest in the Capital Stock of General
Partner or (ii) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the Board of Directors (or similar governing
body) of General Partner;

 

(e)                                  Company shall cease, except in connection
with any transaction permitted pursuant to Section 6.9(a), Section 6.9(c)(ii),
Section 6.9(c)(iii), or Section 6.10 to beneficially own and control, directly
or indirectly, 100% on a fully diluted basis of the economic and voting interest
in the Capital Stock of each Loan Party (other than General Partner);

 

(f)                                   the majority of the seats (other than
vacant seats) on the Board of Directors (or similar governing body) of General
Partner (or its direct or indirect parent holding company) cease to be occupied
by Persons who either (i) were members of the Board of Directors of General
Partner (or its direct or indirect parent holding company) on the Closing Date,
or (ii) during any period within 12 consecutive months, were nominated for
election by the Board of Directors of General Partner (or its direct or indirect
parent holding company), a majority of whom were directors on the Closing Date
or whose election or nomination for election was previously approved by a
majority of such directors;

 

(g)                                  (i)  any Loan Party consolidates or
amalgamates with or merges into another entity or conveys, transfers or leases
all or substantially all of its property and assets to another Person (other
than in connection with any transaction permitted pursuant to Section 6.9), or
(ii) except in connection with any transaction permitted pursuant to
Section 6.9(a), any entity consolidates or amalgamates with or merges into any
Loan Party in a transaction pursuant to which the outstanding voting Capital
Stock of such Loan Party is reclassified or changed into or exchanged for cash,
securities or other property, other than any such transaction described in this
clause (ii) in which either (A) in the case of any such transaction involving
Company (or its direct or indirect ultimate parent holding company), no Person
or group (within the meaning of Section 13(d)(3) of the Exchange Act), other
than the General Partner or the Permitted Holder, has, directly or indirectly,
acquired beneficial ownership of more than 33% of the aggregate outstanding
voting or economic power of the Capital Stock of Company (or its direct or
indirect

 

8

--------------------------------------------------------------------------------


 

ultimate parent holding company) or (B) in the case of any such transaction
involving a Loan Party other than General Partner or Company, Company has direct
or indirect beneficial ownership of 100% of the aggregate voting and economic
power of all Capital Stock of the resulting, surviving or transferee entity; or

 

(h)                                 any “change of control” or similar event
shall occur under, and as defined in or set forth in the documents evidencing or
governing the Capital Stock or any Indebtedness of Company or its Restricted
Subsidiaries.

 

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders:  (i) Lenders having Term Loan Exposure, (ii) Lenders having Revolving A
Exposure, and (iii) Lenders having Revolving B Exposure, and (b) with respect to
Loans, each of the following classes of Loans:  (i) Term Loans, (ii) Revolving A
Loans and (iii) Revolving B Loans.

 

“Closing Date” means the date on which the Term Loans are made.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.

 

“Collateral Agent” has the meaning specified in the preamble hereto.

 

“Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to Collateral Agent.

 

“Collateral Documents” means the Pledge and Security Agreement, the MLP Pledge
Agreement, the Mortgages, the Collateral Access Agreements, if any, any Control
Agreement, and all other instruments, documents and agreements delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Collateral Agent, for the benefit of Secured Parties, a Lien
on any real, personal or mixed property of that Loan Party as security for the
Obligations, in each case, as such Collateral Documents may be amended or
otherwise modified from time to time.

 

“Commercial Operation Date” means the first date on which a Material Project
has, or Material Acquired Assets have, achieved commercial operation.

 

“Commitment” means any Revolving Commitment or Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

9

--------------------------------------------------------------------------------


 

“Commodity Risk Management Policy” means the Amended and Restated Commodity Risk
Management Policy as of July 14, 2008 of the MLP and Company, as amended from
time to time in compliance with Section 6.20.

 

“Company” has the meaning specified in the preamble hereto.

 

“Completion Percentage” means, as of any date of determination, (a) the
then-current percentage of completion of a Material Project or (b) the
then-current percentage of anticipated full operation of Material Acquired
Assets.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are included
in “purchase of property and equipment or which should otherwise be capitalized”
or similar items reflected in the consolidated statement of cash flows of
Company and its Restricted Subsidiaries.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Charges for such period, excluding any paid-in-kind interest,
amortization of deferred financing costs, and any realized or unrealized gains
or losses attributable to Hedging Agreements entered into in respect of interest
rates.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Company and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following, to the extent deducted in calculating such Consolidated Net
Income: (i) any extraordinary non-cash loss, expenses related to the early
extinguishment of Indebtedness, asset and goodwill impairment charges and any
net losses realized in connection with an Asset Sale, (ii) non-recurring
severance or restructuring cost (subject to an aggregate cap during the term of
this Agreement of $10,000,000), (iii) litigation reserves, legal fees for
related professional services, and costs for adverse results in legal
proceedings (subject to an aggregate cap during the term of this Agreement of
$10,000,000), (iv) any acquisition transaction costs, (v) any bad debt expense
associated with the Jamex Secured Promissory Note (vi) the provision for Taxes
based on income or profits of the Company and its Restricted Subsidiaries,
(vii) the Consolidated Interest Charges for such period, whether paid or accrued
(including amortization of original issue discount, non-cash interest payments
and the interest component of any payments associated with Attributable
Indebtedness in respect of Capital Leases and net payments (if any) pursuant to
Hedging Agreements in respect of interest

 

10

--------------------------------------------------------------------------------


 

rates), (viii) the depreciation and amortization charges (including amortization
of other intangibles but excluding amortization of prepaid cash expenses that
were paid in a prior period), and (ix) other non-recurring expenses reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period (including those related to dispositions and those
resulting from the requirements of SFAS 133), plus (b) to the extent deducted in
calculating such Consolidated Net Income, non-cash employee compensation
expenses of the Company and its Restricted Subsidiaries, minus (c) to the extent
included in calculating such Consolidated Net Income, all non-cash items
increasing Consolidated Net Income (including those related to Dispositions and
those resulting from the requirements of SFAS 133), in each case in this
definition of or by the Company and its Restricted Subsidiaries for such
Measurement Period, without duplication on a consolidated basis and determined
in accordance with GAAP, plus (d) at the Company’s option, Material Project
EBITDA Adjustments; provided that such amount in this clause (d) shall be
limited to 10% of Consolidated EBITDA (determined without including any Material
Project EBITDA Adjustments).

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Company and its Restricted Subsidiaries on a consolidated basis
equal to:  (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated EBITDA for such period, plus (ii) interest income for such
period, plus (iii) other income (excluding any income attributable to Asset
Sales, any non-cash gains or losses, and unrealized gains or losses from
derivatives), plus (iv) the Consolidated Working Capital Adjustment, minus
(b) the sum, without duplication, of the amounts for such period of
(i) voluntary and scheduled (but not mandatory) repayments of Consolidated Total
Debt for such period and after such period and prior to the date on which any
Consolidated Excess Cash Flow required prepayment is required to be made in
respect of such prior period and to the extent designated in writing as a
voluntary prepayment being made in respect of such required Consolidated Excess
Cash Flow prepayment for such prior period (excluding repayments of Revolving
Loans except to the extent the applicable Revolving Commitments are permanently
reduced in connection with such repayments), plus (ii) Consolidated Capital
Expenditures (net of any proceeds of (A) Net Proceeds of Asset Sales to the
extent reinvested or eligible for reinvestment in accordance with
Section 2.13(a), (B) Net Proceeds to the extent reinvested or eligible for
reinvestment in accordance with Section 2.13(b), and (C) any proceeds of related
financings with respect to such expenditures), plus (iii) Consolidated Cash
Interest Expense, plus (iv) provisions for current taxes based on income of
Company and its Restricted Subsidiaries and payable in cash with respect to such
period, plus (v) cash distributions made by Company pursuant to Section 6.5.

 

“Consolidated Fixed Charges” means, for any Measurement Period, the sum, without
duplication, of the amounts determined for Company and its Restricted
Subsidiaries on a consolidated basis equal to (a) Consolidated Interest Charges
and distributions or dividends paid on any Disqualified Capital Stock, (b) the
portion of income taxes actually paid in cash during such Measurement Period in
accordance with GAAP (including, without duplication, tax distributions made by
Company pursuant to Section 6.5 during such Measurement Period), and
(c) scheduled payments of principal on Consolidated Total Debt (other than the
final principal payment at maturity) and ordinary course settlement payments
under Hedging Agreements.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Interest Charges” means, with respect to the Company and the
Restricted Subsidiaries for any Measurement Period, on a consolidated basis, the
sum of (a) all interest, fees (including letter of credit fees), charges and
related expenses paid or payable (without duplication) by the Company and the
Restricted Subsidiaries for that period to the Agents and the Lenders under this
Agreement or to any other lender in connection with borrowed money (including
capitalized interest) or the deferred purchase price of assets that are
considered “interest expense” under GAAP, plus (b) the portion of rent paid or
payable (without duplication) by the Company and the Restricted Subsidiaries for
that period under Capital Leases that should be treated as interest in
accordance with Financial Accounting Standards Board Statement No. 13, on a
consolidated basis.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains for such Measurement Period,
(b) the net income of any Restricted Subsidiary during such Measurement Period
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such income is not permitted by
operation of the terms of its Organizational Documents or any agreement,
instrument or law applicable to such Restricted Subsidiary during such
Measurement Period, except that the Company’s equity in any net loss of any such
Restricted Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
Measurement Period of any Person if such person is not a Restricted Subsidiary,
except that the Company’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Company or a Restricted Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Company as described in clause (b) of this
proviso); provided further that, Consolidated Net Income shall include
extraordinary losses for such Measurement Period and exclude the cumulative
effect of a change in accounting principles and unrealized gains and losses from
derivatives.

 

“Consolidated Non-Acquisition Capital Expenditures” means, for any period,
Consolidated Capital Expenditures excluding the portion thereof expended for
“business acquisitions” or similar items reflected in the consolidated statement
of cash flows of Company and its Restricted Subsidiaries.

 

“Consolidated Total Debt” means, as at any date of determination for Company,
the aggregate principal amount (or stated balance sheet amount, if larger) of
all Indebtedness of Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, but excluding the amount of all
Hedge Liabilities to the extent cash collateralized.

 

“Consolidated Total Secured Debt” means, as at any date of determination for
Company, the aggregate principal amount (or stated balance sheet amount, if
larger) of all secured Indebtedness of Company and its Restricted Subsidiaries
secured (or intended to be secured) on a first priority basis determined on a
consolidated basis in accordance with GAAP, including, without limitation, the
Maximum Undrawn Amount of all outstanding Letters of Credit but excluding the
amount of all Hedge Liabilities to the extent cash collateralized.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets minus Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control Agreement” means a customary control agreement, in form and substance
reasonably satisfactory to Collateral Agent, executed and delivered by Company
or one of its Restricted Subsidiaries, Collateral Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Loan Party pursuant to Section 5.10.

 

“Covered Entity” shall mean (a) each Loan Party, each Subsidiary of each Loan
Party, and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Extension” means the making of a Loan or the issuance, amendment,
extension or renewal of a Letter of Credit.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the Reserve Percentage; provided, however, that if the Daily LIBOR
Rate determined as provided above would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Lender Defaulted Loans) over the aggregate outstanding principal amount of all
Loans of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.5(c), and ending on the earliest of the following dates:  (a) the date
on which all Commitments are cancelled or terminated and/or the Obligations are
declared or become immediately due and payable, (b) the date on which (i) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Lender Defaulted
Loans of such Defaulting Lender or by the non pro rata application of any
voluntary or mandatory prepayments of the Loans in accordance with the terms of
Section 2.12 or Section 2.13 or by a combination thereof), and (ii) such
Defaulting Lender shall have delivered to Company and Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, (c) the date on which Company, Administrative Agent
and Required Lenders waive all Funding Defaults of such Defaulting Lender in
writing, and (d) the date on which Collateral Agent shall have waived all
violations of Section 9.5(c) by such Defaulting Lender in writing.

 

“Defaulting Lender” has the meaning specified in Section 2.21.

 

“Default Rate” means any interest payable pursuant to Section 2.9.

 

“Deposit Account” means a demand, time, savings or like account with a bank,
savings and loan association, credit union or like organization, other than an
account evidenced by a negotiable certificate of deposit.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash or in kind, or (d) is convertible into or exchangeable at the option of
the holder for (i) Indebtedness or (ii) any other Capital Stock that would
constitute Disqualified Capital Stock, in each case of clauses (a) through (d),
prior to the date that is 91 days after the Term Loan Maturity Date.

 

14

--------------------------------------------------------------------------------


 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Restricted Subsidiary organized under the laws
of the United States of America, any State thereof or the District of Columbia.

 

“Drawing Date” has the meaning specified therefor in Section 2.3(d)(ii).

 

“Eligible Assignee” means (a) in the case of the Revolving Loans or Revolving
Commitments, (i) any Lender with Revolving Exposure or any Affiliate (other than
a natural person) of a Lender with Revolving Exposure, (ii) a commercial bank
organized under the laws of the United States, or any state thereof, and having
total assets or net worth in excess of $1,000,000,000, (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets or net worth in excess of
$1,000,000,000, provided that such bank is acting through a branch or agency
located in the United States, and (iv) a finance company, insurance company, or
other financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business
and having (together with its Affiliates) total assets or net worth in excess of
$250,000,000, (b) in the case of the Term Loans, (i) any Lender, any Affiliate
of any Lender and any Related Fund (any two or more Related Funds being treated
as a single Eligible Assignee for all purposes hereof), and (ii) any commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses, and (c) any other
Person (other than a natural Person) approved by Collateral Agent and, when no
Default or Event of Default exists, the Company; provided, (i) neither
(A) Company nor any Affiliate of Company nor (B) the Permitted Holders nor any
Affiliate of the Permitted Holders shall, in any event, be an Eligible Assignee,
and (ii) no Person owning or controlling any trade debt or Indebtedness of any
Loan Party other than the Obligations or any Capital Stock of any Loan Party (in
each case, unless approved by Collateral Agent) shall, in any event, be an
Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was, within the past six (6) years, sponsored,
maintained or contributed to by, or required to be contributed by, Company, any
of its Guarantor Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Authority or any other Person, involving
(a) any actual or alleged violation of any Environmental Law; (b) any Hazardous
Material or any actual or alleged Hazardous Materials Activity; (c) injury to
the environment, natural resource, any Person (including wrongful death) or
property (real or personal) in connection with Hazardous Materials or actual or
alleged violations of Environmental Laws; or (d) actual or alleged Releases or
threatened Releases of Hazardous Materials either (i) on, at or migrating from
any assets, properties or businesses currently or formerly owned or operated by
any Loan Party or any of its Restricted Subsidiaries or any predecessor in
interest, (ii) from adjoining properties or businesses, or (iii) onto any
facilities which received Hazardous

 

15

--------------------------------------------------------------------------------


 

Materials generated by any Loan Party or any of its Restricted Subsidiaries or
any predecessor in interest.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, decrees, permits, licenses or binding
determinations of any Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (a) the manufacture, generation, use,
storage, transportation, treatment, disposal or Release of Hazardous Materials;
or (b) occupational safety and health, industrial hygiene, land use or the
protection of the environment, human, plant or animal health or welfare.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses (including monies paid in settlement), damages, punitive
damages, natural resources damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred in connection with
any Remedial Action, any Environmental Claim, or any other claim or demand by
any Governmental Authority or any Person that relates to any actual or alleged
violation of Environmental Laws, actual or alleged exposure or threatened
exposure to Hazardous Materials, or any actual or alleged Release or threatened
Release of Hazardous Materials.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member,
and (c) solely for purposes of Section 302 of ERISA and Section 412 of the Code,
any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.  Any former ERISA Affiliate of Company or any of
its Guarantor Subsidiaries shall continue to be considered an ERISA Affiliate of
Company or any such Guarantor Subsidiary within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of Company or such
Guarantor Subsidiary and with respect to liabilities arising after such period
for which Company or such Guarantor Subsidiary could be liable under the
Internal Revenue Code or ERISA.

 

16

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation), (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan or a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Internal Revenue Code or Section 303 of
ERISA) or  that any Multiemployer Plan is, or is expected to be, in “critical”
or “endangered” status under Section 432 of the Internal Revenue Code or
Section 305 of ERISA, (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA, (d) the
withdrawal by Company, any of its Guarantor Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
Company, any of its Guarantor Subsidiaries or any of their respective Affiliates
pursuant to Section 4063 or 4064 of ERISA, (e) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan, (f) the imposition
of liability on Company, any of its Guarantor Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA, (g) the withdrawal of
Company, any of its Guarantor Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by Company, any of its Guarantor Subsidiaries
or any of their respective ERISA Affiliates of notice from any Multiemployer
Plan that it is in  insolvency pursuant to Section 4245 of ERISA, or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA, or
(h) the imposition of a Lien pursuant to ERISA with respect to any Pension Plan.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability on such date minus the aggregate amount, if any, of all trade
payables of Company and its Restricted Subsidiaries aged in excess of 30 days
past due and all book overdrafts of Company and its Restricted Subsidiaries on
such date minus the aggregate outstanding amount of all Hedge Liabilities net of
any margin posted in respect thereof on such date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Accounts” means (a) Field Deposit Accounts containing proceeds of
Wholesale Accounts Receivable (solely to the extent such proceeds are subject to
an Accounts Receivable Securitization), (b) payroll accounts, and (c) other
Deposit Accounts or Securities Accounts maintained by the Loan Parties with a
balance in any such individual Deposit Account or Securities Account not
exceeding $10,000 at any time or an aggregate balance for all such Deposit
Accounts and Securities Accounts not exceeding $250,000 at any time.

 

17

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

“Existing Credit Agreement” means the Credit Agreement dated as of November 2,
2009 among Company, General Partner, the lenders party thereto, Bank of America,
N.A., as the administrative agent and the other agents party thereto, as amended
prior to the Closing Date.

 

“Extraordinary Receipts” means any cash received by Company or any of its
Restricted Subsidiaries from foreign, United States, state or local income tax
refunds.

 

“Fair Share” has the meaning specified in Section 7.2.

 

“Fair Share Contribution Amount” has the meaning specified in Section 7.2.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“FCI ESOT” means the employee stock ownership trust of Ferrell Companies, Inc.
organized under Section 4975(e)(7) of the Internal Revenue Code.

 

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) calculated by the Federal Reserve Bank of New York (or any
successor), based on such day’s federal funds transactions by depository
institutions, as determined in such manner as such Federal Reserve Bank (or any
successor) shall set forth on its public website from time to time, and as
published on the next succeeding Business Day by such Federal Reserve Bank as
the “Federal Funds Effective Rate”; provided, that, if such Federal Reserve Bank
(or its successor) does not publish such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was published (or announced, as applicable).

 

18

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement dated as of the date hereof between
Company, Administrative Agent, and Collateral Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Ferrell Related Parties” means collectively (a) the spouse or any lineal
descendant of James E. Ferrell, (b) any trust for his benefit or for the benefit
of his spouse or any such lineal descendants, (c) any corporation, partnership
or other entity in which James E. Ferrell and/or such other Persons referred to
in the foregoing clauses (a) and (b) are the direct record and beneficial owners
of all of the voting and nonvoting Equity Interests, (d) the FCI ESOT, (e) any
participant in the FCI ESOT whose ESOT account has been allocated shares of
Ferrell Companies, Inc., (f) Ferrell Companies, Inc., as long as it is
controlled by, and is at least seventy-five percent (75%) owned by, any Persons
described in the preceding clauses (a) through (e), or (g) any wholly-owned
Subsidiary of Ferrell Companies, Inc., as long as it is controlled by, and is at
least seventy-five percent (75%) owned by, any Persons described in the
preceding clauses (a) through (e).

 

“Field Customer Type” means the following categories of Propane Segment
customer: residential, industrial/commercial, agriculture, national, transport,
reseller and Blue Rhino.

 

“Field Deposit Accounts” means Deposit Accounts into which monies, checks,
notes, drafts and other payments constituting proceeds of Wholesale Accounts
Receivable are forwarded or deposited, which amounts are deposited or
transferred to (i) a Deposit Account subject to a Control Agreement within one
Business Day, (ii) an Excluded Account or (iii) a deposit account of a SPE.

 

“Final Satisfaction Date” means the first date on which all of the following
have occurred: (a) the Commitments have terminated or expired, (b) payment in
full in cash of all Obligations (other than (i) contingent obligations for which
no claim has been made in writing and (ii) Bank Product Obligations which are
subject to clause (d) below), (c) all Letters of Credit have terminated, been
Cash Collateralized or other arrangements reasonably satisfactory to the L/C
Issuer thereof have been made and (d) all Bank Product Obligations have been
terminated and paid in full or, if the Bank Product Provider otherwise agrees,
Bank Product Collateralization has been provided in respect thereof or other
arrangements reasonably satisfactory to the Bank Product Provider thereof have
been made.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries in accordance with GAAP as at the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year-end adjustments.

 

19

--------------------------------------------------------------------------------


 

“Financial Plan” has the meaning specified in Section 5.1(i).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
July 31st of each calendar year.

 

“Fixed Charge Coverage Ratio” means the ratio as of the last day of each
Measurement Period beginning with the last day of the first Fiscal Quarter
ending after the Closing Date of (a) Consolidated EBITDA for such Measurement
Period minus Consolidated Non-Acquisition Capital Expenditures for such
Measurement Period to (b) Consolidated Fixed Charges for such Measurement
Period.

 

“Fixed Price Volumes” has the meaning specified therefor in Section 5.19.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

 

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

 

“Flow of Funds Agreement” means that certain Flow of Funds Agreement, dated as
of the Closing Date, duly executed by the Company, each Agent, each Lender and
any other person party thereto, in form and substance reasonably satisfactory to
the Agents, in connection with the disbursement of Loan proceeds in accordance
with Section 2.5.

 

“Foreign Official” means any officer or employee of a non-U.S. government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“FSHCO” shall mean any Domestic Subsidiary substantially all of whose assets
consist of the equity interests or debt of one or more Foreign Subsidiaries.

 

“Funding Default” has the meaning specified in Section 2.21.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

20

--------------------------------------------------------------------------------


 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“General Partner” has the meaning specified in the preamble hereto.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any Governmental Authority.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning specified in the Pledge and Security Agreement.

 

“Guaranteed Obligations” has the meaning specified in Section 7.1; provided that
such term shall exclude Excluded Swap Obligations.

 

“Guarantor” means (a) General Partner, (b) each Domestic Subsidiary of Company,
and (c) each other Person which guarantees, pursuant to Article VII or
otherwise, all or any part of the Obligations, other than the MLP.  No Foreign
Subsidiary or FSHCO of Company shall be required to be a Guarantor on the
Closing Date.

 

“Guarantor Subsidiary” means each Restricted Subsidiary of Company that is a
Guarantor.

 

“Guaranty” means (a) the guaranty of each Guarantor set forth in Article VII,
(b) the MLP Guaranty, and (c) each other guaranty, in form and substance
satisfactory to Collateral Agent, made by any other Guarantor for the benefit of
the Secured Parties guaranteeing all or part of the Obligations.

 

“Hazardous Materials” means, regardless of amount or quantity, (a) any element,
compound or chemical that is defined, listed or otherwise classified as a
contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous waste, special waste, or solid waste
under Environmental Laws or that is likely to cause immediately, or at some
future time, harm to or have an adverse effect on, the environment or risk to
human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated

 

21

--------------------------------------------------------------------------------


 

biphenyls; (d) any substance exhibiting a hazardous waste characteristic,
including, without limitation, corrosivity, ignitability, toxicity or reactivity
as well as any radioactive or explosive materials; (e) any raw materials,
building components (including, without limitation, asbestos-containing
materials) and manufactured products containing hazardous substances listed or
classified as such under Environmental Laws; and (f) any substance or materials
that are otherwise regulated under Environmental Law.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedging Agreement” means any swap, collar, or forward contract designed to
protect against fluctuations in interest rate, currency or commodity prices or
values (including, without limitation, any option with respect to any of the
foregoing and any combination of the foregoing agreements or arrangements), and
any confirmation executed in connection with any such agreement or arrangement.

 

“Hedge Liabilities” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreement have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender, an Agent or any Affiliate of a Lender or an Agent).

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (a) the audited
financial statements of Company and its Subsidiaries, for the Fiscal Year ended
July 31, 2017, consisting of consolidated balance sheets and the related
consolidated statements of operations, comprehensive loss, partners’ deficit and
cash flows for such Fiscal Year and (b)(i) unaudited financial statements of
Company and its Subsidiaries, consisting of consolidated balance sheets and the
related consolidated statements of operations, comprehensive loss, partners’
deficit and cash flows for the Fiscal Quarters ending October 31, 2017 and
January 31, 2018 and (ii) the internally prepared monthly financial statements
in the form previously provided to the Agents prior to the Closing Date for the
months ending on August 31, 2017 through March 31, 2018, in the case of clauses
(a) and (b)(i), certified by the chief financial officer of Company that they
fairly present, in all material respects, the financial condition of Company and
its Subsidiaries as at the

 

22

--------------------------------------------------------------------------------


 

dates indicated and the results of their operations and their cash flows for the
periods indicated, subject, if applicable, to changes resulting from audit and
normal year-end adjustments.

 

“Holdco Exchange Transaction” means a transaction or series of related
transactions that results in the exchange by holders of the 2020 Holdco Notes
for Permitted Replacement Indebtedness or Permitted Unsecured Debt issued by the
MLP or the redemption or purchase of the 2020 Holdco Notes for cash permitted to
be used under the Loan Documents (including, without limitation, Section 6.5 and
6.7), or any combination of the foregoing if:

 

(a)                                 upon any such exchange, redemption, or
purchase (other than an exchange of 2020 Holdco Notes for Permitted Replacement
Indebtedness or a purchase by the Company of 2020 Holdco Notes for cash), the
2020 Holdco Notes that are exchanged, redeemed, or purchased are extinguished;

 

(b)                                 upon any exchange of 2020 Holdco Notes for
Permitted Replacement Indebtedness that is secured, (i) the Company has received
sufficient Net Cash Proceeds from Specified Transactions plus any additional
amount permitted under Section 6.5(f)(iii)(y) to redeem or purchase any 2020
Holdco Notes not exchanged for Permitted Replacement Debt or Permitted Unsecured
Debt issued by the MLP and the use of such cash for the redemption or purchase
for 2020 Holdco Notes not subject to any such exchange is otherwise permitted
under this Agreement and (ii) the Company has entered into binding arrangements
to redeem or purchase for cash or exchange for Permitted Unsecured Debt any 2020
Holdco Notes not subject to any such exchange within ninety (90) days of
entering into such binding arrangement or has given irrevocable notice of
redemption of such 2020 Holdco Notes; and

 

(c)                                  upon an exchange of 2020 Holdco Notes for
Permitted Replacement Indebtedness or a purchase by the Company of 2020 Holdco
Notes for cash, the Company shall cause the 2020 Holdco Notes so exchanged or
purchased to be represented by one or more definitive securities registered in
the name of the Company (such that they will no longer be represented by a
global security registered in the name of a depositary or its nominee) in
accordance with the terms of the 2010 Holdco Indenture.

 

“Increased Cost Lenders” has the meaning specified in Section 2.22.

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money, including those evidenced by notes, bonds, or
similar instruments, (b) that portion of obligations with respect to Capital
Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP,  (c) any obligation owed for all or any part of the
deferred purchase price of property or services, including any earn-outs or
other deferred payment obligations in connection with an acquisition to the
extent such earn-outs and deferred payment obligations are fixed and
non-contingent (excluding any such obligations incurred under ERISA and
excluding trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade terms); (e) all obligations created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person; (f) all indebtedness secured by any
Lien on any property or asset owned or held by that Person regardless of whether
the indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; (g) the face amount of any letter of
credit or letter of guaranty

 

23

--------------------------------------------------------------------------------


 

issued, bankers’ acceptances facilities, surety bonds and similar credit
transactions issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (h) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (i) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the obligation of the type described in the foregoing clauses (a) through
(h) of the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (j) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) of the type described in the foregoing clauses
(a) through (h) or (ii) to maintain the solvency or any balance sheet item,
level of income or financial condition of another Person if, in the case of any
agreement described under subclauses (i) or (ii) of this clause (j), the primary
purpose or intent thereof is as described in clause (i) above; (k) all
obligations of such Person (including, without limitation, all Hedge
Liabilities) in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any Hedging Agreement, whether
entered into for hedging or speculative purposes, and (l) Disqualified Capital
Stock.  The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer, unless such Indebtedness is expressly non-recourse to such Person.

 

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities and Costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (a) this Agreement, the other Loan Documents or the Bank Product
Agreements or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof, or any enforcement of any of the Loan Documents or the Bank
Product Agreements (including any sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty)); (b) the
statements contained in any commitment letter delivered by any Lender to Company
with respect to the transactions contemplated by this Agreement; (c) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Company or any of its Subsidiaries; or (d) any
threatened or actual imposition of fines or penalties, or disgorgement of
benefits, for violation of any Anti-Terrorism Law by any Loan

 

24

--------------------------------------------------------------------------------


 

Party, any Affiliate or Subsidiary of any Loan Party; provided that the term
Indemnified Liability shall not include Taxes.

 

“Indemnified Taxes” has the meaning specified in Section 2.19(a).

 

“Indemnitee” has the meaning specified in Section 10.3(a).

 

“Indemnitee Agent Party” has the meaning specified in Section 9.6.

 

“Initial Valuation Report” means that certain valuation report prepared by
Alvarez & Marsal Valuation Services, LLC and dated as of April 24, 2018 setting
forth the Propane Customer List NOLV as of April 1, 2018.

 

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Loan Parties
and their Restricted Subsidiaries in favor of Collateral Agent for the benefit
of the Secured Parties in form and substance satisfactory to Collateral Agent,
as amended, amended and restated, supplemented or otherwise modified from time
to time.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan, (i) the
first Business Day of each month, commencing on the first such date to occur
after the Closing Date, and (ii) the final maturity date of such Loan; and
(b) any LIBOR Rate Loan, the last day of each Interest Period applicable to such
Loan.

 

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one, two or three months, as selected by Company in the applicable
Funding Notice or Conversion/Continuation Notice, (a) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be and
(b) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (i) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day, (ii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (b)(iii) and (b)(iv) of this definition, end on the
last Business Day of a calendar month, (iii) no Interest Period with respect to
any portion of the Term Loans shall extend beyond the Term Loan Maturity Date,
and (iv) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date.

 

25

--------------------------------------------------------------------------------


 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter existing or acquired goods, wherever located, which (a) are held
by such Person for sale; or (b) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
Company or any of its Restricted Subsidiaries of, or of a beneficial interest
in, any of the Securities or all or substantially all of the assets of any other
Person (other than a Guarantor Subsidiary) (or of any division or business line
of such other Person); (b) any direct or indirect redemption, retirement,
purchase or other acquisition for value, by any Restricted Subsidiary of Company
from any Person (other than Company or any Guarantor Subsidiary), of any Capital
Stock of such Person; (c) any direct or indirect loan, advance or capital
contributions by Company or any of its Restricted Subsidiaries to any other
Person (other than Company or any Guarantor Subsidiary), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (d) any direct or indirect Guarantee of any obligations of any
other Person.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment.

 

“Jamex Secured Promissory Note” means the Secured Promissory Note, dated as of
September 1, 2016, made by Jamex Marketing, LLC in favor of Bridger Logistics,
LLC in the aggregate principal amount of $49,500,000.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Law(s)” shall mean any law(s) (including common law and equitable principles),
constitution, statute, treaty, regulation, rule, ordinance, opinion, issued
guidance, code, release, ruling, order, executive order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or any
settlement arrangement, by agreement, consent or otherwise, with any
Governmental Authority, foreign or domestic.

 

“L/C Fee Rate” means the Applicable Margin with respect to Revolving A Loans
that are LIBOR Rate Loans; provided, that, if the default rate of interest has
been implemented pursuant to Section 2.9, the L/C Fee Rate shall increase by 2%
per annum.

 

“L/C Issuer” means PNC and any other financial institution designated by
Collateral Agent with, so long as no Default or Event of Default exists, the
consent of Company (such consent not to be unreasonably withheld, delayed or
conditioned) to issue Letters of Credit, in each case together with its
permitted successors and assigns in such capacity, and the term

 

26

--------------------------------------------------------------------------------


 

“L/C Issuer” in each such instance, shall mean the L/C Issuer with respect to
such Letter of Credit.

 

“Lead Arranger” has the meaning specified in the preamble hereto.

 

“Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.

 

“Lender Defaulted Loan” has the meaning specified in Section 2.21.

 

“Lender-Provided Hedging Agreement” means a Hedging Agreement which is provided
by any Lender, Agent or any Affiliate thereof.  The Hedge Liabilities of the
Loan Parties to the provider of any Lender-Provided Hedging Agreement shall be
Obligations hereunder, guaranteed obligations under any Guaranty and secured
obligations under the Pledge and Security Agreement and otherwise treated as
Obligations for purposes of each of the Loan Documents.  The Liens securing the
Hedge Liabilities shall be pari passu with the same Liens that secure all other
Obligations under this Agreement and the Loan Documents but the Persons to whom
such Hedge Liabilities are owed shall not have any right to vote or take any
other actions under this Agreement or the other Loan Documents.

 

“Letter of Credit Application” has the meaning specified therefor in
Section 2.3(b)(i).

 

“Letter of Credit Borrowing” has the meaning specified therefor in
Section 2.3(d)(iv).

 

“Letter of Credit Fees” has the meaning specified therefor in Section 2.10(b).

 

“Letter of Credit Obligations” means, at any time and without duplication, the
sum of (a) the Reimbursement Obligations at such time, plus (b) the Maximum
Undrawn Amount.

 

“Letter of Credit Sublimit” means $125,000,000.

 

“Letters of Credit” has the meaning specified therefor in Section 2.3(a).

 

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (a) Consolidated Total Debt as of such day, to
(b) Consolidated EBITDA for the Measurement Period ending on such date (or if
such date of determination is not the last day of a Fiscal Quarter, for the
four-Fiscal Quarters period ending as of the most recently concluded Fiscal
Quarter).

 

“LIBOR Alternate Source” has the meaning specified in the definition of
“Adjusted LIBOR Rate”.

 

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

27

--------------------------------------------------------------------------------


 

“LIBOR Termination Date” has the meaning specified in Section 2.17(b)(i).

 

“Lien” means (a) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

 

“Loan” means a Term Loan, a Revolving A Loan and a Revolving B Loan.

 

“Loan Account” means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office and with respect to Company, in which
it will be charged with all Loans made to, and all other Obligations incurred by
the Loan Parties.

 

“Loan Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Flow of Funds Agreement, any Guaranty, any Letter
of Credit Application, any reimbursement agreements or other documents or
certificates executed by any Loan Party in favor of a L/C Issuer relating to
Letters of Credit, the Intercompany Subordination Agreement, and all other
documents, instruments or agreements executed and delivered by a Loan Party for
the benefit of any Agent, any L/C Issuer or any Lender in connection herewith;
provided that “Loan Document” shall not include any Bank Product Agreement
entered into by the Company or its Restricted Subsidiaries with Lenders or their
Affiliates.

 

“Loan Parties” means, collectively, Company and Guarantors (other than the MLP).

 

“Loan Party” means Company or any Guarantor (other than the MLP).

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business
operations, properties, assets, financial condition, or liabilities  of Company
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
fully and timely perform its obligations under any Loan Document to which it is
a party, (c) the legality, validity, binding effect, or enforceability against a
Loan Party of a Loan Document to which it is a party, (d) the validity,
perfection or priority of Collateral Agent’s Liens on Collateral having a fair
market value in excess of $2,500,000, or (e) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any other Secured
Party under any Loan Document.

 

“Material Acquired Assets” means, as of any date of determination, assets
acquired in a Material Acquisition for which the anticipated annual
contributions thereof to Consolidated EBITDA are not fully reflected in the
calculation of Consolidated EBITDA.

 

“Material Acquisition” means any Permitted Acquisition with total cash and
non-cash consideration (including the fair market value of all equity interests
issued or transferred to the sellers thereof, all earnouts and other contingent
payment obligations (other than indemnities) to, and the aggregate amounts paid
or to be paid under noncompete agreements with, the sellers

 

28

--------------------------------------------------------------------------------


 

thereof, and all assumptions of debt and other liabilities or obligations
quantifiable and known on the date that such purchase or other acquisition is
consummated) paid by or on behalf of the Company and its Restricted Subsidiaries
for any such purchase or other acquisition (or related series of purchases or
acquisitions with the same seller (or Affiliate of such seller)) exceeding the
aggregate amount of $15,000,000.

 

“Material Contract” means (a) the Senior Note Documents, (b) any contract or
other arrangement to which Company or any of its Restricted Subsidiaries is a
party (other than the Loan Documents) for which breach, non-performance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect, (c) any contract or agreement to which Company or any of its
Restricted Subsidiaries is a party (including, without limitation, any agreement
or instrument evidencing or governing Indebtedness) involving the aggregate
consideration payable to or by Company or such Restricted Subsidiary is
$10,000,000 or more in any Fiscal Year (other than (i) purchase orders and
contracts for the purchase or sale of inventory in the ordinary course of the
business of Company or any of its Restricted Subsidiaries and (ii) contracts
that by their terms may be terminated by Company or any of its Restricted
Subsidiaries in the ordinary course of its business upon less than 60 days’
notice without penalty or premium) and (d) those contracts and arrangements
listed on Schedule 4.15.

 

“Material Project” means a construction or expansion capital project of the
Company or any Restricted Subsidiary, including projects of any Restricted
Subsidiary that are in process upon its acquisition, the aggregate capital cost
of which (inclusive of capital costs expended prior to the acquisition thereof)
exceeds, or is reasonably expected by the Company to exceed, with respect to the
Company or any Restricted Subsidiary, $10,000,000.

 

“Material Project EBITDA Adjustments” means with respect to Material Projects
and Material Acquired Assets:

 

(a)                                 for any Fiscal Quarter that is no more than
eighteen (18) months prior to a Scheduled Commercial Operation Date or any
Fiscal Quarter that includes a Commercial Operation Date, an amount calculated
as the product of (x) the Completion Percentage and (y) the Reasonably
Anticipated Consolidated EBITDA of such Material Project or Material Acquired
Asset, which may, at Company’s option, be added to Consolidated EBITDA beginning
with the Fiscal Quarter in which construction or expansion of such Material
Project commences or the date on which the Material Acquired Assets is acquired
and for each Fiscal Quarter thereafter (provided that in each case that such
Fiscal Quarter is not more than eighteen (18) months prior to a Scheduled
Commercial Operation Date) until the Commercial Operation Date, net of any
actual contribution to Consolidated EBITDA attributable to such Material Project
or Material Acquired Assets following such Commercial Operation Date; provided
that if the Commercial Operation Date does not occur on or prior to the
Scheduled Commercial Operation Date, then the foregoing amount shall be reduced
for Fiscal Quarters ending after the Scheduled Commercial Operation Date by the
following amounts based on the period of then-estimated delay (determined in
good faith by Company and provided in writing by an Authorized Officer to
Collateral Agent): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180 days, 25%, (iii) longer than 180 days but not more than 270 days,
50%, (iv) longer than 270 days but not more than 365 days, 75%, and (v) longer
than 365 days, 100%; and

 

29

--------------------------------------------------------------------------------


 

(b)                                 beginning with the first full Fiscal Quarter
following a Commercial Operation Date and for the three immediately succeeding
Fiscal Quarters, an amount equal to the Reasonably Anticipated Consolidated
EBITDA net of any actual contribution to Consolidated EBITDA, in each case,
attributable to such Material Project or Material Acquired Assets following such
Commercial Operation Date , which may, at Company’s option, be added to actual
Consolidated EBITDA for such Fiscal Quarters.

 

Notwithstanding the foregoing: (i)  no such Material Project EBITDA Adjustment
shall be allowed with respect to any Material Project or Material Acquired
Assets unless (x) at least 30 days (or such lesser period as is reasonably
acceptable to the Collateral Agent) prior to the last day of the Fiscal Quarter
for which Company desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA (the “Initial Quarter”), Company shall have
delivered to Collateral Agent its written calculation of Reasonably Anticipated
Consolidated EBITDA, and (y) prior to the last day of the Initial Quarter,
Collateral Agent shall have approved (such approval not to be unreasonably
withheld) such calculation of Reasonably Anticipated Consolidated EBITDA and
shall have received such other information and documentation as Collateral Agent
may reasonably request, all in form and substance satisfactory to Collateral
Agent, and  (ii)  the aggregate amount of all Material Project EBITDA
Adjustments at any date of determination shall be limited to 10% of Consolidated
EBITDA for such period calculated prior to giving effect to any Material Project
EBITDA Adjustments.

 

“Material Real Estate Asset” means (a) any fee owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof, or (b) any Real Estate Asset listed on Schedule 1.1.

 

“Maximum Face Amount” means, with respect to any outstanding Letter of Credit,
the face amount of such Letter of Credit including all automatic increases
provided for in such Letter of Credit, whether or not any such automatic
increase has become effective.

 

“Maximum Undrawn Amount” means, with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Company.

 

“MLP” means Ferrellgas Partners, L.P., a Delaware limited partnership and the
sole limited partner of the Company.

 

“MLP Guaranty” means the Limited Guaranty, dated as of the Closing Date, by the
MLP in favor of the Collateral Agent for the ratable benefit of the Secured
Parties, as amended, amended and restated, supplemented or otherwise modified
from time to time.

 

30

--------------------------------------------------------------------------------


 

“MLP Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date,
between the MLP and the Collateral Agent, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to Collateral Agent, made by a Loan Party in favor of
Collateral Agent for the benefit of the Secured Parties, securing the
Obligations and delivered to Collateral Agent.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of Company and its Subsidiaries in the form prepared for presentation
to senior management thereof and (b) a financial report package including
management’s discussion and analysis of the financial condition and results of
operations, in each case, for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.

 

“Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to: 
(i) Cash payments received by Company or any of its Restricted Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale to the extent paid or payable to non-Affiliates, including
(A) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale during the tax period the sale
occurs, (B) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, and (C) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by Company or any of its Restricted Subsidiaries
in connection with such Asset Sale; provided that upon release of any such
reserve, the amount released shall be considered Net Proceeds; and (b) with
respect to any insurance, condemnation, taking or other casualty proceeds, an
amount equal to:  (i) any Cash payments or proceeds received by Company or any
of its Restricted Subsidiaries (A) under any casualty, business interruption or
“key man” insurance policies in respect of any covered loss thereunder, or
(B) as a result of the condemnation or taking of any assets of Company or any of
its Restricted Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (A) any
actual and reasonable costs incurred by Company or any of its Restricted
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Restricted Subsidiary in respect thereof, and (B) any bona fide
direct costs incurred in connection with any sale of such assets as referred to
in clause (b)(i)(B) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

 

31

--------------------------------------------------------------------------------


 

“Non-US Lender” has the meaning specified in Section 2.19(d)(i).

 

“Note” means a promissory note evidencing the Revolving A Loans, the Revolving B
Loans or the Term Loan, as applicable.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“Obligations” means (a) all obligations of every nature of each Loan Party and
its Restricted Subsidiaries from time to time owed to the Agents (including
former Agents), the Lenders or any of them, and L/C Issuers under any Loan
Document whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Loan Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Loan
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, fees, the Yield Maintenance Premium, the
Prepayment Premium, expenses, indemnification or otherwise and whether primary,
secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance) and (b) all Bank Product Obligations; excluding, in
each case, any Excluded Swap Obligations.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“Order” has the meaning specified therefor in Section 2.3(j)(ii).

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Taxes” has the meaning specified in Section 2.19(b).

 

“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time, and as published on the next succeeding Business Day as the
overnight bank funding rate by such Federal Reserve Bank (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that, if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that, if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error).  If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero.  The rate of interest charged

 

32

--------------------------------------------------------------------------------


 

shall be adjusted as of each Business Day based on changes in the Overnight Bank
Funding Rate without notice to the Company.

 

“Participant Register” has the meaning specified in Section 10.6(h)(ii).

 

“Participation Commitment” means each Revolving A Loan Lender’s obligation to
buy a participation of the Letters of Credit issued hereunder.

 

“Participation Revolving A Loan” has the meaning specified therefor in
Section 2.3(d)(iii) hereof.

 

“Partnership Agreement” shall mean the Third Amended and Restated Agreement of
Limited Partnership of Company dated April 7, 2004, as amended from time to time
in accordance with the terms of this Agreement.

 

“PATRIOT Act” has the meaning specified in Section 4.31.

 

“Payment Office” means Administrative Agent’s office located at 301 Commerce
Street, Suite 3300, Fort Worth, Texas 76102 or such other office or offices of
Administrative Agent as may be designated in writing from time to time by
Administrative Agent to Collateral Agent and Company.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Perfection Certificate” means a certificate in form reasonably satisfactory to
Collateral Agent that provides information with respect to the assets of each
Loan Party.

 

“Permitted Acquisition” means any acquisition by Company or any Guarantor
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person located in the United States; provided, that,

 

(a)                                 immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(b)                                 all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental
Authorizations;

 

(c)                                  in the case of the acquisition of Capital
Stock, all of the Capital Stock (except for any such Securities in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Guarantor Subsidiary of
Company in connection with such acquisition shall be owned 100% by Company or a
Guarantor Subsidiary thereof, and Company shall have taken, or caused to be
taken, as of

 

33

--------------------------------------------------------------------------------


 

the date such Person becomes a Restricted Subsidiary of Company, each of the
actions set forth in Section 5.10 and/or Section 5.11, as applicable;

 

(d)                                 Company and its Restricted Subsidiaries
shall be in compliance with the financial covenants set forth in Section 6.8 on
a pro forma basis after giving effect to such acquisition as of the last day of
the Fiscal Quarter most recently ended (calculating the amount of Indebtedness
of Company and its Restricted Subsidiaries as the amount outstanding immediately
after giving effect to such acquisition and otherwise as determined in
accordance with Section 6.8(c));

 

(e)                                  with respect to any acquisition involving a
purchase price of greater than $2,500,000, Company shall have delivered to
Collateral Agent at least 5 Business Days (or 15 Business Days in the case of a
purchase price of greater than $10,000,000) prior to the closing of any such
acquisition, (i) a Compliance Certificate evidencing compliance with Section 6.8
as required under clause (d) above, together with all relevant financial
information with respect to such acquired assets, including, without limitation,
the aggregate consideration for such acquisition and any other information
required to demonstrate compliance with Section 6.8, (ii) in the case of an
acquisition for which the purchase price is greater than $35,000,000, a quality
of earnings report, prepared by a third party acceptable to Collateral Agent,
with respect to the Persons to be acquired and the acquired assets, (iii) if
available, the most recently available two (2) years of audited financial
statements of the Persons to be acquired and/or owner of the acquired assets,
and (iv) financial statements of the Persons to be acquired and/or owner of the
acquired assets for the period from the beginning of the then current fiscal
year to the end of the most recently completed month for which financial
statements are available, setting forth in comparative form the corresponding
figures for the corresponding periods of the previous fiscal year;

 

(f)                                   (i) with respect to any acquisition
involving a purchase price of greater than $2,500,000, Company shall have
delivered to Collateral Agent at least 10 Business Days prior to such proposed
acquisition, an executed letter of intent, term sheet or commitment letter
(setting forth in reasonable detail the terms and conditions of such
acquisition) and, (ii) in the case of any acquisition, at the request of any
Agent, such other information and documents that any Agent may reasonably
request, including, without limitation, executed copies of the respective
agreements, instruments or other documents pursuant to which such acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith;

 

(g)                                  any Person or assets or division as
acquired in accordance herewith (i) shall be in same business or lines of
business in which Company and/or its Restricted Subsidiaries are engaged as of
the Closing Date and (ii) with respect to any acquisition involving a purchase
price of greater than $2,500,000, for the four quarter period most recently
ended prior to the date of such acquisition, shall have generated earnings
before income taxes, depreciation, and amortization during such period that
shall be a positive amount;

 

34

--------------------------------------------------------------------------------


 

(h)                                 with respect to any acquisition involving a
purchase price of greater than $2,500,000, the acquisition shall have been
approved by the Board of Directors or other governing body or controlling Person
of the Person acquired or the Person from whom such assets or division is
acquired;

 

(i)                                     the total consideration paid in
connection with all acquisitions shall not exceed $50,000,000 in any Fiscal
Year; and

 

(j)                                    with respect to any acquisition involving
a purchase price of greater than $5,000,000, after giving effect to such
acquisition, Qualified Cash of Company and its Restricted Subsidiaries plus
Excess Availability shall be at least $40,000,000.

 

“Permitted Amount” means an amount equal to the lesser of (a) $700,000,000 and
(b) if the 2010 Indenture is still in effect, the amount of Indebtedness as
Company would be permitted to incur under the 2010 Indenture.

 

“Permitted Commodity Hedging Agreement” means any Hedging Agreement entered into
by Company (i) with, other than in respect of exchanged-traded transactions, a
counterparty that was an Approved Counterparty on the date on which the Hedging
Agreement was entered into and (ii) that was entered into in compliance with the
terms and provisions of the Commodity Risk Management Policy.

 

“Permitted Holders” means James E. Ferrell and the Ferrell Related Parties.

 

“Permitted Indebtedness” means:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness of any Restricted Subsidiary to
Company or to any other Restricted Subsidiary, or of Company to any Restricted
Subsidiary; provided, (i) all such Indebtedness shall be subject to a First
Priority Lien pursuant to the Pledge and Security Agreement and (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany
Subordination Agreement;

 

(c)                                  Indebtedness of a Loan Party to a
Subsidiary of Company that is not a Loan Party; provided that (i) the aggregate
principal amount of such Indebtedness does not exceed $5,000,000 outstanding at
any one time, (ii) no Event of Default has occurred and is continuing or would
result therefrom, (iii) Company has Excess Availability plus Qualified Cash of
$50,000,000 or greater immediately after giving effect to each such loan, and
(iv) all such Indebtedness shall be unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
Intercompany Subordination Agreement;

 

(d)                                 Indebtedness incurred by Company or any of
its Restricted Subsidiaries arising from agreements providing for
indemnification or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Company or any such Restricted
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Company or any of its Restricted Subsidiaries;

 

35

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory, appeal or similar
obligations incurred in the ordinary course of business and Indebtedness
constituting guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Company and its Restricted
Subsidiaries;

 

(f)                                   Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts;

 

(g)                                  Indebtedness described in Schedule 6.1 and
Indebtedness under the Senior Note Documents, but not any extensions, renewals
or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement, and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof do not
(1) contain any Prohibited Covenants, (2) have any financial maintenance
covenants tighter than, or in addition to, those in the Financing Agreement,
(3)  have other covenants or “events of default” that, taken as a whole, are
less favorable to or more restrictive upon Company or any Guarantor than those
contained in the Loan Documents as reasonably determined in good faith by the
Company’s chief financial officer and (4) the average life to maturity thereof
is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced other than the guaranty by a Guarantor, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced plus any premium
or make-whole amounts payable upon the refinancing and the costs and fees paid
in connection with the refinancing, or (C) be incurred, created or assumed if
any Default or Event of Default has occurred and is continuing or would result
therefrom;

 

(h)                                 Indebtedness in an aggregate amount not to
exceed at any time $25,000,000 with respect to (i) Capital Leases and
(ii) purchase money Indebtedness (including any Indebtedness acquired in
connection with a Permitted Acquisition); provided that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease or by the asset
acquired in connection with the incurrence of such Indebtedness;

 

(i)                                     Permitted Unsecured Debt;

 

(j)                                    Permitted Replacement Indebtedness;

 

(k)                                 obligations (contingent or otherwise)
existing or arising under any Permitted Commodity Hedging Agreement or under any
Permitted Interest Hedging Agreement, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business, and
(ii) such Hedging Agreements do not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(l)                                     obligations with respect to letters of
credit under the Existing Credit Agreement that remain outstanding on and after
the Closing Date and are not Letters of Credit;

 

36

--------------------------------------------------------------------------------


 

(m)                             Indebtedness in respect of Disqualified Capital
Stock solely if issued to refinance the Indebtedness under the Senior Notes so
long as (i) the aggregate principal amount of such Disqualified Capital Stock
does not exceed the aggregate principal amount of the Senior Notes refinanced
with the proceeds of such Disqualified Capital Stock (plus all accrued interest,
fees and expenses incurred in connection therewith), (ii) does not provide for
the scheduled payments of dividends or distributions in cash more frequently
than once each Fiscal Quarter, (iii) it does not mature or is not mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, (iv) is not
redeemable at the option of the holder thereof, in whole or in part, and (v) is
not convertible into or exchangeable at the option of the holder for (A) other
Indebtedness or (B) any other Capital Stock that would constitute Disqualified
Capital Stock, in each case of clauses (iii) through (v), prior to the date that
is 91 days after the Term Loan Maturity Date; and

 

(n)                                 other Indebtedness of Company and its
Restricted Subsidiaries, which is unsecured and subordinated to the Obligations
in a manner satisfactory to Collateral Agent in an aggregate amount not to
exceed at any time $5,000,000.

 

“Permitted Interest Hedging Agreement” means any Hedging Agreement entered into
by Company (i) with, other than in respect of exchanged-traded transactions, a
counterparty that was an Approved Counterparty when the Hedging Agreement was
entered into and (ii) that was entered into in the ordinary course of business
and not for speculative purposes.

 

“Permitted Investments” means:

 

(a)                                 Investments in Cash and Cash Equivalents;

 

(b)                                 equity Investments owned as of the Closing
Date in any Subsidiary and Investments made after the Closing Date in any
Restricted Subsidiaries;

 

(c)                                  Investments (i) in any Securities received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors, and (ii) deposits, prepayments and other credits to suppliers
made in the ordinary course of business consistent with the past practices of
Company and its Restricted Subsidiaries;

 

(d)                                 intercompany loans to the extent permitted
under clause (b) or clause (c) of the definition of Permitted Indebtedness;

 

(e)                                  loans and advances to employees of Company
and its Restricted Subsidiaries made in the ordinary course of business in an
aggregate amount not to exceed $5,000,000 at any time;

 

(f)                                   Permitted Acquisitions permitted pursuant
to Section 6.9;

 

(g)                                  Investments arising in connection with Bank
Product Agreements;

 

(h)                                 Investments described in Schedule 6.7;

 

(i)                                     Investments made by Company or any
Restricted Subsidiary in any SPE consisting of (i) capital contributions of
Securitization Assets to such SPE and (ii) promissory

 

37

--------------------------------------------------------------------------------


 

notes issued by such SPE payable to the order of Company or any Restricted
Subsidiary representing the noncash portion of the purchase price for
Securitization Assets sold to such SPE, in each case in connection with Accounts
Receivable Securitizations permitted hereunder; and

 

(j)                                    Investments in connection with the
consummation of the Holdco Exchange Transaction;

 

(k)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors;

 

(l)                                     Guarantees otherwise permitted under
this Agreement; and

 

(m)                             other Investments in an aggregate amount not to
exceed at any time $25,000,000.

 

“Permitted Liens” means:

 

(a)                                 Liens in favor of Collateral Agent for the
benefit of Secured Parties granted pursuant to any Loan Document;

 

(b)                                 Liens for Taxes (other than Liens for United
States Taxes that have priority over Collateral Agent’s Liens) if obligations
with respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and reserves required
by GAAP have been made, so long as the aggregate amount of such Taxes (other
than with respect to inchoate liens in respect of real property taxes) does not
exceed $10,000,000;

 

(c)                                  statutory Liens of landlords, banks (and
rights of set off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or by
ERISA), in each case, arising in the ordinary course of business for amounts not
yet overdue or which are promptly being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves or other
appropriate provisions with respect thereto are maintained;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;

 

(e)                                  easements, rights of way, restrictions,
encroachments, and other similar defects or irregularities in title, in each
case which, in the aggregate, do not and will not interfere in any material
respect with the ordinary conduct of the business of Company or any of its
Restricted Subsidiaries;

 

38

--------------------------------------------------------------------------------


 

(f)                                   any interest or title of a lessor or
sublessor under any lease of real estate permitted hereunder;

 

(g)                                  Liens solely on any cash earnest money
deposits made by Company or any of its Restricted Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;

 

(h)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(j)                                    any zoning or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any real property;

 

(k)                                 licenses of patents, trademarks and other
intellectual property rights granted by Company or any of its Restricted
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of Company or such Restricted
Subsidiary;

 

(l)                                     Liens described in Schedule 6.2 or on a
title report delivered pursuant to Schedule 5.15;

 

(m)                             Liens securing purchase money Indebtedness
permitted pursuant to clause (h) of the definition of Permitted Indebtedness;
provided, any such Lien shall encumber only the asset subject to such Capital
Lease or the asset acquired with the proceeds of such Indebtedness and proceeds
therefrom;

 

(n)                                 Liens on Securitization Assets arising
solely in connection with an Accounts Receivable Securitization pursuant to
Section 6.9;

 

(o)                                 (i) Liens securing refinancings or
replacements of Indebtedness under the Senior Notes Indentures permitted under
paragraph (g) of the definition of “Permitted Indebtedness” secured on a second
or third lien basis to the Liens securing the Obligations and subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Collateral Agent and the Required Lenders and (ii) Liens securing Permitted
Replacement Indebtedness so long as the aggregate principal amount of
Indebtedness secured on the foregoing clauses (i) and (ii) does not exceed
$250,000,000 at any time outstanding;

 

(p)                                 Liens on cash that are granted in the
ordinary course of business of Company or any Restricted Subsidiary to secure
obligations arising under Permitted Commodity Hedging Agreements and Permitted
Interest Hedging Agreements, in each case as permitted under clause (k) of the
definition of Permitted Indebtedness; and

 

39

--------------------------------------------------------------------------------


 

(q)                                 Liens securing judgments for the payment of
money not constituting an Event of Default;

 

(r)                                    Liens of landlords or mortgages of
landlords on fixtures located on premises leased by the Company or any of its
Subsidiaries in the ordinary course of business;

 

(s)                                   deposits of cash or the issuance of
Letters of Credit made to secure (i) liability to insurance carriers under
insurance or self-insurance arrangements or (ii) obligations with respect to
letters of credit under the Existing Credit Agreement that remain outstanding on
and after the Closing Date and are not Letters of Credit; and

 

(t)                                    other Liens, whether or not securing
obligations, in an aggregate amount not to exceed $10,000,000 at any time
outstanding.

 

“Permitted Replacement Indebtedness” has the meaning specified in the Fee
Letter.

 

“Permitted Unsecured Debt” means Indebtedness in respect of senior unsecured
notes (whether issued under a loan agreement or indenture) issued by Company or
the MLP from time to time, that complies with all of the following requirements:

 

(a)                                 such Indebtedness is and shall remain
unsecured at all times;

 

(b)                                 no scheduled payment of principal, scheduled
mandatory redemption or scheduled sinking fund payment of such Indebtedness is
due on or before the Term Loan Maturity Date (as in effect at the time the
agreement or indenture governing such Indebtedness is entered into); provided
that such Indebtedness may be prepaid in connection with a refinancing thereof
with other Indebtedness that is permitted by this Agreement;

 

(c)                                  unless the indenture governing such
Indebtedness is on substantially the same or better terms, taken as a whole, as
any indenture governing, in the case of the Company, the Senior Notes or, in the
case of the MLP, the 2020 Holdco Notes on the date of this Agreement, as
reasonably determined in good faith by the Company’s chief financial officer,
the agreement or indenture governing such Indebtedness must not contain
(i) financial maintenance covenants tighter than, or in addition to, those in
this Agreement (as in effect at the time the agreement or indenture governing
such Indebtedness is entered into), or (ii) other covenants or “events of
default” that, taken as a whole, are less favorable to or more restrictive upon
(in each case, in any material respect) Company or any Guarantor than those
contained in the Loan Documents (as in effect at the time the agreement or
indenture governing such Indebtedness is entered into) as reasonably determined
in good faith by the Company’s chief financial officer, provided that the
inclusion of any other covenant (other than Prohibited Covenants) or event of
default that is contained in Senior Note Documents or is reasonable and
customary with respect to such type of debt and that is not found in the Loan
Documents (in each case, as in effect at the time the agreement or indenture
governing such Indebtedness is entered into) shall not be deemed to be less
favorable or more restrictive for purposes of this clause;

 

40

--------------------------------------------------------------------------------


 

(d)                                 in the case of the Company, on each date on
which such Indebtedness is issued (in this definition defined as a “Date of
Issuance”) and immediately after giving effect to such Indebtedness the Company
is in compliance on a pro forma basis with Section 6.8, calculated for the most
recent four Fiscal Quarter period for which the financial statements described
in Sections 5.1(b) and (c) are available to the Agents and the Lenders;

 

(e)                                  no Default or Event of Default exists on
the Date of Issuance or will occur as a result of the issuance of the notes
evidencing such Indebtedness;

 

(f)                                   such Indebtedness is not guaranteed by any
Person which is not a Guarantor of all of the Obligations; and

 

(g)                                  Company shall have delivered to the Agents
a certificate in reasonable detail reflecting compliance with the foregoing
requirements.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the date hereof, executed by Grantors in favor of Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit G, as it
may be amended, supplemented or otherwise modified from time to time.

 

“PNC” means PNC Bank, National Association.

 

“Prepayment Premium” has the meaning specified in the Fee Letter.

 

“Prime Rate” means the base commercial lending rate of PNC as publicly announced
to be in effect from time to time, such rate to be adjusted automatically,
without notice, on the effective date of any change in such rate.  This rate of
interest is determined from time to time by PNC as a means of pricing some loans
to its customers and is neither tied to any external rate of interest or index
nor does it necessarily reflect the lowest rate of interest actually charged by
PNC to any particular class or category of customers of PNC.  Any Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

 

“Principal Office” means, for each of Administrative Agent and a L/C Issuer,
such Person’s “Principal Office” as set forth on Appendix B, or such other
office as such Person may from time to time designate in writing to Company,
Administrative Agent and each Lender.

 

“Pro Forma Adjustments” means, with respect to calculating the impact of a
Subject Transaction on Consolidated EBITDA, Consolidated Non-Acquisition Capital
Expenditures and the components of Consolidated Fixed Charges, the respective
amounts of Consolidated EBITDA, Consolidated Non-Acquisition Capital
Expenditures and components of Consolidated Fixed Charges generated or incurred,
as the case may be, by the assets, business lines, Person, units or divisions
acquired or disposed of in such Subject Transaction (i) based on the most
recently-ended four fiscal quarter period for which audited financial statements
or a quality of earnings report is

 

41

--------------------------------------------------------------------------------


 

available (or, if audited financial statements or a quality of earnings reports
are not available covering a four Fiscal Quarter period ended within nine
(9) months from the date of such Subject Transaction, such other unaudited
financial information as available) and (ii) adjusted for any personnel expenses
of employees not retained by the Company or its Restricted Subsidiaries in the
operation of acquired assets, business lines, Person, units or divisions
(provided that such employees were either not assumed in connection with the
Permitted Acquisition or are not, as of such date of determination, employed by
the Company, any of its Restricted Subsidiaries or General Partner).

 

“Prohibited Covenants” means (a) covenants that restrict the ability to grant
liens in favor of Collateral Agent to secure the Obligations up to a principal
amount equal to the Permitted Amount; (b) covenants that restrict the ability of
Company to borrow up to the Permitted Amount under this Agreement or have
Hedging Agreements permitted under this Agreement; (c) covenants that require
Company to prepay the applicable Permitted Unsecured Debt, except upon a change
of control or mandatory prepayments or offers to prepay from asset sales that
are reduced by the amount from such assets sales used to repay the Obligations,
and prohibit Company from prepaying the Obligations; and (d) covenants that
require the use of specific cash flows or asset sale proceeds to prepay the
applicable Permitted Unsecured Debt, except upon a change of control or
mandatory prepayments and offers from asset sales that are reduced by the amount
from such assets sales used to repay the Obligations, and prohibit Company from
prepaying the Obligations with such cash flow or proceeds.

 

“Projections” has the meaning specified in Section 4.8.

 

“Propane Customer List NOLV” means, as of any date of determination, the sum of
the present values of cash flows projected to be generated by the Propane
Segment from its then-current customer base utilizing a discount rate, churn
rate, revenues, expenses and expenditures, and other assumptions substantially
consistent with those utilized in the Initial Valuation Report.

 

“Propane Segment” means the assets and operations of Company and its Restricted
Subsidiaries associated with the distribution and sale of propane to retail,
wholesale, tank exchange, and other similar customers.

 

“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (i) the Term Loan Exposure of that Lender, by (ii) the aggregate Term
Loan Exposure of all Lenders; (b) with respect to all payments, computations and
other matters relating to the Revolving A Commitment or Revolving A Loans of any
Lender or any Letters of Credit issued or participations purchased therein by
any Lender, the percentage obtained by dividing (i) the Revolving A Exposure of
that Lender, by (ii) the aggregate Revolving A Exposure of all Lenders; (c) with
respect to all payments, computations and other matters relating to the
Revolving B Commitment or Revolving B Loans of any Lender, the percentage
obtained by dividing (i) the Revolving B Exposure of that Lender, by (ii) the
aggregate Revolving B Exposure of all Lenders and (d) for all other purposes
with respect to each Lender, the percentage obtained by dividing (i) an amount
equal to the sum of the Term Loan Exposure, the Revolving A Exposure and the
Revolving B Exposure of that Lender,

 

42

--------------------------------------------------------------------------------


 

by (ii) an amount equal to the sum of the aggregate Term Loan Exposure, the
aggregate Revolving A Exposure and the aggregate Revolving B Exposure of all
Lenders.

 

“Protective Advances” has the meaning specified in Section 2.2(c).

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the Adjusted
LIBOR Rate for a one month period as published in another publication selected
by the Administrative Agent).

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, which such
Deposit Account or Securities Account is subject to a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

 

“Real Property” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Restricted Subsidiaries or any of
their respective predecessors.

 

“Reasonably Anticipated Consolidated EBITDA” means Consolidated EBITDA
attributable to a Material Project or Material Acquired Assets for the 12-month
period immediately following the Scheduled Commercial Operation Date of a
Material Project or Material Acquired Assets, with such amount approved by
Collateral Agent based upon assumptions and projections of, without limitation,
revenues from customer contracts, other revenues that are determined to be
highly probable, the creditworthiness of the prospective customers, capital and
other start-up costs, operating and administrative expenses, the Scheduled
Commercial Operation Date, commodity prices and other factors, in each case
deemed appropriate by Collateral Agent in its reasonable discretion and subject
to redetermination from time-to-time as requested in the Collateral Agent’s
reasonable discretion based on any material changes to such projections and
assumptions arising from information or circumstances that become known to
Company or Collateral Agent.

 

“Reasonably Anticipated Purchases” means the amount of Fixed Price Volumes
anticipated in good faith by the Company and its Restricted Subsidiaries to be
sold during the respective contract terms with respect to propane sales, with
such amount to be calculated in consideration of, among other factors,
historical purchasing behavior of Company’s customers and

 

43

--------------------------------------------------------------------------------


 

as may be revised from time to time to reflect, among other factors, updated
market conditions and customer purchasing trends.

 

“Register” has the meaning specified in Section 2.6(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligations” has the meaning specified therefor in
Section 2.3(d)(ii).

 

“Reinvestment Amounts” has the meaning specified in Section 2.13(a).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means all actions taken to (a) correct or address any actual
or threatened non-compliance with Environmental Law, (b) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (c) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (d) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(e) perform any other actions authorized or required by Environmental Law or
Governmental Authority.

 

“Replacement Lender” has the meaning specified in Section 2.22.

 

“Report” has the meaning specified in Section 9.10.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

44

--------------------------------------------------------------------------------


 

“Required Class Lenders” means, at any time of determination, but subject to the
provisions of Section 2.21, (a) for the Class of Lenders having Term Loan
Exposure, Lenders whose Pro Rata Share (calculated in accordance with clause
(a) of the definition thereof), aggregate more than 50%; (b) for the Class of
Lenders having Revolving A Exposure, Lenders whose Pro Rata Share (calculated in
accordance with clause (b) of the definition thereof), aggregate more than 50%;
and (c) for the Class of Lenders having Revolving B Exposure, Lenders whose Pro
Rata Share (calculated in accordance with clause (c) of the definition thereof),
aggregate more than 50%.

 

“Required Lenders” means Lenders whose Pro Rata Share (calculated in accordance
with clause (d) of the definition thereof) aggregate more than 50%.

 

“Required Payment” has the meaning specified in Section 2.15(f).

 

“Required Prepayment Date” has the meaning specified in Section 2.14(c).

 

“Requirement of Law” means, with respect to any Person, collectively, the common
law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

“Reserve Percentage” means, as of any day. the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of that
class of Capital Stock to the holders of that class; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of
Company or any of its Subsidiaries that is not a Loan Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of Company or any of its Subsidiaries that is not a Loan Party now
or hereafter outstanding; (d) management or similar fees (and related expenses)
payable to any Permitted Holder or any of its Affiliates or any other Affiliates
of any Loan Party other than directors fees and expenses, reimbursement for all
direct and indirect expenses incurred or payments made on behalf of the Company
or the MLP and all other necessary or appropriate expenses allocable to the
Company or the MLP or otherwise reasonably incurred by its general partner in
connection with operating the MLP and its Subsidiaries’ business, including
amounts paid under the Transition Services Agreement; and (e) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in

 

45

--------------------------------------------------------------------------------


 

substance or legal defeasance), sinking fund or similar payment with respect to,
any subordinated Indebtedness.

 

“Restricted Subsidiary” means each Subsidiary of Company (including any newly
acquired or formed Subsidiary of Company after the date hereof), excluding any
Unrestricted Subsidiary.

 

“Revolving A Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving A Loan and to acquire participations in Letters of Credit and
“Revolving A Commitments” means such commitments of all Lenders in the
aggregate.  The amount of each Lender’s Revolving A Commitment, if any, is set
forth on Appendix A-2 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Revolving A Commitments as of the Closing Date is
$200,000,000.

 

“Revolving A Commitment Period” means the period from the Closing Date to but
excluding the Revolving A Commitment Termination Date.

 

“Revolving A Commitment Termination Date” means the earliest to occur of
(a) May 4, 2023; (b) the date that is ninety (90) days prior to the earliest
maturity date of any of the Senior Notes unless the maturity of such Senior Note
has been extended, or such Senior Note has been refinanced with Permitted
Indebtedness with an extended maturity, in each case with such extended maturity
occurring no earlier than the date that is ninety (90) days after the date set
forth in clause (a); (c) the date the Revolving A Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13; and (d) the date of the
termination of the Revolving A Commitments pursuant to Section 8.1.

 

“Revolving A Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving A Commitments, that
Lender’s Revolving A Commitment; and (b) after the termination of the Revolving
A Commitments, the sum of (i) the aggregate outstanding principal amount of the
Revolving A Loans of that Lender, and (ii) the interests of such Revolving A
Lender in outstanding Letter of Credit Obligations.

 

“Revolving A Lender” means a Lender with a Revolving A Commitment, a Revolving A
Loan or a Letter of Credit Obligation.

 

“Revolving A Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a)(i).

 

“Revolving B Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving B Loan and “Revolving B Commitments” means such commitments
of all Lenders in the aggregate.  The amount of each Lender’s Revolving B
Commitment, if any, is set forth on Appendix A-3 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the Revolving B Commitments as of
the Closing Date is $100,000,000.

 

“Revolving B Commitment Period” means the period from the Closing Date to but
excluding the Revolving B Commitment Termination Date.

 

46

--------------------------------------------------------------------------------


 

“Revolving B Commitment Termination Date” means the earliest to occur of
(a) May 4, 2023; (b) the date that is ninety (90) days prior to the earliest
maturity date of any of the Senior Notes unless the maturity of such Senior Note
has been extended, or such Senior Note has been refinanced with Permitted
Indebtedness with an extended maturity, in each case with such extended maturity
occurring no earlier than the date that is ninety (90) days after the date set
forth in clause (a); (c) the date the Revolving B Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13; and (d) the date of the
termination of the Revolving B Commitments pursuant to Section 8.1.

 

“Revolving B Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving B Commitments, that
Lender’s Revolving B Commitment; and (b) after the termination of the Revolving
B Commitments, the aggregate outstanding principal amount of the Revolving B
Loans of that Lender.

 

“Revolving B Lender” means a Lender with a Revolving B Commitment, a Revolving B
Loan.

 

“Revolving B Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a)(ii).

 

“Revolving Commitment” means, with respect to each Lender, such Lender’s
Revolving A Commitment and Revolving B Commitment.

 

“Revolving Commitment Period” means the Revolving A Commitment Period and the
Revolving B Commitment Period.

 

“Revolving Commitment Termination Date” means the Revolving A Commitment
Termination Date and/or the Revolving B Commitment Termination Date.

 

“Revolving Exposure” means the Revolving A Exposure and the Revolving B
Exposure.

 

“Revolving Loan” means a Revolving A Loan and a Revolving B Loan.

 

“Revolving Loan Lenders” means, collectively, the Revolving A Lenders and the
Revolving B Lenders.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

47

--------------------------------------------------------------------------------


 

“Scheduled Commercial Operation Date” means the date on which a Material Project
is, or Material Acquired Assets are, expected, in the good faith determination
of an Authorized Officer to achieve commercial operation as provided in writing
to Collateral Agent.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, the L/C
Issuers, the Bank Product Providers and the Lenders and shall include, without
limitation, all former Administrative Agents, Collateral Agents, L/C Issuers,
Bank Product Providers and Lenders to the extent that any Obligations owing to
such Persons were incurred while such Persons were Administrative Agents,
Collateral Agents, L/C Issuers, Bank Product Providers or Lenders and such
Obligations have not been paid or satisfied in full.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Account” means a securities account (as defined in the UCC).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securitization Assets” means accounts receivable owed to Company or any
Restricted Subsidiary, all collateral (if any) securing such accounts
receivable, all contracts and contract rights in respect thereof, all guarantees
in respect thereof, all proceeds thereof, and other assets that are of the type
customarily transferred in connection with a securitization, factoring, or
monetization of similar assets and which are sold, transferred or otherwise
conveyed (or purported to be sold, transferred or otherwise conveyed) by Company
or any Restricted Subsidiary to an SPE in connection with Accounts Receivable
Securitizations permitted hereunder.

 

“Securitization Termination Notice” means a written notice issued by the
Collateral Agent, at its own election or at the direction of the Required
Lenders, at any time (i) that an Event of Default has occurred and is continuing
under Section 8.1(a) (but in the case of Section 8.1(a)(iv), (x) arising from
the failure to pay any interest on the Loans due hereunder or (y) arising from
the failure to make payment on an amount (other than principal or interest on
any Loan) due hereunder in an amount in excess of $500,000), Section 8.1(f) or
Section 8.1(g) or (ii) the aggregate outstanding commitments under any Accounts
Receivable Securitization are greater than $250,000,000.

 

“Senior Note Documents” means each of the 2010 Indenture, the 2013 Indenture,
the 2015 Indenture and each of the documents executed and delivered in
connection with any of the foregoing.

 

“Senior Notes” means any of the (a) 2021 Senior Notes, (b) 2022 Senior Notes and
(c) 2023 Senior Notes.

 

48

--------------------------------------------------------------------------------


 

“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter or other date of determination of (a) Consolidated Total Secured Debt as
of such day, to (b) Consolidated EBITDA for the Measurement Period ending on
such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarters period ending as of the most recently
concluded Fiscal Quarter).

 

“Settlement Period” has the meaning specified in Section 2.2(b)(vii).

 

“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (a)(i) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (ii) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date; and (iii) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No.5).

 

“SPE” means Ferrellgas Receivables, LLC and any other Unrestricted Subsidiary
that is a special purpose entity established by the Company in connection with
Accounts Receivable Securitizations permitted by Section 6.1 and Section 6.9.

 

“Specified L/C Sublimit” means, with respect to any L/C Issuer, (i) in the case
of PNC Bank, National Association (or any of its Affiliates), 100% of the Letter
of Credit Sublimit, and (ii) in the case of any other L/C Issuer, such
percentage as is specified in the agreement pursuant to which such Person
becomes a L/C Issuer under this Agreement.

 

“Specified Transactions” has the meaning specified in the Fee Letter.

 

“Specified Transactions Amounts” has the meaning specified term in
Section 2.13(a).

 

“Subject Transaction” has the meaning specified in Section 6.8(c).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of directors or other governing body are at
the time owned by such Person; provided, in determining the percentage of
ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding.

 

49

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, deduction
or withholding of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed and all interest,
penalties, additions to tax or other liabilities with respect thereto.

 

“Term Loan” means a Term Loan made by a Lender to Company pursuant to
Section 2.1(a).

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A-1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Term Loan Commitments as of the Closing
Date is $275,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan of such Lender;
provided, at any time prior to the making of the Term Loan, the Term Loan
Exposure of any Lender shall be equal to such Lender’s Term Loan Commitment.

 

“Term Loan Maturity Date” means the earlier of (a) May 4, 2023, (b) the date
that is ninety (90) days prior to the earliest maturity date of any of the
Senior Notes unless the maturity of such Senior Note has been extended, or such
Senior Note has been refinanced with Permitted Indebtedness with an extended
maturity, in each case with such extended maturity occurring no earlier than the
date that is ninety (90) days after the date set forth in clause (a), (c) the
date the Revolving A Commitments and/or the Revolving B Commitments are
permanently reduced to zero pursuant to Section 2.12(b) or 2.13, and (d) the
date that the Term Loan shall become due and payable in full hereunder, whether
by acceleration or otherwise.

 

“Terminated Lender” has the meaning specified in Section 2.22.

 

“TSL” has the meaning specified in the preamble hereto.

 

“Total Revolving A Usage” means, as at any date of determination, the sum of
(a) the aggregate principal amount of all outstanding Revolving A Loans (other
than Revolving A Loans made for the purpose of reimbursing a L/C Issuer for any
amount drawn under any Letter of Credit, but not yet so applied), and (b) the
Letter of Credit Obligations.

 

“Total Revolving B Usage” means, as at any date of determination, the aggregate
principal amount of all outstanding Revolving B Loans.

 

Total Revolving Usage” means the Total Revolving A Usage and the Total Revolving
B Usage.

 

50

--------------------------------------------------------------------------------


 

“Transaction Costs” means the fees, costs and expenses payable by Company or any
of its Restricted Subsidiaries on or before the Closing Date in connection with
the transactions contemplated by the Loan Documents.

 

“Transition Services Agreement” means that certain transition services
agreement, dated as of the Closing Date, by and between Company and General
Partner, in form and substance reasonably satisfactory to Collateral Agent,
pursuant to which General Partner will provide general and administrative
services and employees to Company after the occurrence of an Event of Default,
as amended, supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

 

“Type of Loan” means with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UCP 600” has the meaning specified therefor in Section 2.3(b)(ii).

 

“Unrestricted Subsidiary” means any of (a) any SPE, (b) FNA Canada, Inc., a
Delaware corporation, and (c) Ferrellgas Finance Corp., a Delaware corporation.

 

“Valuation Report” means the Initial Valuation Report and each other report
delivered by an Approved Valuation Firm, in form and scope consistent with the
Initial Valuation Report or otherwise in form and scope reasonably satisfactory
to the Administrative Agent, setting forth, as of each date of determination,
the Propane Customer List NOLV.

 

“Waivable Mandatory Prepayment” has the meaning specified in Section 2.14(c).

 

“Wholesale Accounts Receivable” means all “accounts” in which a Loan Party has
any interest arising from the sale of “inventory” (as such terms are defined in
the UCC), including all such accounts (a) relating to sales of inventory by the
Loan Parties under the trade name “Blue Rhino”, and (b) relating to wholesale
sales of inventory by any Loan Party.

 

“Yield Maintenance Premium” has the meaning specified in the Fee Letter.

 

Section 1.2.                                 Accounting and Other Terms.

 

(a)                                 Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.  Financial statements and
other information required to be delivered by General Partner and Company to
Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c) shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in Section 5.1(e), if
applicable).  Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements.  Notwithstanding the foregoing, (i) with respect to the
accounting for leases as either operating leases or capital leases and the
impact of such accounting in accordance with FASB ASC

 

51

--------------------------------------------------------------------------------


 

840 on the definitions and covenants herein, GAAP as in effect on the Closing
Date shall be applied and (ii) for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of Company and its Restricted Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

(b)                                 All terms used in this Agreement which are
defined in Article 8 or Article 9 of the UCC as in effect from time to time in
the State of New York and which are not otherwise defined herein shall have the
same meanings herein as set forth therein, provided that terms used herein which
are defined in the UCC as in effect in the State of New York on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as Collateral Agent may otherwise determine.

 

Section 1.3.                                 Interpretation, etc.  Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference.  References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided.  The use herein of the word “include” or “including,” when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not no limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any right
or interest in or to assets and properties of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible.  The use herein of the
word “issue” or “issuance” with respect to any Letter of Credit shall be deemed
to include any amendment, extension renewal or replacement thereof.  Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations or Guaranteed Obligations shall mean
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all costs, expenses, or indemnities payable
pursuant to Section 10.2 or Section 10.3 of this Agreement that have accrued and
are unpaid regardless of whether demand has been made therefor, (iii) all fees
or charges that have accrued hereunder or under any other Loan Document and are
unpaid, (b) in the case of obligations with respect to Bank Products, providing
Bank Product Collateralization, (c) the receipt by L/C Issuers of Cash
Collateralization in respect of all outstanding Letters of Credit or other
security acceptable to the L/C Issuers, (d) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to an Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agents reasonably determine is appropriate to secure such contingent
Obligations, (e) the payment or repayment in full in immediately available funds
of all other outstanding Obligations other than any Bank Product Obligations
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or being Bank Product
Collateralized, and (f) the termination of all of the Commitments of the
Lenders.  Notwithstanding anything in the Agreement

 

52

--------------------------------------------------------------------------------


 

to the contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (B) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be enacted, adopted, issued, phased in or effective
after the date of this Agreement regardless of the date enacted, adopted,
issued, phased in or effective.

 

Section 1.4.                                 Time References.  Unless otherwise
indicated herein, all references to time of day refer to Eastern Standard Time
or Eastern daylight saving time, as in effect in New York City on such day.  For
purposes of the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”; provided, however, that with respect
to a computation of fees or interest payable to any Agent, any Lender or any L/C
Issuer, such period shall in any event consist of at least one full day.

 

ARTICLE II

 

LOANS AND LETTERS OF CREDIT

 

Section 2.1.                                 Term Loans.

 

(a)                                 Loan Commitments.  Subject to the terms and
conditions hereof, each Lender severally agrees to make, on the Closing Date, a
Term Loan to Company in an amount equal to such Lender’s Term Loan Commitment.

 

Company may make only one borrowing under the Term Loan Commitment which shall
be on the Closing Date.  Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed.  Subject to Section 2.12,
all amounts owed hereunder with respect to the Term Loan shall be paid in full
no later than the Term Loan Maturity Date.  Each Lender’s Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Term Loan Commitment on such date.

 

(b)                                 Borrowing Mechanics for Term Loans.

 

(i)                                     Company shall deliver to Administrative
Agent a fully executed Funding Notice no later than three Business Days prior to
the Closing Date.  Promptly upon receipt by Administrative Agent of such Funding
Notice, Administrative Agent shall notify each Lender of the proposed
borrowing.  Administrative Agent and Lenders (A) may act without liability upon
the basis of written, facsimile or telephonic notice believed by Administrative
Agent in good faith to be from Company (or from any Authorized Officer thereof
designated in writing purportedly from Company to Administrative Agent),
(B) shall be entitled to rely conclusively on any Authorized Officer’s authority
to request a Term Loan on behalf of Company until Administrative Agent receives
written notice to the contrary, and (C) shall have no duty to verify the
authenticity of the signature appearing on any written Funding Notice.

 

53

--------------------------------------------------------------------------------


 

(ii)                                  Each Lender shall make its Term Loan
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on the Closing Date, by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office.  Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Term Loans requested by Company on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Loans
received by Administrative Agent from Lenders to be credited to the account of
Company at Administrative Agent’s Principal Office or to such other account as
may be designated in writing to Administrative Agent by Company.

 

Section 2.2.                                 Revolving Loans.

 

(a)                                 Revolving Commitments.

 

(i)                               During the Revolving A Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving A Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Revolving A Commitment; provided, that after giving effect to the
making of any Revolving A Loans in no event shall the Total Revolving A Usage
exceed the lesser of (i) the Borrowing Base or (ii) the Revolving A Commitments
then in effect.  Amounts borrowed pursuant to this Section 2.2(a)(i) may be
repaid and reborrowed during the Revolving A Commitment Period.  Each Lender’s
Revolving A Commitment shall expire on the Revolving A Commitment Termination
Date and all Revolving A Loans and all other amounts owed hereunder with respect
to the Revolving A Loans and the Revolving A Commitments shall become due and
payable as of such date.

 

(ii)                            During the Revolving B Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving B Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Revolving B Commitment; provided, that after giving effect to the
making of any Revolving B Loans in no event shall the Total Revolving B Usage
exceed the Revolving B Commitments then in effect.  Amounts borrowed pursuant to
this Section 2.2(a)(ii) may be repaid and reborrowed during the Revolving B
Commitment Period.  Each Lender’s Revolving B Commitment shall expire on the
Revolving B Commitment Termination Date and all Revolving B Loans and all other
amounts owed hereunder with respect to the Revolving B Loans and the Revolving B
Commitments shall become due and payable as of such date.

 

(b)                                 Borrowing Mechanics for Revolving Loans.

 

(i)                                     Except pursuant to Section 2.3(d),
Revolving Loans that are Base Rate Loans shall be made in an aggregate minimum
amount of the lesser of (A) $500,000 and integral multiples of $100,000 in
excess of that amount and (B) in the case of Revolving A Loans, the unused
Revolving A Commitment and, in the case of Revolving B Loans, the unused
Revolving B Commitment, and Revolving Loans that are LIBOR Rate Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess of that amount.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  Whenever Company desires that Lenders make
Revolving Loans, Company shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 12:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a LIBOR Rate Loan, and on the Business Day of the proposed Credit Date in the
case of a Revolving Loan that is a Base Rate Loan.  Except as otherwise provided
herein, a Funding Notice for a Revolving Loan that is a LIBOR Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to make a borrowing in accordance therewith. 
Notwithstanding the foregoing, the Revolving B Loans shall be available only at
such times as the Revolving A Commitment is fully utilized.

 

(iii)                               Notice of receipt of each Funding Notice in
respect of Revolving Loans, together with the amount of each Lender’s Pro Rata
Share thereof, if any, together with the applicable interest rate, shall be
provided by Administrative Agent to each applicable Lender by facsimile with
reasonable promptness, but (provided Administrative Agent shall have received
such notice by 12:00 p.m.  (New York City time)) not later than 2:00 p.m.  (New
York City time) on the same day as Administrative Agent’s receipt of such Notice
from Company.

 

(iv)                              Each Lender shall make the amount of its
Revolving Loan available to Administrative Agent not later than 3:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day funds
in Dollars, at Administrative Agent’s Principal Office.  Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Revolving Loans
available to Company on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Revolving Loans received
by Administrative Agent from Lenders to be credited to the funding account of
Company at PNC or such other account as may be permitted by the Administrative
Agent.

 

(v)                                 Notwithstanding any other provision of this
Agreement, and in order to reduce the number of fund transfers among the
Company, the Administrative Agent and the Lenders, the Company, Administrative
Agent and the Lenders agree that the Administrative Agent may (but shall not be
obligated to), and Company and the Lenders hereby irrevocably authorize the
Administrative Agent to, fund, on behalf of the Revolving A Loan Lenders,
Revolving A Loans pursuant to Section 2.2, subject to the procedures for
settlement set forth in Sections 2.2(b)(viii) and (b)(ix); provided, however,
that (a) the Administrative Agent shall in no event fund any such Revolving A
Loans if the Administrative Agent shall have received written notice from the
Required Lenders on the Business Day prior to the date of the proposed Revolving
A Loan that one or more of the conditions precedent contained in Section 3.2
will not be satisfied at the time of the proposed Revolving A Loan, and (b) the
Administrative Agent shall not otherwise be required to determine that, or take
notice whether, the conditions precedent in Section 3.2 have been satisfied.  If
the Company gives a Funding Notice requesting a Revolving A Loan and the
Administrative Agent elects not to fund such Revolving A Loan on behalf of the
Revolving A Loan Lenders, then promptly after receipt of the Funding Notice
requesting such Revolving A Loan, the Administrative Agent shall notify Company
and each Revolving A Loan Lender of the specifics of the requested Revolving A
Loan and that it will not fund the requested Revolving A Loan on behalf of the
Revolving A Loan Lenders.  If the Administrative Agent

 

55

--------------------------------------------------------------------------------


 

notifies the Revolving A Loan Lenders that it will not fund a requested
Revolving A Loan on behalf of the Revolving A Loan Lenders, each Revolving A
Loan Lender shall make its Pro Rata Share of the Revolving A Loan available to
the Administrative Agent, in immediately available funds, in the Administrative
Agent’s Account no later than 3:00 p.m. (New York City time) (provided that the
Administrative Agent requests payment from such Revolving A Loan Lender not
later than 1:00 p.m. (New York City time)) on the date of the proposed Revolving
A Loan.  The Administrative Agent will make the proceeds of such Revolving A
Loans available to the Company on the day of the proposed Revolving A Loan by
causing an amount, in immediately available funds, equal to the proceeds of all
such Revolving A Loans received by the Administrative Agent in the
Administrative Agent’s Account or the amount funded by the Administrative Agent
on behalf of the Revolving A Loan Lenders to be deposited in an account
designated by the Company.  If the Company gives a Funding Notice requesting a
Revolving B Loan, then promptly after receipt of the Funding Notice requesting
such Revolving B Loan, the Administrative Agent shall notify Company and each
Revolving B Loan Lender of the specifics of the requested Revolving B Loan. 
Each Revolving B Loan Lender shall make its Pro Rata Share of the Revolving B
Loan available to the Administrative Agent, in immediately available funds, in
the Administrative Agent’s Account no later than 3:00 p.m. (New York City time)
(provided that the Administrative Agent requests payment from such Revolving B
Loan Lender not later than 1:00 p.m. (New York City time)) on the date of the
proposed Revolving B Loan.  The Administrative Agent will make the proceeds of
such Revolving B Loans available to the Company on the day of the proposed
Revolving B Loan by causing an amount, in immediately available funds, equal to
the proceeds of all such Revolving B Loans received by the Administrative Agent
in the Administrative Agent’s Account to be deposited in an account designated
by the Company.

 

(vi)                              If the Administrative Agent has notified the
Revolving A Loan Lenders that the Administrative Agent, on behalf of the
Revolving A Loan Lenders, will not fund a particular Revolving A Loan pursuant
to Section 2.2(b)(v), the Administrative Agent may assume that each such
Revolving A Loan Lender has made such amount available to the Administrative
Agent on such day and the Administrative Agent, in its sole discretion, may, but
shall not be obligated to, cause a corresponding amount to be made available to
the Company on such day.  If the Administrative Agent makes such corresponding
amount available to the Company and such corresponding amount is not in fact
made available to the Administrative Agent by any such Revolving A Loan Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Revolving A Loan Lender together with interest thereon, for
each day from the date such payment was due until the date such amount is paid
to the Administrative Agent, at the Federal Funds Effective Rate for 3 Business
Days and thereafter at the Base Rate.  During the period in which such Revolving
A Loan Lender has not paid such corresponding amount to the Administrative
Agent, notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, the amount so advanced by the Administrative Agent to
the Company shall, for all purposes hereof, be a Revolving A Loan made by the
Administrative Agent for its own account.  Upon any such failure by a Revolving
A Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the Company of such failure and the Company shall
immediately pay such corresponding amount to the Administrative Agent for its
own account.

 

56

--------------------------------------------------------------------------------


 

(vi)                              Nothing in this Section 2.2 shall be deemed to
relieve any Revolving A Loan Lender from its obligations to fulfill its
Revolving A Commitment hereunder or to prejudice any rights that the
Administrative Agent or the Company may have against any Revolving A Loan Lender
as a result of any default by such Revolving A Loan Lender hereunder.

 

(vii)                           With respect to all periods for which the
Administrative Agent has funded Revolving A Loans pursuant to Section 2.2, on
Friday of each week, or if the applicable Friday is not a Business Day, then on
the following Business Day, or on the last Business Day of any shorter period as
the Administrative Agent may from time to time select (any such week or shorter
period being herein called a “Settlement Period”), the Administrative Agent
shall notify each Revolving A Loan Lender of the unpaid principal amount of the
Revolving A Loans outstanding as of the last day of each such Settlement
Period.  In the event that such amount is greater than the unpaid principal
amount of the Revolving A Loans outstanding on the last day of the Settlement
Period immediately preceding such Settlement Period (or, if there has been no
preceding Settlement Period, the amount of the Revolving A Loans made on the
date of such Revolving A Loan Lender’s initial funding), each Revolving A Loan
Lender shall promptly (and in any event not later than 2:00 p.m. (New York City
time) if the Administrative Agent requests payment from such Lender not later
than 12:00 p.m. (New York City time) on such day) make available to the
Administrative Agent its Pro Rata Share of the difference in immediately
available funds.  In the event that such amount is less than such unpaid
principal amount, the Administrative Agent shall promptly pay over to each
Revolving A Loan Lender its Pro Rata Share of the difference in immediately
available funds.  In addition, if the Administrative Agent shall so request at
any time when a Default or an Event of Default shall have occurred and be
continuing, or any other event shall have occurred as a result of which the
Administrative Agent shall determine that it is desirable to present claims
against the Company for repayment, each Revolving A Loan Lender shall promptly
remit to the Administrative Agent or, as the case may be, the Administrative
Agent shall promptly remit to each Revolving A Loan Lender, sufficient funds to
adjust the interests of the Revolving A Loan Lenders in the then outstanding
Revolving A Loans to such an extent that, after giving effect to such
adjustment, each such Revolving A Loan Lender’s interest in the then outstanding
Revolving A Loans will be equal to its Pro Rata Share thereof.  The obligations
of the Administrative Agent and each Revolving A Loan Lender under this
Section 2.2(b)(viii) shall be absolute and unconditional.  Each Revolving A Loan
Lender shall only be entitled to receive interest on its Pro Rata Share of the
Revolving A Loans which have been funded by such Revolving A Loan Lender.

 

(ix)                              In the event that any Revolving A Loan Lender
fails to make any payment required to be made by it pursuant to Section 2.2(b),
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Revolving A Loan Lender together with interest thereon, for
each day from the date such payment was due until the date such amount is paid
to the Administrative Agent, at the Federal Funds Effective Rate for 3 Business
Days and thereafter at the Base Rate.  During the period in which such Revolving
A Loan Lender has not paid such corresponding amount to the Administrative
Agent, notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, the amount so advanced by the Administrative Agent to
the Company shall, for all purposes hereof, be a Revolving A Loan made by the
Administrative Agent for its own account.  Upon any such failure by a Revolving
A Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the Company of such failure and the Company shall
immediately pay such corresponding

 

57

--------------------------------------------------------------------------------


 

amount to the Administrative Agent for its own account.  Nothing in this
Section 2.2(b)(ix) shall be deemed to relieve any Revolving A Loan Lender from
its obligation to fulfill its Revolving A Commitment hereunder or to prejudice
any rights that the Administrative Agent or the Company may have against any
Revolving A Loan Lender as a result of any default by such Revolving A Loan
Lender hereunder.

 

(c)                                  Protective Advances.  Subject to the
limitations set forth below, and whether or not an Event of Default or a Default
shall have occurred and be continuing, Collateral Agent is authorized by Company
and the Lenders, from time to time in Collateral Agent’s sole discretion (but
Collateral Agent shall have absolutely no obligation to), to make disbursements
or advances to Company, which Collateral Agent, in its sole discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by Company pursuant to the terms of this Agreement and
the other Loan Documents, including, without limitation, payments of principal,
interest, fees and reimbursable expenses (any of such Loans are in this clause
(c) referred to as “Protective Advances”).  Protective Advances may be made even
if the conditions precedent set forth in Article III have not been satisfied. 
The interest rate on all Protective Advances shall be at the Base Rate plus the
Applicable Margin for Base Rate Loans.  Each Protective Advance shall be secured
by the Liens in favor of Collateral Agent in and to the Collateral and shall
constitute Obligations hereunder.  The Protective Advances shall constitute
Obligations hereunder which may be charged to the Loan Account in accordance
with Section 2.15(f).  Company shall pay the unpaid principal amount and all
unpaid and accrued interest of each Protective Advance on the earlier of the
Revolving Commitment Termination Date and the date on which demand for payment
is made by Collateral Agent.  The Collateral Agent shall notify each Lender and
Company in writing of each such Protective Advance, which notice shall include a
description of the purpose of such Protective Advance.  Without limitation to
its obligations pursuant to Section 9.6, each Lender agrees that it shall make
available to the Collateral Agent, upon the Collateral Agent’s demand, in
Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Protective Advance.  If such funds are not made
available to the Collateral Agent by such Lender, Collateral Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the applicable Agent, at the Federal Funds Effective Rate
for three Business Days and thereafter at the Base Rate.

 

Section 2.3.                                 Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions hereof (including Section 2.2 hereof), upon request of Company made
in accordance herewith, a L/C Issuer shall issue or cause the issuance of
standby and/or trade letters of credit (collectively, “Letters of Credit”) for
the account of any Loan Party.  The Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed in the aggregate at any time the lowest of
(i) (A) the total Revolving A Commitment minus (B) the aggregate principal
amount of all Revolving A Loans then outstanding, (ii) (A) the Borrowing Base
minus (B) the aggregate principal amount of all Revolving A Loans then
outstanding, and (iii) the Letter of Credit Sublimit; provided, that no Letter
of Credit shall be issued by any L/C Issuer the stated amount of which, when
added to the outstanding amount of Letters of Credit with respect to such L/C
Issuer, would exceed the

 

58

--------------------------------------------------------------------------------


 

applicable Specified L/C Sublimit of such L/C Issuer then in effect.  All
disbursements or payments related to Letters of Credit shall be deemed to be
Revolving A Loans and shall bear interest at the applicable rate in accordance
with Section 2.7 and Section 2.9.  Letters of Credit that have not been drawn
upon shall not bear interest.

 

(b)                                 Issuance of Letters of Credit.

 

(i)                               Subject to the terms hereof, Company may
request a L/C Issuer to issue or cause the issuance of a Letter of Credit by
delivering to a L/C Issuer, prior to 12:00 p.m. (New York City time), at least 3
Business Days’ prior to the proposed date of issuance, a L/C Issuer’s form of
letter of credit application (the “Letter of Credit Application”) completed to
the reasonable satisfaction of such L/C Issuer and such other certificates,
documents and other papers and information as such L/C Issuer may reasonably
request.

 

(ii)                            Each Letter of Credit shall, among other things,
(A) provide for the payment of sight drafts, other written demands for payment,
or acceptances of drafts when presented for honor thereunder in accordance with
the terms thereof and when accompanied by the documents described therein and
(B) have an expiry date not later than 12 months after such Letter of Credit’s
date of issuance (subject to automatic renewals) and in no event later than the
date that is the Revolving A Commitment Termination Date (unless all Lenders and
the L/C Issuer have approved such expiry date in writing).  Each standby Letter
of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revision thereof adhered to by the
Issuer (“UCP 600”) or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), as determined by a L/C Issuer, and
each trade Letter of Credit shall be subject to UCP 600.

 

(iii)                         Each L/C Issuer shall use its reasonable efforts
to notify the Agents and the Lenders of the request by the Loan Parties for a
Letter of Credit hereunder.

 

(c)                                  Requirements For Issuance of Letters of
Credit.  The Company hereby authorizes and directs the L/C Issuers to name one
or more Loan Parties as the “Applicant” or “Account Party” of each Letter of
Credit, as shall be set forth more particularly in the Letter of Credit
Application.  Company hereby authorizes and directs the L/C Issuers to deliver
to the Administrative Agent the Letter of Credit Application and such other
certificates, documents and other papers and information as such L/C Issuer may
have reasonably requested in connection therewith and to accept and rely upon
the Administrative Agent’s instructions and agreements with respect to all
matters arising in connection with such Letter of Credit or the application
therefor.

 

(d)                                 Disbursements, Reimbursement.

 

(i)                               Immediately upon the issuance of each Letter
of Credit, each Revolving A Loan Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from  the applicable L/C
Issuer a participation in such Letter of Credit and each drawing thereunder in
an amount equal to such Lender’s Pro Rata Share (determined in

 

59

--------------------------------------------------------------------------------


 

accordance with paragraph (b) of the definition of “Pro Rata Share”) of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.

 

(ii)                            In the event of any request for a drawing under
a Letter of Credit by the beneficiary or transferee thereof, the applicable L/C
Issuer will promptly notify the Company.  Provided that Company shall have
received such notice by 12:00 p.m. (New York City time), the Loan Parties shall
reimburse (such obligation to reimburse such L/C Issuer or any Lender together
with any interest thereon pursuant to Section 2.7 and Section 2.9 shall
sometimes be referred to as a “Reimbursement Obligation”) the Administrative
Agent on behalf of the L/C Issuers and the Revolving A Loan Lenders prior to
1:00 p.m. (New York City time) on such date that an amount is paid by the L/C
Issuers and the Revolving A Loan Lenders under any Letter of Credit (each such
date, a “Drawing Date”) in an amount equal to the amount so paid by the L/C
Issuers and the Revolving A Loan Lenders.  In the event the Loan Parties fail to
reimburse the L/C Issuers and the Revolving A Loan Lenders for the full amount
of any drawing under any Letter of Credit by 1:00 p.m. (New York City time) on
the Drawing Date, the Administrative Agent will promptly notify each Revolving A
Loan Lender thereof, and the Company shall be deemed to have requested that a
Revolving A Loan that is a Base Rate Loan be made by the Revolving A Loan
Lenders to be disbursed on the Drawing Date in respect of such Letter of Credit
pursuant to Section 2.2 and subject to Sections 3.1 and 3.2 hereof.  Any notice
given by the Administrative Agent pursuant to this Section 2.3(d)(ii) may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(iii)                         Each Revolving A Loan Lender shall upon any notice
pursuant to Section 2.3(d)(ii) make available to the Administrative Agent an
amount in immediately available funds equal to its Pro Rata Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.3(d)(iv)) each be deemed to have made a Revolving A Loan that is a
Base Rate Loan to Company in that amount.  If any Revolving A Loan Lender so
notified fails to make available to the Administrative Agent the amount of such
Lender’s Pro Rata Share of such amount by no later than 2:00 p.m. (New York City
time) on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (x) at a rate per annum equal to the Federal Funds
Effective Rate during the first 3 days following the Drawing Date and (y) at a
rate per annum equal to the interest rate on Revolving A Loans that are Base
Rate Loans on and after the 4th day following the Drawing Date.  The
Administrative Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of the Administrative Agent to give any such notice on the
Drawing Date or in sufficient time to enable any Revolving A Loan Lender to
effect such payment on such date shall not relieve such Lender from its
obligation under this Section 2.3(d)(iii), provided that such Lender shall not
be obligated to pay interest as provided in Section 2.3(d)(ii) until and
commencing from the date of receipt of notice from the Administrative Agent of a
drawing.  Each Revolving A Loan Lender’s payment to the Administrative Agent
pursuant to this Section 2.3(d)(iii)(x) and (y) shall be deemed to be a payment
in respect of its participation in such Letter of Credit Borrowing and shall
constitute a “Participation Revolving A Loan” from such Lender in satisfaction
of its Participation Commitment under this Section 2.3(d).

 

60

--------------------------------------------------------------------------------


 

(iv)                        With respect to any unreimbursed drawing that is not
converted into a Revolving A Loan to the Company in whole or in part as
contemplated by Section 2.3(d)(ii), because of Company’s failure to satisfy the
conditions set forth in Section 3.2 (other than any notice requirements) or for
any other reason, Company shall be deemed to have incurred from the Revolving A
Loan Lenders a borrowing (each a “Letter of Credit Borrowing”) in the amount of
such drawing.  Such Letter of Credit Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate per annum
equal to the interest rate on Revolving A Loans that are Base Rate Loans.

 

(v)                           Each Lender’s Participation Commitment shall
continue until the last to occur of any of the following events:  (i) a L/C
Issuer ceases to be obligated to issue or cause to be issued Letters of Credit
hereunder; (ii) no Letter of Credit issued or created hereunder remains
outstanding and uncanceled and (iii) all Persons (other than Company) have been
fully reimbursed for all payments made under or relating to Letters of Credit.

 

(e)                                  Repayment of Participation Revolving A
Loans.

 

(i)                               Upon (and only upon) receipt by the
Administrative Agent for its account of immediately available funds from Company
(i) in reimbursement of any payment made by the Administrative Agent under the
Letter of Credit with respect to which any Lender has made a Participation
Revolving A Loan to the Administrative Agent or (ii) in payment of interest on
such a payment made by the Administrative Agent under such a Letter of Credit,
the Administrative Agent will pay to each Revolving A Loan Lender, in the same
funds as those received by the Administrative Agent, the amount of such Lender’s
Pro Rata Share of such funds, except the Administrative Agent shall retain the
amount of the Pro Rata Share of such funds of any Revolving A Loan Lender that
did not make a Participation Revolving A Loan in respect of such payment by the
Administrative Agent.

 

(ii)                            If the Administrative Agent is required at any
time to return to the Company, or to a trustee, receiver, liquidator, custodian,
or any official in any Insolvency Proceeding, any portion of the payments made
by Company to the Administrative Agent pursuant to Section 2.3(e)(i) in
reimbursement of a payment made under a Letter of Credit or interest or fee
thereon, each Revolving A Loan Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent the amount of its Pro Rata
Share of any amounts so returned by the Administrative Agent plus interest at
the Federal Funds Effective Rate.

 

(f)                                   Documentation.  The Loan Parties agree to
be bound by the terms of each Letter of Credit Application and by the applicable
L/C Issuer’s interpretations of each Letter of Credit issued for the Loan
Parties’ Loan Account and by the applicable L/C Issuer’s written regulations and
customary practices relating to letters of credit, though the applicable L/C
Issuer’s interpretations may be different from the Loan Parties’ own.  In the
event of a conflict between any Letter of Credit Application and this Agreement,
this Agreement shall govern.  It is understood and agreed that, except in the
case of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final nonappealable judgment), the Administrative
Agent shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party’s instructions or those
contained in any Letter of Credit or any modification, amendment or supplement
thereto.

 

61

--------------------------------------------------------------------------------


 

(g)                                  Determination to Honor Drawing Request.  In
determining whether to honor any request for drawing under any Letter of Credit
by the beneficiary thereof, such L/C Issuer shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

 

(h)                                 Nature of Participation and Reimbursement
Obligations.  Each Revolving A Loan Lender’s obligation in accordance with this
Agreement to make the Revolving A Loans or Participation Revolving A Loans as a
result of a drawing under a Letter of Credit, and the obligations of the Loan
Parties to reimburse the Administrative Agent and/or the L/C Issuers upon a draw
under a Letter of Credit, shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Section 2.3
under all circumstances, including the following circumstances:

 

(i)                               any set-off, counterclaim, recoupment, defense
or other right which such Revolving A Loan Lender may have against the
Administrative Agent, the L/C Issuers, the Loan Parties or any other Person for
any reason whatsoever;

 

(ii)                            the failure of the Loan Parties or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in this Agreement for the making of a Revolving A Loan
(including, without limitation, if the Revolving A Commitment has been fully
utilized and drawn), it being acknowledged that such conditions are not required
for the making of a Letter of Credit Borrowing and the obligation of the
Revolving A Loan Lenders to make Participation Revolving A Loans under
Section 2.3(d);

 

(iii)                         any lack of validity or enforceability of any
Letter of Credit;

 

(iv)                        any claim of breach of warranty that might be made
by any Loan Party or any Revolving A Loan Lender against the beneficiary of a
Letter of Credit, or the existence of any claim, set-off, recoupment,
counterclaim, crossclaim, defense or other right which any Loan Party or any
Revolving A Loan Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Person for whom any such transferee may be acting), the
Administrative Agent or any Revolving A Loan Lender or any other Person, whether
in connection with this Agreement, such Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the Loan Parties or any other party and the beneficiary for
which any Letter of Credit was procured);

 

(v)                           the lack of power or authority of any signer of
(or any defect in or forgery of any signature or endorsement on) or the form of
or lack of validity, sufficiency, accuracy, enforceability or genuineness of any
draft, demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Administrative Agent or any of the Administrative Agent’s Affiliates has been
notified thereof;

 

62

--------------------------------------------------------------------------------


 

(vi)                        except as provided in Section 2.3(g), any payment by
the Administrative Agent and/or L/C Issuers under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

(vii)                     the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                  any failure by the Administrative Agent, a L/C Issuer or
any of their respective Affiliates to issue any Letter of Credit in the form
requested by the Loan Parties, unless the Administrative Agent and/or a L/C
Issuer has received written notice from the Company of such failure within three
Business Days after the Administrative Agent and/or a L/C Issuer shall have
furnished Company a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;

 

(ix)                        any Material Adverse Effect on Company or any
Guarantor;

 

(x)                           any breach of this Agreement or any Loan Document
by any party thereto;

 

(xi)                        the occurrence or continuance of an Insolvency
Proceeding with respect to the MLP, Company or any Guarantor;

 

(xii)                     the fact that a Default or Event of Default shall have
occurred and be continuing;

 

(xiii)                  the fact that the Revolving A Commitment Termination
Date shall have expired or this Agreement or the Obligations hereunder shall
have been terminated; and

 

(xiv)                 any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.

 

Nothing contained in this Section 2.3(h) shall be deemed to relieve a L/C Issuer
from any claim by the Loan Parties for the gross negligence or willful
misconduct of such L/C Issuer in respect of honoring or failing to honor any
drawing under any Letter of Credit or otherwise in respect of any Letter of
Credit, but any such claim may not be used as a defense to the reimbursement
obligation for any such drawing.

 

63

--------------------------------------------------------------------------------


 

(i)                                     Indemnity.  In addition to amounts
payable as provided in Section 10.3, the Loan Parties hereby agree to protect,
indemnify, pay and save harmless the Administrative Agent and the L/C Issuers
from and against any and all claims, demands, liabilities, damages, taxes,
(except for the imposition of, or any change in the rate of, any taxes imposed
on the net income of any Agent, any Lender or any L/C Issuer by the jurisdiction
in which such Person is organized or has its principal lending office),
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of outside counsel and allocated
costs of internal counsel) which the Administrative Agent, any L/C Issuer or any
of their respective Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (a) the gross negligence or willful misconduct of the Administrative
Agent or any L/C Issuer (as determined by a court of competent jurisdiction in a
final nonappealable judgment) or (b) the wrongful dishonor by the Administrative
Agent, any L/C Issuer, or any of the Administrative Agent’s or a L/C Issuer’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any Governmental Acts.  The obligations of
the Loan Parties under this Section 2.3(i) shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(j)                                    Liability for Acts and Omissions.

 

(i)                               As between the Loan Parties and the Agents and
the Lenders, the Loan Parties assume all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Agents and
the Lenders shall not be responsible for:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Administrative Agent
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Loan Parties against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among Loan Parties and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrative Agent and/or any L/C
Issuer, including any Governmental Acts, and none of the above shall affect or
impair, or prevent the vesting of, any of the Administrative Agent’s and/or a
L/C Issuer’s rights or powers hereunder.  Nothing in the preceding sentence
shall relieve the Administrative Agent or a L/C Issuer from liability for the
Administrative Agent’s and/or a L/C Issuer’s, as applicable, gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final nonappealable

 

64

--------------------------------------------------------------------------------


 

judgment) in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence.  In no event shall the Administrative
Agent, any L/C Issuer or their respective Affiliates be liable to the Loan
Parties for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

 

(ii)                            Without limiting the generality of the
foregoing, the Administrative Agent, the L/C Issuers and each of their
respective Affiliates (i) may rely on any oral or other communication believed
in good faith by the Administrative Agent, a L/C Issuer or such Affiliate to
have been authorized or given by or on behalf of the applicant for a Letter of
Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by any Agent, any Lender
or its Affiliates; (iv) may honor any drawing that is payable upon presentation
of a statement advising negotiation or payment, upon receipt of such statement
(even if such statement indicates that a draft or other document is being
delivered separately), and shall not be liable for any failure of any such draft
or other document to arrive, or to conform in any way with the relevant Letter
of Credit; (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located; and (vi) may settle or adjust any claim or demand made on the
Administrative Agent, a L/C Issuer or their Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

(iii)                               In furtherance and extension and not in
limitation of the specific provisions set forth above, any action taken or
omitted by the Administrative Agent or a L/C Issuer under or in connection with
the Letters of Credit or any documents or certificates delivered thereunder, if
taken or omitted in good faith, in compliance with UCP 600 and ISP 98 Rules, as
applicable, and without gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final nonappealable judgment), shall not
put the Administrative Agent or any L/C Issuer under any resulting liability to
any Loan Party or any Lender.

 

Section 2.4.                                 Pro Rata Shares.  All Loans shall
be made, and all participations purchased, by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment or any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

 

65

--------------------------------------------------------------------------------


 

Section 2.5.                                 Use of Proceeds.  The proceeds of
the Term Loans and the Revolving Loans, if any, made on the Closing Date shall
be used by Company to repay the Existing Indebtedness, for general working
capital purposes of the Loan Parties and to pay fees and expenses related to
this Agreement.  The proceeds of the Revolving Loans, and Letters of Credit made
after the Closing Date shall be applied by Company for working capital and
general corporate purposes of Company and its Restricted Subsidiaries, including
Permitted Acquisitions.  No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

 

Section 2.6.                                 Evidence of Debt; Register;
Lenders’ Books and Records; Notes.

 

(a)                                 Lenders’ Evidence of Debt.  Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of Company to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof.  Any such
recordation shall be conclusive and binding on Company, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Company’s
Obligations in respect of any applicable Loans; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

(b)                                 Register.  Administrative Agent shall
maintain at its Principal Office a register for the recordation of the names and
addresses of Lenders and the principal amount of the Revolving Commitments and
Loans (and stated interest therein) of each Lender from time to time (the
“Register”).  The Register shall be available for inspection by Company or
Collateral Agent at any reasonable time and from time to time upon reasonable
prior notice.  Administrative Agent shall record in the Register the Revolving
Commitments and the Loans, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Company and each Lender, absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitments or Company’s Obligations in respect of any
Loan.  Company hereby designates the entity serving as Administrative Agent to
serve as Company’s non-fiduciary agent solely for purposes of maintaining the
Register as provided in this Section 2.6, and Company hereby agrees that, to the
extent such entity serves in such capacity, the entity serving as Administrative
Agent and its officers, directors, employees, agents and affiliates shall
constitute “Indemnitees.”

 

(c)                                  Notes.  If so requested by any Lender by
written notice to Company (with a copy to Administrative Agent) at least two
Business Days prior to the Closing Date, or at any time thereafter, Company
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after Company’s receipt of such notice) a Note.

 

66

--------------------------------------------------------------------------------


 

Section 2.7.                                 Interest.

 

(a)                                 Except as otherwise set forth herein, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows: (i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin;
or (ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin.

 

(b)                                 The basis for determining the rate of
interest with respect to any Loan, and the Interest Period with respect to any
LIBOR Rate Loan, shall be selected by Company and notified to Administrative
Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be.  If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.

 

(c)                                  In connection with LIBOR Rate Loans there
shall be no more than 10 Interest Periods outstanding at any time.  In the event
Company fails to specify between a Base Rate Loan or a LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a LIBOR Rate Loan) will be automatically converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan (or
if outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan).  In the event Company fails to specify an
Interest Period for any LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one month.  As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to Company and each Lender.

 

(d)                                 Interest payable pursuant to
Section 2.7(a) shall be computed on the basis of a 360 day year, in each case
for the actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a LIBOR Rate Loan, the date of conversion of such
LIBOR Rate Loan to such Base Rate Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted to a LIBOR Rate Loan, the date of conversion of such Base Rate Loan to
such LIBOR Rate Loan, as the case may be, shall be excluded; provided, if a Loan
is repaid on the same day on which it is made, one day’s interest shall be paid
on that Loan.

 

(e)                                  Except as otherwise set forth herein,
interest on each Loan shall be payable in cash and in arrears on and to (i) each
Interest Payment Date applicable to that Loan, (ii) upon any prepayment of that
Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid, and (iii) at the Term Loan Maturity Date with respect to Term Loans, at
the

 

67

--------------------------------------------------------------------------------


 

Revolving Commitment A Termination Date with respect to Revolving A Loans and at
the Revolving Commitment B Termination Date with respect to Revolving B Loans.

 

Section 2.8.                                 Conversion/Continuation.

 

(a)                                 Subject to Section 2.17, Company shall have
the option:

 

(i)                                     to convert at any time all or any part
of any Term Loan or Revolving Loan equal to $1,000,000 and integral multiples of
$500,000 in excess of that amount from one Type of Loan to another Type of Loan;
provided, that a LIBOR Rate Loan may only be converted on the expiration of the
Interest Period applicable to such LIBOR Rate Loan unless Company shall pay all
amounts due under Section 2.17 in connection with any such conversion, no Base
Rate Loan may be converted into a LIBOR Rate Loan when a Default or Event of
Default exists and no LIBOR Rate Loan may be continued as a LIBOR Rate Loan when
a Default or Event of Default exists; or

 

(ii)                                  upon the expiration of any Interest Period
applicable to any LIBOR Rate Loan, to continue all or any portion of such Loan
equal to $1,000,000 and integral multiples of $500,000 in excess of that amount
as a LIBOR Rate Loan.

 

(b)                                 Company shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00
a.m. (New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a LIBOR Rate Loan).  Except
as otherwise provided herein, a Conversion/Continuation Notice for conversion
to, or continuation of, any LIBOR Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to effect a conversion or
continuation in accordance therewith.

 

Section 2.9.                                 Default Interest.  Upon the
occurrence and during the continuance of an Event of Default, the principal
amount of all Loans outstanding and, to the extent permitted by applicable law,
any interest payments on the Loans or fees or other amounts owed hereunder
(including any Yield Maintenance Premium or Prepayment Premium, if applicable),
shall thereafter bear interest (including post petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of LIBOR Rate Loans, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective
such LIBOR Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans. 
Payment or acceptance of the increased rates of interest provided for in this
Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of any Agent or any Lender.

 

68

--------------------------------------------------------------------------------


 

Section 2.10.                          Fees.

 

(a)                                 (i) If, for any day in each calendar quarter
during the Revolving A Commitment Period, the daily unpaid balance of the Total
Revolving A Usage for each day of such calendar quarter does not equal the
aggregate Revolving A Commitments, then the Company shall pay to Lenders having
a Revolving A Commitment, a fee at a rate equal to 0.50% per annum on the amount
by which the aggregate Revolving A Commitments on such day exceeds such Total
Revolving A Usage; and

 

(ii) If, for any day in each calendar quarter during the Revolving B Commitment
Period, the daily unpaid balance of the Total Revolving B Usage for each day of
such calendar quarter does not equal the aggregate Revolving B Commitments, then
the Company shall pay to Lenders having a Revolving B Commitment, a fee at a
rate equal to 0.50% per annum on the amount by which the aggregate Revolving B
Commitments on such day exceeds such Total Revolving B Usage.

 

All fees referred to in this Section 2.10(a) shall be paid to Administrative
Agent as set forth in Section 2.15(a) and upon receipt, Administrative Agent
shall promptly distribute to each Lender (x) in the case of Section 2.10(a)(i),
having Revolving A Exposure its Pro Rata Share thereof and (y) in the case of
Section 2.10(a)(ii), having Revolving B Exposure its Pro Rata Share thereof.

 

All fees referred to in Section 2.10(a)(i) shall be calculated on the basis of a
360 day year and the actual number of days elapsed and shall be payable monthly
in arrears on the first Business Day of each month during the Revolving A
Commitment Period, commencing on the first such date to occur after the Closing
Date, and on the Revolving A Commitment Termination Date.  All fees referred to
in Section 2.10(a)(ii) shall be calculated on the basis of a 360 day year and
the actual number of days elapsed and shall be payable monthly in arrears on the
first Business Day of each month during the Revolving B Commitment Period,
commencing on the first such date to occur after the Closing Date, and on the
Revolving B Commitment Termination Date.

 

(b)                                 Company agrees to pay (i) to the
Administrative Agent, for the ratable benefit of the Revolving A Loan Lenders, a
Letter of Credit fee (in addition to the charges, commissions, fees, and costs
set forth in clause (ii) below) which shall accrue at a rate per annum equal to
the L/C Fee Rate in effect at such time, times the aggregate daily face amount
of each outstanding Letter of Credit, for the period from and excluding the date
of issuance of same to and including the date of expiration or termination, such
fees to be calculated on the basis of a 360-day year for the actual number of
days elapsed and to be payable quarterly in arrears on the first Business Day of
each quarter and on the Revolving A Commitment Termination Date, and (ii) to a
L/C Issuer, (A) a fronting fee of 0.20% per annum multiplied times the aggregate
daily face amount of each outstanding Letter of Credit, which fee shall be
payable quarterly in arrears on the first day of each quarter and on the
Revolving A Commitment Termination Date, and (B) any and all customary
administrative, issuance, amendment, payment and negotiation charges (as per
such L/C Issuer’s standard fee schedule) with respect to any Letters of Credit
and all fees and expenses as agreed upon by a L/C Issuer and the Company in
connection with any Letter of Credit, including in connection with the opening,
amendment or renewal of any such Letter of Credit and any acceptances created
thereunder and shall reimburse the Administrative Agent for any and all fees and
expenses, if any, paid by the Administrative Agent to such L/C Issuer, which
charges and fees

 

69

--------------------------------------------------------------------------------


 

shall be payable on demand or as otherwise mutually agreed upon by the
Administrative Agent and the Company (all of the foregoing fees and charges,
collectively, the “Letter of Credit Fees”).  Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in such L/C Issuer’s prevailing charges
for that type of transaction.  All Letter of Credit Fees payable hereunder shall
be deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason.

 

(c)                                  In addition to any of the foregoing fees,
Company agrees to pay to Agents all fees payable by it in the Fee Letter in the
amounts and at the times specified therein.

 

Section 2.11.                          Scheduled Repayments of Term Loan.  The
Term Loan, together with all other amounts owed hereunder with respect thereto,
shall be paid in full no later than the Term Loan Maturity Date.

 

Section 2.12.                          Voluntary Prepayments and Commitment
Reductions.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     Any time after the Closing Date:

 

(A)                               with respect to Base Rate Loans, Company may
prepay any such Loans on any Business Day in whole or in part, in an aggregate
minimum amount of $100,000 and integral multiples of $100,000 in excess of that
amount; and

 

(B)                               with respect to LIBOR Rate Loans, Company may
prepay any such Loans on any Business Day in whole or in part (together with any
amounts due pursuant to Section 2.17(c)) in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount.

 

(ii)                                  All such prepayments shall be made:

 

(A)                               upon advance prior written or telephonic
notice given not later than noon on the date of the prepayment in the case of
Base Rate Loans; and

 

(B)                               upon not less than three Business Days’ (given
by 3:00 pm New York time) prior written or telephonic notice in the case of
LIBOR Rate Loans,

 

in each case given to Administrative Agent by 10:00 a.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Term Loans or Revolving Loans, as the case may
be, by facsimile or telephone to each Lender).  Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein; provided that Company
may condition such prepayment upon the effectiveness of a credit facility or
other financing, in which case, such notice shall be revocable should such
credit facility or financing shall fail to become effective Any such voluntary
prepayment shall be applied as specified in Section 2.14(a) with respect to
Revolving Loans and Section 2.14(b) with respect to the Term Loans.

 

70

--------------------------------------------------------------------------------


 

(b)                                 Voluntary Commitment Reductions.

 

(i)                               Company may, upon not less than three Business
Days’ prior written or telephonic notice confirmed in writing to Administrative
Agent (which original written or telephonic notice Administrative Agent will
promptly transmit by facsimile or telephone to each applicable Lender), at any
time and from time to time after the Revolving B Commitments have been
terminated, terminate in whole or permanently reduce in part the Revolving A
Commitments in an amount up to the amount by which the Revolving A Commitments
exceed the Total Revolving A Usage at the time of such proposed termination or
reduction; provided, any such partial reduction of the Revolving A Commitments
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of that amount.  Company may, upon not less than three
Business Days’ prior written or telephonic notice confirmed in writing to
Administrative Agent (which original written or telephonic notice Administrative
Agent will promptly transmit by facsimile or telephone to each applicable
Lender), at any time and from time to time terminate in whole or permanently
reduce in part the Revolving B Commitments in an amount up to the amount by
which the Revolving B Commitments exceed the Total Revolving B Usage at the time
of such proposed termination or reduction; provided, any such partial reduction
of the Revolving A Commitments shall be in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.

 

(ii)                            Company’s notice to Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the applicable Revolving Commitments shall be effective on the date
specified in Company’s notice and shall reduce the applicable Revolving
Commitment of each Lender proportionately to its Pro Rata Share thereof;
provided that Company may condition such prepayment upon the effectiveness of a
credit facility or other financing, in which case, such notice shall be
revocable should such credit facility or financing shall fail to become
effective.

 

(c)                                  Yield Maintenance Premium.  The Company
shall pay the Yield Maintenance Premium in accordance with the Fee Letter.

 

(d)                                 Call Protection. The Company shall pay the
Prepayment Premium in accordance with the Fee Letter.

 

Section 2.13.                          Mandatory Prepayments.

 

(a)                                 Asset Sales.  No later than the first
Business Day following the date of receipt by any Loan Party of any Net Proceeds
from Asset Sales in excess of $15,000,000 in the aggregate in any Fiscal Year,
Company shall prepay the Loans as set forth in Section 2.14(b) in an aggregate
amount equal to such Net Proceeds exceeding $15,000,000 in the aggregate in such
Fiscal Year; provided, so long as (i) no Default or Event of Default shall have
occurred and be continuing, (ii) Company has delivered Collateral Agent prior
written notice of Company’s intention to apply such monies (the “Reinvestment
Amounts”) to the costs of replacement of the properties or assets that are the
subject of such sale or disposition or the cost of purchase or construction of
other assets useful in the business of Company or its Restricted Subsidiaries
(or, in the case of the Net Cash Proceeds from any Specified Transactions (the
“Specified Transactions

 

71

--------------------------------------------------------------------------------


 

Amounts”), to such reinvestment or the repayment or purchase of the 2020 Holdco
Notes in connection with the Holdco Exchange Transaction), and (iii) Company or
its Restricted Subsidiaries, as applicable, complete such replacement, purchase,
or construction (or permitted use of the Specified Transactions Amounts set
forth in clause (ii)) within 360 days after the initial receipt of such monies,
Company and its Restricted Subsidiaries shall have the option to apply such
monies from Asset Sales to the costs of replacement of the assets that are the
subject of such sale or disposition or the costs of purchase or construction of
other assets useful in the business of Company and its Restricted Subsidiaries
(or permitted use of the Specified Transactions Amounts set forth in clause
(ii)) unless and to the extent that such applicable period shall have expired
without such replacement, purchase or construction (or permitted use of the
Specified Transactions Amounts set forth in clause (ii)) being made or
completed, in which case, any amounts remaining in the cash collateral account
shall be paid to Administrative Agent and applied in accordance with
Section 2.14(b).  Nothing contained in this Section 2.13(a) shall permit Company
or any of its Restricted Subsidiaries to sell or otherwise dispose of any assets
other than in accordance with Section 6.9.

 

(b)                                 Insurance/Condemnation Proceeds.  No later
than the third Business Day following the date of receipt by Company or any of
its Restricted Subsidiaries, or Collateral Agent as loss payee, of any Net
Proceeds from insurance or any condemnation, taking or other casualty, Company
shall prepay the Loans as set forth in Section 2.14(b) in an aggregate amount
equal to such Net Proceeds; provided, (i) so long as no Default or Event of
Default shall have occurred and be continuing, (ii) Company has delivered
Collateral Agent prior written notice of Company’s intention to apply the
Reinvestment Amounts to the costs of replacement of the properties or assets
that are the subject of such condemnation, taking or other casualty or the cost
of purchase or construction of other assets useful in the business of Company or
its Restricted Subsidiaries, (iii) the monies are used to repay Revolving Loans
or held in a Deposit Account in which Collateral Agent has a perfected
first-priority security interest, and (iv) Company or its Restricted
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 360 days after the initial receipt of such monies, Company
and its Restricted Subsidiaries shall have the option to apply such monies in an
aggregate amount not to exceed $25,000,000 in any Fiscal Year to the costs of
replacement of the assets that are the subject of such condemnation, taking or
other casualty or the costs of purchase or construction of other assets useful
in the business of Company and its Restricted Subsidiaries unless and to the
extent that such applicable period shall have expired without such replacement,
purchase or construction being made or completed, in which case, any such
amounts that were used to repay Revolving Loans or are remaining in the cash
collateral account shall be paid to Administrative Agent and applied in
accordance with Section 2.14(b).

 

(c)                                  Extraordinary Receipts.  On the date of
receipt by Company or any of its Restricted Subsidiaries of any Extraordinary
Receipts in excess of $5,000,000 in the aggregate in any Fiscal Year, Company
shall prepay Loans and/or Revolving Commitments shall be reduced as set forth in
Section 2.14(b) in the amount of such Extraordinary Receipts in excess of
$5,000,000.

 

(d)                                 Issuance of Debt.  On the date of receipt by
Company or any of its Restricted Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Company or any of its Restricted Subsidiaries
(other than with respect to any Indebtedness permitted to be

 

72

--------------------------------------------------------------------------------


 

incurred pursuant to Section 6.1), Company shall prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in
Section 2.14(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to non-Affiliates, including reasonable
legal fees and expenses.

 

(e)                                  Consolidated Excess Cash Flow.  In the
event that there shall be Consolidated Excess Cash Flow for any Fiscal Year
(commencing with Fiscal Year 2019), Company shall, no later than ninety (90)
days after the end of such Fiscal Year, prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.14(b) in an
aggregate amount equal to 50% of such Consolidated Excess Cash Flow.  Any
amounts prepaid pursuant to this Section 2.13(e) with respect to any Fiscal Year
in excess of 50% of Consolidated Excess Cash Flow shall be treated as voluntary
prepayments made pursuant to Section 2.12(a).

 

(f)                                   Revolving Loans.  (i) Company shall from
time to time prepay the Revolving A Loans to the extent necessary so that the
Total Revolving A Usage shall not at any time exceed the lesser of (A) the
Borrowing Base and (B) the Revolving A Commitments then in effect; and
(ii) Company shall from time to time prepay the Revolving B Loans to the extent
necessary so that the Total Revolving B Usage shall not at any time exceed the
Revolving B Commitments then in effect.

 

(g)                                  Prepayment Certificate.  Concurrently with
any prepayment of the Loans pursuant to Sections 2.13(a) through 2.13(e),
Company shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds or Consolidated Excess Cash Flow and compensation owing to Lenders
under the Fee Letter, if any, as the case may be.  In the event that Company
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, Company shall promptly make an additional
prepayment of the Loans, and Company shall concurrently therewith deliver to
Collateral Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

 

Section 2.14.                          Application of Prepayments/Reductions.

 

(a)                                 Application of Voluntary Prepayments of
Revolving Loans.  Any prepayment of any Revolving Loans pursuant to Section 2.12
shall be applied, at any time an Application Event does not exist, to (i) first,
to repay the principal of the Revolving B Loans until paid in full and
(ii) second, to repay the principal of the Revolving A Loans until paid in full.

 

(b)                                 Application of Prepayments by Type of
Loans.  (i) Any prepayment of any Term Loan pursuant to Section 2.12 and
(ii) except in connection with any Waivable Mandatory Prepayment provided for in
Section 2.14(c), so long as no Application Event has occurred and is continuing,
any mandatory prepayment of any Loan pursuant to Section 2.13 (other than
Section 2.13(f)), in each case, shall be applied as follows:

 

73

--------------------------------------------------------------------------------


 

first, to prepay the principal of the Term Loan on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) until paid
in full;

 

second, to prepay the principal of the Revolving B Loans until paid in full and
to permanently reduce the Revolving B Commitments by the amount of such
prepayment;

 

third, to prepay the principal of the Revolving A Loans until paid in full and
to permanently reduce the Revolving A Commitments by the amount of such
prepayment; and

 

fourth, to provide Cash Collateralization in respect of all outstanding Letters
of Credit.

 

(c)                                  Waivable Mandatory Prepayment.  Anything
contained herein to the contrary notwithstanding, in the event Company is
required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”) of
the Term Loans, not less than three Business Days prior to the date (the
“Required Prepayment Date”) on which Company is required to make such Waivable
Mandatory Prepayment, Company shall notify Administrative Agent of the amount of
such prepayment, and Administrative Agent will promptly thereafter notify each
Lender holding an outstanding Term Loan of the amount of such Lender’s Pro Rata
Share of such Waivable Mandatory Prepayment and such Lender’s option to refuse
such amount.  Each such Lender may exercise such option by giving written notice
to Company and Administrative Agent of its election to do so on or before the
first Business Day prior to the Required Prepayment Date (it being understood
that any Lender which does not notify Company and Administrative Agent of its
election to exercise such option on or before the first Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option).  On the Required Prepayment Date, Company shall
pay to Administrative Agent the amount of the Waivable Mandatory Prepayment,
which amount shall be applied (i) in an amount equal to that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option, to prepay the Term Loans of such Lenders (which prepayment
shall be applied to the Term Loan in accordance with Section 2.14(b)), and
(ii) to the extent of any excess, to Company for working capital and general
corporate purposes.

 

(d)                                 Application of Prepayments of Loans to Base
Rate Loans and LIBOR Rate Loans.  Considering each Class of Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to LIBOR Rate Loans, in each case in
a manner which minimizes the amount of any payments required to be made by
Company pursuant to Section 2.17(c).

 

(e)                                  At any time an Application Event has
occurred and is continuing, all payments shall be applied pursuant to
Section 2.15(h).  Nothing contained herein shall modify the provisions of
Section 2.12(c), Section 2.12(d) or Section 2.15(b) regarding the requirement
that all prepayments be accompanied by accrued interest and fees on the
principal amount being prepaid to the date of such prepayment and the applicable
Yield Maintenance Premium and Prepayment Premium, or any requirement otherwise
contained herein to pay all other amounts as the same become due and payable.

 

74

--------------------------------------------------------------------------------


 

Section 2.15.                          General Provisions Regarding Payments.

 

(a)                                 All payments by Company of principal,
interest, fees and other Obligations shall be made in Dollars in immediately
available funds, without defense, recoupment, setoff or counterclaim, free of
any restriction or condition, and delivered to Administrative Agent, for the
account of Lenders, not later than 10:00 a.m. (New York City time) to
Administrative Agent’s Account or via wire transfer of immediately available
funds to an account designated in writing by Administrative Agent; funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next Business Day.

 

(b)                                 All payments in respect of the principal
amount of any Loan (other than voluntary prepayments of Revolving Loans) shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, the Yield Maintenance Premium and the Prepayment Premium
(other than with respect to prepayments made pursuant to Section 2.13(e)) and
all commitment fees and other amounts payable with respect to the principal
amount being repaid or prepaid.

 

(c)                                  Administrative Agent shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
with respect thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

 

(d)                                 Notwithstanding the foregoing provisions
hereof, if any Conversion/Continuation Notice is withdrawn as to any Affected
Lender or if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata
Share of any LIBOR Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e)                                  Subject to the provisos set forth in the
definition of “Interest Period,” whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder.

 

(f)                                   If Company shall have failed to remit
payment to Administrative Agent (or its sub agent) when due (after giving effect
to applicable grace periods) of principal, interest, fees, expenses or any other
amounts due hereunder or under any Loan Document (each a “Required Payment”),
 Company agrees that Administrative Agent (or it sub agent) is hereby authorized
to, at its election, either (a) debit such Required Payment from Company’s
deposit accounts with Administrative Agent (or its sub agent) or any of its
Affiliates (subject to sufficient funds being available in such deposit accounts
for that purpose) or (b) charge such Required Payment to the Loan Account when
due (after giving effect to applicable grace periods).  Each of the Lenders and
Company agrees that Administrative Agent (or its sub agent) shall have the right
to make such charges to the Loan Account whether or not any Default or Event of
Default shall have occurred and be continuing or whether any of the conditions
precedent in Section 3.2 have been satisfied.  Any amount charged to the Loan
Account shall be deemed a Revolving A Loan hereunder (or a Revolving B Loan to
the extent the Revolving A Commitment is fully utilized and

 

75

--------------------------------------------------------------------------------


 

the Revolving B Commitment is not fully utilized) made by the Lenders to
Company, funded by Administrative Agent on behalf of the Lenders and subject to
Section 2.2; provided, however, if any such amount is charged to the Loan
Account at any time when Administrative Agent (or its sub agent) has actual
knowledge that the Company is not able to meet the conditions in Section 3.2,
the making of a Revolving A Loan or Revolving B Loan, as applicable, shall not
constitute a representation and warranty that the conditions in Section 3.2 are
satisfied as of such date.  The Lenders and Company confirm that any charges
which Administrative Agent (or it sub agent) may so make to the Loan Account as
herein provided will be made as an accommodation to Company and solely at
Administrative Agent’s (or its sub agent’s) discretion, provided that
Administrative Agent (or its sub agent) shall from time to time upon the request
of Collateral Agent, charge the Loan Account of Company with any Required
Payment.

 

(g)                                  Administrative Agent shall deem any payment
by or on behalf of Company hereunder that is not made in same day funds prior to
10:00 a.m.  (New York City time) to be a non-conforming payment.  Any such
payment shall not be deemed to have been received by Administrative Agent until
the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day.  Administrative Agent shall give prompt telephonic
notice to Company and each applicable Lender (confirmed in writing) if any
payment is non-conforming.  Any non- conforming payment may constitute or become
a Default or Event of Default in accordance with the terms of Section 8.1(a). 
Interest and Letter of Credit Fees shall continue to accrue on any principal or
Letter of Credit outstanding as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate determined pursuant to Section 2.9 from the date such amount was
due and payable until the date such amount is paid in full.

 

(h)                                 At any time an Application Event has
occurred and is continuing, or the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1, all payments or proceeds received by any
Agent hereunder or under any Collateral Document in respect of any of the
Obligations, including, but not limited to all proceeds received by any Agent in
respect of any sale, any collection from, or other realization upon all or any
part of the Collateral, but excluding any “adequate protection” payments that
may be paid in an Insolvency Proceeding with respect to the Obligations, shall,
unless otherwise agreed in a written agreement by and among the Agents and the
Lenders, be applied in full or in part as follows:

 

first, ratably to pay the Obligations in respect of any fees (other than any
Yield Maintenance Premium and Prepayment Premium), expense reimbursements,
indemnities and other amounts then due and payable to the Agents until paid in
full;

 

second, ratably to pay interest then due and payable in respect of Protective
Advances until paid in full;

 

third, ratably to pay principal of Protective Advances then due and payable
until paid in full;

 

76

--------------------------------------------------------------------------------


 

fourth, ratably to pay the Obligations in respect of any fees (other than any
Yield Maintenance Premium and Prepayment Premium) and indemnities then due and
payable to the Lenders until paid in full;

 

fifth, interest then due and payable in respect of the Revolving Loans, Term
Loan and Reimbursement Obligations until paid in full;

 

sixth, ratably to pay (i) principal of the Revolving Loans, Term Loan and the
Letter of Credit Obligations (or, to the extent such Obligations are contingent,
to provide Cash Collateralization in respect of such Obligations) until paid in
full and (ii) the Bank Product Obligations (or provide Bank Product
Collateralization in respect thereof) in an amount not to exceed the amount of
the Bank Product Reserve;

 

seventh, ratably to pay the Obligations in respect of any Yield Maintenance
Premium and Prepayment Premium then due and payable to the Lenders until paid in
full;

 

eighth, ratably to pay the Bank Product Obligations to the extent not paid under
clause sixth above; and

 

ninth, to the ratable payment of all other Obligations then due and payable
until paid in full.

 

(i)                                     For purposes of Section 2.15(h) (other
than clause ninth of Section 2.15(h)), “paid in full” means payment in cash of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and loan fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding; provided, however, that
for the purposes of clause ninth of Section 2.15(h), “paid in full” means
payment in cash of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding.

 

(j)                                    In the event of a direct conflict between
the priority provisions of Section 2.15(h) and other provisions contained in any
other Loan Document, it is the intention of the parties hereto that both such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of Section 2.15(h) shall control and govern.

 

Section 2.16.                          Ratable Sharing.  Lenders hereby agree
among themselves that, except as otherwise provided in the Collateral Documents
with respect to amounts realized from the exercise of rights with respect to
Liens on the Collateral, if any of them shall, whether by voluntary payment

 

77

--------------------------------------------------------------------------------


 

(other than a voluntary prepayment of Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Loan Documents or otherwise, or as adequate protection of a deposit treated
as cash collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender
having Loans of the same Class, then the Lender receiving such proportionately
greater payment shall (a) notify Administrative Agent and each other Lender of
the receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders having Loans
of the same Class in proportion to the Aggregate Amounts Due to them; provided,
if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of Company or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest. 
Company expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set off or counterclaim with respect to any and all monies owing
by Company to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder.

 

Section 2.17.                          Making or Maintaining LIBOR Rate Loans.

 

(a)                                 Interest Rate Inadequate or Unfair.  In the
event that Administrative Agent or any Lender (an “Affected Lender”) shall have
determined that:

 

(i)                               reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate applicable pursuant to Section 2.7 hereof for any
Interest Period;

 

(ii)                            Dollar deposits in the relevant amount and for
the relevant maturity are not available in the London interbank LIBOR market,
with respect to an outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a
proposed conversion of a Base Rate Loan into a LIBOR Rate Loan;

 

(iii)                         the making, maintenance or funding of any LIBOR
Rate Loan has been made impracticable or unlawful by compliance by
Administrative Agent or such Affected Lender in good faith with any Applicable
Law or any interpretation or application thereof by any Governmental Authority
or with any request or directive of any such Governmental Authority (whether or
not having the force of Law); or

 

(iv)                        the Adjusted LIBOR Rate will not adequately and
fairly reflect the cost to such Lender of the establishment or maintenance of
any LIBOR Rate Loan,

 

78

--------------------------------------------------------------------------------


 

then Administrative Agent or such Lender, as applicable, shall give the Company
and Administrative Agent or each Lender, as applicable, prompt written or
telephonic notice of such determination.  If such notice is given prior to a
LIBOR Termination Date (as defined in clause (b) below) or prior to the date on
which Section 2.17(b)(i)(B) applies, then (A) any such requested LIBOR Rate Loan
shall be made as a Base Rate Loan, unless the Company shall notify
Administrative Agent no later than 1:00 p.m. two (2) Business Days prior to the
date of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of LIBOR Rate Loan, (B) any Base Rate
Loan or LIBOR Rate Loan which was to have been converted to an affected type of
LIBOR Rate Loan shall be continued as or converted into a Base Rate Loan, or, if
the Company shall notify Administrative Agent, no later than 1:00 p.m. two
(2) Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of LIBOR Rate Loan, and (C) any outstanding affected LIBOR Rate
Loans shall be converted into a Base Rate Loan, or, if the Company shall notify
Administrative Agent, no later than 1:00 p.m. two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected LIBOR Rate Loan, shall be converted into an unaffected type of LIBOR
Rate Loan, on the last Business Day of the then current Interest Period for such
affected LIBOR Rate Loans (or sooner, if Adjusted Agent or such Lender cannot
continue to lawfully maintain such affected LIBOR Rate Loan).  Until such notice
has been withdrawn, neither Administrative Agent nor Lenders shall have any
obligation to make an affected type of LIBOR Rate Loan or maintain outstanding
affected LIBOR Rate Loans and the Company shall not have the right to convert a
Base Rate Loan or an unaffected type of LIBOR Rate Loan into an affected type of
LIBOR Rate Loan.

 

(b)                                 Successor LIBOR Rate Index.

 

(i)                               If the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that either
(A) (1) the circumstances set forth in Section 2.17(a) have arisen and are
unlikely to be temporary, or (2) the circumstances set forth in
Section 2.17(a) have not arisen but the applicable supervisor or administrator
(if any) of the Adjusted LIBOR Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying the specific date after which the Adjusted LIBOR Rate shall no
longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (B) a rate other than the Adjusted Rate has become
a widely recognized benchmark rate for newly originated loans in Dollars in the
U.S. market, then the Administrative Agent may (in consultation with the
Company) choose a replacement index for the Adjusted LIBOR Rate and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
Adjusted LIBOR Rate-based interest rate in effect prior to its replacement.

 

(ii)                            The parties hereto shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, such amendment shall become effective
without any further action or consent of any other party to this Agreement at
5:00 p.m. on the tenth (10th) Business Day after the date a draft of the
amendment is provided to the other Agents,

 

79

--------------------------------------------------------------------------------


 

the Lenders and the Company, unless the Administrative Agent receives, on or
before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment.

 

(iii)                         Selection of the replacement index, adjustments to
the applicable margins, and amendments to this Agreement (A) will be determined
with due consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a Adjusted LIBOR Rate-based rate to a replacement
index-based rate, and (B) may also reflect adjustments to account for (1) the
effects of the transition from the Adjusted LIBOR Rate to the replacement index
and (2) yield-based or risk-based differences between the Adjusted LIBOR Rate
and the replacement index.

 

(iv)                        Until an amendment reflecting a new replacement
index in accordance with this Section 2.17(f) is effective, each advance,
conversion and renewal of a LIBOR Rate Loan will continue to bear interest with
reference to the Adjusted LIBOR Rate; provided, however, that if Administrative
Agent determines (which determination shall be final and conclusive, absent
manifest error) that a LIBOR Termination Date has occurred, then following the
LIBOR Termination Date, all LIBOR Rate Loans shall automatically be converted to
Base Rate Loans until such time as an amendment reflecting a replacement index
and related matters as described above is implemented.

 

(v)                           Notwithstanding anything to the contrary contained
herein, if at any time the replacement index is less than zero, at such times,
such index shall be deemed to be zero for purposes of this Agreement.

 

(c)                                  Compensation for Breakage or
Non-Commencement of Interest Periods.  Company shall compensate each Lender,
upon written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including any interest paid or calculated to be due and payable by such Lender
to lenders of funds borrowed by it to make or carry its LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain:  (i) if for any reason (other than a
default by such Lender) a borrowing of any LIBOR Rate Loan does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any LIBOR Rate Loan does not
occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or (iii) if any prepayment of any of its LIBOR Rate Loans is not
made on any date specified in a notice of prepayment given by Company (subject
to any notice that is conditioned upon the effectiveness of a credit facility or
other financing).

 

(d)                                 Booking of LIBOR Rate Loans.  Any Lender may
make, carry or transfer LIBOR Rate Loans at, to, or for the account of any of
its branch offices or the office of an Affiliate of such Lender.

 

80

--------------------------------------------------------------------------------


 

(e)                                  Assumptions Concerning Funding of LIBOR
Rate Loans.  Calculation of all amounts payable to a Lender under this
Section 2.17 and under Section 2.18 shall be made as though such Lender had
actually funded each of its relevant LIBOR Rate Loans through the purchase of a
LIBOR deposit bearing interest at the rate obtained pursuant to clause (a)(i) of
the definition of Adjusted LIBOR Rate in an amount equal to the amount of such
LIBOR Rate Loan and having a maturity comparable to the relevant Interest Period
and through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.

 

Section 2.18.                          Increased Costs; Capital Adequacy.

 

(a)                                 Compensation For Increased Costs and Taxes. 
Subject to the provisions of Section 2.19 (which shall be controlling with
respect to the matters covered thereby), in the event that any Lender (which
term shall include L/C Issuers for purposes of this Section 2.18(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-Governmental Authority (whether or
not having the force of law):  (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than any (A) Indemnified Taxes or
Other Taxes and (B) Excluded Taxes) with respect to this Agreement or any of the
other Loan Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder, (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate), or (iii) imposes any other
condition (other than Taxes) on or affecting such Lender (or its applicable
lending office) or its obligations hereunder or the London interbank market; and
the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Company shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.  Such Lender shall deliver to Company (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

81

--------------------------------------------------------------------------------


 

(b)                                 Capital Adequacy Adjustment.  In the event
that any Lender (which term shall include L/C Issuers for purposes of this
Section 2.18(b)) shall have determined that the adoption, effectiveness, phase
in or applicability after the Closing Date of any law, rule or regulation (or
any provision thereof) regarding capital adequacy, or any change therein or in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Revolving Commitments or Letters of Credit, or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Company from such Lender of the
statement referred to in the next sentence, Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after tax basis for such reduction.  Such Lender
shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.18(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

 

Section 2.19.                          Taxes; Withholding, etc.

 

(a)                                 Withholding of Taxes.  All sums payable by
any Loan Party hereunder and under the other Loan Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax, other than (i) Taxes imposed on or measured
by the recipient’s net income (however denominated), branch profits Taxes and
franchise Taxes imposed on the recipient, in each case, (A) by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (B) as the result
of any other present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document ) (“Other Connection Taxes”), (ii) in the case of a Lender, United
States federal income withholding Taxes imposed on amounts payable to or for the
account of such Lender pursuant to a law in effect on the date on which such
Lender becomes a party hereto or such Lender changes its lending office, except
that this clause (ii) shall not apply to the extent that, pursuant to this
Section 2.19 amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such recipient’s failure to comply with Section 2.19(d), and
(iv) Taxes imposed under FATCA (“Excluded Taxes”, and all such non-Excluded
Taxes, collectively or individually, “Indemnified Taxes”).  If any Loan Party or
any other Person is required by law to make any deduction or withholding on
account of any Indemnified Tax or Other Tax from any sum paid or payable by any
Loan Party to any Agent

 

82

--------------------------------------------------------------------------------


 

or any Lender (which term shall include L/C Issuers for purposes of this
Section 2.19(a)) under any of the Loan Documents:  (A) Company shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Loan Party) for its own account
or (if that liability is imposed on any Agent or such Lender, as the case may
be) on behalf of and in the name of such Agent or such Lender, (B) if such Tax
is an Indemnified Tax or Other Tax, the sum payable by such Loan Party shall be
increased to the extent necessary so that, after the making of that deduction,
withholding or payment, such Agent or such Lender, as the case may be, receives
on the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made, and (C) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, Company shall deliver to Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other Governmental Authority.

 

(b)                                 Other Taxes.  The Loan Parties shall pay to
the relevant Governmental Authorities, without duplication of any other
obligation in this Section 2.19, any present or future stamp or documentary
Taxes or similar Taxes that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment, other than an assignment
pursuant to a request made pursuant to Section 2.20 (“Other Taxes”).  Within
thirty days after paying any such Other Taxes, each Loan Party shall deliver to
Administrative Agent evidence that such Other Taxes have been paid to the
relevant Governmental Authority.

 

(c)                                  Tax Indemnification.  The Loan Parties
hereby jointly and severally, without duplication of any other obligation in
this Section 2.19, indemnify and agree to hold each Agent and Lender harmless
from and against all Indemnified Taxes and Other Taxes (including, without
limitation, Indemnified Taxes and Other Taxes imposed on any amounts payable
under this Section 2.19) paid by such Person, whether or not such Indemnified
Taxes or Other Taxes were correctly or legally asserted.  Such indemnification
shall be paid within ten days from the date on which any Agent or Lender makes
written demand therefor specifying in reasonable detail the nature and amount of
such Indemnified Taxes or Other Taxes.

 

(d)                                 Evidence of Exemption From U.S. Withholding
Tax.

 

(i)                               Each Lender (which term shall include L/C
Issuers for purposes of this Section 2.19(d)(i)) that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for United States federal income tax purposes (a “Non-US Lender”) shall
deliver to Administrative Agent (for transmission to Company upon Company’s
written request), on or prior to the Closing Date (in the case of each Lender
listed on the signature pages hereof on the Closing Date) or on or prior to the
date such Person becomes a Lender hereunder, and at such other times as may be
necessary in the determination of Administrative Agent (in its reasonable
exercise of its discretion), (A) two original copies of Internal Revenue Service
Form W-8IMY (with appropriate attachments), W-8BEN (or W-8BEN-E) or W-8ECI (or
any successor forms), as applicable, properly completed and duly executed by
such Lender to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees

 

83

--------------------------------------------------------------------------------


 

or other amounts payable under any of the Loan Documents, and (B) if such Lender
is claiming exemption from United States federal income tax under
Section 871(h) or 881(c) of the Internal Revenue Code, a Certificate Regarding
Non-Bank Status, properly completed and duly executed by such Lender. 
Notwithstanding the above, a Non-US Lender shall not be required to deliver any
form pursuant to Section 2.19(d)(i) that such Non-US Lender is not legally able
to deliver.

 

(ii)                            If a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to Company and Administrative Agent at the time or times prescribed by Law and
at such time or times reasonably requested by Company or Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Company or Administrative Agent as may be
necessary for Company and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.19(d)(ii), FATCA shall
include any amendments made to FATCA after the date of this Agreement.

 

(iii)                         Each Lender that is a United States Person (as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code) for
United States federal income tax purposes shall deliver to Administrative Agent
(for transmission to Company upon Company’s written request), on or prior to the
Closing Date (in the case of each such Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date such Person becomes
a Lender hereunder, and at such other times as may be necessary in the
determination of Administrative Agent (in its reasonable exercise of its
discretion), two original copies of Internal Revenue Service Form W-9 (or any
successor forms) properly completed and duly executed by such Lender to
establish that such Lender is not subject to United States backup withholding
taxes with respect to any payments to such Lender of principal, interest, fees
or other amounts payable under any of the Loan Documents.

 

(iv)                        On or before the date on which TSL (and any
successor or replacement Administrative Agent) becomes the Administrative Agent
hereunder, it shall deliver to the Company two duly executed originals of either
(A) IRS Form W-9 or (B) IRS Form W-8ECI with respect to any payment to be
received on its own behalf and IRS Form W-8IMY (certifying that it is either a
“qualified intermediary” within the meaning of Treasury Regulation
1.1441-1(e)(5) that has assumed primary withholding obligations under the
Internal Revenue Code, including Chapters 3 and 4 of the Internal Revenue Code,
or a “U.S. branch”  within the meaning of Treasury Regulation
Section 1.1441-1(b)(2)(iv) that is treated as a U.S. Person for purposes of
withholding obligations under the Internal Revenue Code) for the amounts the
Administrative Agent receives for the account of others.

 

84

--------------------------------------------------------------------------------


 

Each Lender and the Administrative Agent (or, upon assignment or replacement,
any assignee or successor) agrees that if any form or certification it
previously delivered under this Section 2.19(d) expires or becomes obsolete or
inaccurate in any respect, it shall update any such form or certification or
promptly notify the Company and, in the case of a Lender, the Administrative
Agent in writing of its legal inability to do so.

 

(e)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to this Section 2.19), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.19 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

Section 2.20.                          Obligation to Mitigate.  Each Lender
(which term shall include L/C Issuers for purposes of this Section 2.20) agrees
that, as promptly as practicable after the officer of such Lender responsible
for administering its Loans or Letters of Credit, as the case may be, becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.17, 2.18 or 2.19, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Loans affected by the
circumstances detailed in Section 2.17(a), through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17, 2.18
or 2.19 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.20 unless Company agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above.  A certificate as to the amount of any such expenses
payable by Company pursuant to this Section 2.20 (setting forth in reasonable
detail

 

85

--------------------------------------------------------------------------------


 

the basis for requesting such amount) submitted by such Lender to Company (with
a copy to Administrative Agent) shall be conclusive absent manifest error.

 

Section 2.21.                          Defaulting Lenders.  Anything contained
herein to the contrary notwithstanding, in the event that any Lender violates
any provision of Section 9.5(c), or, other than at the direction or request of
any regulatory agency or authority, defaults (in each case, a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Revolving Loan or
its portion of any unreimbursed payment under Section 2.3(d) (in each case, a
“Lender Defaulted Loan”), then (a) during any Default Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Loan Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess, if
any, with respect to such Defaulting Lender shall have been reduced to zero,
(i) any voluntary prepayment of the Revolving Loans shall, if Administrative
Agent so directs at the time of making such voluntary prepayment, be applied to
the Revolving Loans of other Lenders as if such Defaulting Lender had no
Revolving Loans outstanding and the Revolving Exposure of such Defaulting Lender
were zero, and (ii) any mandatory prepayment of the Revolving Loans shall, if
Administrative Agent so directs at the time of making such mandatory prepayment,
be applied to the Revolving Loans of other Lenders (but not to the Revolving
Loans of such Defaulting Lender) as if such Defaulting Lender had funded all
Lender Defaulted Loans of such Defaulting Lender, it being understood and agreed
that Company shall be entitled to retain any portion of any mandatory prepayment
of the Revolving Loans that is not paid to such Defaulting Lender solely as a
result of the operation of the provisions of this clause (b); (c) such
Defaulting Lender’s Revolving Commitment and outstanding Revolving Loans and
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Obligations
shall be excluded for purposes of calculating the Revolving Commitment fee
payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Revolving Commitment fee pursuant to Section 2.10 with respect to
such Defaulting Lender’s Revolving Commitment in respect of any Default Period
with respect to such Defaulting Lender; and (d) the Total Revolving Usage as at
any date of determination shall be calculated as if such Defaulting Lender had
funded all Lender Defaulted Loans of such Defaulting Lender.  No Revolving
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.21, performance by Company of
its obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.21.  The rights and remedies against a Defaulting Lender under this
Section 2.21 are in addition to other rights and remedies which Company may have
against such Defaulting Lender with respect to any Funding Default and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default or violation of Section 9.5(c).

 

Section 2.22.                          Removal or Replacement of a Lender. 
Anything contained herein to the contrary notwithstanding, in the event that: 
(a) (i) any Lender (an “Increased Cost Lender”) shall give notice to Company
that such Lender is an Affected Lender or that such Lender is entitled to
receive payments under Section 2.18, 2.19 or 2.20, (ii) the circumstances which
have caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within five Business Days after Company’s request for
such withdrawal; or (b) (i) any Lender shall become a Defaulting Lender,
(ii) the Default Period for such Defaulting Lender shall remain in effect, and
(iii) such

 

86

--------------------------------------------------------------------------------


 

Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Company’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of Collateral
Agent and Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such Increased
Cost Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated
Lender”), Collateral Agent may (which, in the case of an Increased-Cost Lender,
only after receiving written request from Company to remove such Increased-Cost
Lender), by giving written notice to Company and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Revolving Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Terminated Lender shall pay any fees payable thereunder in connection with such
assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.10; (2) on the date of such assignment, Company shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18 or 2.19; and (3) in
the event such Terminated Lender is a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non-Consenting Lender; provided,
Collateral Agent may not make such election with respect to any Terminated
Lender that is also a L/C Issuer unless, prior to the effectiveness of such
election, Administrative Agent shall have caused each outstanding Letter of
Credit issued thereby to be cancelled.  Upon the prepayment of all amounts owing
to any Terminated Lender and the termination of such Terminated Lender’s
Revolving Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, any rights of such Terminated Lender
to indemnification hereunder shall survive as to such Terminated Lender.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1.                                 Closing Date.  The obligation of
each Lender or L/C Issuer, as applicable, to make a Credit Extension on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

 

(a)                                 Loan Documents.  Collateral Agent shall have
received copies of each Loan Document originally executed and delivered by each
applicable Loan Party for each Lender.

 

87

--------------------------------------------------------------------------------


 

(b)                                 Organizational Documents; Incumbency.  . 
Collateral Agent shall have received (i) copies of certificates of incorporation
or formation, certified as of a recent date by the appropriate governmental
official, each dated the Closing Date or a recent date prior thereto, of each
Loan Party and the MLP and copies of other Organizational Documents of each Loan
Party and the MLP, certified by a secretary or assistant secretary as being true
copies in full force and effect; (ii) signature and incumbency certificates of
the officers of such Person executing the Loan Documents to which it is a party;
(iii) resolutions of the Board of Directors or similar governing body of MLP and
each Loan Party or its general partner or member approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of MLP and each Loan Party’s jurisdiction of incorporation,
organization or formation and, in the case of the Company and the MLP, the
states of Kansas and Missouri and in the case of Bridger Logistics, LLC, the
state of Texas, each dated a recent date prior to the Closing Date; and (v) such
other documents as Collateral Agent may reasonably request.

 

(c)                                  Organizational and Capital Structure.  The
organizational structure and capital structure of Company and its Subsidiaries
shall be as set forth on Schedule 4.2.

 

(d)                                 Existing Credit Agreement Indebtedness.  On
the Closing Date, Company and its Restricted Subsidiaries shall have (i) repaid
in full all outstanding obligations under the Credit Agreement, (ii) terminated
any commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Collateral Agent all documents or instruments necessary to
release all Liens securing obligations under the Existing Credit Agreement , and
(iv) made arrangements satisfactory to Collateral Agent with respect to the
cancellation of any letters of credit outstanding thereunder or the issuance of
Letters of Credit to support the obligations of Company and its Subsidiaries
with respect thereto.

 

(e)                                  Sources and Uses.  On or prior to the
Closing Date, Company shall have delivered to Collateral Agent Company’s
reasonable best estimate of all sources and uses of Cash and other proceeds on
the Closing Date.

 

(f)                                   Governmental Authorizations and Consents. 
Each Loan Party shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to Collateral Agent.  All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the financing thereof
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.

 

(g)                                  Personal Property Collateral.  In order to
create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid, perfected First Priority security interest in the personal property
Collateral, Collateral Agent shall have received:

 

88

--------------------------------------------------------------------------------


 

(i)                                     evidence satisfactory to Collateral
Agent of the compliance by each Loan Party of their obligations under the Pledge
and Security Agreement and the other Collateral Documents (including, without
limitation, their obligations to authorize or execute, as the case may be, and
deliver UCC financing statements, originals of securities, instruments and
chattel paper and any agreements governing deposit and/or securities accounts as
provided therein and a duly executed authorization to pre-file UCC-1 financing
statements), together with (A) arrangements to file appropriate financing
statements on Form UCC-1 in such office or offices as may be necessary or, in
the opinion of Collateral Agent, desirable to perfect the security interests
purported to be created by each Pledge and Security Agreement and each Mortgage,
(B) evidence satisfactory to Collateral Agent of the filing of such UCC-1
financing statements on the Closing Date and (C) evidence satisfactory to
Collateral Agent of the filing of any other required agreements;

 

(ii)                                  a completed Perfection Certificate dated
the Closing Date and executed by an Authorized Officer of each Loan Party,
together with all attachments contemplated thereby, including (A) the results of
a recent search, by a Person satisfactory to Collateral Agent, of all effective
UCC financing statements (or equivalent filings) made with respect to any assets
or property of any Loan Party in the jurisdictions specified in the Perfection
Certificate, together with copies of all such filings disclosed by such search,
and (B) UCC termination statements (or similar documents) duly authorized for
filing or executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens); and

 

(iii)                               evidence that each Loan Party shall have
taken or caused to be taken any other action, executed and delivered or caused
to be executed and delivered any other agreement, document and instrument
(including without limitation, any intercompany notes evidencing Indebtedness
permitted to be incurred pursuant to clause (b) or clause (c) of the definition
of Permitted Indebtedness) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent.

 

(h)                                 Financial Statements; Projections.  Agents
and Lenders shall have received from General Partner and Company (i) the
Historical Financial Statements, (ii) pro forma consolidated balance sheet of
Company and its Subsidiaries as at the Closing Date, and reflecting the related
financings and the other transactions contemplated by the Loan Documents to
occur on or prior to the Closing Date, which pro forma balance sheet shall be in
form and substance satisfactory to Collateral Agent, and (iii) the Projections.

 

(i)                                     Evidence of Insurance.  Collateral Agent
shall have received a certificate from Company’s insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect, together with endorsements
naming Collateral Agent, for the benefit of Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.5, in
each case, in form and substance reasonably satisfactory to Collateral Agent.

 

(j)                                    Opinions of Counsel to Loan Parties. 
Agents and Lenders and their respective counsel shall have received originally
executed copies of the favorable written opinion

 

89

--------------------------------------------------------------------------------


 

(i) of Bracewell LLP, counsel for Loan Parties and the MLP, and (ii) Fishman
Haygood LLP, Louisiana counsel to the Loan Parties, as to such matters as
Collateral Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Collateral Agent (and
each Loan Party hereby instructs such counsel to deliver such opinions to Agents
and Lenders).

 

(k)                                 Fees.  Company shall have paid to each
Agent, the fees and expenses then due and payable pursuant to Section 2.10 and
Section 10.2.

 

(l)                                     Solvency Certificate.  On the Closing
Date, Collateral Agent shall have received a Solvency Certificate of the chief
financial officer of Company substantially in the form of Exhibit E-2, dated as
of the Closing Date and addressed to the Agents and Lenders, and in form, scope
and substance reasonably satisfactory to the Agents, with appropriate
attachments and demonstrating that after giving effect to the consummation of
the transactions contemplated herein, Company and its Subsidiaries are and will
be Solvent.

 

(m)                             Closing Date Certificate.  General Partner and
Company shall have delivered to the Agents an originally executed Closing Date
Certificate, together with all attachments thereto.

 

(n)                                 No Litigation.  There shall not exist any
action, suit, investigation, litigation or proceeding or other legal or
regulatory developments, pending or threatened in any court or before any
arbitrator or Governmental Authority that, singly or in the aggregate,
materially impairs the repayment of the obligations under the Existing Credit
Agreement or any of the other transactions contemplated by the Loan Documents,
or that could have a Material Adverse Effect.

 

(o)                                 Accounting Due Diligence Report.  Collateral
Agent shall have received a third-party accounting due diligence report with
respect to Company and its Subsidiaries, the results of which are reasonably
satisfactory to Collateral Agent.

 

(p)                                 Minimum EBITDA.  The pro forma financial
statements delivered pursuant to Section 3.1(h) shall demonstrate in form and
substance reasonably satisfactory to Agents that on the Closing Date and
immediately after giving effect to any Credit Extensions to be made on the
Closing Date, including the payment of all Transaction Costs required to be paid
in Cash, Company shall have generated trailing twelve month Consolidated EBITDA
(as of the Fiscal Quarter ending immediately prior to the Closing Date) of at
least $220,000,000 with adjustments subject to Collateral Agent’s reasonable
satisfaction.

 

(q)                                 Minimum Liquidity.  The sum of
(a) unrestricted Cash-on-hand of Company and its Restricted Subsidiaries in the
United States plus (b) Availability shall be a minimum of $150,000,000
immediately after giving effect to the transactions contemplated hereby to occur
on the Closing Date, including, without limitation, after giving effect to all
amounts to be borrowed and paid on the Closing Date.

 

90

--------------------------------------------------------------------------------


 

(r)                                    No Material Adverse Effect.  Since
July 31, 2017, no event, circumstance or change shall have occurred that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect.

 

(s)                                   Completion of Proceedings.  All
partnership, corporate and other proceedings taken or to be taken in connection
with the transactions contemplated hereby and all documents incidental thereto
not previously found acceptable by Collateral Agent and its counsel shall be
satisfactory in form and substance to Collateral Agent and such counsel, and
Collateral Agent, and such counsel shall have received all such counterpart
originals or certified copies of such documents as Collateral Agent may
reasonably request.

 

(t)                                    Service of Process.  On the Closing Date,
Administrative Agent shall have received evidence that each Loan Party has
appointed an agent in New York City for the purpose of service of process in New
York City and such agent shall agree in writing to give Administrative Agent
notice of any resignation of such service agent or other termination of the
agency relationship.

 

(u)                                 Bank Regulations.  Collateral Agent and each
Lender shall have received all documentation and other information reasonably
requested by it that is required by bank regulatory authorities under applicable
“know-your-customer” or other Anti-Terrorism Laws and all such documentation and
other information shall be in form and substance reasonably satisfactory to the
Collateral Agent or such requesting Lender, as applicable.

 

(v)                                 [Reserved].

 

(w)                               Initial Valuation Report; Borrowing Base. 
Agents shall have received (i) the Initial Valuation Report and (ii) a
certificate of an Authorized Officer of Company certifying as to the amount of
the Borrowing Base.

 

(x)                                 Revolving Loans.  There shall be no
Revolving Loans borrowed on the Closing Date; provided, that Letters of Credit
may be issued to replace or back-stop existing letters of credit under the
Existing Credit Agreement.  On or prior to the Closing Date, the Company shall
have established a funding account at PNC and executed and delivered to PNC
documentation required by PNC with respect to its PINACLE® system for the
requesting of Loans.

 

(y)                                 Transition Services Agreement.  Collateral
Agent shall have received a duly executed copy of the Transition Services
Agreement.

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders or Lenders, as applicable, on the
Closing Date.

 

91

--------------------------------------------------------------------------------


 

Section 3.2.                                 Conditions to Each Credit
Extension.

 

(a)                                 Conditions Precedent.  The obligation of
each Lender to make any Loan, or a L/C Issuer to issue any Letter of Credit, on
any Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

 

(i)                                     Administrative Agent shall have received
a fully executed and delivered Funding Notice or a Letter of Credit Application,
as the case may be, which, in each case, shall include a certification that, as
of such Credit Date, after giving effect to the proposed borrowing, the Company
and its Restricted Subsidiaries shall be in compliance with all Indebtedness
incurrence tests set forth in each of the Senior Note Documents as of such
Credit Date;

 

(ii)                                  in the case of a Revolving A Loan or a
Letter of Credit, after making the Credit Extensions requested on such Credit
Date, (x) the Total Revolving A Usage shall not exceed the Revolving A
Commitments then in effect and (y) the Total Revolving A Usage shall not exceed
the Borrowing Base;

 

(iii)                               in the case of a Revolving B Loan, after
making the Credit Extensions requested on such Credit Date, the Total Revolving
B Usage shall not exceed the Revolving B Commitments then in effect;

 

(iv)                              as of such Credit Date, the representations
and warranties contained herein and in each other Loan Document, certificate or
other writing delivered to any Agent or any Lender pursuant hereto or thereto on
or prior to the Credit Date shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of that Credit Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date;

 

(v)                                 as of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute an Event of Default or a
Default;

 

(vi)                              on or before the date of issuance of any
Letter of Credit, Administrative Agent shall have received all documents or
information as a L/C Issuer may reasonably require in connection with the
issuance of such Letter of Credit;

 

(vii)                           the Loan Parties shall have paid all fees, costs
and expenses then payable by the Loan Parties pursuant to this Agreement and the
other Loan Documents, including, without limitation, the Fee Letter,
Section 2.10, and Section 10.2 hereof; and

 

92

--------------------------------------------------------------------------------


 

(viii)                        the making of such Loan or the issuance of such
Letter of Credit shall not contravene any law, rule or regulation applicable to
any Agent, any Lender or any L/C Issuer.

 

Any Agent or Required Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Required
Lender such request is warranted under the circumstances.

 

(b)                                 Notices.  Any Notice shall be executed by an
Authorized Officer of Company in a writing delivered to Administrative Agent. 
In lieu of delivering a Notice, Company may give Administrative Agent telephonic
notice by the required time of any proposed borrowing, conversion/continuation
or issuance of a Letter of Credit, as the case may be; provided each such notice
shall be promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the applicable date of borrowing,
continuation/conversion or issuance.  Neither Administrative Agent nor any
Lender shall incur any liability to Company in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly authorized officer or other person authorized on behalf of
Company or for otherwise acting in good faith.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to each Agent and Lender and L/C Issuer,
on the Closing Date and on each Credit Date, that the following statements are
true and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the transactions contemplated hereby):

 

Section 4.1.                                 Organization; Requisite Power and
Authority; Qualification.  Each of the MLP, General Partner and Company and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization as identified in Schedule 4.1,
(b) has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of Company, to make the borrowings
hereunder, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

Section 4.2.                                 Capital Stock and Ownership.  The
Capital Stock of each of General Partner and Company and its Subsidiaries has
been duly authorized and validly issued and is fully paid and non-assessable. 
Except as set forth on Schedule 4.2, as of the date hereof, there is no existing
option, warrant, call, right, commitment or other agreement to which General
Partner, Company or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of General Partner, Company or any
of its Subsidiaries outstanding which upon conversion or exchange would require,
the issuance by General Partner, Company or any of its Subsidiaries

 

93

--------------------------------------------------------------------------------


 

of any additional membership interests or other Capital Stock of General
Partner, Company or any of its Subsidiaries or other Securities convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of General Partner, Company or any of
its Subsidiaries.  Schedule 4.2 correctly sets forth the ownership interest of
General Partner, Company and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.

 

Section 4.3.                                 Due Authorization.  The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action on the part of each Loan Party that is a party thereto.

 

Section 4.4.                                 No Conflict.  The execution,
delivery and performance by Loan Parties of the Loan Documents to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not (a) violate any provision of any law or any
governmental rule or regulation applicable to MLP, General Partner, Company or
any of its Subsidiaries, any of the Organizational Documents of MLP, General
Partner, Company or any of its Subsidiaries, or any order, judgment or decree of
any court or other agency of government binding on MLP, General Partner, Company
or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of MLP, General Partner, Company or any of its
Subsidiaries; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of MLP, General Partner, Company or any of
its Subsidiaries (other than any Liens created under any of the Loan Documents
in favor of Collateral Agent, on behalf of Secured Parties); (d) result in any
default, non-compliance, suspension revocation, impairment, forfeiture or
non-renewal of any permit, license, authorization or approval applicable to its
operations or any of its properties; or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of MLP, General Partner, Company or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders.

 

Section 4.5.                                 Governmental Consents.  The
execution, delivery and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority and except for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Collateral Agent for filing and/or
recordation, as of the Closing Date.

 

Section 4.6.                                 Binding Obligation.  Each Loan
Document has been duly executed and delivered by each Loan Party that is a party
thereto and is the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

94

--------------------------------------------------------------------------------


 

Section 4.7.                                 Historical Financial Statements. 
The Historical Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.  As of the Closing
Date, neither General Partner nor Company or any of its Subsidiaries has any
contingent liability long term lease or unusual forward or long term commitment
that is not reflected in the Historical Financial Statements or the notes
thereto and which in any such case is material in relation to the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of (a) General Partner and (b) Company and any of its Subsidiaries taken as a
whole.  The pro forma consolidated balance sheets of (i) General Partner and
(ii) Company and its Subsidiaries as of the Closing Date after giving effect to
the transactions contemplated hereby to occur on the Closing Date, certified by
the chief financial officer of General Partner and Company, copies of which has
been furnished to each Lender, fairly present in all material respects the pro
forma financial condition of (A) General Partner and (B) Company and its
Subsidiaries, in each case, as of such date.

 

Section 4.8.                                 Projections.  On and as of the
Closing Date, the Projections of Company and its Subsidiaries for the period of
Fiscal Year 2018 through and including Fiscal Year 2023, including monthly
projections for each month during the Fiscal Year in which the Closing Date
takes place, (the “Projections”) are based on good faith estimates and
assumptions made by the management of Company; provided, the Projections are not
to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Closing Date,
management of Company believed that the Projections were reasonable and
attainable.  Such Projections, as so updated, shall be believed by Company at
the time furnished to be reasonable, shall have been prepared on a reasonable
basis and in good faith by Company, and shall have been based on assumptions
believed by Company to be reasonable at the time made and upon the best
information then reasonably available to Company, and Company shall not be aware
of any facts or information that would lead it to believe that such projections,
as so updated, are not attainable.

 

Section 4.9.                                 No Material Adverse Effect.  Since
July 31, 2017, no event, circumstance or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

Section 4.10.                          Adverse Proceedings, etc.  There are no
Adverse Proceedings, individually or in the aggregate, that (a) relate to any
Loan Document or the transactions contemplated hereby or thereby or (b) could
reasonably be expected to have a Material Adverse Effect.  Neither General
Partner nor Company or any of its Subsidiaries (i) is in violation of any
applicable laws that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (ii) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.  General Partner and Company and its
Subsidiaries have paid in full all sums owing or claimed for labor, materials,
supplies, personal property, and services of every kind and character used,
furnished or installed

 

95

--------------------------------------------------------------------------------


 

in or on any Real Estate Asset that are now due and owing and no claim for same
exists, except such claims as have arisen in the ordinary course of business and
that are not yet past due.

 

Section 4.11.                          Payment of Taxes.  Except as otherwise
permitted under Section 5.3, all U.S. federal and state income and all other
material tax returns and reports of Company and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes due and payable and
all other material governmental charges upon Company and its Subsidiaries and
upon their respective properties, assets, income, businesses and franchises
which are due and payable have been paid when due and payable (other than taxes
that do not exceed $500,000 in the aggregate), except for those being actively
contested by Company or such Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.  The MLP has, for all tax years beginning after the later of
December 31, 1987 and MLP’s formation, as applicable, met and currently meets
the gross income requirements as set forth in Section 7704(c) of the Internal
Revenue Code.

 

Section 4.12.                          Properties.

 

(a)                                 Title.  Each of General Partner and Company
and its Restricted Subsidiaries has (i) good, sufficient, marketable and legal
title to (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (iii) good and valid title to (in the case of all other personal property),
all of their respective material properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.5 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9.  All
such properties and assets, taken as a whole, are in working order and
condition, ordinary wear and tear excepted, and all such properties and assets
are free and clear of Liens other than Permitted Liens.

 

(b)                                 Real Estate.  As of the Closing Date,
Schedule 4.12 contains a true, accurate and complete list of (i) all Material
Real Estate Assets and (ii) all material leases, subleases or assignments of
leases (together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Estate Asset of any Loan Party,
regardless of whether such Loan Party is the landlord or tenant (whether
directly or as an assignee or successor in interest) under such lease, sublease
or assignment.  Each agreement described in clause (ii) of the immediately
preceding sentence is in full force and effect and Company does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.  To the best knowledge of each Loan
Party, no other party to any such agreement is in default of its material
obligations thereunder and, as of the Closing Date, no event has occurred which,
with the giving of notice or the passage of time or both, would constitute a
default under any such agreement.

 

96

--------------------------------------------------------------------------------


 

Section 4.13.                          Environmental Matters.  Except as set
forth on Schedule 4.13:

 

(a)                                 No Environmental Claim has been asserted
against any Loan Party or any predecessor in interest nor has any Loan Party
received notice of any threatened or pending Environmental Claim against Loan
Party or any predecessor in interest, in each case, that could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 To the knowledge of the Loan Parties, there
has been no Release of Hazardous Materials and there are no Hazardous Materials
present in violation of Environmental Law at any of the properties currently or
formerly owned or operated by any Loan Party or any predecessor in interest, or
at any disposal or treatment facility which received Hazardous Materials
generated by any Loan Party or any predecessor in interest, in each case that
could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  To the knowledge of the Loan Parties, the
operation of the business of, and each of the properties owned or operated by,
each Loan Party are in compliance with all Environmental Laws except where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 To the knowledge of the Loan Parties, each
Loan Party holds and is in compliance Governmental Authorizations required under
any Environmental Laws in connection with the operations carried on by it and
the properties owned or operated by it except where to the failure to hold or
comply could not reasonably be expected to have a Material Adverse Effect.

 

(e)                                  To the knowledge of the Loan Parties, no
event or condition has occurred or is occurring with respect to any
Environmental Law or any Release of Hazardous Materials which could reasonably
be expected to form the basis of an Environmental Claim against any Loan Party
that could reasonably be expected to have a Material Adverse Effect.

 

(f)                                   No Loan Party has received any written
notification from a third party alleging pursuant to any Environmental Laws
(i) that any material work, repairs, construction or Capital Expenditures are
required to be made in respect as a condition of continued compliance with any
Environmental Laws, or any license, permit or approval issued pursuant thereto
or (ii) other than notifications regarding ordinary permit renewals that any
license, permit or approval referred to above is about to be reviewed, made
subject to limitations or conditions, revoked, withdrawn or terminated in a
manner that could reasonably be expected to have a Material Adverse Effect.

 

(g)                                  The Loan Parties have made available to the
Collateral Agent true and complete copies of all material environmental reports,
audits and investigations related to the Real Property or the operations of the
Loan Parties (other than information subject to attorney-client privilege, in
which case redacted reports and summaries of such information shall be
provided).

 

97

--------------------------------------------------------------------------------


 

Section 4.14.                          No Defaults.  Neither General Partner nor
Company or any of its Restricted Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations or covenants or contained in
any of its Contractual Obligations, and no condition exists which, with the
giving of notice or the lapse of time or both, could constitute such a default,
except, in each case, where the consequences, direct or indirect, of such
default or defaults, if any, could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.15.                          Material Contracts.  Schedule 4.15
contains a true, correct and complete list of all the Material Contracts in
effect on the Closing Date, which, together with any updates provided pursuant
to Section 5.1(l), all such Material Contracts are in full force and effect
unless terminated as permitted under this Agreement and no defaults by a Loan
Party currently exist thereunder that could reasonably be expected to cause the
termination thereof or the acceleration of any Indebtedness thereunder (other
than as described in Schedule 4.15 or in such updates).

 

Section 4.16.                          Governmental Regulation.  Neither General
Partner nor Company or any of its Subsidiaries is subject to regulation under
the Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
General Partner nor Company or any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

Section 4.17.                          Margin Stock.  Neither Company nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock.  No part of the proceeds of the Loans made to such Loan Party
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

 

Section 4.18.                          Employee Matters.  Neither General
Partner nor Company or any of its Restricted Subsidiaries is engaged in any
unfair labor practice that could reasonably be expected to have a Material
Adverse Effect.  There is (a) no unfair labor practice complaint pending against
General Partner or Company or any of its Restricted Subsidiaries, or to the best
knowledge of General Partner and Company, threatened against any of them before
the National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against General Partner or Company or any of its Restricted Subsidiaries or to
the best knowledge of General Partner and Company, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
General Partner or Company or any of its Restricted Subsidiaries, and (c) to the
best knowledge of General Partner and Company, no union representation question
existing with respect to the employees of General Partner or Company or any of
its Restricted Subsidiaries and, to the best knowledge of General Partner and
Company, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

 

98

--------------------------------------------------------------------------------


 

Section 4.19.                          Employee Benefit Plans.  Except as would
not reasonably be expected to result in a Material Adverse Effect, (a) General
Partner, Company and each of its Guarantor Subsidiaries and each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
(b) each Employee Benefit Plan (other than a Multiemployer Plan) which is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status, (c) no liability
to the PBGC (other than required premium payments), the Internal Revenue Service
(with respect to any Employee Benefit Plan), or any Employee Benefit Plan (other
than with respect to employer contributions in the ordinary course) has been or
is expected to be incurred by General Partner, Company or any of its Guarantor
Subsidiaries or any of their ERISA Affiliates, and (d) except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
General Partner, Company or any of its Guarantor Subsidiaries or any of their
respective ERISA Affiliates.  No ERISA Event has occurred or is reasonably
expected to occur that could reasonably be expected to result in a liability in
excess of $25,000,000.

 

Section 4.20.                          Certain Fees.  Except as disclosed in
writing to the Agents prior to the Closing Date, no broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated hereby.

 

Section 4.21.                          Solvency.  Each Loan Party is and, upon
the incurrence of any Credit Extension by such Loan Party on any date on which
this representation and warranty is made, will be, individually and together
with its Subsidiaries on a consolidated basis, Solvent.

 

Section 4.22.                          Compliance with Statutes, etc.  Each of
General Partner and Company and its Subsidiaries is in compliance with (a) its
organizational documents and (b) all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities, in
respect of the conduct of its business and the ownership of its property, except
such non-compliance that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

Section 4.23.                          Intellectual Property.  Each of Company
and its Restricted Subsidiaries own, or hold licenses in, all trademarks, trade
names, copyrights, patents, and licenses that are necessary to the conduct of
its business as currently conducted, and attached hereto as Schedule 4.23 is a
true, correct, and complete listing of all material trademarks, trade names,
copyrights, patents, and licenses as to which Company or one of its Restricted
Subsidiaries is the owner or is an exclusive licensee; provided, however, that
Company may amend Schedule 4.24 to add additional intellectual property so long
as such amendment occurs by written notice to Collateral]Agent at the time that
Company provides its Compliance Certificate pursuant to Section 5.1(d).

 

99

--------------------------------------------------------------------------------


 

Section 4.24.                          Inventory and Equipment.  Each of Company
and its Restricted Subsidiaries keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its and its Restricted
Subsidiaries’ Inventory and the book value thereof.

 

Section 4.25.                          Customers and Suppliers.  There exists no
actual or threatened termination, cancellation or limitation of, or modification
to or change in, the business relationship between (a) any of Company or its
Restricted Subsidiaries, on the one hand, and any customer or any group thereof,
on the other hand, whose agreements with any of Company or its Restricted
Subsidiaries are individually or in the aggregate material to the business or
operations of such Loan Party or any of its Restricted Subsidiaries, or (b) any
of Company or its Restricted Subsidiaries, on the one hand, and any supplier or
any group thereof, on the other hand, whose agreements with any of Company or
its Restricted Subsidiaries are individually or in the aggregate material to the
business or operations of Company or its Restricted Subsidiaries, in each case,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  There exists no present state of facts or
circumstances that could give rise to or result in any such termination,
cancellation, limitation, modification or change that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

Section 4.26.                          Insurance.  Each of Company and its
Restricted Subsidiaries keeps its property adequately insured and maintains
(a) insurance to such extent and against such risks, including fire, as is
customary with companies in the same or similar businesses, (b) workmen’s
compensation insurance in the amount required by applicable law, (c) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied or controlled by it,
and (d) such other insurance as may be required by law or as may be reasonably
required by Collateral Agent.  Schedule 4.26 sets forth a list of all insurance
maintained by each Loan Party on the Closing Date.

 

Section 4.27.                          Common Enterprise.  The successful
operation and condition of each of the Loan Parties is dependent on the
continued successful performance of the functions of the group of the Loan
Parties as a whole and the successful operation of each of the Loan Parties is
dependent on the successful performance and operation of each other Loan Party. 
Each Loan Party expects to derive benefit (and its Board of Directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (a) successful operations of each of the
other Loan Parties and (b) the credit extended by the Lenders to the Loan
Parties hereunder, both in their separate capacities and as members of the group
of companies.  Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

 

Section 4.28.                          Permits, Etc.  Each Loan Party has, and
is in compliance with, all permits, licenses, authorizations, approvals,
entitlements and accreditations required for such Person lawfully to own, lease,
manage or operate, or to acquire, each business currently owned, leased, managed
or operated, or to be acquired, by such Person, which, if not obtained, could
not reasonably be expected to have a Material Adverse Effect.  No condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license,

 

100

--------------------------------------------------------------------------------


 

authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except, to the extent any such
condition, event or claim could not be reasonably be expected to have a Material
Adverse Effect.

 

Section 4.29.                          Bank Accounts and Securities Accounts. 
Schedule 4.29 sets forth a complete and accurate list as of the Closing Date of
all deposit, checking and other bank accounts, all securities and other accounts
maintained with any broker dealer and all other similar accounts maintained by
each Loan Party, together with a description thereof (i.e., the bank or broker
dealer at which such deposit or other account is maintained and the account
number and the purpose thereof).

 

Section 4.30.                          Security Interests.  The Pledge and
Security Agreement creates in favor of Collateral Agent, for the benefit of
Secured Parties, a legal, valid and enforceable security interest in the
Collateral secured thereby, except to the extent such enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by generally applicable principles
of equity relating to enforceability.

 

Section 4.31.                          Anti-Terrorism Laws.  To the extent
applicable, each Loan Party is in compliance with (a) the laws, regulations and
Executive Orders administered by OFAC, and (b) the Bank Secrecy Act, as amended
by the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism (USA PATRIOT Act) of 2001 (the “PATRIOT
Act”).  Neither the Loan Parties nor any of their officers, directors,
employees, agents or shareholders acting on the Loan Parties’ behalf shall use
the proceeds of the Loans to make any payments, directly or indirectly
(including through any third party intermediary), to any Foreign Official in
violation of the United States Foreign Corrupt Practices Act of 1977, as amended
or otherwise in violation of any Anti-Terrorism Law.  Each Loan Party represents
and warrants that (i) no Covered Entity is a Sanctioned Person and (ii) no
Covered Entity, either in its own right or, to its knowledge, through any third
party, (A) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti-Terrorism
Law, (B) does business in or with, or derives any of its income from investments
in or transactions with, any Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law, or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

 

Section 4.32.                          Reserved.

 

Section 4.33.                          Disclosure.  No representation or
warranty of any Loan Party contained in any Loan Document or in any other
documents, certificates or written statements furnished to Lenders by or on
behalf of General Partner and Company or any of its Subsidiaries for use in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to General
Partner or Company, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein, taken as
a whole, not misleading in light of the circumstances in which the same were
made.  Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
General Partner or Company to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results.  There are no facts
known (or which

 

101

--------------------------------------------------------------------------------


 

should upon the reasonable exercise of diligence be known) to General Partner or
Company (other than matters of a general economic nature) that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect and that have not been disclosed herein or in such other documents,
certificates and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.

 

Section 4.34.                          Indebtedness.  Set forth on Schedule 4.34
is a true and complete list of all material Indebtedness of each Loan Party and
each of its Restricted Subsidiaries outstanding immediately prior to the Closing
Date that is to remain outstanding immediately after giving effect to the
closing hereunder on the Closing Date and such Schedule accurately sets forth
the aggregate principal amount of such Indebtedness as of the Closing Date.

 

Section 4.35.                          Use of Proceeds.  The proceeds of the
Term Loans and the Revolving Loans, if any, made on the Closing Date shall be
applied by Company to repay the obligations under the Existing Credit Agreement,
for general working capital purposes of the Loan Parties and to pay fees and
expenses related to this Agreement.  The proceeds of the Revolving Loans, and
Letters of Credit made after the Closing Date shall be applied by Company for
working capital and general corporate purposes of Company and its Restricted
Subsidiaries, including Permitted Acquisitions.  No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

 

Section 4.36.                          Hedging Agreements.  Set forth on
Schedule 4.36 is a true and complete list as of the close of business two
(2) Business Days before the Closing Date of all Hedging Agreements of the Loan
Parties, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net marked-to-market
value thereof (including the hedged prices) as of the close of business two
(2) Business Days before the Closing Date.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that until the Final Satisfaction Date,
each Loan Party shall perform, and shall cause each of its Restricted
Subsidiaries or Subsidiaries (as applicable) to perform, all covenants in this
Article V.

 

Section 5.1.                                 Financial Statements and Other
Reports.  Unless otherwise provided below, Company will deliver to Agents for
delivery to Lenders:

 

(a)                                 Monthly Reports.  Promptly upon becoming
available, and in any event within 30 days after the end of each month
(including the month which began prior to the Closing Date), the Company’s
internally prepared monthly financial statements in the form previously provided
to the Agents prior to the Closing Date;

 

102

--------------------------------------------------------------------------------


 

(b)                                 Quarterly Financial Statements.  Promptly
upon becoming available, and in any event within 55 days after the end of each
Fiscal Quarter of each Fiscal Year (including the fourth Fiscal Quarter), the
consolidated balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of operations,
comprehensive loss, partners’ deficit and cash flows of Company and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, together with (i) a report that sets forth
a line-item reconciliation between Consolidated Net Income and Consolidated
EBITDA for such Fiscal Quarter, (ii) a report setting for the comparisons of
actual results to the figures set forth in the Financial Plan for the current
Fiscal Year, all in reasonable detail, (iii) a Financial Officer Certification
and, (iii) if and only if MLP has failed to timely file all regular and periodic
reports as required by the Securities and Exchange Commission to date, a
Narrative Report with respect thereto;

 

(c)                                  Annual Financial Statements.  (x) Promptly
upon becoming available, and in any event within 100 days after the end of each
Fiscal Year, (i) the consolidated balance sheets of Company and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated statements of
operations, comprehensive loss, partners’ deficit and cash flows of Company and
its Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, together with (A) a
report that sets forth a line-item reconciliation between Consolidated Net
Income and Consolidated EBITDA for such Fiscal Year, (B) a report setting for
the comparisons of actual results to the figures set forth in the Financial Plan
for the current Fiscal Year, all in reasonable detail, (C) a Financial Officer
Certification, and (D) if and only if MLP has failed to timely file all regular
and periodic reports as required by the Securities and Exchange Commission to
date, a Narrative Report with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of by Grant Thornton, a “big
four” accounting firm, or another independent certified public accountants of
recognized national standing selected by Company and reasonably satisfactory to
Collateral Agent (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards); and (y) as soon
as available, and in any event within 100 days after the end of each Fiscal
Year, the unaudited consolidated balance sheets of General Partner as at the end
of such Fiscal Year.  In connection with the audited financial statements,
(i) such accountants shall deliver a report to Company (and Company shall
deliver such report to the Agents) that will include a detailed summary of any
audit adjustments and (ii) Company shall deliver (A) a reconciliation of any
audit adjustments or reclassifications to the previously provided monthly or
quarterly financials; and (B) restated monthly or quarterly financials for any
impacted periods;

 

103

--------------------------------------------------------------------------------


 

(d)                                 Compliance Certificate.  Together with each
delivery of financial statements of Company and its Subsidiaries pursuant to
Section 5.1(b) or Section 5.1(c), a duly executed and completed Compliance
Certificate;

 

(e)                                  Statements of Reconciliation after Change
in Accounting Principles.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the Historical
Financial Statements, the consolidated financial statements of Company and its
Subsidiaries delivered pursuant to Section 5.1(b) or Section 5.1(c) will differ
in any material respect from the consolidated financial statements that would
have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to Collateral Agent;

 

(f)                                   Notice of Default.  Promptly (but in any
event within three (3) Business Days) upon any officer of General Partner or
Company obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to General Partner
or Company with respect thereto; (ii) that any Person has given any notice to
General Partner or Company or any of its Subsidiaries or taken any other action
with respect to any event or condition set forth in Section 8.1(b); or (iii) of
the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;

 

(g)                                  Notice of Litigation.  Promptly (but in any
event within three (3) Business Days) upon any officer of General Partner or
Company obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any Adverse Proceeding not previously disclosed in writing by Company to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii) if adversely determined, could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be readily available to General Partner or
Company to enable Lenders and their counsel to evaluate such matters;

 

(h)                                 ERISA.  (i) Promptly (but in any event
within five (5) Business Days) upon becoming aware of the occurrence of or
forthcoming occurrence of (A) any ERISA Event that could reasonably be expected
to have a liability in excess of $25,000,000 or (B) to the extent reasonably
expected to have a Material Adverse Effect (x) the occurrence of an act or
omission which could give rise to the imposition on Company, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (y) the assertion of a claim (other
than routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Company, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; or (z) receipt from the Internal

 

104

--------------------------------------------------------------------------------


 

Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code,
in each case, a written notice specifying the nature thereof, what action
General Partner or Company or any of its Guarantor Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (A) upon request from the
Administrative Agent, each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Company, any of its Restricted Subsidiaries
or any of their respective ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (B) all notices received by General Partner,
Company or any of its Guarantor Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(C) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as Administrative Agent shall reasonably request;

 

(i)                                     Financial Plan.  No later than sixty
(60) days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated statements of income and Capital
Expenditures of Company and its Subsidiaries for each such Fiscal Year, together
with an explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and Capital Expenditures of
Company and its Subsidiaries for each month of each such Fiscal Year,
(iii) forecasted calculations of the covenants set forth in Section 6.8 through
the final maturity date of the Loans, and (iv) forecasts of liquidity through
the final maturity date of the Loans, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to Agents;

 

(j)                                    Insurance Report.  By the last day of
each Fiscal Year, a report in form and substance satisfactory to Collateral
Agent outlining all material insurance coverage maintained as of the date of
such report by Company and its Restricted Subsidiaries and all material
insurance coverage planned to be maintained by Company and its Restricted
Subsidiaries in the immediately succeeding Fiscal Year;

 

(k)                                 Notice of Change in Board of Directors. 
With reasonable promptness, written notice of any change in the Board of
Directors (or similar governing body) of General Partner or Company;

 

(l)                                     Notice Regarding Material Contracts. 
Promptly (but in any event within ten (10) Business Days) (i) after any Material
Contract of Company or any of its Restricted Subsidiaries is terminated or
amended in a manner that is materially adverse to Company or such Subsidiary, as
the case may be, or (ii) any new Material Contract is entered into, a written
statement describing such event, with copies of such material amendments or new
contracts, delivered to Collateral Agent, and an explanation of any actions
being taken with respect thereto;

 

105

--------------------------------------------------------------------------------


 

(m)                             Environmental Reports and Audits.  Within ten
(10) days following the receipt thereof, copies of all material environmental
audits and reports with respect to any environmental matter which has resulted
in or is reasonably likely to result in an Environmental Claim asserted against
any Loan Party or in any Environmental Liabilities and Costs of any Loan Party,
to the extent any of the foregoing are reasonably expected to result in a
Material Adverse Effect;

 

(n)                                 Information Regarding Collateral.  Company
will furnish to Collateral Agent prior written notice of any change (a) in any
Loan Party’s corporate name, (b) in any Loan Party’s identity or type of
organization, or (c) in any Loan Party’s Federal Taxpayer Identification
Number.  Company agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made (or will be made
substantially simultaneously with such change) under the UCC or otherwise that
are required in order for Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Loan Documents.  Company also agrees promptly
to notify Collateral Agent if any material portion of the Collateral is damaged
or destroyed;

 

(o)                                 Annual Collateral Verification.  Each year,
at the time of delivery of annual financial statements with respect to the
preceding Fiscal Year pursuant to Section 5.1(c), Company shall deliver to
Collateral Agent an Officer’s Certificate (i) either confirming that there has
been no change in the information contained in the Perfection Certificate since
the date of the Perfection Certificate delivered on the Closing Date or the date
of the most recent certificate delivered pursuant to this Section and/or
identifying any changes to the information contained in the Perfection
Certificate, or (ii) certifying whether all UCC financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, necessary to perfect the Collateral Agent’s security interest in
the Collateral have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction to the extent required under the
Collateral Documents (except as noted therein with respect to any continuation
statements to be filed within such period);

 

(p)                                 Aging Reports.  On or before the
15th Business Day of each month, (i) a summary of the accounts receivable aging
report of each Loan Party as of the preceding month, (ii) a summary of accounts
payable aging report of each Loan Party as of the end of the preceding month,
(iii) a report listing all Inventory of the Loan Parties, and containing a
breakdown of such Inventory by type and amount (by location) as of the end of
the preceding month, (iv) in the case of the financial statements delivered
pursuant to Section 5.1(b), a certificate executed by an Authorized Officer of
the Company certifying if there has been a change in the operations or assets of
the Propane Segment that could reasonably be expected to have a Material Adverse
Effect, and (v) such other information as any Agent may reasonably request, in
each case, all in detail and in form and substance reasonably satisfactory to
the Agents;

 

(q)                                 Bank Statements/Cash Reports.  Within 15
Business Days after the end of each Fiscal Quarter, a certificate of an officer
of Company containing a statement of the cash balances of each Loan Party as of
the end of the most recently ended Fiscal Quarter;

 

106

--------------------------------------------------------------------------------


 

(r)                                    Hedging Agreements.  On or before the
15th Business Day of each month, a certificate of an Authorized Officer of the
General Partner setting forth, as of the end of the preceding month, a schedule
of all propane gallons subject to Hedging Agreements of Company and the other
Loan Parties, the net mark-to-market value therefor, any margin required or
supplied under any such Hedging Agreements, the counterparty to each Hedging
Agreement, a sensitivity analysis with respect to commodity swaps included
therein reflecting the incremental margin that would be required to be supplied
under any such credit support document if (all other things being equal)
commodity prices were at different price levels as specified by the Collateral
Agent to Company, and such other information with respect to such Hedging
Agreements as may be reasonably requested by any Agent or any Lender to the
extent such information can reasonably be obtained and provided by Company by
the deadline for delivery of such schedule;

 

(s)                                   Propane Sales.  On or before the 15th
Business Day of each month, a report setting forth, as of the end of the
preceding month, (i) the amount of gallons of propane anticipated to be sold to
customers during the following 12 month period subject to fixed price or cap or
collar price sales contracts, (ii) the amount of gallons of propane sold and
gross profit generated by Field Customer Type during the preceding month,
(iii) the amount of gallons of propane contracted to be sold to customers
subject to fixed price or cap or collar price sales contracts as of the end of
such month, together with such other information with respect to such sales
contracts as may be reasonably requested by the any Agent or any Lender;

 

(t)                                    Weather.  To the extent not included in
the Company’s quarterly or audited financial statements delivered pursuant to
Sections 5.1(b) and (c),  on or before the date such quarterly financial
statement are delivered, a report setting forth the actual weather for such
Fiscal Quarter as a percentage (%) of the trailing 30-year, 10-year and 5-year
average “normal” weather based on information published by the National Oceanic
and Atmospheric Administration and weighted based on Company’s Propane Segment
customer distribution;

 

(u)                                 Blue Rhino.  Simultaneously with the
delivery of the quarterly or audited financial statements delivered pursuant to
Sections 5.1(b) and (c), a report setting forth a schedule of the top thirty
(30) Blue Rhino customers with the associated revenue, tanks and number of
locations;

 

(v)                                 Notice Regarding Commodity Risk Management
Policy.  Promptly (but in any event within two (2) Business Days) after the
Commodity Risk Management Policy is amended or modified, a written statement
describing such amendment or modification, with copies of such amendments or
modifications;

 

(w)                               Accounts Receivable Securitization.  On or
before the 15th Business Day of each month, a report setting forth, as of the
last day of the preceding month, (i) the amount of any subordinated loans owed
by Ferrellgas Receivables, LLC to any Loan Party, (ii) the amount of capital
contributions that the Company has made to Ferrellgas Receivables, LLC and
(iii) any changes of such amounts since the last report delivered pursuant to
this Section 5.1(w).  In addition, Company shall deliver a copy of the monthly
reporting package required to be delivered pursuant to any Accounts Receivable
Securitization; and

 

107

--------------------------------------------------------------------------------


 

(x)                                 Valuation Report.  Upon delivery of the
annual Valuation Report to the Agents and the Lenders pursuant to Section 5.6,
the Company shall deliver a certificate of an Authorized Officer of Company
certifying the amount of the Borrowing Base as of the date of such Valuation
Report.

 

(y)                                 Other Information.  (A) Promptly upon their
becoming available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by MLP, General Partner or
Company to its security holders acting in such capacity or by any Subsidiary of
Company to its security holders other than Company or another Subsidiary of
Company, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by MLP, General Partner, Company or any of
its Subsidiaries to the public concerning material developments in the business
of MLP, General Partner, Company or any of its Subsidiaries, (B) promptly after
submission to any Governmental Authority, all documents and information
furnished to such Governmental Authority in connection with any investigation of
any Loan Party (other than a routine inquiry), (C) promptly upon receipt
thereof, copies of all financial reports (including, without limitation,
management letters) submitted to any Loan Party by its auditors in connection
with any annual interim audit of the books thereof and (D) such other
information and data with respect to MLP, General Partner, Company or any of its
Subsidiaries as from time to time may be reasonably requested by any Agent.

 

Notwithstanding the foregoing, the obligations in Section 5.1(b),
Section 5.1(c), and Section 5.1(y) with respect to the delivery of financial
statements and the information required thereby may be satisfied by furnishing
(A) the applicable financial statements or other information of Company and its
Subsidiaries or (B) MLP’s Form 10-K or 10-Q, as applicable, filed with the SEC,
in each case, within the time periods specified in such paragraphs or other
filings with the SEC; provided that, with respect to each of clauses (A) and
(B) of this paragraph, to the extent such statements are in lieu of statements
required to be provided under Section 5.1(c), such statements shall be
accompanied by a report and opinion of an independent certified public
accountant of recognized national standing selected by Company, and reasonably
satisfactory to Collateral Agent, which report and opinion shall satisfy the
applicable requirements set forth in Section 5.1(c).

 

Section 5.2.                                 Existence.  Except as otherwise
permitted under Section 6.9, each Loan Party will, and will cause each of its
Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and Governmental Authorizations,
qualifications, franchises, licenses and permits material to its business and to
conduct its business in each jurisdiction in which its business is conducted;
provided, no Loan Party or any of its Restricted Subsidiaries shall be required
to preserve any such existence, right or Governmental Authorizations,
qualifications, franchise, licenses and permits if the preservation thereof is
no longer desirable in the conduct of the business of such Person or if the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

108

--------------------------------------------------------------------------------


 

Section 5.3.                                 Payment of Taxes and Claims.  Each
Loan Party will, and will cause each of its Subsidiaries to, file all U.S.
federal and state income and all other material tax returns required to be filed
by Company or any of its Subsidiaries and pay all Taxes imposed upon it before
any penalty or fine accrues thereon (other than Taxes that do not exceed
$500,000 in the aggregate), and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien other than a Permitted Lien upon any of
its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor.  No Loan Party will, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income tax return with any
Person (other than Company or any of its Subsidiaries).  The MLP will meet the
gross income requirements as set forth in Section 7704(c) of the Internal
Revenue Code for each tax year through and including the Term Loan Maturity
Date.

 

Section 5.4.                                 Maintenance of Properties.  Each
Loan Party will, and will cause each of its Restricted Subsidiaries to
(a) maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear excepted, all material properties used or
useful in the business of Company and its Restricted Subsidiaries and from time
to time will make or cause to be made all necessary repairs, renewals and
replacements thereof, and (b) comply at all times with the provisions of all
material leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder, except,
in each case, where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.5.                                 Insurance.

 

(a)                                 The Loan Parties will maintain or cause to
be maintained, with financially sound and reputable insurers, (i) business
interruption insurance reasonably satisfactory to Collateral Agent (it being
understood and agreed that business interruption insurance that is substantially
similar to the policies and coverage maintained by the Loan Parties as of the
Closing Date shall be deemed reasonably satisfactory to Collateral Agent), and
(ii) casualty insurance, such public liability insurance, third party property
damage insurance or such other insurance with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Loan Parties
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses, in each case in
such amounts (giving effect to self-insurance), with such deductibles, covering
such risks and otherwise on such terms and conditions as shall be customary for
such Persons.  Without limiting the generality of the foregoing, the Loan
Parties will maintain or cause to be maintained (A) flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
and (B) casualty insurance on the Collateral under such policies of insurance,
with such insurance companies, in such amounts, with such deductibles, and
covering such risks as are at all times carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses.  Each such policy of insurance shall (1) name Collateral Agent, on
behalf of Lenders as an additional insured thereunder as its interests may
appear, and (2) in the case of each casualty insurance policy, contain a loss
payable or lender’s

 

109

--------------------------------------------------------------------------------


 

loss payable clause or endorsement, reasonably satisfactory in form and
substance to Collateral Agent, that names Collateral Agent, on behalf of Secured
Parties as the loss payee or lender’s loss payee thereunder.  If any Loan Party
or any of its Restricted Subsidiaries fails to maintain such insurance,
Collateral Agent may arrange for such insurance, but at Company’s expense and
without any responsibility on Collateral Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right, in
the name of the Lenders, any Loan Party and its Restricted Subsidiaries, to file
claims under any insurance policies, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

(b)                                 Each of the insurance policies required to
be maintained under this Section 5.5 shall provide for at least thirty (30)
days’ (or such shorter period not less than 10 days if the insurer will not
agree to provide 30 days’ prior written notice) prior written notice (or 10
day’s for non-payment of premium) to Collateral Agent of the cancellation or
substantial modification thereof.  Receipt of such notice of cancellation or
non-payment of premium shall entitle Collateral Agent (but Collateral Agent
shall not be obligated) to renew any such policies, cause the coverages and
amounts thereof to be maintained at levels required pursuant to this Section 5.5
or otherwise to obtain similar insurance in place of such policies if Company is
not in compliance with this Section 5.5, in each case at the expense of the Loan
Parties.

 

(c)                                  Each Loan Party shall take all actions
required under the Flood Laws and/or reasonably requested by any Agent or any
Lender to assist in ensuring that each Agent and each Lender is in compliance
with the Flood Laws applicable to the Collateral, including, but not limited to,
providing the Collateral Agent with the address and/or GPS coordinates of each
structure on any Real Property that will be subject to a Mortgage in favor of
the Collateral Agent, for the benefit of the Secured Parties, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such property, structures and contents becoming Collateral, and
thereafter maintaining such flood insurance in full force and effect with
reputable and financially sound insurers for so long as required by any Agent or
any Lender to ensure compliance with the Flood Laws.

 

Section 5.6.                                 Inspections.  (a)  Each Loan Party
will, and will cause each of its Restricted Subsidiaries to, (i) keep adequate
books of record and account in accordance with GAAP and (ii) permit any
representatives designated by Collateral Agent or any Lender (including
employees of Collateral Agent, any Lender or any consultants, auditors,
accountants, lawyers and appraisers retained by Collateral Agent) to visit and
inspect any of the properties of any Loan Party and any of its respective
Restricted Subsidiaries, to conduct audits, valuations and/or field examinations
of any Loan Party and any of its respective Restricted Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent accountants and auditors, all upon reasonable notice
and at such reasonable times during normal business hours (so long as no Default
or Event of Default has occurred and is continuing) and as often as may
reasonably be requested.  The Loan Parties agree to pay the (i) the examiner’s
out-of-pocket costs and expenses incurred in connection with all such visits,
audits, inspections, valuations and field examinations and (ii) the

 

110

--------------------------------------------------------------------------------


 

costs of all visits, audits, inspections, valuations and field examinations
conducted by a third party on behalf of the Agents and the Lenders; provided,
however, that so long as no Event of Default shall have occurred and be
continuing, (x) Company shall not be obligated to reimburse the Agents and the
Lenders for more than two visits, audits, inspections, valuations and field
examinations during any calendar year and (y) the aggregate amount of such
reimbursement pursuant to the foregoing clause (x) shall not exceed $100,000 in
any calendar year.  The Loan Parties acknowledge that Collateral Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Loan Parties’ assets for internal use by
Collateral Agent and the Lenders.

 

(b)                                 Independently of or in connection with the
visits, inspections, audits, valuations and/or field examinations provided for
in clause (a) above, but not more than (x) if no Event of Default has occurred
and is continuing, once during any 12-month period (unless required by
applicable law), and (y) if an Event of Default has occurred and is continuing,
on an unlimited basis, in each case upon the request of any Agent after
reasonable prior notice, Company will, and will cause each Restricted Subsidiary
that is a Loan Party to, permit (and cooperate with) any Agent or professionals
(including an Approved Valuation Firm) to conduct a valuation to determine the
Propane Customer List NOLV.  The Loan Parties agree to pay the (i) the
examiner’s out-of-pocket costs and expenses incurred in connection with all such
valuations and (ii) the costs of all valuations to determine the Propane
Customer List NOLV conducted by an Approved Valuation Firm on behalf of the
Agents and the Lenders in an amount not to exceed, so long as no Default or
Event of Default has occurred and is continuing, $75,000 per Fiscal Year.

 

Section 5.7.                                 Lenders Meetings and Conference
Calls.

 

(a)                                 General Partner and Company will, upon the
request of Collateral Agent or Required Lenders, participate in a meeting of
Agents and Lenders once during each Fiscal Year to be held at Company’s
corporate offices (or at such other location as may be agreed to by Company and
Collateral Agent) at such time as may be agreed to by General Partner, Company
and Collateral Agent.

 

(b)                                 Within ten (10) days of delivery of
financial statements and other information required to be delivered pursuant to
Section 5.1(b), Company shall cause its chief financial officer to participate
in a conference call with Agents and all Lenders who choose to participate in
such conference call during which conference call the chief financial officer
shall review the financial condition of Company and its Subsidiaries and such
other matters as any Agent or any Lender may reasonably request.

 

Section 5.8.                                 Compliance with Laws.  Each Loan
Party will comply, and shall cause each of its Restricted Subsidiaries to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, non-compliance with which could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

111

--------------------------------------------------------------------------------


 

Section 5.9.                                 Environmental.

 

(a)                                 Each Loan Party shall (i) comply, and take
reasonable steps to cause all tenants and other Persons who may come upon any
property owned or operated by it to comply, with all Environmental Laws which
the failure to comply could reasonably be expected to have a Material Adverse
Effect, (ii) maintain and comply all Governmental Authorizations required under
applicable Environmental Laws which the failure to maintain or comply could
reasonably be expected to have a Material Adverse Effect, (iii) take reasonable
steps to prevent any Release of Hazardous Materials from any property owned or
operated by any Loan Party that could reasonably be expected to have a Material
Adverse Effect, (iv) take reasonable steps to ensure that no Hazardous Materials
are Released or migrating from any property owned or operated by any Loan Party
in violation of any Environmental Law the violation of which could reasonably be
expected to have a Material Adverse Effect, and (v) undertake or cause to be
undertaken any and all Remedial Actions in response to any material
Environmental Claim, Release of Hazardous Materials or violation of
Environmental Law to the extent required by Environmental Law or any
Governmental Authority and, upon request of Collateral Agent, provide Collateral
Agent all material data, information and reports generated in connection
therewith.

 

(b)                                 The Loan Parties shall promptly (but in any
event within five (5) Business Days) (i) notify Collateral Agent in writing
(A) if it knows, suspects or believes there may be a material Release in excess
of any reportable quantity or material violation of Environmental Laws in, at,
on, under or from any part of the Real Property or any improvements constructed
thereon, (B) of any material Environmental Claims asserted against or
Environmental Liabilities and Costs of any Loan Party or predecessor in interest
or concerning any Real Property, (C) of any failure to comply with Environmental
Law in all material respects at any Real Property or that is reasonably likely
to result in a material Environmental Claim asserted against any Loan Party,
(D) any Loan Party’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Real Property that could cause such
Real Property or any part thereof to be subject to any material restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws, and (E) any notice of Environmental Lien filed against any Real Property,
and (ii) provide such other documents and information as reasonably requested by
Collateral Agent in relation to any matter pursuant to this Section 5.9(b).

 

Section 5.10.                          Subsidiaries.  In the event that any
Person becomes a Domestic Subsidiary of Company, Company shall (a) concurrently
with such Person becoming a Domestic Subsidiary cause such Domestic Subsidiary
to become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to each Agent a Counterpart Agreement, and
(b) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates
requested by the Collateral Agent as are similar to those described in Sections
3.1(b), 3.1(g), and 3.1(j).  In the event that any Person becomes a Foreign
Subsidiary of Company, such Person shall not be required to execute the
documents referred to in this Section 5.10.  In the event that any Person
becomes a Foreign Subsidiary of Company or a FSHCO, and the ownership interests
of such Foreign Subsidiary or FSHCO are owned by Company or by any Domestic
Subsidiary thereof, Company shall, or shall cause such Domestic Subsidiary to,
deliver, all such documents, instruments, agreements, and certificates requested
by Collateral Agent as are similar to those described in Section 3.1(b), and
Company shall take, or shall cause such Domestic Subsidiary to take, all of the
actions referred to

 

112

--------------------------------------------------------------------------------


 

in Section 3.1(g) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 65% of such ownership interests.  With respect to each
such Subsidiary, Company shall promptly send to Collateral Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Company, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company;
provided, such written notice shall be deemed to supplement Schedules 4.1 and
4.2 for all purposes hereof.

 

Section 5.11.                          Additional Material Real Estate Assets. 
In the event that any Loan Party acquires a Material Real Estate Asset or a Real
Estate Asset owned on the Closing Date becomes a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Loan Party, within 90 days or such longer period as the Collateral Agent
may agree after acquiring such Material Real Estate Asset, or within 90 days or
such longer period as the Collateral Agent may agree after a Responsible Officer
of Company acquiring knowledge that a Real Estate Asset owned on the Closing
Date has become a Material Real Estate Asset, shall take all such actions and
execute and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates similar to those
described in Schedule 5.15 and Section 3.1(g), with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets.  In addition to
the foregoing, Company shall, at the request of Required Lenders, deliver, from
time to time, to Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.

 

Section 5.12.                          Reserved.

 

Section 5.13.                          Further Assurances.  At any time or from
time to time upon the request of any Agent, each Loan Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as such Agent may reasonably request in order to
effect fully the purposes of the Loan Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.21.  In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as any Agent may reasonably request from time to time to ensure
that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of Company and its Restricted Subsidiaries and
all of the outstanding Capital Stock of Company and its Restricted Subsidiaries
(subject to limitations contained in the Loan Documents with respect to Foreign
Subsidiaries and subject to any thresholds specified in the applicable Loan
Documents).

 

Section 5.14.                          Miscellaneous Business Covenants.  Unless
otherwise consented to by Agents and Required Lenders:

 

113

--------------------------------------------------------------------------------


 

(a)                                 Non-Consolidation.  Company will and will
cause each of its Subsidiaries to:  (i) maintain entity records and books of
account separate from those of any other entity (other than the Company and its
Subsidiaries) which is an Affiliate of such entity and (ii) not commingle its
funds or assets with those of any other entity which is an Affiliate of such
entity, other than the Company and its Subsidiaries.

 

(b)                                 Cash Management Systems.  Company and its
Restricted Subsidiaries shall establish and maintain cash management systems in
effect on the Closing Date with any material changes reasonably acceptable to
Collateral Agent, including, without limitation, a funding account at PNC.

 

(c)                                  Communication with Accountants.  Each Loan
Party executing this Agreement authorizes each Agent to communicate directly
with such Loan Party’s independent certified public accountants and authorizes
and shall instruct those accountants to communicate (including the delivery of
audit drafts and letters to management) with each Agent and each Lender
information relating to any Loan Party with respect to the business, results of
operations and financial condition of any Loan Party; provided, however, that
each Agent or the applicable Lender, as the case may be, shall provide such Loan
Party with notice at least two (2) Business Days prior to first initiating any
such communication.

 

Section 5.15.                          Post-Closing Matters Company shall, and
shall cause each of the Loan Parties to, satisfy the requirements set forth on
Schedule 5.15 on or before the date specified for such requirement or such later
date to be determined by Collateral Agent.

 

Section 5.16.                          Books and Records.  Company and its
Subsidiaries shall maintain at all times at the chief executive office of
Company books and records of Company and its Subsidiaries necessary to prepare
internal and external financial statements in accordance with GAAP and reports.

 

Section 5.17.                          Designation as Senior Debt.  Company
shall, and shall cause each of its Restricted Subsidiaries, to designate all
Obligations as “senior indebtedness” under any subordinated note or indenture
documents applicable to it, to the extent provided for therein.

 

Section 5.18.                          Commodity Risk Management Policy. 
Company shall, and shall cause each of its Restricted Subsidiaries to, comply,
with the Commodity Risk Management Policy.

 

Section 5.19.                          Hedging Agreements.  Company will, and
will cause each of its Restricted Subsidiaries to, on a consolidated basis, as
of the end of each Fiscal Quarter, with respect to gallons of propane for which
the Company or any of its Restricted Subsidiaries is obligated to sell to
customers (whether in capped or unlimited volumes) subject to a fixed price, a
capped price, or any other provision limiting the ability of the Company or any
of its Restricted Subsidiaries to charge an open-market or indexed price (such
indexing in reference to a posted price at a propane hub or specified delivery
point) (the “Fixed Price Volumes”), maintain Hedging Agreements that are
(i) with respect to propane for delivery at Mont Belvieu, Texas or Conway,
Kansas, and (ii) aggregate (when calculated on a net basis with all Hedging
Agreements in respect of propane) to a long position of not less than 70% and
not greater than 100% of Reasonably Anticipated Purchases in respect of the
Fixed Price Volumes.

 

114

--------------------------------------------------------------------------------


 

Section 5.20.                          Accounts Receivable Securitization. 
Company will, and will cause Ferrellgas Receivables, LLC and /or any other SPE,
to, on or prior to the date that is thirty (30) days prior to the earliest
maturity of any Accounts Receivable Securitization, extend the maturity of or
replace such Accounts Receivable Securitization to a date that is no earlier
than August 4, 2023 with an Accounts Receivable Securitization or other similar
facility on terms and conditions, taken as a whole as reasonably determined in
good faith by the Company’s chief financial officer, not materially less
favorable to the Company or the Agents and the Lenders than the terms of the
Accounts Receivable Securitization in existence on the Closing Date and with
restrictions on payments for, and terms of, purchases of receivables from the
Loan Parties, taken as a whole, not less favorable to the Company and the Agents
and the Lenders than the terms of the Accounts Receivable Securitization in
existence on the Closing Date with a maturity no earlier than August 4, 2023.

 

Section 5.21.                          SPE.  Upon the termination of any
Accounts Receivable Securitization facility and the extinguishment of all
obligations of any SPE thereunder, Company shall cause such SPE to immediately
transfer all of its assets (including, without limitation, all cash and accounts
receivable owned by such SPE) to Company.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that until the Final Satisfaction Date,
such Loan Party shall perform, and shall cause each of its Restricted
Subsidiaries to perform, all covenants in this Article VI.

 

Section 6.1.                                 Indebtedness.  No Loan Party shall,
nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except Permitted
Indebtedness.

 

Section 6.2.                                 Liens.  No Loan Party shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Company or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any state or under any
similar recording or notice statute, except Permitted Liens.

 

Section 6.3.                                 Equitable Lien.  If any Loan Party
or any of its Restricted Subsidiaries shall create or assume any Lien upon any
of its properties or assets, whether now owned or hereafter acquired, other than
Permitted Liens, it shall make or cause to be made effective provisions whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided, notwithstanding the foregoing, this covenant shall not be
construed as a consent by Required Lenders to the creation or assumption of any
such Lien not otherwise permitted hereby.

 

115

--------------------------------------------------------------------------------


 

Section 6.4.                                 No Further Negative Pledges. 
Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to an Asset Sale permitted under Section 6.9, (b) restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be), (c) covenants
in agreement evidencing any Indebtedness permitted hereunder other than
Prohibited Covenants, and (d) in agreements existing at the time any Subsidiary
becomes a Subsidiary of the Company, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Company, no Loan Party nor any of its Restricted Subsidiaries shall enter into
any agreement after the Closing Date prohibiting the creation or assumption of
any Lien upon any of its properties or assets, whether now owned or hereafter
acquired.

 

Section 6.5.                                 Restricted Junior Payments.  No
Loan Party shall, nor shall it permit any of its Restricted Subsidiaries to,
declare, order, pay, make or set apart, or agree to declare, order, pay, make or
set apart, any sum for any Restricted Junior Payment except that so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom,

 

(a)                                 Company may issue and sell its common
limited partnership Capital Stock;

 

(b)                                 Company and each Restricted Subsidiary may
declare and make dividend payments or other distributions payable solely in the
common stock Capital Stock of such Person;

 

(c)                                  Company and each Subsidiary may purchase,
redeem or otherwise acquire its common Capital Stock with the net cash proceeds
received from the substantially concurrent issue of new common Capital Stock;

 

(d)                                 Company may make Restricted Junior Payments
permitted under Section 6.18 and for scheduled dividends or distributions in
connection with Disqualified Capital Stock permitted under clause (m) of the
definition of Permitted Indebtedness;

 

(e)                                  whether or not a Default or Event of
Default shall have occurred and be continuing, each Subsidiary may make
Restricted Payments to the Company and the other Loan Parties; and

 

(f)                                   Company may declare and make cash
Restricted Junior Payments in addition to those listed above if, both before and
after the declaration and the making thereof, all of the following conditions
are satisfied:

 

(i)                                     the representations and warranties of
the Loan Parties contained in Article IV or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the date of such Restricted Junior Payment,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (except that such materiality qualifier shall not be

 

116

--------------------------------------------------------------------------------


 

applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) as of such earlier date, and except that for
purposes of this Section 6.5, the representations and warranties contained in
Section 4.7 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (b) and (c), respectively, of Section 5.1.

 

(ii)                                  Company and its Restricted Subsidiaries
shall be in compliance with the financial covenants set forth in Section 6.8 on
a pro forma basis after giving effect to such Restricted Junior Payment as of
the last day of the Fiscal Quarter most recently ended (calculating the amount
of Indebtedness of Company and its Restricted Subsidiaries as the amount
outstanding immediately after giving effect to such Restricted Junior Payment);

 

(iii)                               the amount of the Restricted Junior Payments
made pursuant to this Section 6.5(f):

 

(x) with respect to the 2020 Holdco Notes in order to pay interest with respect
thereto that does not exceed the amount of regularly scheduled interest required
to be paid to any holder of the 2020 Holdco Notes other than a Loan Party
pursuant to the 2010 Holdco Indenture plus the amount of distributions required
to be paid to the General Partner under the terms of the Partnership Agreement
as in effect on the Closing Date in connection with the amounts distributed to
the MLP to make such interest payments,

 

(y) with respect to the Holdco Exchange Transaction does not exceed the amount
of Net Cash Proceeds from any Specified Transactions plus $25,000,000 and

 

(z) in all other cases, does not exceed in any Fiscal Quarter the greater of
(i) $10,000,000 and (ii) an amount equal to (1) Available Cash of Company for
the immediately preceding Fiscal Quarter plus (2) the lesser of (a) the amount
of any Available Cash of Company accrued during the first 45 days of such Fiscal
Quarter and (b) the excess of the aggregate amount of Loans that Company could
have borrowed over the actual amount of Loans outstanding, if, in the case of
this clause (z)(ii) only, as of the last day of the immediately preceding Fiscal
Quarter for which the Leverage Ratio for the most recently ended four full
Fiscal Quarters for which quarterly or annual financial statements are
available, calculated on a pro forma basis as if such Restricted Junior Payment
had been made at the beginning of the relevant four-quarter period, would have
been less than or equal to (i) in any Fiscal Quarter ending during Fiscal Year
2018, 7.75 to 1.00, (ii) in any Fiscal Quarter ending during Fiscal Year 2019,
7.25 to 1.00, (iii) in any Fiscal Quarter ending during Fiscal Year 2020, 6.75
to 1.00, and (iv) in any Fiscal Quarter ending thereafter, 6.25 to 1.00; and

 

(iv)                              after giving effect to such Restricted Junior
Payment, Qualified Cash of Company and its Restricted Subsidiaries plus Excess
Availability shall be at least (i) if made during the Fiscal Quarter ending
October 31st of each Fiscal Year, $70,000,000, (ii) if made during the Fiscal
Quarter ending January 31st of each Fiscal Year, $35,000,000, (iii) if made
during the Fiscal Quarter ending April 30th of each Fiscal Year, $55,000,000,
and (iv) if made during the Fiscal Quarter ending July 31st of each Fiscal Year,
$100,000,000.

 

117

--------------------------------------------------------------------------------


 

Not later than the date on which any Restricted Junior Payment is made under
Section 6.5(e), Company shall deliver to the Administrative Agent an officer’s
certificate signed by an Authorized Officer of Company stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 6.5 were computed, which calculations may
be based upon Company’s latest available financial statements.

 

Section 6.6.                                 Restrictions on Subsidiary
Distributions.  Except as provided herein, no Loan Party shall, nor shall it
permit any of its Restricted Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Restricted Subsidiary of Company to (a) pay
dividends or make any other distributions on any of such Restricted Subsidiary’s
Capital Stock owned by Company or any other Restricted Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Restricted Subsidiary to
Company or any other Restricted Subsidiary of Company, (c) make loans or
advances to Company or any other Restricted Subsidiary of Company, or
(d) transfer any of its property or assets to Company or any other Restricted
Subsidiary of Company other than restrictions (i) in agreements evidencing
purchase money Indebtedness permitted by clause (h) of the definition of
Permitted Indebtedness that impose restrictions on the property so acquired,
(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business, (iii) that
are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement, (iv) in agreements existing at the
time any Subsidiary becomes a Subsidiary of the Company, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Company, (v) set forth in the Senior Notes Documents or any
refinancing of the Senior Notes permitted under this Agreement, in Permitted
Replacement Debt, or in the Accounts Receivable Securitization; (vi) in
connection with customary non-assignment provisions of contracts governing
leasehold interests; or (vii) in any other agreement that is no more restrictive
than in any agreement evidencing Indebtedness of the Loan Parties in effect on
the Closing Date.  No Loan Party shall, nor shall it permit its Restricted
Subsidiaries to, enter into any Contractual Obligations which would prohibit a
Restricted Subsidiary of Company from being a Loan Party unless such Person is
permitted hereunder to cease being a Loan Party.

 

Section 6.7.                                 Investments.  No Loan Party shall,
nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including without
limitation any Joint Venture and any Foreign Subsidiary, except Permitted
Investments.  Notwithstanding the foregoing, in no event shall any Loan Party
make any Investment which results in or facilitates in any manner any Restricted
Junior Payment not otherwise permitted under the terms of Section 6.5.

 

118

--------------------------------------------------------------------------------


 

Section 6.8.                                 Financial Covenants.

 

(a)                                 Fixed Charge Coverage Ratio.  Company and
its Restricted Subsidiaries shall not permit the Fixed Charge Coverage Ratio as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
July 31, 2018, to be less than 1.00 to 1.00.

 

(b)                                 Senior Secured Leverage Ratio.  Company and
its Restricted Subsidiaries shall not permit the Senior Secured Leverage Ratio
as of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter
ending July 31, 2018, to exceed 3.00 to 1.00.

 

(c)                                  Certain Calculations.

 

(A)                               With respect to any Measurement Period during
which a Permitted Acquisition or an Asset Sale permitted under
Section 6.9(c) has occurred (each, a “Subject Transaction”), or in the event
that a Subject Transaction has been consummated subsequent to the conclusion of
the most recently ended Measurement Period but prior to the date of
determination for which compliance with the financial covenants set forth in
Section 6.8 is being calculated, for purposes of determining compliance with the
financial covenants set forth in this Section 6.8, Consolidated EBITDA,
Consolidated Non-Acquisition Capital Expenditures and the components of
Consolidated Fixed Charges shall be calculated with respect to such period
inclusive of Pro Forma Adjustments as though such Subject Transaction occurred
on the first day of such Measurement Period, and any Indebtedness incurred or
repaid in connection with such Subject Transaction had been incurred or repaid
at the beginning of such Measurement Period assuming that such Indebtedness
bears interest during the applicable Measurement Period at the interest rate
applicable to such Indebtedness as of such date of determination; and

 

(B)                               In the event that the Company or any of its
Restricted Subsidiaries, other than in connection with a Subject Transaction as
described in Section 6.8(c)(A) hereof (x) incurs, assumes or guarantees any
Indebtedness or (y) redeems or repays any Indebtedness, in each case other than
Revolving Loans and subsequent to the conclusion of a Measurement Period but
prior to the date of determination for which compliance with the financial
covenants set forth in this Section 6.8 is being calculated, then for purposes
of determining compliance with the financial covenants set forth in this
Section 6.8, (i) Consolidated Total Secured Debt shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption or repayment
of Indebtedness as if the same had occurred at the beginning of the applicable
Measurement Period and (ii) Consolidated Interest Charges shall be calculated
giving pro forma effect to such incurrence, assumption, guarantee, redemption or
repayment of Indebtedness as if the same had occurred at the beginning of the
applicable Measurement Period assuming that such Indebtedness bears interest at
the interest rate applicable to such Indebtedness as of such date of
determination.

 

Section 6.9.                                 Fundamental Changes; Disposition of
Assets; Acquisitions.  No Loan Party shall, nor shall it permit any of its
Restricted Subsidiaries to, enter into any transaction of merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible,

 

119

--------------------------------------------------------------------------------


 

whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and Capital Expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

 

(a)                                 (i) any Restricted Subsidiary of Company may
be merged with or into Company or any other Restricted Subsidiary, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to Company or any Restricted
Subsidiary; provided, in the case of a merger with Company, Company shall be the
continuing or surviving Person; provided, further, that if the transferor in any
such a transaction is a Loan Party, then the transferee must be a Loan Party,
(ii) Company or any Restricted Subsidiary may be merged with or into any other
Person, provided, in the case of such a merger, Company or a Restricted
Subsidiary, as applicable, shall be the continuing or surviving Person;

 

(b)                                 sales or other dispositions of assets that
do not constitute Asset Sales;

 

(c)                                  (i) Asset Sales set forth on Schedule 6.9,
(ii) Specified Transactions, and (iii) other Asset Sales, the proceeds of which
(x) are less than $25,000,000 with respect to any single Asset Sale or series of
related Asset Sales, and (y) when aggregated with the proceeds of all other
Asset Sales made within the same Fiscal Year, are less than $50,000,000;
provided (A) no less than 75% thereof shall be paid in Cash, and (B) the Net
Proceeds thereof shall be applied as required by Section 2.13(a);

 

(d)                                 disposals of obsolete or worn out property
or property no longer used or useful in the business of the Company or such
Guarantor Subsidiary provided that the Net Proceeds thereof shall be applied as
required by Section 2.13(a);

 

(e)                                  prior to the date that is twelve (12)
Business Days after the receipt by (i) the Company and (ii) the administrative
agent (and its counsel) under any financing arrangement for any Accounts
Receivable Securitization (such notices pursuant to this clause (e)(ii) to be
sent to the addresses delivered to the Administrative Agent in writing on the
date the maturity date of the Accounts Receivable Securitization in existence on
the Closing Date is extended (or such facility is replaced)), in each case, of a
Securitization Termination Notice, sales or transfers of Securitization Assets
by the Company or any Restricted Subsidiary to an SPE and by an SPE to any other
Person in connection with any Accounts Receivable Securitization on terms and
conditions, taken as a whole as reasonably determined in good faith by the
Company’s chief financial officer, not materially less favorable to the Company
or the Agents and the Lenders than the terms of the Accounts Receivable
Securitization in existence on the Closing Date and with restrictions on
payments for, and terms of, purchases of receivables from the Loan Parties,
taken as a whole, not less favorable to the Company and the Agents and the
Lenders than the terms of the Accounts Receivable Securitization in existence on
the Closing Date;

 

(f)                                   Permitted Acquisitions;

 

120

--------------------------------------------------------------------------------


 

(g)                                  Permitted Investments and Restricted Junior
Payments permitted under Section 6.5;

 

(h)                                 dispositions of inventory or cash
equivalents in the ordinary course of business; and

 

(i)                                     dispositions of fixtures or equipment in
the ordinary course of business to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property.

 

Section 6.10.                          Disposal of Subsidiary Interests.  Except
for any sale of all of its interests in the Capital Stock of any of its
Restricted Subsidiaries in compliance with the provisions of Section 6.9, no
Loan Party shall, nor shall it permit any of its Restricted Subsidiaries to,
(a) directly or indirectly sell, assign, pledge or otherwise encumber or dispose
of any Capital Stock of any of its Restricted Subsidiaries, except to qualify
directors if required by applicable law; or (b) permit any of its Restricted
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Restricted Subsidiaries,
except to another Loan Party (subject to the restrictions on such disposition
otherwise imposed hereunder), or to qualify directors if required by applicable
law.

 

Section 6.11.                          Sales and Lease Backs.  No Loan Party
shall, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than Company
or any of its Restricted Subsidiaries), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by such Loan Party to any Person (other than Company or any of its
Restricted Subsidiaries) in connection with such lease other than a lease with
Attributable Indebtedness in an amount not to exceed $15,000,000 outstanding at
any time so long as (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) Company and its Restricted
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.8 on a pro forma basis after giving effect to such transaction as of
the last day of the Fiscal Quarter most recently ended (calculating the amount
of Indebtedness of Company and its Restricted Subsidiaries as the amount
outstanding immediately after giving effect to such transaction).

 

Section 6.12.                          Transactions with Affiliates.  No Loan
Party shall, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any of its Subsidiaries or with any Affiliate of Company or of any
such holder; provided, however, that the Loan Parties and their Subsidiaries may
enter into or permit to exist any such transaction if the terms of such
transaction, taken as a whole, are not less favorable to Company or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not an Affiliate; further, provided, that the foregoing
restrictions shall not apply to any of the following:

 

121

--------------------------------------------------------------------------------


 

(a)                                 any transaction among the Loan Parties
(excluding General Partner);

 

(b)                                 any employment agreement, stock option
agreement, restricted stock agreement, employee stock ownership plan related
agreements, or similar agreement and arrangements, in the ordinary course of
business and consistent with past practice of Company                        (or
the General Partner) or such Restricted Subsidiary;

 

(c)                                  Restricted Junior Payments permitted by the
provisions of Section 6.5 and Permitted Investments,

 

(d)                                 Accounts Receivable Securitization to the
extent permitted under Section 6.1;

 

(e)                                  reasonable and customary fees paid to
members of the Board of Directors (or similar governing body) of General
Partner, Company and its Subsidiaries,

 

(f)                                   payments made to the General Partner in
respect of reimbursement for all direct and indirect expenses incurred or
payments made by the General Partner on behalf of the Company or the MLP in
connection with operating the MLP and its Subsidiaries’ business and all other
necessary or appropriate expenses allocable to the Company or the MLP or
otherwise reasonably incurred by the General Partner in connection with
operating the MLP and its Subsidiaries’ business, including amounts paid under
the Transition Services Agreement;

 

(g)                                  payments to General Partner for provision
of employees for the operations of Company and its Subsidiaries pursuant to the
Partnership Agreement; and

 

(h)                                 transactions described in Schedule 6.12.

 

Except for transactions permitted under the foregoing clauses (a) through (h) of
this Section 6.12, the Company shall disclose in writing each transaction with
any holder of 5% or more of any class of Capital Stock of Company or any of its
Unrestricted Subsidiaries or with any Affiliate of Company or of any such holder
to Collateral Agent.

 

Section 6.13.                          Conduct of Business.  From and after the
Closing Date, no Loan Party shall, nor shall it permit any of its Restricted
Subsidiaries to, engage in any material line of business  other than (a) the
businesses engaged in by the Company and its Subsidiaries on the Closing Date,
(b) midstream energy operations, including oil, natural gas, natural gas liquids
and related products gathering, treating, processing, terminaling, storage,
transportation and marketing, compression services, or waste water disposal
services, (c) any business substantially related, incidental or ancillary to the
businesses described in the foregoing clauses (a) and (b) or (d) such other
lines of business as may be consented to by Collateral Agent and Required
Lenders.

 

Section 6.14.                          Permitted Activities of General Partner. 
General Partner shall not (a) incur, directly or indirectly, any Indebtedness or
any other obligation or liability whatsoever other than the Obligations and
obligations existing solely as a result of being the general partner of the
Company and the MLP; (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by it other than the Liens created under
the Collateral Documents to which it is a party or permitted pursuant to
Section 6.2; (c) engage in any business or activity or

 

122

--------------------------------------------------------------------------------


 

own any assets other than (i) holding (A) 100% of the general partner interests
of the Capital Stock of Company and the MLP and (B) limited partnership
interests in the MLP; (ii) executing, delivering and performing its obligations
under the Loan Documents to which it is a party; (iii) providing employees for
the operations of Company and its Subsidiaries pursuant to the Partnership
Agreement and the Transition Services Agreement; (iv) making Restricted Junior
Payments and Investments to the extent permitted by this Agreement;
(v) maintaining its corporate existence, (vi) participating in tax, accounting
and other administrative activities as the parent of the consolidated group of
companies, including the Loan Parties and the MLP and (vii) activities
incidental to the businesses or activities described in clauses (i) through
(vi) of this clause (c), (d) consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person; (e) sell
or otherwise dispose of any Capital Stock of its general partnership interests
of the MLP and Company; (f) create or acquire any direct Subsidiary other than
the MLP or Company or make or own any Investment in any Person other than
Company or the MLP; or (g) fail to hold itself out as a legal entity separate
and distinct from all other Persons.

 

Section 6.15.                          Changes to Certain Agreements and
Organizational Documents.  (a) No Loan Party shall (i) amend or permit any
amendments to any Loan Party’s Organizational Documents if such amendment would
have a material adverse effect on such Loan Party or be materially adverse to
the Agents or the Lenders; (ii) permit any amendment of MLP’s Organizational
Documents if such amendment would have a material adverse effect on Company or
would be materially adverse to the Agents or the Lenders; (iii) amend or permit
any amendments to, or terminate or waive any provision of, any Material Contract
if such amendment, termination, or waiver would be materially adverse to the
Agents or the Lenders or (iv) permit any amendment of any agreements related to
any Accounts Receivable Securization if such amendment would have a material
adverse effect on Company or its Subsidiaries or would be materially adverse to
the Agents or the Lenders.

 

(b)                                 No Loan Party shall, nor shall it permit any
of its Restricted Subsidiaries to, amend or otherwise change the terms of any
subordinated Indebtedness, except as may be permitted pursuant to the applicable
subordination and/or intercreditor arrangements, which applicable subordination
and/or intercreditor arrangements shall be in form and substance reasonably
satisfactory to the Collateral Agent and the Required Lenders.

 

(c)                                  No Loan Party shall amend or permit any
amendments to, or terminate or waive any provision of, the Transition Services
Agreement.

 

Section 6.16.                          Accounting Methods.  The Loan Parties
will not and will not permit any of their Subsidiaries to modify or change its
fiscal year or its method of accounting (other than in conformity with GAAP).

 

Section 6.17.                          Deposit Accounts and Securities
Accounts.  No Loan Party shall establish or maintain a Deposit Account or a
Securities Account that is not subject to a Control Agreement, other than
Excluded Accounts.

 

123

--------------------------------------------------------------------------------


 

Section 6.18.                          Prepayments of Certain Indebtedness.  No
Loan Party shall, directly or indirectly, voluntarily purchase, redeem, defease
or prepay any principal of, premium, if any, payable in respect of any
Indebtedness prior to its scheduled maturity or pay any accrued interest,
premium or fees on such Indebtedness more than 10 Business Days before its due
or any unaccrued interest, premium or fee, other than (a) the Obligations,
(b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with
Section 6.9, (c) in connection with a refinancing permitted under this
Agreement, (d) Indebtedness secured by a Permitted Lien permitted pursuant to
clause (m) of the definition of Permitted Lien, (e) Indebtedness under Hedging
Agreements, (f) accounts payable constituting Indebtedness, (g) Indebtedness
permitted by clauses (b), (c) (so long as all of the conditions set forth in
such clause (c) are also satisfied with respect to the making of such payment),
(f) and (l) of the definition of “Permitted Indebtedness” or (h) in connection
with the consummation of the Holdco Exchange Transaction.

 

Section 6.19.                          Anti-Terrorism Laws.  Each Loan Party
covenants and agrees that (i) no Covered Entity will become a Sanctioned Person,
(ii) no Covered Entity, either in its own right or through any third party, will
(A) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (D) use the Advances to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law, (iii) the
funds used to repay the Obligations will not be derived from any unlawful
activity, (iv) no Covered Entity shall fail to comply with all Anti-Terrorism
Laws and (v) no Loan Party shall fail to promptly notify the Agent in writing
upon the occurrence of a Reportable Compliance Event.

 

Section 6.20.                          Commodity Risk Management Policy.  No
Loan Party shall (i) replace or terminate the Commodity Risk Management Policy,
(ii) amend Section 2 of the Commodity Risk Management Policy entitled “Role of
Commodity Risk Within Ferrellgas” or Section 4 of the Commodity Risk Management
Policy entitled “Risked to be Managed”, (iii) amend the definitions of “VAR,”
“Current Risk Limit,” “Maximum Risk Limit,” and “Year-to-Date Loss Limit”
contained in the Commodity Risk Management Policy, (iv) amend Appendix C of the
Commodity Risk Management Policy to increase the Year-to-Date Loss Limit or the
Value-at-Risk limits above $10,000,000, respectively, or (v) otherwise amend the
Commodity Risk Management Policy in a manner that could reasonably be expected
to have a Material Adverse Effect or be materially adverse to the Agents and the
Lenders.

 

Section 6.21.                          Designation of Senior Debt.  No Loan
Party shall designate any Indebtedness (other than the Indebtedness under the
Loan Documents, the Senior Notes, Permitted Unsecured Debt that is not
subordinated, Indebtedness that refinances the Senior Notes that is not
subordinated, Permitted Replacement Indebtedness that is not
subordinated, Indebtedness under Hedging Agreements, and Indebtedness permitted
under clause (h) and (l) of the definition of Permitted Indebtedness) of Company
or any of its Subsidiaries as “senior debt” (or any similar term) under any of
its subordinated notes or indentures.

 

124

--------------------------------------------------------------------------------


 

Section 6.22.                          Restrictions on Hedging Agreements.  No
Loan Party shall, nor shall any Loan Party permit any of its Restricted
Subsidiaries to:

 

(a)                                 enter into any Hedging Agreements other than
(i) Permitted Commodity Hedging Agreements; and (ii) Permitted Interest Hedging
Agreements;

 

(b)                                 enter into any Hedging Agreement for
speculative purposes,

 

(c)                                  be party to or otherwise enter into any
Hedging Agreement or establish any hedge position which is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to Company’s and its Restricted Subsidiaries’ operations; or

 

(d)                                 except as otherwise expressly permitted
pursuant to this Agreement, be party to or otherwise enter into any Hedging
Agreement or establish any hedge position which is secured with collateral or
otherwise post cash or margin in respect of its Hedging Agreements.

 

Section 6.23.                          Propane Sales.  No Loan Party shall, nor
shall any Loan Party permit any of its Restricted Subsidiaries to, as of the end
of any Fiscal Quarter, permit the amount of gallons of propane contracted to be
sold to customers subject to fixed price or cap or collar price sales contracts
during any four consecutive Fiscal Quarter period to exceed 45% of the total
amount of gallons of propane contracted to be sold during such four consecutive
Fiscal Quarter period most recently ended.

 

Section 6.24.                          Floating Price Take-or-Pay Contracts. 
Company shall not, and shall not permit any of its Restricted Subsidiaries to,
enter into take-or-pay contracts with respect to gallons of propane contracted
to be purchased with delivery dates more than 36 months from the date of the
making of such contract.

 

Section 6.25.                          2020 Holdco Notes.  If the Company
acquires any 2020 Holdco Notes pursuant to the Holdco Exchange Transaction, the
Company shall not transfer any such 2020 Holdco Notes to any Person other than
to the MLP to be satisfied upon redemption, purchase or payment at maturity
thereof.

 

ARTICLE VII

 

GUARANTY

 

Section 7.1.                                 Guaranty of the Obligations. 
Subject to the provisions of Section 7.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

125

--------------------------------------------------------------------------------


 

Section 7.2.                                 Contribution by Guarantors.  All
Guarantors desire to allocate among themselves, in a fair and equitable manner,
their obligations arising under this Guaranty.  Accordingly, in the event any
payment or distribution is made on any date by a Guarantor under this Guaranty
such that its Aggregate Payments exceeds its Fair Share as of such date, such
Guarantor shall be entitled to a contribution from each of the other Guarantors
in an amount sufficient to cause each Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “Fair Share” means, with respect to any
Guarantor as of any date of determination, an amount equal to (a) the ratio of
(i) the Fair Share Contribution Amount with respect to such Guarantor, to
(ii) the aggregate of the Fair Share Contribution Amounts with respect to all
Guarantors multiplied by, (b) the aggregate amount paid or distributed on or
before such date by all Guarantors under this Guaranty in respect of the
Guaranteed Obligations.  “Fair Share Contribution Amount” means, with respect to
any Guarantor as of any date of determination, the maximum aggregate amount of
the obligations of such Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any Guarantor
for purposes of this Section 7.2, any assets or liabilities of such Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor.  “Aggregate Payments”
means, with respect to any Guarantor as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (B) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this Section 7.2.  The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Guarantor.  The
allocation among Guarantors of their obligations as set forth in this
Section 7.2 shall not be construed in any way to limit the liability of any
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

 

Section 7.3.                                 Payment by Guarantors.  Subject to
Section 7.2, Guarantors hereby jointly and severally agree, in furtherance of
the foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Guarantor by virtue hereof, that upon the
failure of Company to pay any of the Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Company’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Company
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

 

Section 7.4.                                 Liability of Guarantors Absolute. 
Each Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by

 

126

--------------------------------------------------------------------------------


 

any circumstance which constitutes a legal or equitable discharge of a guarantor
or surety other than payment in full of the Guaranteed Obligations.  In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows:

 

(a)                                 this Guaranty is a guaranty of payment when
due and not of collectability.  This Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety;

 

(b)                                 any Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between Company and any Beneficiary with respect to the existence of such Event
of Default;

 

(c)                                  the obligations of each Guarantor hereunder
are independent of the obligations of Company and the obligations of any other
guarantor (including any other Guarantor) of the obligations of Company, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against Company or any of such other
guarantors and whether or not Company is joined in any such action or actions;

 

(d)                                 payment by any Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid.  Without limiting the generality of the foregoing, if
any Agent is awarded a judgment in any suit brought to enforce any Guarantor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release such Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Guarantor, limit, affect,
modify or abridge any other Guarantor’s liability hereunder in respect of the
Guaranteed Obligations;

 

(e)                                  any Beneficiary, upon such terms as it
deems appropriate, without notice or demand and without affecting the validity
or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or non-judicial sales, whether or not every aspect of any such sale is
commercially

 

127

--------------------------------------------------------------------------------


 

reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against Company or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Loan Documents and Bank
Product Agreements; and

 

(f)                                   this Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations), including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them:  (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents, the Bank Product Agreements, at law, in equity
or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, the Bank Product Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document, the Bank Product Agreements or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Loan Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of Company or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any Collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set offs or counterclaims which Company may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

 

Section 7.5.                                 Waivers by Guarantors.  Each
Guarantor hereby waives, for the benefit of Beneficiaries:  (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Company, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Company, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Company or
any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Company or any other
Guarantor including any defense based

 

128

--------------------------------------------------------------------------------


 

on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Company or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

Section 7.6.                                 Guarantors’ Rights of Subrogation,
Contribution, etc.  Until the Final Satisfaction Date, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Company or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Company with respect to the Guaranteed Obligations, (b) any right to enforce, or
to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Company, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Final Satisfaction Date, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2.  Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Company,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
before the Final Satisfaction Date, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to

 

129

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

 

Section 7.7.                                 Subordination of Other
Obligations.  Any Indebtedness of Company or any Guarantor now or hereafter held
by any Guarantor is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by such Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of such Guarantor under any other provision
hereof.

 

Section 7.8.                                 Continuing Guaranty.  This Guaranty
is a continuing guaranty and shall remain in effect until the Final Satisfaction
Date.  Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

Section 7.9.                                 Authority of Guarantors or
Company.  It is not necessary for any Beneficiary to inquire into the capacity
or powers of any Guarantor or Company or the officers, directors or any agents
acting or purporting to act on behalf of any of them.

 

Section 7.10.                          Financial Condition of Company.  Any
Credit Extension may be made to Company or continued from time to time without
notice to or authorization from any Guarantor regardless of the financial or
other condition of Company at the time of any such grant or continuation is
entered into, as the case may be.  No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Company.  Each Guarantor has adequate
means to obtain information from Company on a continuing basis concerning the
financial condition of Company and its ability to perform its obligations under
the Loan Documents and the Bank Product Agreements, and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of non-payment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Company now known or hereafter known
by any Beneficiary.

 

Section 7.11.                          Bankruptcy, etc.  (a) So long as any
Guaranteed Obligations remain outstanding, no Guarantor shall, without the prior
written consent of Collateral Agent acting pursuant to the instructions of
Required Lenders, commence or join with any other Person in commencing any
bankruptcy, reorganization or insolvency case or proceeding of or against
Company or any other Guarantor.  The obligations of Guarantors hereunder shall
not be reduced, limited, impaired, discharged, deferred, suspended or terminated
by any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of Company
or any other Guarantor or by any defense which Company or any other Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

 

130

--------------------------------------------------------------------------------


 

(b)                                 Each Guarantor acknowledges and agrees that
any interest on any portion of the Guaranteed Obligations which accrues after
the commencement of any case or proceeding referred to in clause (a) above (or,
if interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Company of any portion of such Guaranteed Obligations. 
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.

 

(c)                                  In the event that all or any portion of the
Guaranteed Obligations are paid by Company, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 

Section 7.12.                          Discharge of Guaranty Upon Sale of
Guarantor.  If all of the Capital Stock of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Beneficiary or any other Person effective as
of the time of such Asset Sale.

 

Section 7.13.                          Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under this
Guaranty in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 7.13 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.13, or otherwise under this Guaranty, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until all of
the Guaranteed Obligations shall have been paid in full.  Each Qualified ECP
Guarantor intends that this Section 7.13 constitute, and this Section 7.13 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)II) of
the Commodity Exchange Act.

 

131

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.                                 Events of Default.  If any one or
more of the following conditions or events shall occur:

 

(a)                                 Failure to Make Payments When Due.  Failure
by Company to pay (i) the principal of and premium, if any, on any Loan when
due, whether at stated maturity, by acceleration or otherwise, (ii) when due any
installment of principal of any Loan, by notice of voluntary prepayment, by
mandatory prepayment or otherwise, (iii) when due any Reimbursement Obligation,
or (iv) within five Business Days after the due date therefor, any interest on
any Loan or any fee or any other amount due hereunder; or

 

(b)                                 Default in Other Agreements.  (i) Failure of
any Loan Party or any of their respective Restricted Subsidiaries to pay when
due any Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in
an aggregate principal amount of $25,000,000 or more, in each case beyond the
grace period, if any, provided therefor, (ii) breach or default by any Loan
Party with respect to any other material term of (A) one or more items of
Indebtedness having an aggregate principal amount referred to in clause
(i) above, or (B) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace period,
if any, provided therefor, if the effect of such breach or default is to cause,
or to permit the holder or holders of that Indebtedness (or a trustee on behalf
of such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) or to
require the prepayment, redemption, repurchase or defeasance of, or to require
Company or any of its Restricted Subsidiaries to make any offer to prepay,
redeem, repurchase or defease such Indebtedness, prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be, or
(iii) there occurs under any Hedging Agreement an Early Termination Date (as
defined in such Hedging Agreement) resulting from (A) any event of default under
such Hedging Agreement as to which a Loan Party or any Restricted Subsidiary
thereof is the Defaulting Party (as defined in such Hedging Agreement) or
(B) any Termination Event (as so defined) under such Hedging Agreement as to
which a Loan Party or any Restricted Subsidiary thereof is an Affected Party (as
so defined) and, in either event, the Hedge Liabilities owed by such Loan Party
or such Subsidiary as a result thereof is greater than $25,000,000; or

 

(c)                                  Breach of Certain Covenants.  Failure of
any Loan Party to perform or comply with any term or condition contained in
(i) Section 2.5, Section 5.1(b), Section 5.1(c), Section 5.1(d), Section 5.2,
Section 5.5, Section 5.6, Section 5.8, Section 5.10, Section 5.13, Section 5.14,
Section 5.15, Section 5.17, Section 5.18 or Section 5.19, Section 5.20,
Section 5.21 or Article VI; and (ii) Section 5.1 (other than clauses (b),
(c) and (d)), Section 5.3, Section 5.4, Section 5.7, Section 5.9 and
Section 5.11 and, in the case of this clause (ii), such default shall not have
been remedied or waived within five Business Days after the earlier of (x) an
Authorized Officer of such Loan Party becoming aware of such default, or
(y) receipt by Company of notice from Collateral Agent or any Lender of such
default; or

 

(d)                                 Breach of Representations, etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Loan Party in any Loan Document or in any statement or certificate at any
time given by any Loan Party or any of its Restricted Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material

 

132

--------------------------------------------------------------------------------


 

Adverse Effect” in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) as of the
date made or deemed made; or

 

(e)                                  Other Defaults Under Loan Documents.  Any
Loan Party shall default in the performance of or compliance with any term
contained herein or any of the other Loan Documents, other than any such term
referred to in any other Section of this Section 8.1, and such default shall not
have been remedied or waived within thirty days after the earlier of (i) an
officer of such Loan Party becoming aware of such default, or (ii) receipt by
Company of notice from any Agent or any Lender of such default; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of MLP, General Partner, Company or any of its
Restricted Subsidiaries in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law, or (ii) an
involuntary case shall be commenced against MLP, General Partner, Company or any
of its Restricted Subsidiaries under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over MLP, General Partner, Company or any of its
Restricted Subsidiaries, or over all or a substantial part of its property,
shall have been entered or there shall have occurred the involuntary appointment
of an interim receiver, trustee or other custodian of MLP, General Partner,
Company or any of its Restricted Subsidiaries for all or a substantial part of
its property or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of MLP, General
Partner, Company or any of its Restricted Subsidiaries, and any such event
described in this clause (ii) shall continue for 60 days without having been
dismissed, bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, etc.  (i) MLP, General Partner, Company or any of its Restricted
Subsidiaries shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property or MLP,
General Partner, Company or any of its Restricted Subsidiaries shall make any
assignment for the benefit of creditors or (ii) MLP, General Partner, Company or
any of its Restricted Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the Board of Directors (or similar governing body) of MLP, General Partner,
Company or any of its Restricted Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or

 

(h)                                 Judgments and Attachments.  Any money
judgment, writ or warrant of attachment or similar process involving in the
aggregate at any time an amount in excess of $25,000,000 (to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against a

 

133

--------------------------------------------------------------------------------


 

Loan Party or any of its Subsidiaries or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of sixty
days (or in any event later than five days prior to the date of any proposed
sale thereunder); or

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against any Loan Party decreeing the dissolution or
split up of such Loan Party and such order shall remain undischarged or unstayed
for a period in excess of thirty days; or

 

(j)                                    Employee Benefit Plans.  There shall
occur one or more ERISA Events which individually or in the aggregate results in
or could reasonably be expected to result in liability in excess of $25,000,000;
or

 

(k)                                 Change of Control.  A Change of Control
shall occur; or

 

(l)                                     Guaranties, Collateral Documents and
other Loan Documents.  Except as may be permitted hereunder or thereunder, at
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral having a fair market value in excess of $2,500,000
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason other than the
failure of Collateral Agent or any Secured Party to take any action within its
control, or (iii) any Loan Party shall contest the validity or enforceability of
any Loan Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document to which it is a party; or

 

(m)                             Proceedings.  The indictment of any Loan Party
or any of its Subsidiaries under any criminal statute, or commencement of
criminal or civil proceedings against any Loan Party or any of its Subsidiaries,
in each case pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture to any Governmental Authority of any
material portion of the property of the Company and its Subsidiaries taken as a
whole; or

 

(n)                                 Cessation of Business.  (i) Any Loan Party
or any of its Restricted Subsidiaries is enjoined, restrained or in any way
prevented by the order of any court or any Governmental Authority from
conducting all or any material part of the Company and its Restricted
Subsidiaries business, taken as a whole, for more than 15 days; (ii) any other
cessation of a substantial part of the business of Company or any of its
Restricted Subsidiaries for a period which materially and adversely affects
Company and its Restricted Subsidiaries, taken as a whole; or (iii) any material
damage to, or loss, theft or destruction of, any Collateral whether or not
insured or any strike, lockout, labor dispute, embargo, condemnation, act of God
or public enemy, or other casualty which causes, for more than 15 consecutive
days, the cessation or substantial curtailment of revenue producing activities
at a Real Property, if any such event or circumstance referred to in this
subclause (iii) could reasonably be expected to have a Material Adverse Effect;
or

 

134

--------------------------------------------------------------------------------


 

(o)                                 Subordinated Indebtedness.  There shall
occur and be continuing any “Event of Default” (or any comparable term) under,
and as defined in the documents evidencing or governing any subordinated
Indebtedness, (ii) any of the Obligations for any reason shall cease to be
“Senior Indebtedness” or “Designated Senior Indebtedness” (or any comparable
terms) under, and as defined in the documents evidencing or governing any
subordinated Indebtedness, (iii) any holder of subordinated Indebtedness shall
fail to perform or comply with any of the subordination provisions of the
documents evidencing or governing such subordinated Indebtedness, or (iv) the
subordination provisions of the documents evidencing or governing any
subordinated Indebtedness shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable subordinated Indebtedness; or

 

(p)                                 Transition Services Agreement.  A breach
shall occur under the Transition Services Agreement and remain uncured (if
capable of being cured) for more than three (3) Business Days or the Transition
Services Agreement shall be terminated;

 

THEN, (A) upon the occurrence of any Event of Default described in
Section 8.1(f) or Section 8.1(g), automatically, and (B) upon the occurrence of
any other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Company by Collateral Agent, (1) the Commitments, if
any, of each Lender having such Commitments shall immediately terminate;
(2) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Loan Party:  (x) the unpaid principal
amount of and accrued interest on the Loans and Reimbursement Obligations, and
(y) all other Obligations; provided, the foregoing shall not affect in any way
the obligations of Lenders under Section 2.3(d); (3) Collateral Agent may
enforce any and all Liens and security interests created pursuant to Collateral
Documents; (4) Company shall Cash Collateralize each Letter of Credit then
outstanding; and (5) Company shall be obligated to provide (and Company agrees
that they will provide) Bank Product Collateralization to be held as security
for the Company’s Obligations in respect of outstanding Bank Product
Obligations.

 

ARTICLE IX

 

AGENTS

 

Section 9.1.                                 Appointment of Agents.

 

(a)                                 Each Lender hereby appoints TSL to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes TSL, in such capacity, to act as its
agent in accordance with the terms hereof and the other Loan Documents,
including, without limitation, to make loans, for such Agent or on behalf of the
applicable Lenders as provided in this Agreement or any other Loan Document and
to perform, exercise and enforce any and all other rights and remedies of the
Lenders with respect to the Loan Parties, the Obligations or otherwise related
to any of same to the extent reasonably incidental to the exercise by such Agent
of the rights and remedies specifically authorized to be exercised by such Agent
by the terms of this Agreement or any other Loan Parties.

 

135

--------------------------------------------------------------------------------


 

(b)                                 TSL is hereby appointed Collateral Agent
hereunder and under the other Loan Documents and each Lender hereby authorizes
TSL, in such capacity, to act as its agent in accordance with the terms hereof
and the other Loan Documents, including, without limitation, to make loans and
Protective Advances, for such Agent or on behalf of the applicable Lenders as
provided in this Agreement or any other Loan Document and to perform, exercise
and enforce any and all other rights and remedies of the Lenders with respect to
the Loan Parties, the Obligations or otherwise related to any of same to the
extent reasonably incidental to the exercise by such Agent of the rights and
remedies specifically authorized to be exercised by such Agent by the terms of
this Agreement or any other Loan Parties.

 

(c)                                  Each Agent hereby agrees to act upon the
express conditions contained herein and the other Loan Documents, as
applicable.  The provisions of this Article IX are solely for the benefit of
Agents and Lenders and no Loan Party shall have any rights as a third party
beneficiary of any of the provisions thereof.  In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Company or any of its Subsidiaries.

 

Section 9.2.                                 Powers and Duties.  Each Lender
irrevocably authorizes each Agent to take such action on such Lender’s behalf
and to exercise such powers, rights and remedies hereunder and under the other
Loan Documents as are specifically delegated or granted to such Agent by the
terms hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.  Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Loan
Documents.  Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees.  No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing herein or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Loan Documents
except as expressly set forth herein or therein.

 

Section 9.3.                                 General Immunity.

 

(a)                                 No Responsibility for Certain Matters.  No
Agent shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency hereof or
any other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to Lenders or by or on behalf
of any Loan Party to any Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing.  Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit
Obligations or the component amounts thereof.

 

136

--------------------------------------------------------------------------------


 

(b)                                 Exculpatory Provisions.  No Agent nor any of
its officers, partners, directors, employees or agents shall be liable to
Lenders for any action taken or omitted by any Agent under or in connection with
any of the Loan Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order.  Each Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection herewith or any of the other Loan Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Required Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5) and, upon receipt of such
instructions from Required Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions.  Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Loan Documents in accordance with the
instructions of Required Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).

 

(c)                                  Notice of Default.  No Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to Events of Default in the payment of principal,
interest and fees required to be paid to such Agent for the account of the
Lenders, unless  such Agent shall have received written notice from a Lender or
the Loan Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  Each Agent will
notify the Lenders of its receipt of any such notice.  Each Agent shall take
such action with respect to any such Default or Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided,
however, that unless and until such Agent has received any such direction, such
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.

 

Section 9.4.                                 Agents Entitled to Act as Lender. 
The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder.  With respect to its participation in the Loans
and the Letters of Credit, each Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity.  Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Company or any
of its Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from Company for services in connection
herewith and otherwise without having to account for the same to Lenders.

 

137

--------------------------------------------------------------------------------


 

Section 9.5.                                 Lenders’ Representations,
Warranties and Acknowledgment.

 

(a)                                 Each Lender represents and warrants that it
has made its own independent investigation of the financial condition and
affairs of Company and its Subsidiaries in connection with Credit Extensions
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of Company and its Subsidiaries.  No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

(b)                                 Each Lender, by delivering its signature
page to this Agreement  and funding its Term Loan and/or Revolving Loans on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be approved
by any Agent, Required Lenders or Lenders, as applicable on the Closing Date.

 

(c)                                  Each Lender (i) represents and warrants
that as of the Closing Date neither such Lender nor its Affiliates or Related
Funds owns or controls, or owns or controls any Person owning or controlling,
any trade debt or Indebtedness of any Loan Party other than the Obligations or
any Capital Stock of any Loan Party and (ii) covenants and agrees that from and
after the Closing Date neither such Lender nor its Affiliates and Related Funds
shall purchase any trade debt or Indebtedness of any Loan Party other than the
Obligations or Capital Stock described in clause (i) above without the prior
written consent of Collateral Agent.

 

Section 9.6.                                 Right to Indemnity.  EACH
LENDER, IN PROPORTION TO ITS PRO RATA SHARE, SEVERALLY AGREES TO INDEMNIFY EACH
AGENT, THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS,
TRUSTEES, EMPLOYEES AND AGENTS OF EACH AGENT (EACH, AN “INDEMNITEE AGENT
PARTY”), TO THE EXTENT THAT SUCH INDEMNITEE AGENT PARTY SHALL NOT HAVE BEEN
REIMBURSED BY ANY LOAN PARTY, FOR AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS) OR DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST
SUCH INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS, RIGHTS AND REMEDIES OR
PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR OTHERWISE
IN ITS CAPACITY AS SUCH INDEMNITEE AGENT PARTY IN ANY WAY RELATING TO OR ARISING
OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;

 

138

--------------------------------------------------------------------------------


 

PROVIDED, NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH INDEMNITEE AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE ORDER.  IF ANY INDEMNITY FURNISHED TO
ANY INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE OPINION OF SUCH
INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH INDEMNITEE
AGENT PARTY MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO
THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED;
PROVIDED, IN NO EVENT SHALL THIS SENTENCE REQUIRE ANY LENDER TO INDEMNIFY ANY
INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY,
ACTION, JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT IN EXCESS OF SUCH LENDER’S
PRO RATA SHARE THEREOF; AND PROVIDED FURTHER, THIS SENTENCE SHALL NOT BE DEEMED
TO REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST,
EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY PRECEDING
SENTENCE.

 

Section 9.7.                                 Successor Administrative Agent and
Collateral Agent.

 

(a)                                 Any Agent may resign at any time by giving
thirty days’ (or such shorter period as shall be agreed by the Required Lenders)
prior written notice thereof to Lenders, Company and the other Agent.  Upon
receipt of any such notice of resignation, Required Lenders shall have the right
to appoint a successor Agent.  If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of its resignation, (or such earlier
date as shall be agreed by the Required Lenders), then the retiring Agent may
(but shall not be obligated to), on behalf of the Lenders and the L/C Issuers
appoint a successor Administrative Agent or Collateral Agent, as applicable,
from among the Lenders.  Upon the acceptance of any appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder by a
successor Administrative Agent or Collateral Agent, as the case may be, the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents and the successor Administrative
Agent or Collateral Agent, as applicable, shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall promptly (i) transfer to such successor
Administrative Agent or Collateral Agent, as applicable, all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent or Collateral
Agent, as applicable, under the Loan Documents, and (ii) execute and deliver to
such successor Administrative Agent or Collateral Agent, as applicable, such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent or Collateral Agent, as applicable, of the security
interests created under the Collateral Documents, whereupon such retiring Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring Agent’s resignation hereunder as Administrative Agent or Collateral
Agent, as

 

139

--------------------------------------------------------------------------------


 

applicable, the provisions of this Article IX shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
or Collateral Agent, as applicable, hereunder.

 

(b)                                 Notwithstanding anything herein to the
contrary, any Agent may assign their rights and duties as Administrative Agent
or Collateral Agent, as applicable, hereunder to an Affiliate of TSL without the
prior written consent of, or prior written notice to, Company or the Lenders;
provided that Company and the Lenders may deem and treat such assigning Agent as
Administrative Agent or Collateral Agent, as applicable, for all purposes
hereof, unless and until such assigning Agent provides written notice to Company
and the Lenders of such assignment.  Upon such assignment such Affiliate shall
succeed to and become vested with all rights, powers, privileges and duties as
Administrative Agent or Collateral Agent, as applicable, hereunder and under the
other Loan Documents.

 

(c)                                  Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates. 
The exculpatory, indemnification and other provisions of Section 9.3,
Section 9.6 and of this Section 9.7 shall apply to any of the Affiliates of each
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent, as applicable.  All of the rights,
benefits and privileges (including the exculpatory and indemnification
provisions) of Section 9.3, Section 9.6 and of this Section 9.7 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein.  Notwithstanding anything herein to the contrary, with
respect to each sub-agent appointed by any Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory and rights to indemnification)
and shall have all of the rights, benefits and privileges of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as applicable, and not to any Loan
Party, Lender or any other Person and no Loan Party, Lender or any other Person
shall have the rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

 

140

--------------------------------------------------------------------------------


 

Section 9.8.                                 Collateral Documents and Guaranty.

 

(a)                                 Agents under Collateral Documents and
Guaranty.  Each Lender hereby further authorizes Collateral Agent, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents.  Subject to Section 10.5, without further written consent or
authorization from Lenders, Collateral Agent is authorized to, and at the
request of Company shall, execute any documents or instruments necessary or
desirable to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented, pursuant to the previous sentence,
or (ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

 

(b)                                 Right to Realize on Collateral and Enforce
Guaranty.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, Company, Administrative Agent, Collateral Agent and each Lender
hereby agree that (i) neither Administrative Agent nor any Lender shall have any
right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Collateral Agent, on behalf of Lenders in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by Collateral Agent, and (ii) in
the event of a foreclosure by Collateral Agent on any of the Collateral pursuant
to a public or private sale or any sale of the Collateral in a case under the
Bankruptcy Code, Collateral Agent or any Lender may be the purchaser of any or
all of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement or any Loan Document, the Loan Documents shall be
terminated and all guarantees and all Collateral shall be released on the Final
Satisfaction Date.

 

Section 9.9.                                 Agency for Perfection.  Each Agent
and each Lender hereby appoints each other Agent and each other Lender as agent
and bailee for the purpose of perfection the security interests in and liens
upon the Collateral in assets which, in accordance with Article 9 of the UCC,
can be perfected only by possession or control (or where the security interest
of a secured party with possession or control has priority over the security
interest of another secured party) and each Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Agents and the Lenders as secured party. 
Should Administrative Agent or any Lender obtain possession or control of any
such Collateral, Administrative Agent or such Lender shall notify Collateral
Agent thereof, and, promptly upon Collateral Agent’s request therefore shall
deliver such Collateral to Collateral Agent or in accordance with Collateral
Agent’s instructions.  In addition, Collateral Agent shall also have the

 

141

--------------------------------------------------------------------------------


 

power and authority hereunder to appoint such other sub-agents as may be
necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents.  Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

Section 9.10.                          Reports and Other Information;
Confidentiality; Disclaimers.  By becoming a party to this Agreement, each
Lender and other Agent:

 

(a)                                 is deemed to have requested that the
applicable Agent furnish such Lender or other Agent, promptly after it becomes
available, a copy of each field audit or examination report with respect to
Company or its Subsidiaries (each a “Report” and collectively, “Reports”)
prepared by or at the request of an Agent, and such Agent shall so furnish each
Lender and Agent with such Reports,

 

(b)                                 expressly agrees and acknowledges that no
Agent (i) makes any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report,

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that any Agent or other
party performing any audit or examination will inspect only specific information
regarding Company and its Subsidiaries and will rely significantly upon
Company’s and its Subsidiaries’ books and records, as well as on representations
of such Person’s personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding Company and its Subsidiaries and
their operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 10.17, and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold the applicable Agent and any other Lender or Agent preparing a Report
harmless from any action the indemnifying Lender or Agent may take or fail to
take or any conclusion the indemnifying Lender or Agent may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender or Agent has made or may make to Company, or the
indemnifying Lender’s or Agent’s participation in, or the indemnifying Lender’s
or Agent’s purchase of, a loan or loans of Company, and (ii) to pay and protect,
and indemnify, defend and hold the applicable Agent, and any such other Lender
or Agent preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorney’s
fees and costs) incurred by the applicable Agent and any such other Lender or
Agent preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender or
Agent.

 

In addition to the foregoing:  (w) any Lender or other Agent may from time to
time request of any Agent in writing that such Agent provide to such Lender or
other Agent a copy of any report or document provided by MLP, General Partner,
Company or its Subsidiaries to such Agent that has not been contemporaneously
provided by MLP, General Partner, Company or Subsidiary to such Lender or other
Agent, and, upon receipt of such request, such Agent promptly

 

142

--------------------------------------------------------------------------------


 

shall provide a copy of same to such Lender, (x) to the extent that such Agent
is entitled, under any provision of the Loan Documents, to request additional
reports or information from MLP, General Partner, Company or its Subsidiaries,
any Lender or other Agent may, from time to time, reasonably request such Agent
to exercise such right as specified in such Lender’s or other Agent’s notice to
such Agent, whereupon such Agent promptly shall request of MLP, General Partner
or Company the additional reports or information reasonably specified by such
Lender or other Agent, and, upon receipt thereof from MLP, General Partner or
Company or such Subsidiary, such Agent promptly shall provide a copy of same to
such Lender or other Agent, (y) any time that Administrative Agent renders to
Company a statement regarding the Loan Account, Administrative Agent shall send
a copy of such statement to each Lender, and (z) each Agent shall distribute to
each Lender copies of all material notices, reports and agreements received by
such Agent and not required to be delivered to each Lender pursuant to the terms
of this Agreement, provided that the Agents shall not have any liability to the
Lenders for any Agent’s inadvertent failure to distribute any such notices or
agreements to the Lenders.

 

Section 9.11.                          Syndication Agent.  Except as expressly
provided herein, none of the Lenders or other Persons identified on the facing
page or signature pages of this Agreement as a “syndication agent” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.                          Notices.

 

(a)                                 Notices Generally.  Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given to a Loan Party, Collateral Agent, Administrative Agent
or a L/C Issuer, shall be sent to such Person’s address as set forth on Appendix
B or in the other relevant Loan Document, and in the case of any Lender, the
address as indicated on Appendix B or otherwise indicated to Administrative
Agent in writing.  Each notice hereunder shall be in writing and may be
personally served, telexed or sent by facsimile, email or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
facsimile or email, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent or any L/C Issuer shall be effective until received by such Agent or
such L/C Issuer.

 

(b)                                 Electronic Communications.

 

(i)                                                  Each Agent and each Loan
Party may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.  Notices and other communications to the Lenders and
the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and

 

143

--------------------------------------------------------------------------------


 

Internet or intranet websites) pursuant to procedures approved by the Agents,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Agents that it is incapable of receiving notices under such
Article by electronic communication.

 

(ii)                                               Unless Administrative Agent
otherwise prescribes, (A) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (B) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (A), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (A) and (B) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

Section 10.2.                          Expenses.  Whether or not the
transactions contemplated hereby shall be consummated, Company agrees to pay
promptly (a) all of each Agent’s actual and reasonable costs and expenses of
preparation of the Loan Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the reasonable fees, expenses and disbursements
of counsel to Agents in connection with the negotiation, preparation, execution
and administration of the Loan Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
Company; (c) all the actual costs and reasonable expenses of creating and
perfecting Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (d) all of
each Agent’s actual costs and reasonable fees, expenses for, and disbursements
of any of such Agent’s auditors, accountants, consultants or appraisers whether
internal or external, and all reasonable attorneys’ fees (including allocated
costs of internal counsel and expenses and disbursements of outside counsel)
incurred by each Agent; (e) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (f) all the actual costs and reasonable expenses of Agents and
Lenders in connection with the attendance at any meetings in connection with
this Agreement and the other Loan Documents (including the meetings referred to
in Section 5.7); (g) all other actual and reasonable costs and expenses incurred
by each Agent in connection with the syndication of the Loans and Commitments
and the negotiation, preparation and execution of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (h) after the occurrence of a Default or
an Event of Default, all costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the

 

144

--------------------------------------------------------------------------------


 

Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

 

Section 10.3.                          Indemnity.

 

(a)                                 IN ADDITION TO THE PAYMENT OF EXPENSES
PURSUANT TO SECTION 10.2, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSUMMATED, EACH LOAN PARTY AGREES TO DEFEND (SUBJECT TO INDEMNITEES’
SELECTION OF COUNSEL), INDEMNIFY, PAY AND HOLD HARMLESS, EACH AGENT AND LENDER,
THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES,
EMPLOYEES AND AGENTS OF EACH AGENT AND EACH LENDER (EACH, AN “INDEMNITEE”), FROM
AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED, NO LOAN PARTY SHALL HAVE ANY
OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED
LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE ORDER, OF THAT INDEMNITEE.  TO THE
EXTENT THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET
FORTH IN THIS SECTION 10.3 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY
ARE VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.

 

(b)                                 To the extent permitted by applicable law,
each party hereto agrees not to assert, and each party hereto hereby waives, any
claim against any other party hereto, and their respective Affiliates,
directors, employees, attorneys or agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and General Partner and Company hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

Section 10.4.                          Set-Off.  In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default each Lender, each L/C
Issuer and their respective Affiliates is hereby authorized by each Loan Party
at any time or from time to time subject to the consent of Collateral Agent
(such consent not to be unreasonably withheld or delayed), without notice to any
Loan Party or to any other Person

 

145

--------------------------------------------------------------------------------


 

(other than an Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Loan Party (in whatever currency) against and on account
of the obligations and liabilities of any Loan Party to such Lender or such L/C
Issuer hereunder, the Letters of Credit under the other Loan Documents,
including all claims of any nature or description arising out of or connected
hereto, and the Letters of Credit or with any other Loan Document, irrespective
of whether or not (a) such Lender shall have made any demand hereunder, (b) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Article II and although such
obligations and liabilities, or any of them, may be contingent or unmatured or
(c) such obligation or liability is owed to a branch or office of such Lender or
such L/C Issuer different from the branch or office holding such deposit or
obligation or such Indebtedness.

 

Section 10.5.                          Amendments and Waivers.

 

(a)                                 Required Lenders’ Consent.  Subject to
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall in any event be effective without the written concurrence
of Collateral Agent and the Required Lenders.

 

(b)                                 Affected Lenders’ Consent.  Without the
written consent of each Lender (other than a Defaulting Lender) that would be
affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would:

 

(i)                                     extend the scheduled final maturity of
any Loan or Note;

 

(ii)                                  waive, reduce or postpone any scheduled
repayment (but not prepayment);

 

(iii)                               extend the stated expiration date of any
Letter of Credit beyond the Revolving A Commitment Termination Date;

 

(iv)                              reduce the rate of interest on any Loan or
Reimbursement Obligation (other than any waiver of any increase in the interest
rate applicable to any Loan pursuant to Section 2.9) or any fee payable
hereunder;

 

(v)                                 extend the time for payment of any such
interest or fees;

 

(vi)                              reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Reimbursement Obligation;

 

(vii)                           amend, modify, terminate or waive any provision
of Section 2.4(a), Section 2.15(c), Section 2.16, Section 10.5(b),
Section 10.5(c) or Section 10.6(c)(i);

 

(viii)                        amend the definition of “Required Lenders” or “Pro
Rata Share”; provided, with the consent of Collateral Agent and the Required
Lenders, additional

 

146

--------------------------------------------------------------------------------


 

extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments, the Term Loans, the Revolving Commitments and the
Revolving Loans are included on the Closing Date;

 

(ix)                              amend the definitions of “Affected Lender”,
“Bank Product Reserves”, “Borrowing Base”, “Letter of Credit Sublimit”, “Propane
Customer List NOLV”, “Qualified Cash” or “Valuation Report”;

 

(x)                                 release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the Guaranty
except as expressly provided in the Loan Documents;

 

(xi)                              subordinate any of the Obligations or any Lien
created by this Agreement or any other Loan Document;

 

(xii)                           amend clause (a)(i) or clause (b)(i) of the
definition of “Eligible Assignee”; or

 

(xiii)                        consent to the assignment or transfer by any Loan
Party of any of its rights and obligations under any Loan Document.

 

(c)                                  Other Consents.  Without limiting the
requirement that any amendment, modification, termination or waiver of any
provision of the Loan Documents (including ones described in this clause (c))
shall require compliance with Section 10.5(a) or Section 10.5(b), no amendment,
modification, termination or waiver of any provision of the Loan Documents, or
consent to any departure by any Loan Party therefrom, shall:

 

(i)                                     increase any Revolving A Commitment of
any Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving A Commitment of any Lender;

 

(ii)                                  increase any Revolving B Commitment of any
Lender over the amount thereof then in effect without the consent of such
Lender; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving B Commitment of any Lender;

 

(iii)                               amend the definition of “Required
Class Lenders without the consent of Required Class Lenders of each Class;
provided, with the consent of Collateral Agent and the Required Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of such “Required Class Lenders” on substantially the same basis
as the Term Loan Commitments, the Term Loans, the Revolving Commitments and the
Revolving Loans are included on the Closing Date;

 

147

--------------------------------------------------------------------------------


 

(iv)                              amend, modify, terminate or waive any
provision of Section 3.2(a) with regard to any Credit Extension (whether
constituting a Revolving Loan or a Term Loan) without the consent of Required
Class Lenders of the affected Class;

 

(v)                                 alter the required application of any
repayments or prepayments as between Classes pursuant to Section 2.14 or
Section 2.15 without the consent of Required Class Lenders of each Class which
is being allocated a lesser repayment or prepayment as a result thereof;
provided, the Required Lenders may waive, in whole or in part, any prepayment so
long as the application, as between Classes, of any portion of such prepayment
which is still required to be made is not altered;

 

(vi)                              amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.3(d) without the written consent of Collateral
Agent and of the applicable L/C Issuer; or

 

(vii)                           amend, modify, terminate or waive any provision
of Article IX as the same applies to any Agent, or any other provision hereof as
the same applies to the rights or obligations of any Agent, in each case without
the consent of such Agent.

 

(d)                                 Execution of Amendments, etc.  Collateral
Agent may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such
Lender.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.  No notice to or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.5 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Loan Party, on such Loan Party.

 

Section 10.6.                          Successors and Assigns; Participations.

 

(a)                                 Generally.  This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of
Lenders.  No Loan Party’s rights or obligations hereunder nor any interest
therein may be assigned or delegated by any Loan Party without the prior written
consent of all Lenders.  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties
hereto, Indemnitee Agent Parties under Section 9.6, Indemnitees under
Section 10.3, their respective successors and assigns permitted hereby and, to
the extent expressly contemplated hereby, Affiliates of each of the Agents and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Register.  Company, Agents and Lenders shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments, Loans and Letter of Credit Obligations
listed therein for all purposes hereof, and no assignment or transfer of any
such Commitment or Loan shall be effective, in each case, unless and until an
Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to Administrative Agent and recorded in the Register as provided
in Section 10.6(e).  Prior to such recordation, all amounts owed with respect to
the applicable Commitment or Loan

 

148

--------------------------------------------------------------------------------


 

shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments, Loans or Letter of Credit
Obligations.

 

(c)                                  Right to Assign.  Each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its rights
and obligations under this Agreement, including, without limitation, all or a
portion of its Commitment or Loans owing to it or other Obligations (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan and
any related Commitments):

 

(i)                                                  to any Person meeting the
criteria of clause (a)(i) or clause (b)(i) of the definition of the term of
“Eligible Assignee” upon the giving of notice to Company and Collateral Agent;
and

 

(ii)                                               to any Person otherwise
constituting an Eligible Assignee with the consent of Collateral Agent and
Company (such consent of Company not to be unreasonably withheld, delayed and
conditioned and not to be required during the occurrence and continuation of an
Event of Default); provided, each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(A) $1,000,000 (or such lesser amount as may be agreed to by Company and
Collateral Agent or as shall constitute the aggregate amount of the applicable
Revolving Commitments and applicable Revolving Loans of the assigning Lender)
with respect to the assignment of the Revolving Commitments and Revolving Loans
and (B) $1,000,000 (or such lesser amount as may be agreed to by Company and
Collateral Agent or as shall constitute the aggregate amount of the Term Loan of
the assigning Lender) with respect to the assignment of Term Loans.

 

(d)                                 Mechanics.  The assigning Lender and the
assignee thereof shall execute and deliver to Administrative Agent an Assignment
Agreement, together with such forms or certificates with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.19(d).

 

(e)                                  Notice of Assignment.  Upon its receipt and
acceptance of a duly executed and completed Assignment Agreement, any forms or
certificates required by this Agreement in connection therewith, Administrative
Agent shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to Company and shall maintain a copy
of such Assignment Agreement.

 

(f)                                   Representations and Warranties of
Assignee.  Each Lender, upon execution and delivery hereof or upon executing and
delivering an Assignment Agreement, as the case may be, represents and warrants
as of the Closing Date or as of the applicable Effective Date (as defined in the
applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course of its business and

 

149

--------------------------------------------------------------------------------


 

without a view to distribution of such Commitments or Loans within the meaning
of the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this Section 10.6, the
disposition of such Revolving Commitments or Loans or any interests therein
shall at all times remain within its exclusive control); and (iv) such Lender
does not own or control, or own or control any Person owning or controlling, any
trade debt or Indebtedness of any Loan Party other than the Obligations or any
Capital Stock of any Loan Party.

 

(g)                                  Effect of Assignment.  Subject to the terms
and conditions of this Section 10.6, as of the later (i) of the “Effective Date”
specified in the applicable Assignment Agreement or (ii) the date such
assignment is recorded in the Register:  (A) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent such rights and
obligations hereunder have been assigned to it pursuant to such Assignment
Agreement and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (B) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, anything contained in
any of the Loan Documents to the contrary notwithstanding, (1) each L/C Issuer
shall continue to have all rights and obligations thereof with respect to such
Letters of Credit until the cancellation or expiration of such Letters of Credit
and the reimbursement of any amounts drawn thereunder, and (2) such assigning
Lender shall continue to be entitled to the benefit of all indemnities and
expense reimbursements hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder), (C) the Commitments shall be modified to reflect the Commitment of
such assignee and any Commitment of such assigning Lender, if any, and (D) if
any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Company shall issue and deliver new Notes,
if so requested by the assignee and/or assigning Lender, to such assignee and/or
to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

 

(h)                                 Participations.

 

(i)                                                  Each Lender shall have the
right at any time to sell one or more participations to any Person (other than
Company, any of its Subsidiaries or any of its Affiliates) in all or any part of
its Commitments, Loans or in any other Obligation.  The holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (A) extend the final scheduled maturity of any Loan, Note or
Letter of Credit (unless such Letter of Credit is not extended beyond the
Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in

 

150

--------------------------------------------------------------------------------


 

the Commitment shall not constitute a change in the terms of such participation,
and that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Loan
Party of any of its rights and obligations under this Agreement, or (C) release
all or substantially all of the Collateral under the Collateral Documents or all
or substantially all of the Guarantors from the Guaranty (in each case, except
as expressly provided in the Loan Documents) supporting the Loans hereunder in
which such participant is participating.  Company agrees that each participant
shall be entitled to the benefits of Sections 2.17(c), 2.18 and 2.19 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.6(c); provided that such participant (i) shall not be
entitled to receive any greater payment under Section 2.18, with respect to any
participation, than its participating Lender would have been entitled to receive
and (ii) shall comply with the requirements of Section 2.19 as though it were a
Lender.  To the extent permitted by law, each participant also shall be entitled
to the benefits of Section 10.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.16 as though it were a Lender.

 

(ii)                                               In the event that any Lender
sells participations in its Commitments, Loans or in any other Obligation
hereunder, such Lender shall, acting solely for this purpose as a non-fiduciary
agent of Company, maintain a register on which it enters the name of all
participants in the Commitments, Loans or Obligations held by it and the
principal amount (and stated interest thereon) of the portion of such
Commitments, Loans or Obligations which are the subject of the participation
(the “Participant Register”).  A Commitment, Loan or Obligation hereunder may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each Note shall expressly so provide).  The
Participant Register shall be available for inspection by Company at any
reasonable time and from time to time upon reasonable prior notice.

 

(i)                                     Certain Other Assignments.  In addition
to any other assignment permitted pursuant to this Section 10.6, any Lender or
Agent may assign, pledge and/or grant a security interest in, all or any portion
of its Loans, the other Obligations owed by or to such Lender, and its Notes, if
any, to secure obligations of such Lender or Agent or any of its Affiliates to
any Person providing any loan, letter of credit or other extension of credit or
financial arrangement to or for the account of such Lender or Agent or any of
its Affiliates and any agent, trustee or representative of such Person (without
the consent of, or notice to, or any other action by, any other party hereto),
including, without limitation, any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided, no
Lender or Agent, as between Company and such Lender or Agent, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge; provided further, in no event shall such Person, agent, trustee or
representative of such Person or the applicable Federal Reserve Bank be
considered to be a “Lender” or “Agent” or be entitled to require the assigning
Lender or Agent to take or omit to take any action hereunder.

 

151

--------------------------------------------------------------------------------


 

Section 10.7.                          Independence of Covenants.  All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default if such action is taken or condition exists.

 

Section 10.8.                          Survival of Representations, Warranties
and Agreements.  All representations, warranties and agreements made herein
shall survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Loan Party set forth in Sections 2.17(c), 2.18, 2.19,
10.2, 10.3, 10.4, and 10.10 and the agreements of Lenders set forth in Sections
2.16, 9.3(b) and 9.6 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

 

Section 10.9.                          No Waiver; Remedies Cumulative.  No
failure or delay on the part of any Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

Section 10.10.                   Marshalling; Payments Set Aside.  Neither any
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of any Loan Party or any other Person or against or in payment of any or
all of the Obligations.  To the extent that any Loan Party makes a payment or
payments to Administrative Agent, L/C Issuers or Lenders (or to Administrative
Agent, on behalf of Lenders or L/C Issuers), or Administrative Agent, Collateral
Agent, L/C Issuers or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

Section 10.11.                   Severability.  In case any provision in or
obligation hereunder or any Note or other Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

152

--------------------------------------------------------------------------------


 

Section 10.12.                   Obligations Several; Independent Nature of
Lenders’ Rights.  The obligations of Lenders hereunder are several and no Lender
shall be responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 9.8, each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Loan Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

Section 10.13.                   Headings.  Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.

 

Section 10.14.      APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

Section 10.15.      CONSENT TO JURISDICTION.  (a) ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER
LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 AND TO ANY PROCESS AGENT
SELECTED IN ACCORDANCE WITH SECTION 3.1(t) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (iv) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

(b)           EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1 OR C T CORPORATION SYSTEM, LOCATED AT 111 EIGHTH
AVENUE — 13TH FLOOR, NEW YORK, NEW YORK 10011, AND HEREBY APPOINTS C T
CORPORATION SYSTEM AS ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS.  ANY AND ALL
SERVICE OF

 

153

--------------------------------------------------------------------------------


 

PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
EFFECTIVE AGAINST ANY LOAN PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.  IN THE EVENT C T
CORPORATION SYSTEM SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID
AND IF ANY LOAN PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, SUCH LOAN
PARTY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT
FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 10.15 ABOVE, AND ACCEPTABLE TO COLLATERAL AGENT, AS EACH LOAN PARTY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH LOAN PARTY’S BEHALF SERVICE
OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

Section 10.16.      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 10.17.      Confidentiality.  Each Agent and Lender shall hold all
non-public information regarding Company and its Subsidiaries and their
businesses identified as such by Company and obtained by such Lender from
Company or its Subsidiaries pursuant to the requirements hereof in accordance
with such Agent’s or Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Company that, in
any event, any Agent or Lender may make (i) disclosures of such information to
Affiliates of

 

154

--------------------------------------------------------------------------------


 

such Agent or Lender and to their respective agents, advisors, counsel,
employees, directors, officers and shareholders (and to other persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (ii) disclosures of such information reasonably required by any
bona fide or potential assignee, transferee or participant in connection with
the contemplated assignment, transfer or participation by any such Lender of any
Loans or any participations therein, (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Loan Parties received by it from any of the Agents
or any Lender, (iv) disclosure to any Lender’s financing sources, provided that
prior to any disclosure, such financing source is informed of the confidential
nature of the information, (v) disclosures of such information to any investors,
members and partners of any Agent, Lender or their Affiliares, provided that
prior to any disclosure, such investor or partner is informed of the
confidential nature of the information, and (vi) disclosure required or
requested in connection with any public filings, whether pursuant to any
securities laws or regulations or rules promulgated therefor (including the
Investment Company Act of 1940 or otherwise) or representative thereof or by the
National Association of Insurance Commissioners (and any successor thereto),
pursuant to legal or judicial process, or pursuant to any request by any
Lender’s auditors or regulators (including self-regulatory bodies); provided,
unless prohibited by Applicable Law or court order, each Agent and Lender shall
make reasonable efforts to notify Company of any request by any Governmental
Authority, auditor, regulator (including those of self-regulatory bodies) or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority or by an auditor or regulator (including
those of self-regulatory bodies)) for disclosure of any such non-public
information prior to disclosure of such information.  Notwithstanding anything
to the contrary set forth herein, each party (and each of their respective
employees, representatives or other agents) may disclose to any and all persons,
without limitations of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure.  However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws.  For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.  Notwithstanding the foregoing, on or after the Closing Date, any
Agent or Lender may, at its own expense issue news releases and publish
“tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals and other appropriate media (which may include use
of logos of one or more of the Loan Parties)(collectively, “Trade
Announcements”).  No Loan Party shall issue any Trade Announcement or disclose
the name of any Agent or any Lender except (A) disclosures required by
applicable law, regulation, legal process or the rules of the Securities and
Exchange Commission or (B) with the prior approval of Collateral Agent and such
Lender.

 

155

--------------------------------------------------------------------------------


 

Section 10.18.      Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable law shall not exceed the
Highest Lawful Rate.  If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company.  In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 

Section 10.19.      Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.

 

Section 10.20.      Effectiveness.  This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Company and each Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

Section 10.21.      PATRIOT Act Notice.  Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the PATRIOT Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or Agent, as applicable, to identify the Loan Parties in accordance
with the PATRIOT Act.

 

Section 10.22.      Bank Product Providers.  Each Bank Product Provider in its
capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the other Loan Documents for purposes of any reference in a Loan
Document to the parties for whom any Agent is acting.  Each Agent hereby agrees
to act as agent for such Bank Product Providers and, by

 

156

--------------------------------------------------------------------------------


 

virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed such Agent as its agent
and to have accepted the benefits of the Loan Documents.  It is understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Collateral Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agents shall have the right, but shall
have no obligation (except as otherwise agreed in a writing by Agents and the
Lenders), to establish, maintain, relax, or release reserves in respect of the
Bank Product Obligations and that if reserves are established there is no
obligation on the part of any Agent to determine or insure whether the amount of
any such reserve is appropriate or not.  No Agent shall have any obligation to
calculate the amount due and payable with respect to any Bank Products, but may
rely upon the written certification of the amount due and payable from the
applicable Bank Product Provider.  In the absence of an updated certification,
each Agent shall be entitled to assume that the amount due and payable to the
applicable Bank Product Provider is the amount last certified to Agents by such
Bank Product Provider as being due and payable (less any distributions made to
such Bank Product Provider on account thereof).  Loan Parties may obtain Bank
Products from any Bank Product Provider, although Loan Parties are not required
to do so.  Loan Parties acknowledge and agree that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider.  Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors

 

[Remainder of page intentionally left blank]

 

157

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

COMPANY:

 

 

 

FERRELLGAS, L.P.

 

 

 

By:

Ferrellgas, Inc., as its general partner

 

 

 

 

By:

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

SVP — Chief Financial Officer and Treasurer

 

 

 

GENERAL PARTNER:

 

 

 

FERRELLGAS, INC.

 

 

 

 

By:

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

SVP — Chief Financial Officer and Treasurer

 

 

 

GUARANTOR SUBSIDIARIES:

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

By:

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

SVP — Chief Financial Officer and Treasurer

 

[Financing Agreement]

 

--------------------------------------------------------------------------------


 

 

BRIDGER LOGISTICS, LLC 

 

 

 

By:

Ferrellgas, L.P., its sole member

 

By:

Ferrellgas, Inc., its general partner

 

 

 

 

By:

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

SVP — Chief Financial Officer and Treasurer

 

 

 

BRIDGER LAKE, LLC

 

BRIDGER MARINE, LLC

 

BRIDGER ADMINISTRATIVE SERVICES II, LLC

 

BRIDGER REAL PROPERTY, LLC

 

BRIDGER TRANSPORTATION, LLC

 

BRIDGER LEASING, LLC

 

BRIDGER STORAGE, LLC

 

BRIDGER RAIL SHIPPING, LLC

 

 

 

By:

Bridger Logistics, LLC, its sole member

 

By:

Ferrellgas, L.P., its sole member

 

By:

Ferrellgas, Inc., its general partner

 

 

 

By:

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

SVP — Chief Financial Officer and Treasurer

 

 

 

J.J. ADDISON PARTNERS, LLC

 

J.J. KARNACK PARTNERS, LLC

 

J.J. LIBERTY, LLC

 

 

 

By:

Bridger Real Property, LLC, its sole member

 

By:

Bridger Logistics, LLC, its sole member

 

By:

Ferrellgas, L.P., its sole member

 

By:

Ferrellgas, Inc., its general partner

 

 

 

By:

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

SVP — Chief Financial Officer and Treasurer

 

[Financing Agreement]

 

--------------------------------------------------------------------------------


 

 

BRIDGER ENVIRONMENTAL, LLC

BRIDGER TERMINALS, LLC

 

BRIDGER SWAN RANCH, LLC

 

SOUTH C&C TRUCKING, LLC

 

 

 

By:

Bridger Logistics, LLC, its sole member

 

By:

Ferrellgas, L.P., its sole member

 

By:

Ferrellgas, Inc., its general partner

 

 

 

By:

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

SVP — Chief Financial Officer and Treasurer

 

[Financing Agreement]

 

--------------------------------------------------------------------------------


 

 

 

TPG SPECIALTY LENDING, INC.,

 

 

as Administrative Agent, Collateral Agent, Lead Arranger and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert (Bo) Stanley

 

 

 

Name: Robert (Bo) Stanley

 

 

 

Title: President

 

[Financing Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent, a L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

 

Name:  Steve C. Roberts

 

 

Title:  Senior Vice President

 

[Financing Agreement]

 

--------------------------------------------------------------------------------


 

 

TAO TALENTS, LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Steven Pluss

 

 

Name:  Steven Pluss

 

 

Title:  Vice President

 

[Financing Agreement]

 

--------------------------------------------------------------------------------


 

 

PONTUS HOLDINGS LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Russell Bryant

 

 

Name:  Russell Bryant

 

 

Title:  Chief Financial Officer

Quadrant Capital Advisors, Inc.

Investment Advisor to Pontus Holdings, Ltd.

 

[Financing Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX

A-1

TO FINANCING AGREEMENT

 

Term Loan Commitments

 

Lender

 

Term Loan Commitment

 

Pro Rata Share

 

TPG Specialty Lending, Inc.

 

$

93,500,000.00

 

34.00

%

TAO Talents, LLC

 

$

172,333,333.00

 

62.67

%

Pontus Holdings Ltd.

 

$

9,166,667.00

 

3.33

%

Total

 

$

275,000,000.00

 

100

%

 

APPENDIX A-1

 

--------------------------------------------------------------------------------


 

APPENDIX

A-2

TO FINANCING AGREEMENT

 

Revolving A Commitments

 

Lender

 

Revolving A Commitment

 

Pro Rata Share

 

PNC Bank, National Association

 

$

200,000,000

 

100

%

Total

 

$

200,000,000

 

100

%

 

APPENDIX A-2

 

--------------------------------------------------------------------------------


 

APPENDIX

A-3

TO FINANCING AGREEMENT

 

Revolving B Commitments

 

Lender

 

Revolving B Commitment

 

Pro Rata Share

 

TPG Specialty Lending, Inc.

 

$

34,000,000.00

 

34.00

%

TAO Talents, LLC

 

$

62,666,667.00

 

62.67

%

Pontus Holdings Ltd.

 

$

3,333,333.00

 

3.33

%

Total

 

$

100,000,000.00

 

100

%

 

APPENDIX A-3

 

--------------------------------------------------------------------------------


 

APPENDIX

B

TO FINANCING AGREEMENT

 

Notice Addresses

 

FERRELLGAS, L.P.

 

Ferrellgas, L.P.

One Liberty Plaza, MD 22

Liberty, Missouri 64068

Attention:  Chief Financial Officer

Email:   doranschwartz@ferrellgas.com

 

with a copy to:

 

Bracewell LLP

1251 Avenue of the Americas, 49th Floor

New York, New York 10020

Attention:  Robin J. Miles, Esq.

Facsimile:  1-800-404-3970

Email:  robin.miles@bracewell.com

 

APPENDIX B

 

--------------------------------------------------------------------------------


 

TPG SPECIALTY LENDING, INC.,
as Administrative Agent, Collateral Agent and Lead Arranger

 

Principal Office:

 

TPG Specialty Lending, Inc.
301 Commerce Street, Suite 3300
Fort Worth, Texas 76102
Attention:  Legal and Compliance Department
Facsimile:  415-486-5954
Email:  documents@tpg.com

 

with a copy to:

 

TPG Specialty Lending, Inc.
888 7th Avenue
35th Floor
New York, New York  10019
Attention:  Craig Hamrah
Email: chamrah@tpg.com

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Frederic L. Ragucci, Esq.
Facsimile:  212-593-5955
Email: frederic.ragucci@srz.com

 

APPENDIX B

 

--------------------------------------------------------------------------------


 

PNC Bank, National Association,
as a L/C Issuer

 

Principal Office:

 

PNC Bank, National Association
350 South Grand Avenue, Suite 3850
Los Angeles, CA 90071
Attn: Relationship Manager

Fax No.:  (626) 432-4589

 

APPENDIX B

 

--------------------------------------------------------------------------------


 

Schedule 1.1-A

 

Certain Material Real Estate Assets

 

RECORD
OWNER

 

CITY

 

STATE

 

ADDRESS

 

ZIP

 

USE

 

FAIR
MARKET
VALUE

Ferrellgas, L.P.

 

Tucson

 

AZ

 

4200 N SULLINGER AVENUE

 

85705

 

Office, Bulk Storage and Dock

 

**

Ferrellgas, L.P.

 

Elk Grove

 

CA

 

9765 AND 9797 DINO DRIVE

 

95624

 

Office, Bulk Storage and Dock

 

**

Ferrellgas, L.P.

 

San Marcos

 

CA

 

1425 GRAND AVENUE

 

92069

 

Office and Bulk Storage

 

**

Ferrellgas, L.P.

 

Santa Ana

 

CA

 

2125 WEST 17TH STREET

 

92706

 

Office and Bulk Storage

 

**

Ferrellgas, L.P.

 

Riviera Beach

 

FL

 

6982 BARBOUR RD.

 

33407

 

Office, Bulk Storage and Dock

 

**

Ferrellgas, L.P.

 

Frederick

 

MD

 

9023 BALTIMORE ROAD

 

21701

 

Bulk Storage and Dock

 

**

Ferrellgas, L.P.

 

Hamptonville

 

NC

 

1309 BUCK SHOALS ROAD

 

27020

 

Office, Bulk Storage and Tank Cylinder Refurbishing Facility

 

**

Ferrellgas, L.P.

 

Woodbridge

 

NJ

 

369 MAIN STREET

 

07095

 

Office, Bulk Storage and Dock

 

**

Ferrellgas, L.P.

 

Portland

 

OR

 

641 NE LOMBARD STREET

 

97211

 

Office, Bulk Storage and Dock

 

**

Ferrellgas, L.P.

 

Tiverton

 

RI

 

896 FISH ROAD

 

02878

 

Office, Bulk Storage and Dock

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

1

--------------------------------------------------------------------------------


 

Ferrellgas, L.P.

 

Asherton

 

TX

 

10349 SOUTH US HIGHWAY 83

 

78827

 

Salt Water Disposal Well

 

**

Ferrellgas, L.P.

 

Hutchins

 

TX

 

1828 CARPENTER ROAD

 

75141

 

Office, Bulk Storage and Tank Cylinder Refurbishing Facility

 

**

Ferrellgas, L.P.

 

Kenedy

 

TX

 

1777 FM 792

 

78119

 

Salt Water Disposal Well

 

**

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.1

 

Jurisdictions of Organization and Qualification

 

 

 

Entity

 

Jurisdiction of
Organization

 

Restricted Subsidiary vs.
Unrestricted Subsidiary

1.

 

Ferrellgas Partners, L.P.

 

Delaware

 

N/A

2.

 

Ferrellgas, L.P.

 

Delaware

 

N/A

3.

 

Ferrellgas, Inc.

 

Delaware

 

N/A

4.

 

Bridger Storage, LLC

 

Louisiana

 

Restricted Subsidiary

5.

 

Bridger Real Property, LLC

 

Delaware

 

Restricted Subsidiary

6.

 

Bridger Rail Shipping, LLC

 

Louisiana

 

Restricted Subsidiary

7.

 

Bridger Leasing, LLC

 

Louisiana

 

Restricted Subsidiary

8.

 

Bridger Transportation, LLC

 

Louisiana

 

Restricted Subsidiary

9.

 

Ferrellgas Partners Finance Corp, Inc.

 

Delaware

 

Unrestricted Subsidiary

10.

 

Ferrellgas Acquisition Company, LLC

 

Kansas

 

Unrestricted Subsidiary

11.

 

Bridger Lake, LLC

 

Delaware

 

Restricted Subsidiary

12.

 

J.J. Karnack Partners, LLC

 

Texas

 

Restricted Subsidiary

13.

 

J.J. Liberty, LLC

 

Texas

 

Restricted Subsidiary

14.

 

FNA Canada, Inc.

 

Delaware

 

Unrestricted Subsidiary

15.

 

Blue Rhino Global Sourcing, Inc.

 

Delaware

 

Restricted Subsidiary

16.

 

Ferrellgas Receivables, LLC

 

Delaware

 

Unrestricted Subsidiary

17.

 

Ferrellgas Finance Corp., Inc.

 

Delaware

 

Unrestricted Subsidiary

18.

 

Ferrell Propane, Inc.

 

Kansas

 

Unrestricted Subsidiary

19.

 

FCI Trading Corp.

 

Delaware

 

Unrestricted Subsidiary

20.

 

South C&C Trucking, Inc.

 

Texas

 

Restricted Subsidiary

21.

 

Bridger Administrative Services II, LLC

 

Delaware

 

Restricted Subsidiary

22.

 

Bridger Environmental, LLC

 

Texas

 

Restricted Subsidiary

23.

 

Bridger Logistics, LLC

 

Louisiana

 

Restricted Subsidiary

24.

 

Bridger Marine, LLC

 

Delaware

 

Restricted Subsidiary

25.

 

Bridger Swan Ranch, LLC

 

Delaware

 

Restricted Subsidiary

26.

 

Bridger Terminals, LLC

 

Delaware

 

Restricted Subsidiary

27.

 

J.J. Addison Partners, LLC

 

Texas

 

Restricted Subsidiary

 

3

--------------------------------------------------------------------------------


 

Schedule 4.2

 

Capital Stock and Ownership

 

Entity

 

Outstanding Equity
Interests

 

Equity Ownership

Ferrellgas, Inc., a Delaware corporation

 

990 Shares

 

100% by Ferrell Companies Inc.

Ferrellgas, L.P., a Delaware limited partnership

 

General Partnership Interest
Limited partnership Interest

 

1.0101% by Ferrellgas, Inc.
99% by Ferrellgas Partners, L.P.

Blue Rhino Global Sourcing, Inc., a Delaware corporation

 

100 Shares

 

100% by Ferrellgas, L.P.

Bridger Marine, LLC, a Delaware limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

Bridger Lake, LLC, a Delaware limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

Bridger Administrative Services II, LLC, a Delaware limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

Bridger Real Property, LLC, a Delaware limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

J.J. Addison Partners, LLC, a Texas limited liability company

 

Limited liability company membership interest

 

100% by Bridger Real Property, LLC

J.J. Karnack Partners, LLC, a Texas limited liability company

 

Limited liability company membership interest

 

100% by Bridger Real Property, LLC

J.J. Liberty, LLC, a Texas limited liability company

 

Limited liability company membership interest

 

100% by Bridger Real Property, LLC

Bridger Logistics, LLC, a Louisiana limited liability company

 

Limited liability company membership interest

 

100% by Ferrellgas, L.P.

Bridger Transportation, LLC, a Louisiana limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

Bridger Leasing, LLC, a Louisiana limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

Bridger Storage, LLC, a Louisiana limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

Bridger Rail Shipping, LLC, a Louisiana limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

Bridger Terminals, LLC, a Delaware limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

 

4

--------------------------------------------------------------------------------


 

Bridger Swan Ranch, LLC, a Delaware limited liability company

 

Limited liability company membership interest

 

100% by Bridger Terminals, LLC

Bridger Environmental, LLC, a Texas limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

South C&C Trucking, LLC, a Texas limited liability company

 

Limited liability company membership interest

 

100% by Bridger Logistics, LLC

Ferrellgas Receivables, LLC, a Delaware limited liability company

 

Limited liability company membership interest

 

100% by Ferrellgas, L.P.

Ferrellgas Finance Corp., a Delaware Corporation

 

1000 Shares

 

100% by Ferrellgas, L.P.

FNA Canada, Inc., a Delaware Corporation

 

100 Shares

 

100% by Ferrellgas, L.P.

 

5

--------------------------------------------------------------------------------


 

Schedule 4.12

 

Real Estate Assets

 

1.              See disclosures set forth on Schedule 1.1.

 

2.              Net Lease dated March 2, 2005, First Addendum to Net Lease dated
August 28, 2007, First Amendment to Lease dated April 1, 2015, between Tower
Properties Company, as landlord, and Ferrellgas, L.P., as tenant, as amended,
restated, or otherwise modified from time to time in accordance with the
Financing Agreement.

 

6

--------------------------------------------------------------------------------


 

Schedule 4.13

 

Environmental Matters

 

None.

 

7

--------------------------------------------------------------------------------


 

Schedule 4.15

 

Material Contracts

 

1.              Senior Note Documents.

 

2.              Amended and Restated Receivable Sale Agreement, dated as of
January 19, 2012, between Ferrellgas, L.P. and Blue Rhino Global Sourcing, Inc.,
as originators, and Ferrellgas Receivables, LLC, as buyer.

 

8

--------------------------------------------------------------------------------


 

Schedule 4.23

 

Intellectual Property

 

[See attached.]

 

9

--------------------------------------------------------------------------------


 

LIST OF U.S. COPYRIGHT REGS.

 

Registration
No. / Date

 

Title

 

Description

 

Copyright
Claimant

 

Date of
Creation

 

Authorship

TX0008227789 / 2016-02-03

 

Ferrellgas: The First Seventy-Five Years 1939-2014

 

Book, 216 p.

 

Ferrellgas

 

2015

 

Ferrellgas, employer for hire

TXu000452711 / 1991-01-14

 

Ferrellgas propane fundamentals.

 

3 v.

 

Ferrellgas, Inc.

 

1990

 

Ferrellgas, Inc., employer for hire of Clifford C. Slisz.

TXu000587703 / 1992-10-21

 

Product delivery and container installation.

 

2 v., sheets + videocassette; 1/2 in.

 

Ferrellgas, Inc., employer for hire of Clifford C. Slisz.

 

N/A

 

 

TXu000453141 / 1991-01-16

 

Transport drivers technical training.

 

N/A

 

Ferrellgas, Inc.

 

1990

 

Ferrellgas, Inc., employer for hire of Clifford C. Slisz.

TX0005361089 / 2001-02-09

 

[Mr. Bar-B-Q 6000 series]

 

Product packaging.

 

Mr. Bar-B-Q, Inc.

 

2000

 

text and graphics: Charles Santulli; photos: Jacqui Silla; text of warranty:
Mr. Bar-B-Q, Inc., employer for hire.

TX0005349372 / 2001-02-06

 

Premium 5 piece stainless steel tool set with aluminum
case

 

Labels on boxes

 

Mr. Bar-B-Q, Inc.

 

2000

 

text and graphics: Charles Santulli; photos: Jacqui Silla; text of warranty:
Mr. Bar-B-Q, Inc., employer for hire.

VAu000436198 / 1998-10-29

 

3 horses

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436187 / 1998-10-29

 

3 maidens

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VA0000863508 / 1997-04-10

 

5 pc. wrought iron fireset :

 

Product packaging

 

Uniflame, Inc.

Assignee:

 

1996

 

Uniflame, Inc.

 

10

--------------------------------------------------------------------------------


 

Registration
No. / Date

 

Title

 

Description

 

Copyright
Claimant

 

Date of
Creation

 

Authorship

 

 

item no. T10220BK

 

 

 

Blue Rhino Corporation.

 

 

 

 

VAu000485112 / 2000-03-06

 

Angel fountain

 

Sculpture

 

Uniflame, Inc.

 

2000

 

Uniflame, Inc.

VAu000485121 / 2000-03-06

 

Angel with harp fountain

 

Sculpture

 

Uniflame, Inc.

 

2000

 

Uniflame, Inc.

VAu000485110 / 2000-03-06

 

Angel with roses fountain.

 

Sculpture

 

Uniflame, Inc.

 

2000

 

Uniflame, Inc.

VAu000391287 / 1998-11-06

 

Angel with sea horn

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436197 / 1998-10-29

 

Baby angel

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485114 / 2000-03-06

 

Boy and girl fountain

 

Sculpture

 

Uniflame, Inc.

 

2000

 

Uniflame, Inc.

VAu000436178 / 1998-10-29

 

Boy with dolphin

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485109 / 2000-03-06

 

Boy with fish fountain

 

Sculpture

 

Uniflame, Inc.

 

2000

 

Uniflame, Inc.

VAu000485113 / 2000-03-06

 

Cherubs fountain

 

Sculpture

 

Uniflame, Inc.

 

2000

 

Uniflame, Inc.

VAu000436188 / 1998-10-29

 

Country boy

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485115 / 2000-03-06

 

Deer fountain

 

Sculpture

 

Uniflame, Inc.

 

2000

 

Uniflame, Inc.

 

11

--------------------------------------------------------------------------------


 

Registration
No. / Date

 

Title

 

Description

 

Copyright
Claimant

 

Date of
Creation

 

Authorship

VAu000485108 / 2000-03-06

 

Fishing bears fountain

 

Sculpture

 

Uniflame, Inc.

 

2000

 

Uniflame, Inc.

VAu000436186 / 1998-10-29

 

Gardener’s delight

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436182 / 1998-10-29

 

Girl with goose

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436177 / 1998-10-29

 

Gone fishing

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485118 / 2000-03-06

 

Kissing pixies

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000436185 / 1998-10-29

 

Large Gothic lion

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436199 / 1998-10-29

 

Lovers at water well

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485111 / 2000-03-06

 

Lover’s choice fountain

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000485123 / 2000-03-06

 

Loving kids fountain

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000485119 / 2000-03-06

 

Maidens with vases

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000391288 / 1998-11-06

 

Man with lion

 

Sculpture

 

Uniflame, Inc.

Assignee:

 

1998

 

Uniflame, Inc.

 

12

--------------------------------------------------------------------------------


 

Registration
No. / Date

 

Title

 

Description

 

Copyright
Claimant

 

Date of
Creation

 

Authorship

 

 

 

 

 

 

Blue Rhino Corporation.

 

 

 

 

VAu000436181 / 1998-10-29

 

Mother and child

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485116 / 2000-03-06

 

Mother and child fountain

 

Sculpture

 

Uniflame, Inc

 

1998

 

Uniflame, Inc.

VAu000485122 / 2000-03-06

 

Musicians fountain

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000436189 / 1998-10-29

 

New age

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436193 / 1998-10-29

 

Ornate bowl

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485120 / 2000-03-06

 

Pixie fountain

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000485125 / 2000-03-06

 

Poly resin bamboo style garden torch

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000485126 / 2000-03-06

 

Poly resin monkey garden torch

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000485127 / 2000-03-06

 

Poly resin playful frog garden torch

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000485117 / 2000-03-06

 

Raccoons fountain

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

VAu000436196 / 1998-10-29

 

Rock fountain

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

 

13

--------------------------------------------------------------------------------


 

Registration
No. / Date

 

Title

 

Description

 

Copyright
Claimant

 

Date of
Creation

 

Authorship

VAu000436190 / 1998-10-29

 

Roman beauty

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436194 / 1998-10-29

 

Rose bowl

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436191 / 1998-10-29

 

Rose pedestal

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436200 / 1998-10-29

 

Sitting beauty

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436180 / 1998-10-29

 

Sitting lovers

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436184 / 1998-10-29

 

Small Gothic lion

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436176 / 1998-10-29

 

Three tier fountain

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436175 / 1998-10-29

 

Two tier fountain

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485128 / 2000-03-06

 

Umbrella couple fountain

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

 

14

--------------------------------------------------------------------------------


 

Registration
No. / Date

 

Title

 

Description

 

Copyright
Claimant

 

Date of
Creation

 

Authorship

VAu000436195 / 1998-10-29

 

Victorian bowl

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436192 / 1998-10-29

 

Victorian pedestal

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436179 / 1998-10-29

 

Water lily

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000436183 / 1998-10-29

 

Wishing well

 

Sculpture

 

Uniflame, Inc.

Assignee:
Blue Rhino Corporation.

 

1998

 

Uniflame, Inc.

VAu000485124 / 2000-03-06

 

Lovers fountain

 

Sculpture

 

Uniflame, Inc

 

2000

 

Uniflame, Inc.

 

15

--------------------------------------------------------------------------------


 

=--::c----·'"". .. Ansatebarbecue Mr.BarBQinc.,Oid BWERHINOGlOBAL \ r-:;f,
le=•,=.,tu -tM <-'/ , ld-+B w=E RH=IN=o G=w i-mp l,-m-,,-,tU
,-,--+---------+ffi= =48F =OO>=-16 Barbecue grill cleaner US1liJ727797ll'
Mr.BarBQinc Oid Bethpage,NY,US BWERHINOGlOBAL Zemel,Marc Barbecue grill cleaning
tool Mr.BarBQinc Oid Bethpage,NY,US BWERHINOGlOBAL Zemel,Marc
Barbecuegrillingtool US1004213782F Mr.BarBQinc Oid Bethpage,NY,US BWERHINOGlOBAL
Zemel,Marc --. -ru-e i-m --. -ru-e Barbecue implement p l.-m-,,-,tu USllDE02635F
Q 1F -+ : -, .=.,. , -+M ,_ B•-Mr.Oar-0-Q-Inc.,Oid Oethpage,NY,US : - .o c B -
Io-,_ p=ld Beth,.e,NY,ffi OWE RHINO GlOBAL SOURCING INC. +B W=E RH=IN=o G=
SOURCINGINC. M L4= ----4= - W M L4= ----4= ---re-m el . ,-----re-m el .
Zemel,Marc ,--·---+-------Barbecueimplement US10J7Z80948F Mr.OarO-Q lnc.,Oid
Oethpage,NY,US OWERHINOGlOBAL SOURCING INC. Zemel,Marc Barbecueimplement
US1lll5130596F Mr.OarOQinc Oid Oethpage,NY,US OWERHINOGlOBAL Zemel,Marc
Barbecueimplement with inlay grip US1lll5131801F Mr.OarOQinc Oid Oethpage,NY,US
OWERHINOGlOBAL Zemel,Marc / Barbecue implement with laminated grip
US1(1)6Z4-7201F Mr.OarOQinc Oid Oethpage,NY,US OWERHINOGlOBAL Zemel,Marc
Barbecue implement with laminated grip US1(1)6Z4-72lBF Mr.OarOQinc Oid
Oethpage,NY,US MROAROQINC Zemel,Marc Barbecue implement with laminated grip
US1(1)6Z4-720ZF Mr.OarOQinc Oid Oethpage,NY,US OWERHINOGlOBAL Zemel,Marc /
Barbecueimplement with laminated grip US1lll5138UBF Mr.OarOQinc Oid
Oethpage,NY,US OWERHINOGlOBAL SOURCING.INC. Zemel,Marc / Barbecue implement
withmultitonehand grip USllDnZZ551F Mr.Oar-0-Q-Inc.,Oid Oethpage,NY,US OWE RHINO
GlOBAL SOURCING INC. Zemel,Marc -t . ru=e=g Barbecue grill ril l, Chung Kio
sky,Taichung,TW B• < BQ I="' ·O Bethpage,NY,US BLUE RHINO GLOBAL Id B W E RH IN
O G W M L ---- re=m el . Chung,Kiosky , ,-n <;j Barbecue grill cleaner
US10J7295548F Mr.BarBQinc Oid Bethpage,NY,US BWERHINOGlOBAL Zemel,Marc
US2007277968F.2007-F..=....,..-.....•.=....o.c··.t.,oT"''" '"
----c------"-f.:!!,.".' ,,,.,, '!.',."'-oc---='-of.·-. "'""""''·Nv.us
....'.=.•".'"'"'""' ?· 9·:."".''."" "":C'"-C'"'-=--9-'•·"•."."'"-. 2006-0131 .
-----9"' 2(1)4.-09-23 """'"'o-----.'.9 Zemei,Marc fnlni:P Drawmc (\ lm: POFeoPJ
.. RebtedAppliiatimL• US1004213781F,2004r

[g241591ks43i001.gif]

 


 

I I ,,rmJ I I IB-15 I Mr. BarB lnc.,Oid B-Q lnc.,Oid - u-Mr. BarB lnc.,Oid
IBLUEI = 17 Mr. Bar B-Q lnc,.Oid Bethpage,NY,US IBLUEI I I soURCING INC.
101J'HI>13 0723I Zemei,Ma<e rmJ Mr. Bar B-Q lnc.,Oid Bethpage,NY,US IBLUEI I I
SOURCING INC. I BLUE RHINO GlORAl I SOURCING INC. 2011>,..31 2011>01>29 ,..07I
Zemei,Ma<e rmJ lml = IZemei,Ma<e I Mr. Bar B-Q lnc.,Oid Bethpage,NY,US 0723
07-23 Mr. Bar B-Q lnc.,Oid Bethpage,NY,US I BLUE RHINO GlORAl I SOURCING INC.
201J1<04-15 201l>IB-15 I Zemei,Ma<e rmJ IB-15 Mr. BarB Q lnc.,Oid Bethpage,NY,US
IBLUEI I I soURCING INC. J<XJl-01-11 201l>IB-15 I Zemei,Ma<e I lml IB-15 Mr.
BarB Q lnc.,Oid Bethpage,NY,US IBLUEI I I soURCING INC. J<XJl-01>26 201l>IB-15 I
Zemei,Ma<e IB-15 Mr. BarB Q lnc.,Oid Bethpage,NY,US IBLUEI I I SOURCING INC.
J<XJl-01>26 =-12 I Zemei,Ma<e rmJ 12 Mr. BarB Q lnc.,Oid Bethpage,NY,US I BLUE
RHINO GlORAl I SOURCING INC. J<XJl-01>26 201l>IB-15 I Zemei,Ma<e I rmJ 'JfYlf> }
' Q Bethpage,NY,US I BLUE RHINO GlORAl I SOURCING INC. J<XJl-01>19 201l>IB-15 I
rmJ 'JfYlf> IB-15 Zemei,Ma<e Mr. Bar B-Q lnc.,Oid Bethpage,NY,US I BLUE RHINO
GlORAl I SOURCING INC. 20ili<IB-18 J<XJ705-I>II Zemei,Ma<e # rmJ Mr. Bar
Bethpage,NY,US IBLUEI I I soURCING INC. 201J1<07-01 J<XJ705-I>II Zemei,Ma<e II
lml 05-1>1 Mr. BarB Q lnc.,Oid Bethpage,NY IBLUEI I I soURCING INC. 2004-28
2<XB--12 15 I Zemei,Ma<e lml Q Bethpage,NY I I SOURCING INC. 2004-,..to
201B-,..29 I Zemei,Ma<e rmJ Mr. Bar B-Q lnc.,Oid Bethpage,NY,US IBLUEI I I
SOURCING INC. 201l1<11-l>l = toI Zemei,Ma<e dj rmJ to Mr. Bar B-Q lnc.,Oid
Bethpage,NY,US I BLUE RHINO GlORAl I SOURCING INC. 201J1<07-01 = toI Zemei,Ma<e
@j,.,_.,,_.,'L rmJ

[g241591ks45i001.gif]

 


 

2CXJ/-02-14 2CXJ/-03-16 2CXJ/-03-16 2CXJ/-03-16 2CXJ/-03-16 18 Mr. BarB Q
lnc.,Oid Bethpage,NY,US Mr. B.ar-8-Q-Inc.,Oid Bethpage,NY,US Mr.
B.ar-8-Q-Inc.,Oid Bethpage,NY,US Mr. B.ar-8-Q-Inc.,Oid Bethpage,NY,US Mr. BarB Q
lnc.,Oid Bethpage,NY,US

[g241591ks47i001.gif]

 


 

19 US1016577391F BLUE RHINO GLOBAL SOURCING INC.,Liberty,MO,US BLUE RHINO GLOBAL
SOURCING INC. 2017-07-04 Zemel,Marc I Schillen,Adam llii),IOI.)dl t57F"
US1(Di247181F,2006-0&<J5 US1(Di247181F Mr. B.ar-8-Q-lnc.,Oid Bethpage,NY,US BLUE
RHINO GLOBAL SOURCING INC. 2008-03-11 Zemel,Marc US100524SS33F Mr.B.arBQinc.,Oid
Bethpage,NY,US BLUERHINOGLOBAL SOURCING INC. 2006-12-26 2<XE-12-23 Zemel,Marc
US2008322179F Mr. B.ar-8-Q-lnc.,Oid Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 2008-11-18 Zemel,Marc US1(Di2477UF Mr.B.arBQinc.,Oid Bethpage,NY,US
BLUERHINOGLOBAL SOURCING INC. 2(X}]-06-19 Zemel,Marc Mr. B.ar-8-Q-lnc.,Oid
Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2009-06-02 2aB-12-18 Zemel,Marc
US2002158039F CPO Associates lnc.,Winston Sale m,NC BLUE RHINO GLOBAL SOUR
CINGLLC 2004-12-14 2002-03-28 Boss ler, Martin C. US200318S002F Mr. BarB Q
lnc.,Oid Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2006-01 31 Zemel,Marc I
US2009351002F Mr. B.ar-8-Q-lnc.,Oid Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 2010-05-25 Zemel,Marc US2003183970F CPO Associates Inc.,Winston Sale
m,NC,US BLUE R HINO GLOBAL SOUR CING LLC 2005-09-20 2003-06-19 Be Imont, Richard
E. I Achor, Richard E. US1010064109F Mr. BAR-B-Q-lnc.,Oid Bethpage,NY,US BLUE
RHINO GLOBAL SOURCING INC. 2012-03-13 Zemel,Marc US101448aBSF US1016557922F Blue
Rhino Global Sourcing lnc.,Liberty,I'IID,US Blue Rhino Global Sourcing
lnc.,Liberty,I'IID,US BLUE RHINO GLOBAL SOURCING INC. BLUE RHINO GLOBAL SOURCING
INC. 2015-05-05 2018-02-27 2014-01-23 2016-03-14 Zemel,Marc I Schillen,Adam
Zemel,Marc I Schillen,Adam US2007278!DiF Mr. B.ar-8-Q-Inc.,Oid Bethpage,NY,US
BLUE RHINO GLOBAL SOURCING INC. 2008-07-01 2(X}]-04--13 Zemel,Marc US1015536585F
BLUE RHINO GLOBAL SOURCING INC.,Liberty,MO,US BLUE RHINO GLOBAL SOURCING INC.
2017-01-31 2015-...18 Zemel,Marc I Schillen,Adam

[g241591ks49i001.gif]

 


 

US9.6375B2 Con necti ng structure for barbecue grill US1508S0NZA REVOACE
INC.,Taichung,TW I REVOACE INC,Taichung,TW I Blue Rhino Global REVOACE INC. I
BLUE RHINO GLOBAL SOURCING INC 2016-12-27 2015-01-16 Chang, Shu-lui .... I-
:TT:, ,---- NI la -  US1S09SONZA,2016-0} 31I US19598223A,2015-01-16
US20160206145A1 CONNECTING STRUCTURE FOR BARBECUE.. US1S08S06ZA REVOACE
INC,Taichung City,TW I Blue Rhino Global Sourcing I nc.,Wirlston Sale m,NC,US
REVOACE INC. I BLUE RHINO GLOBAL SOURCING INC 2016-01-21 2015-01-16 CHA NG,
SHUTIUI 1 , I- .Tiiii-, --- -1 . 11 US19.59.551A,2015-0, W 05069142551 Container
US2012996BE. Ferrellgan Real Estate I nc.,libe rty,MO,US I Mr. Bar-B-Q- I
nc.,Old BLUE RHINO GLOBAL SOURCING INC. Bethpage,NY,US 2013-10-15 2013-02-28
Zemel, Marc I Schi Ilan, Adam 44 11211 USD679956S1 Container US201291.67SOF Mr
BAR-B-Q- I nc.,Old Bethpage,NY,US I Zemel Marc,Melville,NY,US BLUE RHINO GLOBAL
SOURCING INC. 201309-16 2012-.27 Zemel, Marc USD5.759S1 Container US2006.2.52.
Mr. Bar-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2006-02-25
2006-11-20 Zemel, Marc 1-1 USD5N22251 Contour gri p for barbecue Wok
US20091.231F Mr. Bar B Q Inc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC.
2006-10-02 2009-0,19 Zemel, Marc USDSCORWS1 Cooking aid US2001.1011. Mr. Bar B Q
Inc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2006-02-05 2005051/3
Zemel, Marc USD5.286S1 USD5.51.1 Cooking device Cooking device U52001196655F
US20062961389F Mr. Bar-B-Q- I nc.,Old Bethpage,NY,US Mr. Bar B Q Inc.,Old
Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. BLUE RHINO GLOBAL SOURCING INC.
2006-02-111 200N-01-01 2006-051/3 2005051/3 Zemel, Marc Zemel, Marc ! 
L52006296891F,2006-051/3 162005230115f,2005 051/3 U58918F09111 Cooking rack
US20107026]0A Mr. Bar-B-Q- I nc.,Old Bethpage,NY,US I Zemel Marc,Melville,NY,US
I Margolin Wayne BLUE RHINO GLOBAL SOURCING INC. 201309-16 20058-20 Zemel, Marc
I Margolin, Wayne B. 1., 1 g . 1/$1. IS US200.9711.,2005 8-20 US1)7039-8551
Cooking tray US201.29.26. Blue Rhino Global Sourcing I nc,libe rty,MO,US I
Ferrellgan Real Estate I nc.,libe rty,MO,US BLUE RHINO GLOBAL SOURCING INC.
2019-09-29 201.2-0429 Zemel, Marc I Schi Ilan, Adam TV U.70249951 Cooking tray
US2012920770F Blue Rhino Global Sourcing I nc.,libe rty,MO,US I Zemel
Marc,Melville,NY,US BLUE RHINO GLOBAL SOURCING INC. 2019-09-15 2012-08,6 Wmel,
Marc I Schi Ilan, Adam MI 05070249851 Cooking tray US:1012920769F Blue Rhino
Global Sourcing I nc.,libe rty,MO,US I Zemel Marc,Melville,NY,US BLUE RHINO
GLOBAL SOURCING INC. 2019-09-15 2012-08-16 Zemel, Marc I Schi Ilan, Adam
ii.,'....41./. .. VII 05062030751 Corrugated folding cooking sheet US2010154795F
Mr. Bar-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC.
20111-07-27 201001-28 Zemel, Marc • USDA Cover for an insect Wp that utilizes
propane gas US20021/390OW Blue Rhino Global Sourcing .241inuton Sale m,NC BLUE
RHINO GLOBAL SOURCING . 2009-0,21 200,06-19 Belmont, Richard E. I Achor, Richard
E. s ik _g) i .1 l''111 r... USL.1-61,1051 Cutlery sharpener US201026805/F Mr.
BAR-B-11- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2011-111-09
20111-08-17 Zemel, Marc -.' '..t. II USD80,126051 Cutting board US2016582806F
BLUE RHINO GLOBAL SOURCING INC.,liberty,MO,US BLUE RHINO GLOBAL SOURCING INC.
2012-12-05 2016-11-09 Zemel, Marc I Schi Ilan, Adam ‘SA..........1.... R11
MD65063251 Deep grilling topper US2011.288201r Mr. Bar-B-Q I nc.,Old
Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2011-12-20 2011-8-25 Zemel, Marc
I .2.1 05068201851 Detachable handle U4012929165F Mr. Bar-B-Q- I nc.,Old
Bethpage,NY,US I Zemel Marc,Melville,NY,US I Schi I le n Adam,Dix BLUE RHINO
GLOBAL SOURCING INC. 20130519 2012-08-16 Zemel, Marc I Schi Ilan, Adam • ;
05065892251 Detachable handle U520112.65. Mr. BAR-B-12- I nc.,Old Bethpage,NY,US
BLUE RHINO GLOBAL SOURCING INC. 2012-0501 2011-08-8 Zemel, Marc C8.iiv.e, 1121
20

[g241591ks51i001.gif]

 


 

16D5023 61 Double bristle grill brush US20031711650F Mr. Bar BO Inc.,Old
BeMpage,NY BWE RHINO GLOBAL SOURCING INC. 2005-113-0 1 2003-0 3-31 rn Zeel, Marc
.4S- ' is MI 115059407551 Double pronged skewer US201243.5523F r Ferellgas Mal
Estate Inc.,Liberly,MO,US I Mr. Bar-BM- Inc.,Old Bethpage,IMUS L BWE RHINO GLOBA
SOURCING INC. 2013-11-26 2012-10-25 eel, MarcM I MMMn, Adam , L ,) tli
US072010651 Dual handle stone grill cleaner U5201342250. Blue Rhino Global
Sourcing BWE RHINO GLOBAL SOURCING INC. 2014-12-23 201311-14 Meel, Marc I
Schillen, Adam s fg US077548951 Dual purpose grill US2015.525226F BWE RHINO
GLOBAL SOURCING BWE RHINO GLOBAL SOURCING INC. 2011-01-03 201,04-0 Zeeel, Marc I
Schillen, Adam ,74 61 6505201656 Electronic insect swatter US200624613P5F Mr.
Bar BO Inc.„Old BeMpage,NY,US BWE RHINO GLOBAL SOURCING INC. 20117-04-10
200605-111 Zemel, Marc US0774172S1 ire pit 11520141962110F BWE RHINO GLOBAL
SOURCING BWE RHINO GLOBAL SOURCING INC. 2016-12-13 2014-117-11 Zeeel, Marc I
Schillen, Adam lilt° --:- --1 li USD792562S1 Fire pa US20165117506F BWE RHINO
GLOBAL SOURCING BWE RHINO GLOBAL SOURCING INC. 2011-07-10 2014-117-11 eel, Marc
I Schillen, Adam 4,‘ N...----- ti US2014496280F,2014-07-11 US20170251210A1 FIRE
PIT CONTROL AND ACCESS PANEL US15455871P, BLUE RHINO GLOBAL SOURCING INC.,M
nston-Sale m,NC,US BLUE RHINO GLOBAL SOURCING INC. 2017-09-14 201,03-10 Harris,
Aaron Edward I Hams, Richard H. 4. 7 1 4.,,,,,,,- , 11'-'----sti II litiVi M
US52305M2P,2015-02 10 050672214S1 Flexible skewer 11 ,10103769711F Mr.
BaB196,01d Botimagyo,P-11MUS BWE RHINO G LOBAL SOURCING INC 2012-12-11
2010-10-15 /erne!, Marc .C1 MI 05052477251 Floor mat 0520103634450 Mr. Bar-B-11-
Inc.,Old BeM US page,NY, BWE RHINO GLOBAL SOURCING INC. 2010-10-05 2010.810
Zeeel, Marc) Bendel, Mith Lin! Mladino, lorra e  US201113523 410,2010- U3-10
9062024561 Floor mat 0520103573410 Mr. Bar-B-11- InyOld BeMpage,NY,US BWE RHINO
GLOBAL SOURCING INC. 2010-07-21 2010-0,10 Zemel, Marc I Bendel, Mith L Mladino,
lorraine! (13) M US051804351 Foldable cooking sheet U52010351130E6 Mr.
Bar-BM-196,01d BeMpage,NY,US BWE RHINO GLOBAL SOURCING INC. 2010-06-22
2010-03-25 Zernel, Marc JP', TO. MD52369E61 Food tag US201891244F Mr.
BarB-11-196,01d BeMpage,NY,US BWE RHINO GLOBAL SOURCING INC. 2010.9-14 2010-825
Zemel, Marc 12_1 05015992M1 Fountain grill cleaner US20100.5112M Mr. BAR-B-11-
Inc.,Old BeMpage,NY,US BWE RHINO GLOBAL SOURCING INC. 2012-05-15 2010-03-25
Zemel, Marc I 6502505626 Fryer bmket 0520155153610 BWE RHINO GLOBAL SOURCING BWE
RHINO GLOBAL SOURCING INC. 20166-03 201501-22 Zemel, Marc I Schillen, Adam
115076358151 6011 brush 0520155239320 BWE RHINO GLOBAL SOURCING BWE RHINO GLOBAL
SOURCING INC. 2016-0B-16 2015-01-15 Zeeel, Marc I Schillen, Adam '- \ ...." '
115075E65051 Grill brush 052015.5127910 BWE RHINO GLOBAL SOURCING BWE RHINO
GLOBAL SOURCING INC. 2016-05-24 2015-02-11 /eeel, Marc I Schillen,Adarn Sc-, Z.,
115075340451 Grill brush 11,1014500519F BLUE RHINO GLOBAL SOURCING BWE RHINO
GLOBAL SOURCING INC. 2016-04-12 2014-826 Zeeel, Marc I Schillen, Adam US074559.1
Grill brush 11.152014 499 9476RHINO BWE RLOBA G L SOURCING BWE RHINO GLOBA L
SOURCING INC. 2016-01-05 2014-0B-20 eel, Marc I Schillen, Adam 1-91.14.,.. .
MeV- 2 ‘...„_± ,, t- 1 MD75340351 Grill brush US 1152019 99 6 922ENO BWE RHILOBA
L G SOURCING Ixc_ BWE RHINO GLOBA L SOURCING INC. 2016-04-12 2061-122 . MMMn,
Adam eel, Marc I --------------.—_. US0595019S1 Grill brush US20134525446
Ferrellgas Mal Eslate Inc.,Liberly,MO,US FERRELLGAS REAL ESTATE INC. 2013-12-10
201304-19 Meel, Marc I Schillen, Adam 11506999991 Grill brush 092013442053F Blue
Rhine Global Sourcing Inc.,Liberly,MO,US I Mr. Bar-B-Cl- Inc.,Old BeMpage,NY,US
BWE RHINO GLOBAL SOURCING INC. 2014-02-25 2013-03-07 ZeMeb Marc I Schillen, Adam
,,,,..:"' ...---' 11=116'' 2 C 11505931191 Grill brush 052013447/1460 Ferrellgas
Real Esiate Inc.,Liburty,MT,US I Mr. Bar-BM- Inc,Old BeMpage,NY,US BWE RHINO
GLOBAL SOURCING INC. 2013-09-24 2013-63-07 Zeeel, Marc I Schillen, Adam Z
05059311.1 Grill brush 052012435129F Ferrellgas Mal Estate Inc.,Liberly,MMUS I
Mr. Bar-BM- Inc.,012 BeMpage,NY,US BWE RHINO GLOBAL SOURCING INC. 2013-09-24
2012-11-01 Zeeel, Marc I Schillen, Adam MD55312551 Grill brush US2012417690F Mr.
BAR-611- Inc.091 BeMpage,NY,US BWE RHINO GLOBAL SOURCING INC. 2012-07-10
2012-04-06 Zernel, Marc ,,,,4 ,.., rg  21

[g241591ks53i001.gif]

 


 

US066353151 Grill brush US20124175.55F Mr. BAR-611- Inc.„012 Be.page,141,US BWE
RHINO GLOBAL SOURCING INC. 2012-01-11 2012-04-05 Zemel, Marc i# '. M US066517851
Grill brush U52012416003F Mr. BAR-611 Inc.012 Be.page,141,US BWE RHINO GLOBAL
SOURCING INC. 2012-10-14 2012-03-19 Zemel, Marc ,/ MI U5055193651 Grill brush
U52012410074F M. BAR-611- Inc.„012 Be.page,141,US BWE RHINO GLOBAL SOURCING INC.
2012-06-19 2012-01-04 Zemel, Marc 1 M U5055839451 Grill brush US2012410022F M.
BAR-611- Inc.„012 Be.page,141,US BWE RHINO GLOBAL SOURCING INC. 2012-05-08
2012-01-04 Zemel, Marc 1/ M 15065551151 Grill brush 0S20114000921 M. Bar-B-11-
13,012 Be.page,141,US BWE RHINO GLOBAL SOURCING INC. 2012-03-13 2011-110-23
Zemel, Marc io 2 U5065027251 Grill brush 0520114084111Mr. Bar- Inc.,0141
Be.page,141,US BWE RHINO GLOBAL SOURCING INC. 2012-02-21 2010-12-23 Zemel, Marc
7 (Pri  US2010381822F,2010- 12-23 16053260951 Grill brush 05200524.55341 r. Bar
B CI Inc.„081 Be.page,141,US BWE RHINO GLOBAL SOURCING INC. 2006-11-28 2004-0,14
Zemel, Marc IM US20041922341,2004- 0,14 U5058970551 Grill brush with Ole ral
bristles U52000328.180F r. Bay611- Inc.,0141 Be.page,141,US BWE RHINO GLOBAL
SOURCING INC. 2009-04-07 2008-11-25 Zemel, Marc .' ..._. 2 U5157201151 Grill
brush with offset handle 0520040.5535EMr..page,141,US Bar-B-11- Inc.,0141 Be MR.
BAR-611-114C. 200607-01 2005-12-23 Zemel, Marc U5055357751 Grill cleaning
appliarice UWOWSCR361F Mr. Bar-B-11- Inc.,0141 Be.page,141,16 BWE RHINO GLOBAL
SOURCING INC. 200863-11 200612-04 .mel, Marc 05165053451 Grill cleaning tool
0520113897161 Mr. Bay611- Inc.,0141 Be.page,141,US BWE RHINO GLOBAL SOURCING
INC. 2012-01-17 2011-04-1S Zemel, Marc 6- ....!:...fr; , yia„, 111 U5073110251
Grill light 0520101812111E BWE RHINO GLOBAL SOURCING BWE RHINO GLOBAL SOURCING
INC. 2015-06-02 201,02-04 Zemel, Marc I Schiller, Adam ? / Ib 05118401151 Grill
pan 0520165656901 BWE RHINO GLOBAL SOURCING BWE RHINO GLOBAL SOURCING INC.
2011-04-18 2016-115-24 Zernel, Marc I Schiller, Adam '9 " 4 US072987151 Grill
pan 0520155334821 BWE RHINO GLOBAL SOURCING BWE RHINO GLOBAL SOURCING INC.
2011-02-28 201567-11 Zernel, Marc I Schiller, Adam q...... 1.--) -. 05076134951
Grill pan 052015.531865F BWE RHINO GLOBAL SOURCING BWE RHINO GLOBAL SOURCING
INC. 2016-12-20 2050630 Zemel, Marc I Schiller, Adam U5075389851 Grill scraper
US2014.5128421 BWE RHINO GLOBAL SOURCING BWE RHINO GLOBAL SOURCING INC.
2016-04-12 201,12-23 Zernel, Marc I Schiller, Adam U5055850551 Grill topper
U52012410011F Mr. BAR-611- Inc.„012 Be.page,141,US BWE RHINO GLOBAL SOURCING
INC. '-' 2012-10-09 2012-M-04 Zemel, Marc I.III 7 .T%, 05075151451 Grill tray
111520155271061 BWE RHINO GLOBAL SOURCING BWE RHINO GLOBAL SOURCING INC.
2016-07-19 201605-22 Zernel, Marc I Schiller, Adam -“1.1 I ,t. MI 05161403351
Hamburger bmket 0520093312231Mr. Bar-B-11- Inc.„012 Be.page,141,US BWE RHINO
GLOBAL SOURCING INC. 2010-01-20 2009-M-22 Zemel, Marc I U51168038951 Hamburger
press US2012418743F M. BAR-611- Inc.„012 Be.page,141,US I mew

Zemel lyille,ICCUS I Schil le n Adam,Dis BWE RHINO GLOBAL SOURCING INC.
2013-04-23 2012-04-20 Zernel, Marc I Schiller, Adam 0 0 4G± t4 Iti U505E995151
Hamburger press 1.1520124152451 Mr. Bay., Inc.,0141 Be.page,141,11S I Zemel
Mar6Me11i11e,ICC16 BWE RHINO GLOBAL SOURCING INC. 2013-04-16 201,113-14 Zemel,
Marc AR '-" i ,r ...:' lig—VITIL MI 05055E05251 Hamburger press 05201141:185861
M. BAR-B-11- Inc.„012 Be.page,141,US BWE RHINO GLOBAL SOURCING INC. 20126628
2M1-12-14 Zemel, Marc Z 05166523661 Hamburger press 05201141:18.5831 Mr.
BAR-B-11- Inc.„012 Be.page,141,16 BWE RHINO GLOBAL SOURCING INC. 2012-0614
2011-12-14 Zemel, Marc Hamburger press U52009115223F Mr. Bar-B-11- 16,012
Be.page,141,US BWE RHINO GLOBAL SOURCING INC. JU5052155851 201068-11 2009-10-12
Zemel, Marc s M Hand grip .r barbecue lool USIMSOMUSI US20031838321 Mr. Bar BO
Inc.„081 Be.page,141 BLUE RHINO GLOBAL SOURCING INC. 2004-08,4 zoos-or.-19
Zemel, Marc -_- - -  22

[g241591ks55i001.gif]

 


 

USD5.2885,S1 Handgrip for food implement USTKOS22718F Mr. Bar B Q Inc.,Old
Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2006-0426 200,03,7 Zemel, Marc
.(il  US700,25123A,200, .13 USD5SOSOBS1 Handgrip for food utensil 1151005225413F
Mr. Bar B Q Inc,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2001-09-11
200,03-11 Zemel, Marc HO USD44542351 Handgrip for meat tenderizer US:40319635W
Mr. Bar B Q Inc.,Old Bethpage,NY BLUE RHINO GLOBAL SOURCING INC. 2Q140314
2003-12-29 Zemel, Marc iT U51361895751 Hinged cooking sheet U401035E22. Mr.
Bar-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 201007-06
2010-01-21 Zemel, Marc ( US13690997S1 Holde r for spice and condiment
US2012420393F Ferrellgas Mal Estate I nc.,libe rty,MO,US I Zemel
Marc,Melyille,NY,US I Schi I le n Adam,Dix BLUE RHINO GLOBAL SOURCING INC.
2013,008 2012-0,08 Zemel, Marc Schi Ilan, Adam I Garcia,lason J. ,,,,,,, .4iiT ,
2 US1373952481 Injector US2013452253F BLUE RHINO GLOBAL SOURCING
INC.Qberty,M0,US Ferrellgas Mal Estate I nc.,libe rty,MO,US FERRELLGAS REAL
ESTATE INC. 201509-22 2013-.22 Zemel, Marc I Schi Ilan, Adam 1 rif U51378638951
Insecttrap US20Q5691F BLUE RHINO GLOBAL SOURCING INC.Qberty,M0,US BLUE RHINO
GLOBAL SOURCING INC. 2011-004 201,08,0 Zemel, Marc I Schi Ilan, Adam 4644
KitiaTip. i.,.. /rejli, i USN-9670851 16D65148951 Insect trap that utilizes
propane gas Kebab rack US2003184002F US2010316769F CPO Associates Inc.,Winston
Sale m,NC Mr. BAR-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING LLC
BLUE RHINO GLOBAL SOURCING INC. 200409-28 2012-01-03 2003-06-19 20111.12
Belmont, Richard E. I Achor, Richard E. Zemel, Marc :' -9 (...' CID 2.--, ZI
USE55153151 Knife sharpener U90013,6008F Mr. Bar B Q Inc.,Old Bethpage,NY,US
BLUE RHINO GLOBAL SOURCING INC. 2007-0325 2006-8-15 Zemel, Marc MD61975151 Lamp
US20043.52606F Mr. Bar-B-Q- I nc,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 2010-07-13 200912-23 Zemel, Marc „Now -4tirr tit MI U5076910151 Locking
mechanism fora handle US20Q536583F BLUE RHINO GLOBAL SOURCING INC.Qberty,M0,U6
BLUE RHINO GLOBAL SOURCING INC. 2016-10-18 2015-08,8 Zemel, Marc I Schi Ilan,
Adam MI USD63869751 Magnelicclip U52010378366F Mr. Bar-B-Q I nc.,Old
Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2011-0,31 2010-11-03 Zemel, Marc
--.- Niiiiik) ril USI363214151 Meat tenderizer US2009360261F Mr. Bar-B-Q- I
nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2011-0,08 2061-1.1.-13
Zemel, Marc I .1  MD59871951 Meat tenderizer US 2008328978F Mr. Bar-B-0- I
nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2009-08-25 2008-12-05
Zemel, Marc I  U513.898351 Mesh grilling bowl US2011.389382F Mr. Bar-B-Q I
nc.,Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2011-11-22 2011-01-31 Zemel,
Marc ,,,,__, ,. \ . ill USD62165SS1 Mesh grilling topper US20103.98.981F
Mr.Bar-B-Q- IncuOld Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 20112-08-17
20112-03-30 Zemel, Marc usomosom Mesh roasting pan US011.3823:WF Mr. Bar-B-Q I
nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2011-06-28 2011-03-11
Zemel, Marc lilli iLl US1360455651 Mulli function cooking sheet US20092372.51F
Mr. Bar-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 200411-24
20030,18 Zemel, Marc I/ 0.17 US1669523B1 Multiple upstanding su pportfood
cooking rack US20039970EA Mr. Bar-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO
GLOBAL SOURCING INC. 20111-03-02 200,03-30 Zemel, Marc I Margolin, Wayne B. . ,
VI i :. 5...• _, 112:1 23

[g241591ks57i001.gif]

 


 

U5066236E51 Onion brush US2011388106F Mr. Bar-B-Q I nc.,Old Bethpage,NY,US BLUE
RHINO GLOBAL SOURCING INC. 2012-06-26 2011-.29 Zemel, Marc USOMM7SS1 Oversimd
deep grillingtopper 052011388199E Mr. Bar-B-Q I nc.,Old Bethpage,NY,US BLUE
RHINO GLOBAL SOURCING INC. 2011-11-0/3 2011-03-25 Zemel, Marc 06052208651
Pattern for the exterior of an insect trap US200318399BF Blue Rhino Global
Sourcing .,Winston Sale m,NC,US BLUE RHINO GLOBAL SOURCING. 2006-0530 2003-06-19
Achor, Mchard E. I Hurst Wi I ham Todd USOMSKSS1 Pepper roasling rack
U52E09350297F Mr. Bar B-0 I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 201005113 200311-13 Zemel, Marc ,7 2 USDUSCOSS1 Biwa peel US201292C/COM Mr.
BAR-B-Q- I nc.,Old Bethpage,NY,US I Zemel MaryMelville,NY,US I Schi I le n
Adam,Dix BLUE RHINO GLOBAL SOURCING INC. 20130349 2012-07-20 Zemel, Marc I Schi
lien, Adam ' 'ii— 2 USD5213241 Portion of an anwte Package LIS0112711/601 Mr.
Bar B Q IncaOld Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2006-0523
200408-23 Zemel, Marc USDSWOJI51 Poultry cooking appliance US20022771012F Mr.
Bar B Q IncaOld Bethpage,NY,US BLUE RHINO GLOBAL SOURCING INC. 2001-12-11
2001-02-1.3 Zemel, Marc I Margolin, Wayne B. 4.'''' 1111 • . 4. USOSS90I3S1
Product display US211049903.SF Ferrellgas LP.,Winston FERRELLGAS LP. D/B/A RUE
RHINO CORPORATION 2006-01-0/3 Sale m ,NC,US 20.12-02 McLaughlin, Douglas S. I
Dean, Mite ry A. I McCraw, Leslie R. I Hartley, Ch ristopher J. I Harrison, Eric
I iiii la] 162.it Ill 051377194131 Rotisserie U52015623926F BLUE RHINO GLOBAL
SOURCING INC.,IT berty,MO,L6 BLUE RHINO GLOBAL SOURCING INC. 201611-22 20150415
Zemel, Marc I Schi Ilen, Adam USBOCOODSUMA1 Safety guard for patio heater
U509934983 CM) Associates I nc.,Winston Sale m,NC BLUE RHINO GLOBAL SOURCING LLC
2003-03-27- 2001-138-22 Bossier, Martin C. s.- U5062121751 Searing topper
U520103.59799F Mr. Bar-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 2010-06-10 2010-01-28 Zemel, Marc i USIMOB146S1 Searing topper
0S2009399522F Mr. Bar-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 2010-01-19 2009-09-30 Zemel, Marc t .111 05054341951Bethpage,NY,06
Seasoning infuser U52006297825F Mr. Bar B Q IncaOld BLUE RHINO GLOBAL SOURCING
INC. 2001-0529 2006-07-19 Zemel, Marc leir ti USDEMBRES1 serving tray
0520103252BOF Mr. BAR-B-Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 2012-01-31 2010-09-20 Zemel, Marc -..... 16052911061 Shake r for food
seasonings U520052tROMF Mr. Bar B Q IncaOld Bethpage,NY,US BLUE RHINO GLOBAL
SOURCING INC. 2006-07-09 20050516 Zemel, Marc USO643247S1 Shal IOW mesh grilling
bowl US2011.3.19BF Mr. Bar-B-Q I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL
SOURCING INC. 20111E-16 2011-02-10 Zemel, Marc AMP TII USDESSMOS1 Side table
US2010361139F Mr. BAR-&Q- I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 2012-03-1.3 2010-0S-11 Zemel, Marc CT--3 USDOCAMSS1 Q licone basUng spoon
US2011.38895H Mr. Bar-B-Q I nc.,Old Bethpage,NY,US BLUE RHINO GLOBAL SOURCING
INC. 2012-10-30 2011-09-05 Zemel, Marc USD8017S6S1 Skewer US2016576222F BLUE
RHINO GLOBAL SOURCING INC.Qberty,MO,US BLUE RHINO GLOBAL SOURCING INC. 2011-11.7
2016-09-01 Zemel, Marc I Schi Ilen, Adam c.06iii, USD690162S1 Skewer stalion
US201291610SF Ferrellgas Mal Estate I ncalibe rty,ME,US I Zemel
MaryMelville,NY,US BLUE RHINO GLOBAL SOURCING INC. 2013-09-29 2012-03-19 Zemel,
Marc III 24

[g241591ks59i001.gif]

 


 

.D71560551 Spatula U5201.91.2214. Blue Rhino Global Sourcing Inc..berty,M0,US
BWE RHINO GLOBAL SOURCING INC. 2014-10-21 2013-11-08 Zemel, Marc I Schillen,
Adam U51353362151 Sticky paper pa. m U520031800051 CPO Associates I nc.,Winston
Sale m,NC,US BLUE RHINO GLOBAL SOURCING LLC 2006-12-12 2003-06-13 Achor, Richard
E. I Hurst, William Todd I Poleshuk, Ed I Benzon, Gary -- 11 ilb 1 ' Ca---,P CI
U5080417751 Storage container U5211652031. BWE RHINO GLOBAL SOURCING
INCJiberty,M0,115 BWE RHINO GLOBAL SOURCING INC. 2017-12-05 2.6-117-02 Zemel,
Marc I Schillen, Adam M 05060069251 Tablecloth dip U5201:115249501.1 Mr.
Bar-B-Q- Inc.,Old Bethpage,NYQ5 BWE RHINO GLOBAL SOURCING INC. 2009-09-22
2006-10-09 Zemel, Marc - N C 1 2 U51121213051 Tongs U5201"31622131.1 Blue Rhino
Global Sourcing Inc..berty,M0,US I Ferrellg. Mal Estate Inc..berty,M0,US BWE
RHINO GLOBAL SOURCING INC. 2014-11-11 2013-0-08 Zemel, Marc I Schillen, Adam
fi'' 1E066zNn1 Tongs U5201139991. Mr. Bar-B-Q- Inc.,Old Bethpage,NY,115 BWE
RHINO GLOBAL 2012-09-25 SOURCING INC. 2011-08-22 Zemel, Marc -- 115065262951
Tri-mode grill brush 0520103618220 Mr. BAR-B-11- Inc.,Old Bethpage,NY,115 BWE
RHINO GLOBAL SOURCING INC. 2012-01-24 2010-10-12 Zemel, Marc T 
115201032.711,2010-.12 U51121941251 Utensil U520194812221 Blue Rhino Global
Sourcing Inc..berty,M0,US BWE RHINO GLOBAL SOURCING INC. 2014-12-16 2014-02-01.
Zemel, Marc I Mhillen, Adam 051369100251 Utensil U5211203612. Ferrellg. Mal
Estate Inc..berty,M0,US I Mr. Bar-B-Q- Inc.,Old Bethpage,NY,115 BWE RHINO GLOBAL
SOURCING INC. 2013-10-08 2012-11-01 Zemel, Marc I Mhillen, Adam I'', b ,,,, 1lb
U51369561251 Utensil U520124356690 Mr. Bar-B-Q- Inc.,Old Bethpage,NY,115 BWE
RHINO GLOBAL SOURCING INC. 2013 -02-09 2012-10-26 Zemel,Sc111enMO,Ad'a Im
--':--- 1'—'—S1''' fg 05062996351 Utensil U520124225051 Mr. BAR-6Q- Inc.,Old
Bethpage,NY,115 I Zemel Marc„Melyil le,NY,115 I Mhil le n Adam,Dix Hills,NY,115
BWE RHINO GLOBAL SOURCING INC. 2013-0146 2012-05-22 Zemel, Marc Mhillen, Adam
U51122324251 Utensil handle U520155392331 BWE RHINO GLOBAL SOURCING
INC,0berty,M0,115 BWE RHINO GLOBAL SOURCING INC. 201612-06 2015-09-11 Zemel,
Marc I Mhillen, Adam 051122324051 Utensil handle U520155392261 BLUE RHINO GLOBAL
SOURCING INC,0berty,M0,115 BWE RHINO GLOBAL SOURCING INC. 2016-12-06 2015-0411
Zemel, Marc I Mhillen, Adam U511202.651 Utensil handle U520.1588511 Blue Rhino
Global Sourcing Ferrellg. Mal Estate Inc..berty,M0,US BWE RHINO GLOBAL SOURCING
INC. Inc..berty,M0,0S I 2014-06-22 2013-.24 Zemel, Marc I Mhillen, Adam
U51121210.1 Utensil handle 11520134527181 Blue Rhino Global Sourcing
Inc..berty,M0,US I Ferrellg. Mal Estate Inc..berty,M0,US BWE RHINO GLOBAL
SOURCING INC. 2014-11-11 2013-.12 Zemel, Marc I Mhillen, Adam Tn-] U51365893251
Utensil handle 052011101580F Mr. BAR-13-Q- Inc.,Old Bethpage,NY,115 BWE RHINO
GLOBAL SOURCING INC. 2012-05-08 2.1-03-13 Zemel, Marc ''',1Q,,, ft1
U51365.903051 Utensil handle U520119015221 Mr. Bar-B-Q- Inc.,Old Bethpage,NY,115
BWE RHINO GOB. SOURCING INC. 2012-05-01 2011-09-13 Zemel, Marc 11..._,... %I
Utensil handle U520113928511 Mr. BAR-6Q-Inc.,Old Beth page,NY,115 ilsoranals,
BWE RHINO GOB. SOURCING INC. 2012-05-22 2011-CH-21 Zemel, Marc 1150.193651
Utensil handle U521Q13923931 Mr. Bar-B-Q- Inc.,Old Bethpage,NY,115 BWE RHINO
GOB. SOURCING INC. 2012-05-08 2.1-CH-15 Zemel, Marc ,zzoftt., ..Ig 115065261951
Utensil handle U521113923921 Mr. Bar-0-Q- Inc.,Old Bethpage,NY,115 BWE RHINO
GOB. SOURCING INC. 2012-06-17 2011-CH-15 Zemel, Marc 11.1".11 U5 069015.1
Utensil handle U52.13969101 Ferrellg. Red Estate Inc..berty,M0,US I Zemel BWE
RHINO GLOBAL SOURCING INC. Maro,Melyille,NY,115 2013-09-24 2.1-01-08 Zemel, Marc
'''QYag,..,,4,, Litt U513.315951 Utensil handle 052011394]480 Mr. BAR-B-11-
Inc.,Old Bethpage,NY,115 BWE RHINO GOB. SOURCING INC. 2012-02-10 2011-0021
Zemel, Marc Ca5P-3'.* 4' It U51365803251 Utensil handle U52011394]610 Mr.
BAR-B-11- Inc.,Old Bethpage,NY,115 BWE RHINO GOB. SOURCING INC. 2012-05-01
2.1-.21 Zemel, Marc dr. .10. gl. 115063208.1 Wire grill brush 11520103267711 Mr.
Bar-B-11- Inc.,Old Bethpage,NY,115 BWE RHINO GOB. SOURCING INC. 2011-02-08
2010-10-12 Zemel, Marc V 't WOOD-BURNING FIRE PITAPPARATUS WITH AIR FLOW MEMBER
US14663501A BLUE RHINO GLOBAL SOURCING INC.,LiberWMO,US US20150262919A1 BLUE
RHINO GLOBAL SOURCING INC. 2015-09-24 2014-03-24 Zemel, Marc I Schill en, Adam
IM US20149692939,2014- 03-24 *) ,).4 25

[g241591ks61i001.gif]

 


 

LIST OF ACTIVE U.S. SM AND TM APPS. AND REGS.

 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

AIR FLOW and Design

[g241591ks63i001.jpg]

 

App. No.:86298024
Reg. No.:4946862

 

(Int’l Class(es) 11) Freestanding portable fireplaces for outside use

 

Registered April 26, 2016

 

BLUE RHINO GLOBAL SOURCING, INC.

BACKYARD BASICS

 

App. No.:77482625
Reg. No.:3628490

 

(Int’l Class(es) 11) Fitted barbecue grill covers
(Int’l Class(es) 20) Fitted protective covers for outdoor furniture

 

Registered June 18, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

BITE-GUARD

 

App. No.:86534977
Reg. No.:4961280

 

(Int’l Class(es) 21) Insect traps for attracting and killing insects

 

Registered May 17, 2016

 

BLUE RHINO GLOBAL SOURCING, INC.

BLUE RHINO

 

App. No.:78283791
Reg. No.:2912949

 

(Int’l Class(es) 04) Propane gas; and propane gas sold in cylinders
(Int’l Class(es) 06) Metal cylinders for propane gas, sold empty
(Int’l Class(es) 21) Cancelled - Sec. 8 Insect traps for attracting and
destroying insects; bait for attracting insects; and nets for use with insect...
(Int’l Class(es) 35) Retail services by direct solicitation by sales agents in
the field of propane gas cylinders
(Int’l Class(es) 37) Propane cylinder exchange services, namely, refurbishment
and exchange of

 

Renewed December 21, 2014

 

FERRELLGAS, L.P.

 

26

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

propane gas cylinders; leasing of propane gas cylinders; providing information
in...
(Int’l Class(es) 43) Providing recipes for outdoor grilling
(Int’l Class(es) 45) Providing information in the field of grilling safety, and
propane gas cylinder safety

 

 

 

 

BLUE RHINO

 

App. No.:78553523
Reg. No.:3160502

 

(Int’l Class(es) 11) Barbecue grills; patio heaters; fireplaces

 

Renewed October 17, 2016

 

FERRELLGAS, L.P., FERRELLGAS, INC. (DELAWARE CORPORATION)

BLUE RHINO and Design

[g241591ks63i002.gif]

 

App. No.:74528082
Reg. No.:1898501

 

(Int’l Class(es) 04) Propane gas (Int’l Class(es) 06) Metal propane gas
cylinders

 

Renewed June 13, 2015

 

FERRELLGAS, L.P.

CAMO-Q

 

App. No.:86243043
Reg. No.:5209685

 

(Int’l Class(es) 11) Fitted and unfitted covers for barbeque grills, outdoor
cooking stations, fire pits, chimineas, propane tanks, patio heaters, outdoor
fire bowls,... (Int’l Class(es) 21) Grill tools and grill accessories, namely,
forks, tongs, turners, spatulas, all used for grilling, grill baskets, grill
toppers, grill brushes,...

 

Registered May 23, 2017

 

BLUE RHINO GLOBAL SOURCING, INC.

CHEF MASTER and Design

[g241591ks63i003.gif]

 

App. No.:76391892
Reg. No.:3136136

 

(Int’l Class(es) 11) Portable gas stoves, [ induction heaters for food, and ]
gas operated lighters and

 

Renewed August 29, 2016

 

BLUE RHINO GLOBAL SOURCING, INC.

 

27

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

torches for use in food preparation
(Int’l Class(es) 21) Griddle scrappers and hand operated salad spinners

 

 

 

 

CHEF MASTER BY MR. BAR-B-Q and Design

[g241591ks63i004.gif]

 

App. No.:75172169
Reg. No.:2252308

 

(Int’l Class(es) 04) Cancelled - Sec. 8 [butane fuel]
(Int’l Class(es) 11) Portable gas stoves

 

Renewed June 15, 2009

 

BLUE RHINO GLOBAL SOURCING, INC.

CLASSIC PRESTIGE

 

App. No.:76200736
Reg. No.:2727771

 

(Int’l Class(es) 36) Providing warranty services for barbecue grill products,
namely, barbecue gas grill replacement parts, utensils for use with barbecue
grills and accessories for the care and cleaning of barbecue grills

 

Renewed June 17, 2013

 

BLUE RHINO GLOBAL SOURCING, INC.

CROSSFIRE

 

App. No.:86777886
Reg. No.:5239091

 

(Int’l Class(es) 11) Barbecue grills, gas grills, charcoal grills, portable
ovens, portable grills

 

Registered July 11, 2017

 

BLUE RHINO GLOBAL SOURCING, INC.

DIAMOND PRESTIGE

 

App. No.:76200737
Reg. No.:2802854

 

(Int’l Class(es) 36) Providing warranty services for barbecue grill products,
namely, [ barbecue gas grill replacement parts, ] utensils for use with barbecue
grills [ and accessories for the care and cleaning of barbecue grills ]

 

Renewed January 6, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

DROP, SWAP, AND GO

 

App. No.:78391464
Reg. No.:3042691

 

(Int’l Class(es) 37) Propane cylinder exchange services, namely, refurbishment

 

Renewed January 10, 2016

 

FERRELLGAS, L.P.

 

28

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

and exchange of propane gas cylinders

 

 

 

 

DUALHEAT

 

App. No.:87363102
Reg. No.:5403625

 

(Int’l Class(es) 11) Gas and electric radiant heaters sold as components of
outdoor fire pits, fire tables, and electric and gas patio heaters

 

Registered February 13, 2018

 

BLUE RHINO GLOBAL SOURCING, INC.

E*Z LEGS & WINGS

 

App. No.:78797788
Reg. No.:3249172

 

(Int’l Class(es) 21) Cooking utensil, namely, stand for holding chicken parts
while cooking

 

Renewed June 5, 2017

 

BLUE RHINO GLOBAL SOURCING, INC.

ECO-COVER

 

App. No.:77482586
Reg. No.:3764133

 

(Int’l Class(es) 20) Fitted fabric furniture covers; fitted furniture cover not
of fabric

 

Registered April 22, 2015

 

BLUE RHINO GLOBAL SOURCING, INC.

ECO-TECH

 

App. No.:77482812
Reg. No.:3628491

 

(Int’l Class(es) 11) Fabric sold as an integral component of fitted protective
covers for barbecue grills
(Int’l Class(es) 20) Fabric sold as an integral component of fitted protective
outdoor furniture covers

 

Registered June 18, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

ELEMENTAL

 

App. No.:86679336
Reg. No.:5286790

 

(Int’l Class(es) 20) Fitted outdoor covers, namely, fitted outdoor covers of
fabric for patio furniture (Int’l Class(es) 24) Unfitted outdoor covers, namely,
unfitted outdoor covers of fabric for patio furniture

 

Registered September 12, 2017

 

BLUE RHINO GLOBAL SOURCING, INC.

ENDLESS SUMMER

 

App. No.:75542584
Reg. No.:2493024

 

(Int’l Class(es) 11) Portable propane heaters

 

Renewed September 25, 2011

 

BLUE RHINO GLOBAL SOURCING, LLC

 

29

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

ENDLESS SUMMER

 

App. No.:76212933
Reg. No.:2759584

 

(Int’l Class(es) 11) Portable electric heaters; portable gas heaters; [fireplace
inserts composed of andirons, artificial logs and artificial embers fueled by
gas, electricity,...
(Int’l Class(es) 35) Distributorships featuring new, used and reconditioned
heaters; independent sales representatives in the fields of new, used and
reconditioned heaters; wholesale...
(Int’l Class(es) 37) Installation, repair and maintenance of heaters and leasing
of heaters; exchanging and refurbishing propane gas cylinders

 

Renewed September 2, 2013

 

BLUE RHINO GLOBAL SOURCING, LLC

EVERYTHING BUT THE GRILL

 

App. No.:77546812
Reg. No.:3644835

 

(Int’l Class(es) 35) Distributorship services in the field of barbecue tools and
accessories

 

Registered September 17, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

FINETUNE

 

App. No.:85867428
Reg. No.:4418166

 

(Int’l Class(es) 05) Insecticide for domestic, commercial and agricultural use
in the nature of bait for use with insect traps

 

Registered October 15, 2013

 

BLUE RHINO GLOBAL SOURCING, INC.

FLIP & FLAVOR

 

App. No.:85771784
Reg. No.:4426643

 

(Int’l Class(es) 21) Household utensils, namely, storage containers for
marinating food; household containers for food storage; and

 

Registered October 29, 2013

 

BLUE RHINO GLOBAL SOURCING, INC.

 

30

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

containers for serving food

 

 

 

 

GRILL SWIPES

 

App. No.:86679183
Reg. No.:4935752

 

(Int’l Class(es) 21) Scrubbing mitts for cleaning grills and ovens

 

Registered April 12, 2016

 

BLUE RHINO GLOBAL SOURCING, INC.

GRILLBOSS

 

App. No.:77428246
Reg. No.:3911456

 

(Int’l Class(es) 11) Barbecue grills, charcoal grills, and gas grills

 

Registered March 19, 2017

 

FERRELLGAS, L.P., FERRELLGAS, INC., A DELAWARE CORPORATION

HAMMERHEAD BRUSH

 

App. No.:77482398
Reg. No.:3709699

 

(Int’l Class(es) 21) Brushes for cleaning barbecue grills

 

Registered July 15, 2015

 

BLUE RHINO GLOBAL SOURCING, INC.

IT’S NOT JUST PROPANE. IT’S BLUE RHINO.

 

App. No.:85200763
Reg. No.:4632636

 

(Int’l Class(es) 04) Propane gas; propane gas sold in cylinders
(Int’l Class(es) 35) Retail propane gas supply services featuring an exchange
service for empty propane cylinders
(Int’l Class(es) 37) Providing information in the fields of grill maintenance
and repair of grilling equipment; and consultation and technical support
services for...
(Int’l Class(es) 39) Leasing of propane gas cylinders
(Int’l Class(es) 43) Providing recipes for outdoor grilling
(Int’l Class(es) 45) Providing information in the fields of grilling

 

Registered November 4, 2014

 

FERRELLGAS, L.P., FERRELGAS, INC, A DELAWARE CORPORATION

 

31

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

safety, and propane gas cylinder safety

 

 

 

 

LESS BITING INSECTS. MORE BACKYARD FUN.

 

App. No.:78312036
Reg. No.:2891400

 

(Int’l Class(es) 21) Insect traps and bait for attracting and destroying insects

 

Renewed October 5, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

MR. BAR B Q and Design

[g241591ks63i005.gif]

 

App. No.:74698044
Reg. No.:2148046

 

(Int’l Class(es) 04) Ceramic briquettes and lava rocks
(Int’l Class(es) 09) Regulators and flexible hoses for gas grills, sold as a
unit; safety plugs for propane gas canisters
(Int’l Class(es) 11) Propane gas grills, universal ignitor kits consisting
primarily of electrical wire, electrode, push-button switch and housing for use
with gas...
(Int’l Class(es) 21) Control knobs for gas grills, burner units, cooking grids,
grates and toppers, cooking mitts, grill brushes and venturi tube brushes

 

Renewed March 31, 2008



DUE FOR RENEWAL (within 6 months grace period)

 

BLUE RHINO GLOBAL SOURCING, INC.

MR. BAR B Q and Design

[g241591ks63i006.gif]

 

App. No.:76440822
Reg. No.:2983548

 

(Int’l Class(es) 08) Cutlery, namely, spoons, knives sold separately, and
hand-operated meat tenderizing tools
(Int’l Class(es) 11) [ barbecue grills; ] rotisserie kits consisting primarily
of rod, fork, motor and balance weight; [ hibachis, ] portable

 

Renewed August 9, 2015

 

BLUE RHINO GLOBAL SOURCING, INC.

 

32

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

gas...
(Int’l Class(es) 18) Umbrellas for protecting food from insects; and umbrella
covers
(Int’l Class(es) 20) Non-metal clips for holding tablecloths on table
(Int’l Class(es) 21) Barbecue utensils, namely, forks, tongs, spatulas, and
turners, sold separately and prepackaged in carrying cases; toppers for barbecue
grills, namely,...
(Int’l Class(es) 24) Barbecue mitts, tablecloths not made of paper, and unfitted
fabric covers for outdoor furniture

 

 

 

 

MR. BAR-B-Q

 

App. No.:85389776 Reg. No.:4212629

 

(Int’l Class(es) 08) Cutlery, namely, spoons and knives, sold separately, and
hand operated meat tenderizing tools
(Int’l Class(es) 11) Rotisserie kits consisting primarily of rod, fork, motor
and balance weight; portable gas stoves; barbecue grill accessories, namely,
rock grates,...
(Int’l Class(es) 21) Barbecue utensils, namely, forks, tongs, spatulas and
turners,

 

Registered September 25, 2012

 

BLUE RHINO GLOBAL SOURCING, INC.

 

33

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

sold separately and prepackaged in carrying cases; non-electric toppers for
barbecue grills,...

 

 

 

 

MR. BAR-B-Q ORIGINAL and Design

[g241591ks63i007.jpg]

 

App. No.:85106781
Reg. No.:4064323

 

(Int’l Class(es) 08) Cutlery, namely, spoons and knives, sold separately, and
hand operated meat tenderizing tools
(Int’l Class(es) 11) Rotisserie kits consisting primarily of rod, fork, motor
and balance weight; portable gas stoves; barbecue grill accessories, namely,
rock grates,...
(Int’l Class(es) 18) Umbrellas for protecting food from insects and umbrella
covers
(Int’l Class(es) 20) Non-metal clips for holding table cloths on table
(Int’l Class(es) 21) Barbecue utensils, namely, forks, tongs, spatulas and
turners, sold separately and prepackaged in carrying cases; non-electric toppers
for barbecue grills,...
(Int’l Class(es) 24) Barbecue mitts; table cloths not made of paper; and
unfitted fabric covers for outdoor furniture

 

Registered April 11, 2017

 

BLUE RHINO GLOBAL SOURCING, INC.

 

34

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

MR. PIZZA

 

App. No.:86261415
Reg. No.:4965131

 

(Int’l Class(es) 08) Barbecue accessories, namely, knives and pizza cutters
(Int’l Class(es) 11) Barbecue grills, gas grills, charcoal grills, portable
ovens, portable grills
(Int’l Class(es) 21) Barbecue accessories, namely, spatulas, pizza stones, pizza
peels, brushes, turners, tongs, barbecue racks, barbecue baskets; barbecue
utensils, namely, spatulas, pizza...

 

Registered May 24, 2016

 

BLUE RHINO GLOBAL SOURCING, INC.

MR. PIZZA SUPREMO GRILLING ACCESSORIES and Design
[g241591ks65i001.jpg]

 

App. No.:86261404
Reg. No.:4965130

 

(Int’l Class(es) 08) Barbecue accessories, namely, knives and pizza cutters
(Int’l Class(es) 11) Barbecue grills, gas grills, charcoal grills, portable
ovens, portable grills
(Int’l Class(es) 21) Barbecue accessories, namely, spatulas, pizza stones, pizza
peels, brushes, turners, tongs, barbecue racks, barbecue baskets; barbecue
utensils, namely, spatulas, pizza...

 

Registered May 24, 2016

 

BLUE RHINO GLOBAL SOURCING, INC.

ONEBAIT

 

App. No.:87082993
Reg. No.:5307672

 

(Int’l Class(es) 21) Bait for attracting insects

 

Registered October 10, 2017

 

BLUE RHINO GLOBAL SOURCING, INC.

 

35

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

PLATINUM PRESTIGE

 

App. No.:76200734
Reg. No.:2604054

 

(Int’l Class(es) 36) Providing extended warranty services for barbecue grill
products, namely, barbecue gas grill replacement parts, utensils for use with
barbecue grills and accessories for the care and cleaning of barbecue grills

 

Renewed August 6, 2012

 

BLUE RHINO GLOBAL SOURCING, INC.

PRESIDENTIAL PRESTIGE

 

App. No.:76200738
Reg. No.:3006121

 

(Int’l Class(es) 36) Providing extended warranty services for barbecue grill
products, namely, barbecue gas grill replacement parts, utensils for use with
barbecue grills and accessories for the care and cleaning of barbecue grills

 

Renewed October 11, 2015

 

BLUE RHINO GLOBAL SOURCING, INC.

RAZOR

 

App. No.:86554913
Reg. No.:5091894

 

(Int’l Class(es) 11) Barbecue grills; gas grills; and camping grills

 

Registered November 29, 2016

 

BLUE RHINO GLOBAL SOURCING, INC.

SILVER PRESTIGE

 

App. No.:76200735
Reg. No.:2617154

 

(Int’l Class(es) 36) Providing warranty services for barbecue grill products,
namely, barbecue gas grill replacement parts, utensils for use with barbecue
grills and accessories for the care and cleaning of barbecue grills

 

Renewed September 10, 2012

 

BLUE RHINO GLOBAL SOURCING, INC.

SKEETERVAC

 

App. No.:76392024
Reg. No.:2760084

 

(Int’l Class(es) 21) Propane fueled insect traps for attracting and killing
insects

 

Renewed September 2, 2013

 

BLUE RHINO GLOBAL SOURCING, INC.

 

36

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

SMART COOKING and Design

[g241591ks65i002.gif]

 

App. No.:77019598
Reg. No.:3412119

 

(Int’l Class(es) 09) Thermometers, not for medical use
(Int’l Class(es) 21) Culinary basters and seasoning injectors

 

Registered May 31, 2013

 

BLUE RHINO GLOBAL SOURCING, INC.

SPONG

 

App. No.:85632553
Reg. No.:4373501

 

(Int’l Class(es) 21) Household utensils, namely, combined spatula and tongs

 

Registered July 23, 2013

 

BLUE RHINO GLOBAL SOURCING, INC.

TAKE-A-TANK

 

App. No.:86679341
Reg. No.:5087618

 

(Int’l Class(es) 06) Fitted and unfitted outdoor covers specially adapted for
propane gas storage tanks of metal

 

Registered November 22, 2016

 

BLUE RHINO GLOBAL SOURCING, INC.

THE GRILLING ENTHUSIAST

 

App. No.:76574819
Reg. No.:3307750

 

(Int’l Class(es) 08) Barbecue knives and hand-operated meat tenderizers having
an array of steel blades for penetrating meat
(Int’l Class(es) 21) Barbecue utensils, namely, forks, tongs, spatulas, and
turners; toppers for barbecue grills; namely, woks, griddles, grates, racks, and
grids; grilling...

 

Registered October 30, 2012

 

BLUE RHINO GLOBAL SOURCING, INC.

THE SPICE ARM

 

App. No.:85577588
Reg. No.:4369583

 

(Int’l Class(es) 21) Cooking utensil, namely, spice dispenser for distributing
spices while cooking

 

Registered July 16, 2013

 

BLUE RHINO GLOBAL SOURCING, INC.

THERMOGAS (Stylized)

[g241591ks65i003.gif]

 

App. No.:72014762
Reg. No.:0662952

 

(Int’l Class(es) 4) Liquefied petroleum gas

 

Renewed June 17, 2008  Coming Due for Renewal

 

FERRELLGAS, L.P.

TOUGH BRUSH

 

App. No.:77482376

 

(Int’l Class(es) 21) Brushes for cleaning barbecue grills

 

Registered May 13, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

 

37

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

Reg. No.:3596420

 

 

 

 

 

 

UNIFLAME

 

App. No.:76975021
Reg. No.:2952809

 

(Int’l Class(es) 11) Portable gas heaters; barbeque grills, replacement barbeque
burners and cooking grills; fitted and/or semi-fitted barbeque grill covers;
[ornamental outdoor fountains;]...
(Int’l Class(es) 35) Distributorships featuring new, used and reconditioned
heaters; independent sales representatives in the fields of new, used and
reconditioned heaters; wholesale...

 

Renewed May 17, 2015

 

BLUE RHINO GLOBAL SOURCING, INC.

VAC & TAC

 

App. No.:78312031
Reg. No.:2914598

 

(Int’l Class(es) 21) Insect trapping system comprising a vacuum and sticky paper
traps that is sold as a component of insect traps for attracting and
destroying[insect] * insects”

 

Renewed December 28, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

VERSIFUEL

 

App. No.:77443945
Reg. No.:3781778

 

(Int’l Class(es) 11) Barbecue grills and gas grills; grill accessories, namely,
conversion kits for enabling the use of propane or natural gas as fuel for a
grill comprising grill orifices, orifice removal tools, gas hoses, gas
bezels(collars behind control knobs)and

 

Registered July 1, 2016

 

FERRELLGAS, L.P., FERRELLGAS, INC., A DELAWARE CORPORATION

 

38

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

instruction manuals, sold...

 

 

 

 

WAVEDRAWER

 

App. No.:78312032
Reg. No.:2905041

 

(Int’l Class(es) 21) Collection unit sold as a component part of insect traps
for attracting and destroying insects

 

Renewed November 23, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

WHALE OF A BRUSH

 

App. No.:77482419
Reg. No.:3596421

 

(Int’l Class(es) 21) Brushes for cleaning barbecue grills

 

Registered May 13, 2014

 

BLUE RHINO GLOBAL SOURCING, INC.

Design Only

[g241591ks65i004.jpg]

 

App. No.:77978183
Reg. No.:3729973

 

(Int’l Class(es) 18) Fitted umbrella covers
(Int’l Class(es) 20) Fitted fabric furniture covers

 

Registered July 14, 2015

 

BLUE RHINO GLOBAL SOURCING, INC.

Design Only

[g241591ks65i005.jpg]

 

App. No.:77591372
Reg. No.:3796682

 

(Int’l Class(es) 07) Fitted tarps for power machinery, namely, for lawn mowers
(Int’l Class(es) 11) Fitted covers for barbecue grills, patio heaters and fire
pits

 

Registered July 14, 2015

 

BLUE RHINO GLOBAL SOURCING, INC.

Design Only

[g241591ks65i006.gif]

 

App. No.:78553527
Reg. No.:3181738

 

(Int’l Class(es) 04) Propane gas; propane gas sold in cylinders
(Int’l Class(es) 11) Barbecue grills; patio heaters; fireplaces
(Int’l Class(es) 21) Insect traps for attracting and destroying insects; bait
for attracting insects; nets for use with insect traps
(Int’l Class(es) 35) Retail services by direct solicitation by sales agents in
the field of propane gas cylinders

 

Renewed December 5, 2016

 

FERRELLGAS, L.P., FERRELLGAS, INC. (DELAWARE CORPORATION)

 

39

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

 

 

 

 

(Int’l Class(es) 37) Propane cylinder exchange services, namely, refurbishment
and exchange of propane gas cylinders; leasing of propane gas cylinders;
providing information in...
(Int’l Class(es) 43) Providing recipes for outdoor grilling
(Int’l Class(es) 45) Providing information in the fields of grilling safety, and
propane gas cylinder safety

 

 

 

 

BLUE RHINO

 

Reg. No.:WY 2005-000489771 



 

Renewal ID: 2015-001703027

 

Int’l Class(es): 4, 35 Lubricants and fuels; advertising and business services 

 

WYOMING - Renewed March 21, 2014 

 

Next Renewal Date March 21, 2025

 

FERRELLGAS, LP

MOTOR PROPANE SERVICE

 

Reg. No.:WI 20141441229

 

Int’l Class(es): 35, 37 Liquefied petroleum gas sales and service and any lawful
business 

 

WISCONSIN - Registered January 15, 2014

 

FERRELLGAS OPERATING, LIMITED PARTNERSHIP

MR. BAR-B-Q

 

Reg. No.:WI 20131441871

 

Int’l Class(es): 35, 43 Barbeque accessory sales and any lawful business

 

WISCONSIN - Registered April 17, 2013

 

FERRELLGAS REAL ESTATE, INC.    

POLAR GAS COMPANY

 

Reg. No.:WI 20120000813

 

Int’l Class(es): 35, 37 Liquefied petroleum gas sales and service; and any
lawful business

 

WISCONSIN - Registered November 30, 2011

 

FERRELLGAS OPERATING, LIMITED PARTNERSHIP

 

40

--------------------------------------------------------------------------------


 

Mark

 

App.
No./Reg. No.

 

Goods/Services
(Brief)

 

Status/Status
Date

 

Owner/Company

RAM PROPANE

 

Reg. No.:WY 2011-000599370

 

Int’l Class(es): 4, 35 Lubricants and fuels; advertising and business services

 

WYOMING - Registered March 30, 2011 

 

FERRELLGAS, LIMITED PARTNERSHIP

 

41

--------------------------------------------------------------------------------


 

Schedule 4.26

 

Insurance

 

[See Attached.]

 

[**]

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

42

--------------------------------------------------------------------------------


 

Schedule 4.29

 

Bank Accounts and Securities Accounts

 

[See Attached.]

 

43

--------------------------------------------------------------------------------


 

Schedule 4.34

 

Indebtedness

 

1.              2021 Senior Notes

 

2.              2022 Senior Notes

 

3.              2023 Senior Notes

 

4.              [See following page]

 

[**]

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

44

--------------------------------------------------------------------------------


 

Schedule 4.36

 

Hedging Agreements

 

[See Attached.]

 

[**]

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

45

--------------------------------------------------------------------------------


 

Schedule 5.15

 

Certain Post Closing Matters

 

As an accommodation to the Loan Parties, the Agents and the Lenders have agreed
to execute the Financing Agreement and to make the Loans on the Closing Date
notwithstanding the failure by the Loan Parties to satisfy the conditions set
forth below on or before the Closing Date.  In consideration of such
accommodation, the Loan Parties agree that, in addition to all other terms,
conditions and provisions set forth in the Financing Agreement and the other
Loan Documents, including, without limitation, those conditions set forth in
Section 3.1, the Loan Parties shall satisfy each of the conditions subsequent
set forth below on or before the date applicable thereto (it being understood
that (a) the failure by the Loan Parties to perform or cause to be performed any
such condition subsequent on or before the date applicable thereto shall
constitute an Event of Default and (b) to the extent that the existence of any
such condition subsequent would otherwise cause any representation, warranty or
covenant in the Financing Agreement or any other Loan Document to be breached,
the Required Lenders hereby waive such breach for the period from the Closing
Date until the date on which such condition subsequent is required to be
fulfilled pursuant to this Schedule 5.15):

 

1.              not later than the date that is 30 days after the Closing Date
(or such later date as extended by the Collateral Agent in its reasonable
discretion), Collateral Agent shall have received a fully executed Control
Agreement, in form and substance reasonably satisfactory to the Collateral
Agent, for each Deposit Account and Securities Account of the Loan Parties
(other than the Excluded Accounts);

 

2.              the Loan Parties shall have used commercially reasonable efforts
to deliver to the Collateral Agent not later than the date that is 60 days after
the Closing Date (or such later date as extended by the Collateral Agent in its
reasonable discretion) a Collateral Access Agreement, in form and substance
reasonably satisfactory to the Collateral Agent, executed by (i) the landlord of
the Loan Party’s leased headquarters location, and (ii) by the Company;

 

3.              not later than the date that is 75 days after the Closing Date
(or such later date as extended by the Collateral Agent in its reasonable
discretion), Collateral Agent shall have received:  (i) fully executed and
notarized Mortgages, in proper form for recording in all appropriate places in
all applicable jurisdictions, encumbering each Material Real Estate Asset listed
in Schedule 1.1; (ii)  (A) ALTA mortgagee title insurance policies or
unconditional commitments therefor issued by First American Title Insurance
Company (Attn: Jeff Carusone and Larry Cantor) with respect to each such
Material Real Estate Asset (each, a “Title Policy”), in amounts not less than
the fair market value of each such Material Real Estate Asset (as mutually
determined by the Company and the Collateral Agent), together with a title
report issued by a title company with respect thereto, dated not more than
thirty days prior to the delivery date and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to Collateral Agent and (B) evidence
satisfactory to Collateral Agent

 

46

--------------------------------------------------------------------------------


 

that such Loan Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each such Material Real
Estate Asset in the appropriate real estate records; provided, however, that the
Collateral Agent shall not require any zoning endorsements or zoning reports in
connection therewith if the costs of obtaining such endorsements or zoning
reports would exceed $50,000 in the aggregate for all the Mortgages;
(iii) evidence of compliance with the provisions of Section 5.5(c) of the
Financing Agreement, including flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable Flood Laws, in
form and substance reasonably satisfactory to Collateral Agent; provided,
however, that the Collateral Agent hereby agrees to cooperate with the Loan
Parties to specifically exclude as collateral from the Mortgage for the Material
Real Estate Asset located in Frederick, Maryland (the “Frederick, Maryland
Property”) all improvements located within the special flood hazard area located
thereon in order to exempt the Frederick, Maryland Property from the
requirements of flood insurance under the Financing Agreement and any other Loan
Document; and (iv) ALTA surveys of all such Material Real Estate Assets dated
not more than one year prior to the Closing Date; and

 

4.              not later than the date that is 21 days after the Closing Date
(or such later date as extended by the Collateral Agent in its reasonable
discretion), Collateral Agent shall have received (i) evidence, in form and
substance satisfactory to Collateral Agent, that the scheduled maturity date of
the financing arrangement for the Company’s existing Accounts Receivable
Securitization shall have been extended until at least May 4, 2021 (or such
existing Accounts Receivable Securitization has been replaced with an Accounts
Receivable Securitization on terms and conditions, taken as a whole as
reasonably determined in good faith by the Company’s chief financial officer,
not materially less favorable to the Company or the Agents and the Lenders than
the terms of the Accounts Receivable Securitization in existence on the Closing
Date and with restrictions on payments for, and terms of, purchases of
receivables from the Loan Parties, taken as a whole, not less favorable to the
Company and the Agents and the Lenders than the terms of the Accounts Receivable
Securitization in existence on the Closing Date with a maturity no earlier than
May 4, 2021 ) and (ii) copies of the agreements evidencing such maturity
extension or replacement facility, which shall be in form and substance
reasonably satisfactory to Collateral Agent, together with a certificate of an
Authorized Officer of Company certifying that (A) the attached copies of such
agreements are true, complete and correct copies thereof and (B) such agreements
remain in full force and effect and that none of the Loan Parties has breached
or defaulted in any of its obligations under such agreements.

 

47

--------------------------------------------------------------------------------


 

Schedule 6.1

 

Certain Indebtedness

 

1.              Demand Promissory Note dated as of May 1, 2008 issued by Blue
Rhino Global Sourcing, Inc. to Ferrellgas Partners, L.P. in the principal amount
of $50,000,000.00.

 

2.              Demand Promissory Note dated as of June 24, 2015 issued by
Bridger Marine, LLC to Ferrellgas Partners, L.P. in the principal amount of
$27,000,000.00.

 

3.              Demand Promissory Note dated as of June 24, 2015 issued by
Bridger Lake, LLC to Ferrellgas Partners, L.P. in the principal amount of
$29,250,000.00.

 

4.              Demand Promissory Note dated as of June 24, 2015 issued by
Bridger Leasing, LLC to Ferrellgas Partners, L.P. in the principal amount of
$180,000,000.00.

 

5.              Demand Promissory Note dated as of June 24, 2015 issued by
Bridger Rail Shipping, LLC to Ferrellgas Partners, L.P. in the principal amount
of $184,500,000.00.

 

48

--------------------------------------------------------------------------------


 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “**” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

49

--------------------------------------------------------------------------------


 

Schedule 6.2

 

Certain Liens

 

None.

 

50

--------------------------------------------------------------------------------


 

Schedule 6.7

 

Certain Investments

 

None.

 

51

--------------------------------------------------------------------------------


 

Schedule 6.9

 

Asset Sales

 

None.

 

52

--------------------------------------------------------------------------------


 

Schedule 6.12

 

Certain Affiliate Transactions

 

None.

 

53

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO
FINANCING AGREEMENT

 

FORM OF FUNDING NOTICE

 

Reference is made to the Financing Agreement, dated as of  May 4, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Financing Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Ferrellgas,
L.P., a Delaware limited partnership (“Company”), Ferrellgas, Inc., a Delaware
corporation (“General Partner”) and certain Subsidiaries of Company, as
Guarantors, the Lenders from time to time party thereto, TPG SPECIALTY
LENDING, INC., a Delaware corporation (“TSL”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), and TSL, as collateral agent
for the Lenders (in such capacity, “Collateral Agent”) and Lead Arranger.

 

Pursuant to Section 2 of the Financing Agreement, the Company desires that
Lenders make the following Loans to Company in accordance with the applicable
terms and conditions of the Financing Agreement on [mm/dd/yy] (the “Credit
Date”):

 

1.                                    Term Loan

 

 

 

 

 

o                                    Base Rate Loans:

 

$[   ,   ,   ]

o                                    LIBOR Rate Loans, with an Interest Period
of          Month(s):

 

$[   ,   ,   ]

 

 

 

2.                                    Revolving [A] [B] Loans

 

 

 

 

 

o                                    Base Rate Loans:

 

$[   ,   ,   ]

o                                    LIBOR Rate Loans, with an Interest Period
of          Month(s):

 

$[   ,   ,   ]

 

The Company hereby certifies that:

 

(i)                                     [(x) after making the Revolving A Loans
requested on the Credit Date, the Total Revolving A Usage shall not exceed the
Revolving A Commitments then in effect and (y) the Total Revolving A Usage shall
not exceed the Borrowing Base];

 

(ii)                                  [after making the Revolving B Loans
requested on the Credit Date, the Total Revolving B Usage shall not exceed the
Revolving B Commitments then in effect];

 

(iii)                               as of the Credit Date, the representations
and warranties contained in the Financing Agreement and in each other Loan
Document, certificate or other writing delivered to the Agent, or any Lender
pursuant thereto on or prior to the Credit Date are

 

--------------------------------------------------------------------------------


 

true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties are true and
correct in all respects subject to such qualification) on and as of that Credit
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date;

 

(iv)                              as of the Credit Date, no event has occurred
and is continuing or would result from the consummation of the borrowing
contemplated hereby that would constitute an Event of Default or a Default; and

 

(v)                                 [as of the Credit Date, after giving effect
to the borrowing contemplated hereby, the Company and its Restricted
Subsidiaries are in compliance with all Indebtedness incurrence tests set forth
in each of the Senior Note Documents as of the Credit Date.](1)

 

Date:                 , 20

 

 

 

 

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included in any Funding Notice delivered while any Senior Note
Document is in effect.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2 TO
FINANCING AGREEMENT

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Reference is made to the Financing Agreement, dated as of May 4, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time,  the “Financing Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Ferrellgas,
L.P., a Delaware limited partnership (“Company”), Ferrellgas, Inc., a Delaware
corporation (“General Partner”) and certain Subsidiaries of Company, as
Guarantors, the Lenders from time to time party thereto, TPG SPECIALTY
LENDING, INC., a Delaware corporation (“TSL”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), and TSL, as collateral agent
for the Lenders (in such capacity, “Collateral Agent”) and Lead Arranger.

 

Pursuant to Section 2.8 of the Financing Agreement, the Borrowers desire to
convert or to continue [all or the following portion of] the Loans, each such
conversion and/or continuation to be effective as of [mm/dd/yy]:

 

 

1.  Term Loan:

 

 

 

 

 

 

$[   ,   ,   ]

LIBOR Rate Loans to be continued with an Interest Period of      month(s)

 

 

 

 

 

 

$[   ,   ,   ]

Base Rate Loans to be converted to LIBOR Rate Loans with an Interest Period of
     month(s)

 

 

 

 

 

 

$[   ,   ,   ]

LIBOR Rate Loans to be converted to Base Rate Loans

 

 

 

2.  Revolving [A] [B]
Loans:

 

 

 

 

 

 

$[   ,   ,   ]

LIBOR Rate Loans to be continued with an Interest Period of      month(s)

 

 

 

 

 

 

$[   ,   ,   ]

Base Rate Loans to be converted to LIBOR Rate Loans with an Interest Period of
     month(s)

 

 

 

 

 

 

$[   ,   ,   ]

LIBOR Rate Loans to be converted to Base Rate Loans

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

Date: [mm/dd/yy]

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO
FINANCING AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.              I am the Chief Financial Officer of FERRELLGAS, L.P.
(“Company”).

 

2.              I have reviewed the terms of that certain Financing Agreement,
dated as of May 4, 2018 (as amended, restated, replaced, supplemented or
otherwise modified from time to time,  the “Financing Agreement”); the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Ferrellgas, L.P., a Delaware limited partnership
(“Company”), Ferrellgas, Inc., a Delaware corporation (“General Partner”) and
certain Subsidiaries of Company, as Guarantors, the Lenders from time to time
party thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as
administrative agent for the Lenders (in such capacity, “Administrative Agent”),
and TSL, as collateral agent for the Lenders (in such capacity, “Collateral
Agent”) and Lead Arranger, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by the
financial statements to which this Compliance Certificate relates.

 

3.              The examination described in paragraph 2 above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or Default during or at the end of the
accounting period covered by the financial statements to which this Compliance
Certificate relates or as of the date of this Certificate, except as set forth
in a separate attachment, if any, to this Certificate, describing in detail, the
nature of the condition or event, the period during which it has existed and the
action which Company has taken, is taking, or proposes to take with respect to
each such condition or event.

 

4.              The financial statements fairly present, in all material
respects, the consolidated financial condition of Company and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.

 

The foregoing certifications, together with the computations set forth in Annex
A attached hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of [mm/dd/yy] pursuant to
Section 5.1(d) of the Financing Agreement.

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

By:

 

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ANNEX A TO
COMPLIANCE CERTIFICATE

 

1.                                      Fixed Charge Coverage Ratio.  The Fixed
Charge Coverage Ratio as of the last day of Fiscal Quarter ending
[                     ] is [    ] to [    ] which is [not less] [less] than 1.00
to 1.00.

 

2.                                      Senior Secured Leverage Ratio.  The
Senior Secured Leverage Ratio as of the last day of the Fiscal Quarter ending
[                   ] is [    ] to [    ] which [is not] [is] greater than 3.00
to 1.00.

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO
FINANCING AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Financing Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Financing
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Financing Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Financing Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Financing
Agreement, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

3.

 

Company:

 

Ferrellgas, L.P.

 

 

 

 

 

4.

 

Administrative Agent and Collateral Agent:

 

TPG Speciality Lending, Inc., as the administrative agent and the collateral
agent under the Financing Agreement

 

 

 

 

 

6.

 

Financing Agreement:

 

The Financing Agreement, dated as of May 4, 2018, by and among Ferrellgas, L.P.,
a Delaware limited partnership (“Company”), Ferrellgas, Inc., a Delaware
corporation (“General Partner”) and certain Subsidiaries of Company, as
Guarantors, the Lenders from time to time party thereto, TPG SPECIALTY
LENDING, INC., a Delaware corporation (“TSL”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), and TSL, as collateral agent
for the Lenders (in such capacity, “Collateral Agent”) and Lead Arranger, as

 

--------------------------------------------------------------------------------


 

 

 

 

 

amended, supplemented or otherwise modified from time to time.

 

 

 

 

 

7.

 

Assigned Interest:

 

 

 

 

 

 

 

8.

 

Purchase Price:

 

 

 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate Amount
of
Commitment/
Loans
for all Lenders

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(2)

 

 

 

$

              

 

$

                          

 

 

%

 

 

$

              

 

$

                          

 

 

%

 

 

$

              

 

$

                          

 

 

%

 

Effective Date:               , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.                                      Notice and Wire Instructions:

 

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

 

Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

Attention:

 

Attention:

 

Telecopier:

 

Telecopier:

 

 

 

 

 

with a copy to:

 

with a copy to:

 

 

 

 

 

 

 

 

 

Attention:

 

Attention:

 

Telecopier:

 

Telecopier:

 

 

 

 

 

Wire Instructions:

 

Wire Instructions:

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/ Loans
of all Lenders thereunder.

 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

[Consented to and](3) Accepted:

 

 

 

TPG SPECIALTY LENDING, INC.,

 

as Collateral Agent

 

 

 

By:

 

 

Title:

 

 

 

[Consented to](4):

 

 

 

FERRELLGAS, L.P.,

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

By:

 

 

Title:]

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Collateral Agent is required by the
terms of the Financing Agreement.

 

(4)  To be added only if the consent of the Company is required by the terms of
the Financing Agreement.

 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Financing Agreement or any other 
instrument or document delivered pursuant thereto, other than this Assignment
(herein collectively the “Loan Documents”), or any collateral thereunder,
(iii) the financial condition of the Company, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrowers, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Financing
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Financing Agreement, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Financing Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Financing Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, (v) it has experience
and expertise in the making of or investing in commitments or loans such as the
applicable Commitments, the Revolving Loans or the Term Loans, as the case may
be, (vi) it will make or invest in, as the case may be, its Commitments, the
Revolving Loans or the Term Loans for its own account in the ordinary course of
its business and without a view to distribution of such Commitments, the
Revolving Loans or the Term Loans within the meaning of the Securities Act or
the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of Section 10.6 of the Financing Agreement, the
disposition of any Loan or any interests therein shall at all times remain
within its exclusive control), (vii) such Lender does not own or control, or own
or control any Person owning or controlling, any trade debt or Indebtedness of
any Loan Party other than the Obligations or any Capital Stock

 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

of any Loan Party, and (viii) if it is a Non-US Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Financing Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on any
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at that time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.                                      Payments.  All payments with respect to
the Assigned Interests shall be made on the Effective Date as follows:

 

2.1                               With respect to Assigned Interests for Term
Loans, unless notice to the contrary is delivered to the Lender from the
Administrative Agent, payment to the Assignor by the Assignee in respect of the
Assigned Interest shall include such compensation to the Assignor as may be
agreed upon by the Assignor and the Assignee with respect to all unpaid interest
which has accrued on the Assigned Interest to but excluding the Effective Date. 
On and after the applicable Effective Date, the Assignee shall be entitled to
receive all interest paid or payable with respect to the Assigned Interest,
whether such interest accrued before or after the Effective Date.

 

2.2                               With respect to Assigned Interests for
Revolving Loans, from and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interests (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment.  This Assignment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
conflict of laws principles thereof.

 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO
FINANCING AGREEMENT

 

FORM OF CERTIFICATE REGARDING NON-BANK STATUS

 

Reference is made to the Financing Agreement, dated as of May 4, 2018 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time,  the “Financing Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Ferrellgas,
L.P., a Delaware limited partnership (“Company”), Ferrellgas, Inc., a Delaware
corporation (“General Partner”) and certain Subsidiaries of Company, as
Guarantors, the Lenders from time to time party thereto, TPG SPECIALTY
LENDING, INC., a Delaware corporation (“TSL”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), and TSL, as collateral agent
for the Lenders (in such capacity, “Collateral Agent”) and Lead Arranger. 
Pursuant to Section 2.19(d)(i) of the Financing Agreement, the undersigned
hereby certifies that it is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code of 1986, as amended.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1 TO
FINANCING AGREEMENT

 

FORM OF CLOSING DATE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

 

1.                                      I, the undersigned, am the chief
financial officer of Ferrellgas, L.P. (“Company”).

 

2.                                      Pursuant to Section 2.1 of the Financing
Agreement, dated as of May 4, 2018 (as amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Financing Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Ferrellgas, L.P., a Delaware limited partnership
(“Company”), Ferrellgas, Inc., a Delaware corporation (“General Partner”) and
certain Subsidiaries of Company, as Guarantors, the Lenders from time to time
party thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as
administrative agent for the Lenders (in such capacity, “Administrative Agent”),
and TSL, as collateral agent for the Lenders (in such capacity, “Collateral
Agent”) and Lead Arranger, Company requests that Lenders make the following
Loans to Borrowers on May 4, 2018 (the “Closing Date”):

 

(a)

Term Loan:

$275,000,000

 

 

 

(b)

Revolving A Loans:

$200,000,000

 

 

 

(c)

Revolving B Loans:

$100,000,000

 

3.                                      We have reviewed the terms of
Article III of the Financing Agreement and the definitions and provisions
contained in such Financing Agreement relating thereto, and in our opinion we
have made, or have caused to be made under my supervision, such examination or
investigation as is necessary to enable myself to express an informed opinion as
to the matters referred to herein.

 

4.                                      Based upon my review and examination
described in paragraph 3 above, I certify in my capacity as chief financial
officer, and not in my individual capacity, on behalf of Company, that as of the
date hereof:

 

(i)                                     as of the Closing Date, there is not any
action, suit, investigation, litigation or proceeding or other legal or
regulatory developments, pending or threatened in any court or before any
arbitrator or Governmental Authority that, singly or in the aggregate,
materially impairs the repayment of the obligations under the Existing Credit
Agreement, or any of the other transactions contemplated by the Loan Documents,
or that could have a Material Adverse Effect;

 

(iii)                               since July 31, 2017, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

5.                                      Attached hereto as Annex A are true,
complete and correct copies of (a) the Historical Financial Statements, (b) pro
forma consolidated and consolidating balance sheets of Company and its
Subsidiaries as of the Closing Date, reflecting the related financings and the
other transactions contemplated by the Loan Documents to occur on or prior to
the date hereof, and (c) the Projections.

 

6.                                      On the Closing Date and immediately
after giving effect to any Credit Extensions to be made on the Closing Date,
including the payment of all Transaction Costs required to be paid in Cash,
Company shall have generated a trailing twelve month Consolidated EBITDA as of
the Fiscal Quarter ending immediately prior to the Closing Date) of at least
$220,000,000 with adjustments subject to Collateral Agent’s reasonable
satisfaction.

 

7.                                      On the Closing Date and immediately
after giving effect to the Credit Extensions to be made on the Closing Date and
to the transactions contemplated under the Financing Agreement to occur on the
Closing Date including, without limitation, after giving effect to all amounts
to be borrowed and paid on the Closing Date, the sum of (a) unrestricted
Cash-on-hand of Company and its Restricted Subsidiaries in the United States
plus (b) Availability shall be a minimum of $150,000,000.

 

8.                                      On the Closing Date and immediately
after giving effect to the Credit Extensions to be made on the Closing Date, the
amount of the Borrowing Base is $1,087,600,000.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered as of May 4, 2018.

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

 

 

 

 

Title: Chief Financial Officer

 

Closing Date Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2 TO
FINANCING AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

May 4, 2018

 

This Solvency Certificate is being executed and delivered pursuant to
Section 3.1(m) of that certain FINANCING AGREEMENT, dated as of May 4, 2018 by
and among Ferrellgas, L.P., a Delaware limited partnership (“Company”),
Ferrellgas, Inc., a Delaware corporation (“General Partner”) and certain
Subsidiaries of Company, as Guarantors, the Lenders from time to time party
thereto, TPG SPECIALTY LENDING, INC., a Delaware corporation (“TSL”), as
administrative agent for the Lenders (in such capacity, “Administrative Agent”),
and TSL, as collateral agent for the Lenders (in such capacity, “Collateral
Agent”) and Lead Arranger (the “Financing Agreement”; the terms defined therein
being used herein as therein defined).

 

I, Doran Schwartz, the Chief Financial Officer of the Company, in such capacity
and not in an individual capacity, hereby certify as follows:

 

1.                                      I am generally familiar with the
businesses and assets of the Company and its Subsidiaries, taken as a whole, and
am duly authorized to execute this Solvency Certificate on behalf of the Company
pursuant to the Financing Agreement; and

 

2.                                      As of the date hereof and after giving
effect to the incurrence of the indebtedness and obligations being incurred in
connection with the Financing Agreement and the transactions contemplated
thereby, (a)(i) the sum of the Company’s and its Subsidiaries’ debt (including
contingent liabilities), taken as a whole, does not exceed the present fair
saleable value of the Company’s and its Subsidiaries’ present assets, taken as a
whole; (ii) the Company’s and its Subsidiaries’ capital, taken as a whole, is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date and (iii) neither the Company
nor any of its Subsidiaries has incurred and does not intend to incur, or
believes (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise)
and (b) the Company and its Subsidiaries, taken as a whole, are “solvent” within
the meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this certification, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

 

 

Doran Schwartz

 

Chief Financial Officer

 

Solvency Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT F TO
FINANCING AGREEMENT

 

FORM OF COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Financing Agreement, dated as of May 4, 2018
(as amended, restated, replaced, supplemented or otherwise modified from time to
time,  the “Financing Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Ferrellgas,
L.P., a Delaware limited partnership (“Company”), Ferrellgas, Inc., a Delaware
corporation (“General Partner”) and certain Subsidiaries of Company, as
Guarantors, the Lenders from time to time party thereto, TPG SPECIALTY
LENDING, INC., a Delaware corporation (“TSL”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), and TSL, as collateral agent
for the Lenders (in such capacity, “Collateral Agent”) and Lead Arranger.

 

Section 1.              Pursuant to Section 5.10 of the Financing Agreement, the
undersigned hereby:

 

(a)           agrees that this Counterpart Agreement may be attached to the
Financing Agreement and that by the execution and delivery hereof, the
undersigned becomes a Guarantor under the Financing Agreement and agrees to be
bound by all of the terms thereof;

 

(b)           represents and warrants that each of the representations and
warranties set forth in the Financing Agreement and each other Loan Document and
applicable to the undersigned is true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) both before and after giving effect to this Counterpart
Agreement, except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification  as of such earlier date;

 

(c)           no event has occurred or is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default;

 

(d)           agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay

 

--------------------------------------------------------------------------------


 

under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) and in
accordance with Article VII of the Financing Agreement; and

 

(e)           the undersigned hereby (i) agrees that this counterpart may be
attached to the Pledge and Security Agreement, (ii) agrees that the undersigned
will comply with all the terms and conditions of the Pledge and Security
Agreement as if it were an original signatory thereto, (iii) grants to Secured
Party (as such term is defined in the Pledge and Security Agreement) a security
interest in all of the undersigned’s right, title and interest in and to all
“Collateral” (as such term is defined in the Pledge and Security Agreement) of
the undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers as Exhibit A attached hereto to Collateral Agent
supplements to all schedules attached to the Pledge and Security Agreement.  All
such Collateral shall be deemed to be part of the “Collateral” and hereafter
subject to each of the terms and conditions of the Pledge and Security
Agreement.

 

Section 2.              The undersigned agrees to comply with any request for
further assurances pursuant to Section 5.13 of the Financing Agreement.

 

Section 3.              Any notice or other communication herein required or
permitted to be given shall be given in pursuant to Section 10.1 of the
Financing Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.

 

Section 4.              In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

[NAME OF SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

Attention:

 

Telecopier

 

 

 

with a copy to:

 

 

 

 

 

Attention:

 

Telecopier

 

 

 

ACKNOWLEDGED AND ACCEPTED,

 

as of the date above first written:

 

 

 

TPG SPECIALTY LENDING, INC.,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G TO

FINANCING AGREEMENT

 

FORM OF PLEDGE AND SECURITY AGREEMENT

 

dated as of May 4, 2018

 

between

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

TPG SPECIALTY LENDING, INC.,
as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

SECTION 1.   DEFINITIONS; GRANT OF SECURITY

3

1.1.

 

General Definitions

3

1.2.

 

Definitions; Interpretation

9

 

 

 

 

SECTION 2.   GRANT OF SECURITY

10

2.1.

 

Grant of Security

10

2.2.

 

Certain Limited Exclusions

11

 

 

SECTION 3.   SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

11

3.1.

 

Security for Obligations

11

3.2.

 

Continuing Liability Under Collateral

11

 

 

SECTION 4.   REPRESENTATIONS AND WARRANTIES AND COVENANTS

12

4.1.

 

Generally

12

4.2.

 

Equipment and Inventory

14

4.3.

 

Receivables

15

4.4.

 

Investment Related Property

16

4.5.

 

Material Contracts

23

4.6.

 

Letter of Credit Rights

23

4.7.

 

Intellectual Property

23

4.8.

 

Commercial Tort Claims

26

 

 

SECTION 5.   ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS

27

5.1.

 

Access; Right of Inspection

27

5.2.

 

Further Assurances

27

5.3.

 

Additional Grantors

27

 

 

SECTION 6.   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

28

6.1.

 

Power of Attorney

28

6.2.

 

No Duty on the Part of Collateral Agent or Secured Parties

29

 

 

SECTION 7.   REMEDIES

29

7.1.

 

Generally

29

7.2.

 

Application of Proceeds

31

7.3.

 

Sales on Credit

31

7.4.

 

Deposit Accounts

31

7.5.

 

Investment Related Property

31

7.6.

 

Intellectual Property

32

7.7.

 

Cash Proceeds

33

 

 

SECTION 8.   COLLATERAL AGENT

34

 

i

--------------------------------------------------------------------------------


 

SECTION 9.   CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

34

 

 

SECTION 10.   STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

34

 

 

SECTION 11.   MISCELLANEOUS

35

 

SCHEDULE 4.1 — GENERAL INFORMATION

 

SCHEDULE 4.2 — LOCATION OF EQUIPMENT AND INVENTORY

 

SCHEDULE 4.4 — INVESTMENT RELATED PROPERTY

 

SCHEDULE 4.5 — [RESERVED]

 

SCHEDULE 4.6 — DESCRIPTION OF LETTERS OF CREDIT

 

SCHEDULE 4.7 — INTELLECTUAL PROPERTY - EXCEPTIONS

 

SCHEDULE 4.8 — COMMERCIAL TORT CLAIMS

 

EXHIBIT A — PLEDGE SUPPLEMENT

 

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

EXHIBIT C — [RESERVED]

 

EXHIBIT D — TRADEMARK SECURITY AGREEMENT

 

EXHIBIT E — COPYRIGHT SECURITY AGREEMENT

 

EXHIBIT F — PATENT SECURITY AGREEMENT

 

ii

--------------------------------------------------------------------------------


 

 

This PLEDGE AND SECURITY AGREEMENT, dated as of May 4, 2018 (this “Agreement”),
between EACH OF THE UNDERSIGNED, whether as an original signatory hereto or as
an Additional Grantor (as herein defined) (each, a “Grantor”), and TPG SPECIALTY
LENDING, INC., a Delaware corporation (“TSL”), as collateral agent for the
Secured Parties (as herein defined) (in such capacity as collateral agent, the
“Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Financing Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Financing Agreement”), by and among Ferrellgas, L.P., a
Delaware limited partnership (“Company”), Ferrellgas, Inc., a Delaware
corporation (“General Partner”),  and certain Subsidiaries of Company, as
Guarantors, the Lenders from time to time party thereto, TPG Specialty
Lending, Inc., a Delaware corporation (“TSL”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”) and TSL as Collateral Agent
and Lead Arranger;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders, the L/C Issuers and Bank Product Providers as set forth in the
Financing Agreement, each Grantor has agreed to secure the Obligations under the
Loan Documents as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

 

SECTION 1.         DEFINITIONS; GRANT OF SECURITY.

 

1.1.                            General Definitions.  Terms used but not defined
herein shall have the meanings assigned to such terms in the Financing Agreement
or the UCC, as the case may be. In this Agreement, the following terms shall
have the following meanings:

 

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

 

“Additional Grantors” shall have the meaning assigned in Section 5.3.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Cash Dominion Event” shall mean the occurrence and continuance of an Event of
Default.

 

“Cash Proceeds” shall have the meaning assigned in Section 7.7.

 

3

--------------------------------------------------------------------------------


 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.

 

“Collateral” shall have the meaning assigned in Section 2.1.

 

“Collateral Account” shall mean any account established by the Collateral Agent.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).

 

“Company” shall have the meaning set forth in the recitals.

 

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Tax Code.

 

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B) (as such schedule may be amended or supplemented from time to
time).

 

“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.7(A) (as such schedule may be amended or supplemented from time to time),
(ii) all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the

 

4

--------------------------------------------------------------------------------


 

foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages and proceeds of suit.

 

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading “Deposit Accounts”; provided that in no
event shall any Excluded Account constitute a Deposit Account.

 

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

“Equipment” shall mean:  (i) all “equipment” as defined in Article 9 of the UCC,
and (ii) all accessions or additions thereto, all parts thereof, whether or not
at any time of determination incorporated or installed therein or attached
thereto, and all replacements therefor, wherever located, now or hereafter
existing, excluding any fixtures.

 

“Financing Agreement” shall have the meaning set forth in the recitals.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all interest
rate or currency protection or hedging arrangements, all tax refunds, all
licenses, permits, concessions and authorizations, and all Intellectual Property
(in each case, regardless of whether characterized as general intangibles under
the UCC).

 

“General Partner” shall have the meaning set forth in the preamble.

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include, without limitation, all Inventory and Equipment (in each
case, regardless of whether characterized as goods under the UCC).

 

“Grantors” shall have the meaning set forth in the preamble.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof).

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any

 

5

--------------------------------------------------------------------------------


 

goods and all accessions thereto and products thereof (in each case, regardless
of whether characterized as inventory under the UCC).

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts; provided that in no event shall any
Excluded Account constitute an Investment Account.

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

 

“Lender” shall have the meaning set forth in the recitals.

 

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.

 

“Money” shall mean “money” as defined in the UCC.

 

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D) (as
such schedule may be amended or supplemented from time to time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.7(C) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

 

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

6

--------------------------------------------------------------------------------


 

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests; provided that in no event shall (i) the
equity interest of any Unrestricted Subsidiary constitute Pledged LLC Interests
and (ii) any Capital Stock owned by the General Partner, other than the general
partner Capital Stock in Company or any Subsidiary thereof, constitute Pledged
LLC Interests.

 

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests; provided that in no event shall (i) the equity interest of any
Unrestricted Subsidiary constitute Pledged Partnership Interests and (ii) any
Capital Stock owned by the General Partner, other than the general partner
Capital Stock in Company or any Subsidiary thereof, constitute Pledged
Partnership Interests.

 

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.4(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares; provided that in no event shall (i) the equity
interest of any Unrestricted Subsidiary constitute Pledged Stock and (ii) any
Capital Stock owned by the General Partner, other than the general partner
Capital Stock in Company or any Subsidiary thereof, constitute Pledged Stock.

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust

 

7

--------------------------------------------------------------------------------


 

interests; provided that in no event shall (i) the equity interest of any
Unrestricted Subsidiary constitute Pledged Trust Interests and (ii) any Capital
Stock owned by the General Partner, other than the general partner Capital Stock
in Company or any Subsidiary thereof, constitute Pledged Trust Interests.

 

“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.

 

“Record” shall have the meaning specified in Article 9 of the UCC.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts” as of
the Closing Date; provided that in no event shall any Excluded Account
constitute a Securities Account.

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

 

“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

 

8

--------------------------------------------------------------------------------


 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F) (as such schedule may be amended or supplemented from time to
time).

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations and applications for any of the
foregoing including, but not limited to: (i) the registrations and applications
referred to in Schedule 4.7(E) (as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by the foregoing, (iv) the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and (v) all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(G) (as such schedule may be amended or supplemented from time
to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“United States” shall mean the United States of America.

 

1.2.                            Interpretation.  Section 1.3 of the Financing
Agreement is hereby incorporated by reference. If any conflict or inconsistency
exists between this Agreement and the Financing Agreement, the Financing
Agreement shall govern.  All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.  When a representation and warranty under this Agreement
is made on a Credit Date that refers to a schedule as it may be amended or
supplemented from time to time or a definition that refers to a schedule as it
may be amended or supplemented from time to time, such representation and
warranty shall be deemed to be made with respect to information on the schedule
on such Credit Date and added to the schedule through an amendment or supplement
delivered to the Collateral Agent within 10 days after such Credit Date (it
being understood and agreed that failure to provide such updated schedule, if
applicable, within 10 days of such Credit Date shall constitute an Event of
Default).

 

9

--------------------------------------------------------------------------------


 

SECTION 2.         GRANT OF SECURITY.

 

2.1.                            Grant of Security.  Each Grantor hereby grants
to the Collateral Agent a security interest in and continuing lien on all of
such Grantor’s right, title and interest in, to and under all personal property
of such Grantor including, but not limited to the following, in each case
whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”):

 

(a)                                 Accounts;

 

(b)                                 Chattel Paper;

 

(c)                                  Documents;

 

(d)                                 General Intangibles;

 

(e)                                  Goods;

 

(f)                                   Instruments;

 

(g)                                  Insurance;

 

(h)                                 Intellectual Property;

 

(i)                                     Investment Related Property;

 

(j)                                    Letter of Credit Rights;

 

(k)                                 Money;

 

(l)                                     Receivables and Receivable Records;

 

(m)                             Commercial Tort Claims;

 

(n)                                 to the extent not otherwise included above,
all Collateral Records, Collateral Support and Supporting Obligations relating
to any of the foregoing;

 

(o)                                 to the extent not covered by the preceding
clauses of this Section 2.1, all other tangible and intangible personal property
of such Grantor (whether or not subject to the UCC), including, without
limitation, all bank and other accounts and all cash and all investments
therein, all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of such
Grantor described in the preceding clauses of this Section 2.1 hereof
(including, without limitation, any proceeds of insurance thereon and all causes
of action, claims and warranties now or hereafter held by such Grantor in
respect of any of the items listed above), and all books, correspondence, files
and other Records, including, without limitation, all tapes, disks, cards,
software, data and computer programs in the possession or under the control of
such Grantor or any other Person from time to time acting for such Grantor that
at any time evidence or contain information relating to any of

 

10

--------------------------------------------------------------------------------


 

the property described in the preceding clauses of this Section 2 hereof or are
otherwise necessary or helpful in the collection or realization thereof; and

 

(p)                                 to the extent not otherwise included above,
all Proceeds, products, accessions, rents and profits of or in respect of any of
the foregoing.

 

2.2.                            Certain Limited Exclusions.  Notwithstanding
anything herein to the contrary, in no event shall the Collateral include or the
security interest granted under Section 2.1 hereof attach to (a) any lease,
license, contract, property rights or agreement to which any Grantor is a party
or any of its rights or interests thereunder if and for so long as the grant of
such security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract property rights or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity), provided however
that the Collateral shall include and such security interest shall attach
immediately at such time as the condition causing such abandonment, invalidation
or unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such Lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above; (b) any of the outstanding Capital Stock of an Unrestricted
Subsidiary owned by such Grantor, (c) any Capital Stock owned by the General
Partner, other than the general partner Capital Stock in Company or any
Subsidiary thereof; (d) any of the outstanding Capital Stock of a Controlled
Foreign Corporation or FSHCO in excess of 65% of the voting power of all classes
of Capital Stock of such Controlled Foreign Corporation or FSHCO  entitled to
vote; (e) Securitization Assets that have been sold, transferred or otherwise
conveyed by a Grantor to an SPE in connection with an Accounts Receivable
Securitization permitted under Section 6.9(e) of the Financing Agreement; or
(f) any Excluded Account.

 

SECTION 3.         SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1.                            Security for Obligations.  This Agreement
secures, and the Collateral is collateral security for, the prompt and complete
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Obligations with respect to every Grantor
(the “Secured Obligations”).

 

3.2.                            Continuing Liability Under Collateral. 
Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any
Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements

 

11

--------------------------------------------------------------------------------


 

by reason of or arising out of this Agreement or any other document related
thereto nor shall the Collateral Agent nor any Secured Party have any obligation
to make any inquiry as to the nature or sufficiency of any payment received by
it or have any obligation to take any action to collect or enforce any rights
under any agreement included in the Collateral, including, without limitation,
any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests, and (iii) the exercise by the Collateral Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

4.1.                            Generally.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

 

(i)                                     it owns the Collateral expressly
purported to be owned by it or otherwise has the rights it purports to have in
each item of Collateral, in each case free and clear of any and all Liens,
rights or claims of all other Persons, including, without limitation, liens
arising as a result of such Grantor becoming bound (as a result of merger or
otherwise) as debtor under a security agreement entered into by another Person
other than Permitted Liens;

 

(ii)                                  it has indicated on Schedule 4.1(A) (as
such schedule may be amended or supplemented from time to time): (w) the type of
organization of such Grantor, (x) the jurisdiction of organization of such
Grantor, (y) its organizational identification number and (z) the jurisdiction
where the chief executive office or its sole place of business is (or the
principal residence if such Grantor is a natural person), and for the one-year
period preceding the date hereof has been, located.

 

(iii)                               the full legal name of such Grantor is as
set forth on Schedule 4.1(A);

 

(iv)                              except as provided on Schedule 4.1(C), it has
not changed its name, jurisdiction of organization, chief executive office or
sole place of business (or principal residence if such Grantor is a natural
person) or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) within the past five (5) years;

 

(v)                                 [reserved];

 

(vi)                              [reserved];

 

(vii)                           (u) upon the filing of all UCC financing
statements naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the Collateral in the filing offices set forth opposite
such Grantor’s name on Schedule 4.1(E) hereof (as such schedule may be amended
or supplemented from time to time) and other filings delivered by each Grantor,
(v) upon delivery of on the Closing Date of all

 

12

--------------------------------------------------------------------------------


 

Instruments, Chattel Paper and certificated Pledged Equity Interests and Pledged
Debt listed on Schedule 4.4 and upon delivery when required under this Agreement
of all other Instruments, Chattel Paper and certificated Pledged Equity
Interests and Pledged Debt received after the Closing Date, in each case with an
individual value of $250,000 or more and an aggregate value of $1,000,000 or
more, (w) upon sufficient identification of Commercial Tort Claims, (x) upon
execution of a control agreement establishing the Collateral Agent’s “control”
(within the meaning of Section 8-106, 9-106 or 9-104 of the UCC, as applicable)
with respect to any Investment Account (other than any Commodities Account) when
required under this Agreement, (y) upon consent of the issuer with respect to
Letter of Credit Rights with an individual value of $250,000 or more and an
aggregate value of $1,000,000 or more, and (z) to the extent not subject to
Article 9 of the UCC and required under this Agreement, upon recordation of the
security interests granted hereunder in federal or state Patents, Trademarks and
Copyrights (in each case with respect to the United States, only) in the
applicable federal or state intellectual property registries, including but not
limited to the United States Patent and Trademark Office and the United States
Copyright Office, the security interests granted to the Collateral Agent
hereunder constitute valid and perfected first priority Liens (subject in the
case of priority only to Permitted Liens on all of the Collateral required to be
perfected under this Agreement;

 

(viii)                        all actions and consents, including all filings,
notices, registrations and recordings necessary or desirable for the exercise by
the Collateral Agent of the voting rights provided for in this Agreement have
been made or obtained;

 

(ix)                              other than the financing statements filed in
favor of the Collateral Agent, no effective UCC financing statement, fixture
filing or other instrument similar in effect under any applicable law covering
all or any part of the Collateral is on file in any filing or recording office
except for (x) financing statements for which proper termination statements have
been delivered to the Collateral Agent for filing or to be filed substantially
simultaneously herewith and (y) financing statements filed in connection with
Permitted Liens;

 

(x)                                 no authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body is required for the pledge or grant by any Grantor of the Liens purported
to be created in favor of the Collateral Agent hereunder;

 

(xi)                              [reserved];

 

(xii)                           [reserved];

 

(xiii)                        [reserved];

 

(xiv)                       [reserved]; and

 

(xv)                          Such Grantor has been duly organized  as an entity
of the type as set forth opposite such Grantor’s name on Schedule 4.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 4.1(A) and remains

 

13

--------------------------------------------------------------------------------


 

duly existing as such except as permitted under the Financing Agreement.  Such
Grantor has not filed any certificates of domestication, transfer or continuance
in any other jurisdiction except as permitted under the Financing Agreement.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that:

 

(i)                                     except for the security interest created
by this Agreement, it shall not create or suffer to exist any Lien upon or with
respect to any of the Collateral, except Permitted Liens, and such Grantor shall
use commercially reasonable efforts to defend the Collateral against all Persons
at any time claiming any interest in any Collateral with a value in excess of
$2,500,000;

 

(ii)                                  it shall not change such Grantor’s name,
identity, corporate structure (e.g., by merger, consolidation, change in
corporate form or otherwise), type of organization or jurisdiction of
organization unless it shall have (a) given notice to the Collateral Agent as
required pursuant to Section 5.1(n) of the Financing Agreement and (b) taken all
actions requested of it by the Collateral Agent as are reasonably necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s security interest in the Collateral intended
to be granted and agreed to hereby;

 

(iii)                               [reserved];

 

(iv)                              [reserved];

 

(v)                                 [reserved];

 

(vi)                              it shall not take or permit any action which
could impair the Collateral Agent’s rights in the Collateral; and

 

(vii)                           it shall not sell, transfer or assign (by
operation of law or otherwise) any Collateral except as otherwise in accordance
with the Financing Agreement.

 

4.2.                            Equipment and Inventory.

 

(a)                                 Representations and Warranties.

 

(i)                                     Each Grantor represents and warrants, on
the Closing Date and on each Credit Date, that any Goods now or hereafter
produced by any Grantor included in the Collateral have been and will be
produced in compliance with the requirements of the Fair Labor Standards Act, as
amended.

 

(ii)                                  Each Grantor represents and warrants, on
the Closing Date, that all material Equipment, material Inventory and any
Documents evidencing any material Equipment and material Inventory are located
at the locations specified on Schedule 4.2 (other than for material Equipment
and material Inventory in transit or out for repair).

 

14

--------------------------------------------------------------------------------


 

(b)                                 Covenants and Agreements.  Each Grantor
covenants and agrees that:

 

(i)                                     it shall update Schedule 4.2 on or
before each anniversary of the Closing Date;

 

(ii)                                  [reserved];

 

(iii)                               it shall not deliver any Document evidencing
any Equipment and Inventory included in the Collateral to any Person other than
the issuer of such Document to claim the Goods evidenced therefor or the
Collateral Agent;

 

(iv)                              [reserved]; and

 

(v)                                 with respect to any item of Equipment with
an individual value of over $100,000 which is covered by a certificate of title
under a statute of any jurisdiction under the law of which indication of a
security interest on such certificate is required as a condition of perfection
thereof, (A) provide information with respect to any such Equipment,
(B) promptly after obtaining ownership thereof, execute and file with the
registrar of motor vehicles or other appropriate authority in such jurisdiction
an application or other document requesting the notation or other indication of
the security interest created hereunder on such certificate of title, and
(C) deliver to the Collateral Agent copies of all such applications or other
documents within 15 Business Days after the end of each Fiscal Quarter filed
during the prior Fiscal Quarter and copies of all such certificates of title
issued during such prior Fiscal Quarter indicating the security interest created
hereunder in the items of Equipment covered thereby.

 

4.3.                            Receivables.

 

(a)                                 Representations and Warranties.  Each
Grantor represents and warrants that (i) on the Closing Date, no Receivable with
an individual value of $250,000 or more or an aggregate value of $1,000,000 is
evidenced by, or constitutes, an Instrument or Chattel Paper except as listed on
Schedule 4.4 on the Closing Date and (ii) on each Credit Date, no Receivable
with an individual value of $250,000 or more or an aggregate value of $1,000,000
is evidenced by, or constitutes, an Instrument or Chattel Paper, in each case
which has not been delivered to, or otherwise subjected to the control of, the
Collateral Agent to the extent required by, and in accordance with
Section 4.3(c).

 

(b)                                 Covenants and Agreements:  Each Grantor
hereby covenants and agrees that:

 

(i)                                     the Collateral Agent shall have the
right at any time an Event of Default exists to notify, or require any Grantor
to notify, any Account Debtor of the Collateral Agent’s security interest in the
Receivables included in the Collateral and any Supporting Obligation therefor
and, in addition, at any time following the occurrence of a Cash Dominion Event
and so long as such Cash Dominion Event shall continue, the Collateral Agent
may:  (1) direct the Account Debtors under any Receivables included in the
Collateral to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent; (2) notify, or require any Grantor
to notify,

 

15

--------------------------------------------------------------------------------


 

each Person maintaining a lockbox or similar arrangement to which Account
Debtors under any Receivables included in the Collateral have been directed to
make payment to remit all amounts included in the Collateral representing
collections and other payment items from time to time sent to or deposited in
such lockbox or other arrangement directly to the Collateral Agent; and
(3) enforce, at the expense of such Grantor, collection of any such Receivables
and to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done.  If the
Collateral Agent notifies any Grantor that it has elected to collect Receivables
in accordance with the preceding sentence, then while such Cash Dominion Event
continues, any payments of such Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Collateral Account, and until so turned
over, all amounts and proceeds (including checks and other instruments) received
by such Grantor in respect of the Receivables included in the Collateral, any
Supporting Obligation or Collateral Support therefor shall be received in trust
for the benefit of the Collateral Agent hereunder and shall be segregated from
other funds of such Grantor and such Grantor shall not adjust, settle or
compromise the amount or payment of any Receivable, or release wholly or partly
any Account Debtor or obligor thereof, or allow any credit or discount thereon;
and

 

(ii)                                  the Collateral Agent may, at any time a
Cash Dominion Event shall have occurred and be continuing, take such actions as
may be reasonable to verify the existence and status of Receivables of any
Grantor.

 

(c)                                  Delivery and Control of Receivables.  With
respect to any Receivables included in the Collateral that are evidenced by, or
constitute, Chattel Paper or Instruments, in each case, listed on Schedule 4.4
or that are received after the Closing Date and have an individual value of
$250,000 or more or aggregate value of $1,000,000 or more, each Grantor shall
cause each originally executed copy thereof to be delivered to the Collateral
Agent (or its agent or designee) appropriately indorsed to the Collateral Agent
or indorsed in blank:  (i) with respect to any such Receivables in existence on
the date hereof, on or prior to the date hereof and (ii) with respect to any
such Receivables hereafter arising, within ten (10) days of such Grantor
acquiring rights therein.  With respect to any Receivables included in the
Collateral which would constitute “electronic chattel paper” with an individual
value of $250,000 or more or aggregate value of $1,000,000 or more under
Article 9 of the UCC, each Grantor shall take all steps necessary to give the
Collateral Agent control over such Receivables (within the meaning of
Section 9-105 of the UCC):  (i) with respect to any such Receivables in
existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, within ten (10) days of such
Grantor acquiring rights therein.

 

4.4.                            Investment Related Property.

 

4.4.1                     Investment Related Property Generally

 

(a)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that:

 

16

--------------------------------------------------------------------------------


 

(i)                                     in the event it acquires rights in any
Investment Related Property after the date hereof that is required to be Pledged
Equity Interests or Pledged Debt, it shall deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Pledged Equity Interests or Pledged Debt within 10 days after acquiring such
rights.  Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.4 as required hereby;

 

(ii)                                  except as provided in the next sentence,
in the event such Grantor receives any dividends, interest or distributions on
any Investment Related Property, or any securities or other property upon the
merger, consolidation, liquidation or dissolution of any issuer of any
Investment Related Property, then (a) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (b) such Grantor shall immediately take
all steps, if any, necessary or advisable to ensure the validity, perfection,
priority and, if applicable, control of the Collateral Agent over such
Investment Related Property (including, without limitation, delivery thereof to
the Collateral Agent) and pending any such action such Grantor shall be deemed
to hold such dividends, interest, distributions, securities or other property in
trust for the benefit of the Collateral Agent and shall segregate such
dividends, distributions, Securities or other property from all other property
of such Grantor.  Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Collateral Agent authorizes each
Grantor to retain all ordinary cash dividends and distributions paid in the
normal course of the business of the issuer and consistent with the past
practice of the issuer and all scheduled payments of interest;

 

(iii)                               each Grantor consents to the grant by each
other Grantor of a Security Interest in all Investment Related Property to the
Collateral Agent.

 

(b)                                 Delivery and Control.

 

(i)                                     With respect to any Investment Related
Property with an individual value of $250,000 or more or more than $1,000,000 in
the aggregate included in the Collateral that is represented by a certificate or
that is an “instrument” (other than any Investment Related Property credited to
a Securities Account or subject to the provisions of Section 4.3(a)) it shall
cause such certificate or instrument to be delivered to the Collateral Agent,
indorsed in blank by an “effective indorsement” (as defined in Section 8 107 of
the UCC), regardless of whether such certificate constitutes a “certificated
security” for purposes of the UCC.

 

In addition to the foregoing, if any issuer of any Investment Related Property
with an individual value of $250,000 or more or more than $1,000,000 in the
aggregate is located in a jurisdiction outside of the United States, each
Grantor shall take such additional actions, including, without limitation,
causing the issuer to register the pledge on its books and records or making
such filings or recordings, in each case as may be necessary

 

17

--------------------------------------------------------------------------------


 

or advisable,  under the laws of such issuer’s jurisdiction to insure the
validity, perfection and priority of the security interest of the Collateral
Agent.   Upon the occurrence of an Event of Default, the Collateral Agent shall
have the right, without notice to any Grantor, to transfer all or any portion of
the Investment Related Property to its name or the name of its nominee or agent.

 

(c)                                  Voting and Distributions.

 

(i)                                     So long as no Event of Default shall
have occurred and be continuing:

 

(1)                                 except as otherwise provided under the
covenants and agreements relating to investment related property in this
Agreement or elsewhere herein or in the Financing Agreement, each Grantor shall
be entitled to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Investment Related Property or any part
thereof for any purpose not inconsistent with the terms of this Agreement or the
Financing Agreement; provided, such Grantor shall give the Collateral Agent at
least five (5) Business Days prior written notice of the manner in which it
intends to exercise, or the reasons for refraining from exercising, any such
right; it being understood, however, that neither the voting by such Grantor of
any Pledged Stock for, or such Grantor’s consent to, the election of directors
(or similar governing body) at a regularly scheduled annual or other meeting of
stockholders or with respect to incidental matters at any such meeting, nor such
Grantor’s consent to or approval of any action otherwise permitted under this
Agreement and the Financing Agreement, shall be deemed inconsistent with the
terms of this Agreement or the Financing Agreement within the meaning of this
Section 4.4(c)(i)(1), and no notice of any such voting or consent need be given
to the Collateral Agent; and

 

(2)                                 the Collateral Agent shall promptly execute
and deliver (or cause to be executed and delivered) to each Grantor all proxies,
and other instruments as such Grantor may from time to time reasonably request
for the purpose of enabling such Grantor to exercise the voting and other
consensual rights when and to the extent which it is entitled to exercise
pursuant to clause (1) above;

 

(3)                                 Upon the occurrence and during the
continuation of an Event of Default:

 

(A)                               all rights of each Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights; and

 

(B)                               in order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder: (1) each Grantor shall promptly
execute and deliver (or

 

18

--------------------------------------------------------------------------------


 

cause to be executed and delivered) to the Collateral Agent all proxies,
dividend payment orders and other instruments as the Collateral Agent may from
time to time reasonably request and (2) each Grantor acknowledges that the
Collateral Agent may utilize the power of attorney set forth in Section 6.1.

 

4.4.2                     Pledged Equity Interests

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

 

(i)                                     Schedule 4.4(A) (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Pledged Stock, “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
any Grantor and such Pledged Equity Interests constitute the percentage of
issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule;

 

(ii)                                  [reserved];

 

(iii)                               it is the record and beneficial owner of the
Pledged Equity Interests free of all Liens, rights or claims of other Persons
other than any limitations set forth in the organizational documents of the
issuers of such Pledged Equity Interests and Permitted Liens and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests;

 

(iv)                              without limiting the generality of
Section 4.1(a)(v), no consent of any Person including any other general or
limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary or desirable in
connection with the creation, perfection or first priority status of the
security interest of the Collateral Agent in any Pledged Equity Interests or the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the exercise of remedies in respect thereof;

 

(v)                                 none of the Pledged LLC Interests nor
Pledged Partnership Interests are or represent interests in issuers that:
(a) are registered as investment companies or (b) are dealt in or traded on
securities exchanges or markets; and

 

(vi)                              none of the Pledged LLC Interests and Pledged
Partnership Interests are or represent interests in issuers that have opted to
be treated as securities under the uniform commercial code of any jurisdiction.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that:

 

19

--------------------------------------------------------------------------------


 

(i)                                     without the prior written consent of the
Collateral Agent, it shall not vote to enable or take any other action to:
(a) other than as permitted under the Financing Agreement, permit any issuer of
any Pledged Equity Interest to dispose of all or a material portion of their
assets, (b) waive any default under or breach of any terms of organizational
document relating to the issuer of any Pledged Equity Interest or the terms of
any Pledged Debt in a manner adverse to the Agents and the Lenders, or (c) cause
any issuer of any Pledged Partnership Interests or Pledged LLC Interests
included in the Collateral which are not securities (for purposes of the UCC) on
the date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests included in the Collateral to be
treated as securities for purposes of the UCC; provided, however,
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests included in the Collateral takes any such
action in violation of the foregoing in this clause (c), such Grantor shall
promptly notify the Collateral Agent in writing of any such election or action
and, in such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof;

 

(ii)                                  it shall comply with all of its material
obligations under any partnership agreement or limited liability company
agreement relating to Pledged Partnership Interests or Pledged LLC Interests and
shall enforce all of its material rights with respect to any Investment Related
Property;

 

(iii)                               without the prior written consent of the
Collateral Agent, it shall not permit any issuer of any Pledged Equity Interest
to merge or consolidate unless (i) such issuer creates a security interest that
is perfected by a filed financing statement (that is not effective solely under
section 9-508 of the UCC) in collateral in which such new debtor has or acquires
rights, and (ii) all the outstanding capital stock or other equity interests of
the surviving or resulting corporation, limited liability company, partnership
or other entity is, upon such merger or consolidation, pledged hereunder and no
cash, securities or other property is distributed in respect of the outstanding
equity interests of any other constituent Grantor; provided that if the
surviving or resulting Grantors upon any such merger or consolidation involving
an issuer which is a Controlled Foreign Corporation, then such Grantor shall
only be required to pledge equity interests in accordance with Section 2.2; and

 

(iv)                              each Grantor consents to the grant by each
other Grantor of a security interest in all Investment Related Property to the
Collateral Agent and, without limiting the foregoing, consents to the transfer
of any Pledged Partnership Interest and any Pledged LLC Interest to the
Collateral Agent or its nominee following an Event of Default and to the
substitution of the Collateral Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.

 

4.4.3                     Pledged Debt.  Each Grantor hereby represents and
warrants, on the Closing Date and each Credit Date, that Schedule 4.4 (as such
schedule may be amended or supplemented from time to time) sets forth under the
heading “Pledged Debt” all of the Pledged Debt owned by any Grantor and all of
such Pledged Debt has been duly authorized, authenticated

 

20

--------------------------------------------------------------------------------


 

or issued, and delivered and is the legal, valid and binding obligation of the
issuers thereof and is not in default and constitutes all of the issued and
outstanding inter-company Indebtedness;

 

4.4.4                     Investment Accounts

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and each Credit
Date, that:

 

(i)                                     Schedule 4.4 hereto (as such schedule
may be amended or supplemented from time to time) sets forth under the headings
“Securities Accounts” and “Commodities Accounts,” respectively, all of the
Securities Accounts and Commodities Accounts included in the Collateral in which
each Grantor has an interest.  Each Grantor is the sole entitlement holder of
each such Securities Account and Commodity Account included in the Collateral,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto) having “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest in,
any such Securities Account or Commodity Account or securities or other property
credited thereto;

 

(ii)                                  Schedule 4.4 hereto (as such schedule may
be amended or supplemented from time to time) sets forth under the headings
“Deposit Accounts” all of the Deposit Accounts in which each Grantor has an
interest.  The listed Grantor is the sole account holder of each such Deposit
Account and such Grantor has not consented to, and is not otherwise aware of,
any Person (other than the Collateral Agent pursuant hereto) having either sole
dominion and control (within the meaning of common law) or “control” (within the
meanings of Section 9-104 of the UCC) over, or any other interest in, any such
Deposit Account or any money or other property deposited therein; and

 

(iii)                               Each Grantor has taken all actions necessary
or desirable, including those specified in Section 4.4.4(c), to: (a) establish
Collateral Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of
the UCC) over any portion of the Investment Related Property with an individual
value in excess of $250,000 or an aggregate value in excess of $500,000
constituting Certificated Securities, Uncertificated Securities, Securities
Accounts or Securities Entitlements (each as defined in the UCC); (b) establish
the Collateral Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all Deposit Accounts (other than Excluded Accounts); and (c) to the
extent required under Section 4.4(b)(i) deliver all Instruments to the
Collateral Agent.

 

(b)                                 [Reserved].

 

(c)                                  Delivery and Control

 

(i)                                     With respect to any Investment Related
Property consisting of Securities Accounts or Securities Entitlements (other
than an Excluded Account), it shall cause the securities intermediary
maintaining such Securities Account or Securities Entitlement to enter into an
agreement in form and substance reasonably satisfactory to Collateral Agent
pursuant to which it shall agree to comply with the Collateral Agent’s
“entitlement orders” without further consent by such Grantor.  With respect to
any

 

21

--------------------------------------------------------------------------------


 

Investment Related Property that is a “Deposit Account,” (other than an Excluded
Account) it shall cause the depositary institution maintaining such account to
enter into an agreement, pursuant to which the Collateral Agent shall have both
dominion and control over such Deposit Account (within the meaning of the common
law) and “control” (within the meaning of Section 9-104 of the UCC) over such
Deposit Account.  The Grantors shall deposit or cause to be deposited promptly,
and in any event no later than the second Business Day after the date of receipt
thereof, all proceeds in respect of any Collateral, all collections (of a nature
susceptible to a deposit in a bank account) and all other amounts received by
any Grantor into such Deposit Accounts.  At all times prior to the occurrence of
a Cash Dominion Event, the Grantors shall have full access to the cash on
deposit in such Deposit Accounts, and the Collateral Agent agrees not to deliver
a control notice or take any other action to control such Deposit Accounts
unless and until a Cash Dominion Event has occurred.  Upon the occurrence of a
Cash Dominion Event, with respect to any Deposit Account (other than an Excluded
Account), the Collateral Agent may and shall give instructions and directions to
such bank or depositary institution to wire all amounts on deposit in such
Deposit Account each Business Day to the Administrative Agent’s Account.  All
amounts received or deposited into the Administrative Agent’s Account after the
occurrence of a Cash Dominion Event and the sweep of cash as set forth herein
shall be applied to the payment of the outstanding Obligations in accordance
with the Financing Agreement.  Each Grantor shall have entered into such control
agreement or agreements with respect to: (i) any Securities Accounts, Securities
Entitlements or Deposit Accounts that exist on the Closing Date, as of the
Closing Date and (ii) any Securities Accounts, Securities Entitlements or
Deposit Accounts that are created or acquired after the Credit Date, as of or
prior to the deposit or transfer of any such Securities Entitlements or funds,
whether constituting moneys or investments, into such Securities Accounts or
Deposit Accounts.

 

(ii)                                  The Deposit Accounts shall be cash
collateral accounts, with all cash, checks and similar items of payment in such
accounts securing payment of the Obligations, and in which the Grantors are
hereby deemed to have granted a Lien to Collateral Agent for the benefit of the
Collateral Agents and the Lenders.  All checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness received after the
occurrence of a Cash Dominion Event directly by any Grantor from any of its
Account Debtors, as proceeds from Receivables of such Grantor or as proceeds of
any other Collateral shall be held by such Grantor in trust for the Agents and
the Lenders and if of a nature susceptible to a deposit in a bank account, upon
receipt be deposited by such Grantor in original form and no later than the next
Business Day after receipt thereof into such Deposit Accounts.  No checks,
drafts or other instrument received by an Agent shall constitute final payment
to an Agent unless and until such instruments have actually been collected.

 

(iii)                               Nothing herein contained shall be construed
to constitute any Agent as agent of any Grantor for any purpose whatsoever, and
no Agent shall be responsible or liable for any shortage, discrepancy, damage,
loss or destruction of any part of the Collateral wherever the same may be
located and regardless of the cause thereof (other than from acts of omission or
commission constituting gross negligence or willful misconduct as determined by
a final judgment of a court of competent

 

22

--------------------------------------------------------------------------------


 

jurisdiction).  The Agents shall not, under any circumstance or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof or for any damage resulting therefrom
(other than acts of omission or commission constituting gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction).  The Agents, by anything herein or in any assignment or
otherwise, do not assume any of the obligations under any contract or agreement
assigned to the Agents and shall not be responsible in any way for the
performance by any Grantor of any of the terms and conditions thereof.

 

4.5.                            [Reserved].

 

4.6.                            Letter of Credit Rights.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that:

 

(i)                                     all letters of credit in excess of
$500,000 to which such Grantor has rights is listed on Schedule 4.6 (as such
schedule may be amended or supplemented from time to time) hereto; and

 

(ii)                                  it has used commercially reasonable
efforts to obtain the consent of each issuer of any letter of credit in excess
of $500,000 to the assignment of the proceeds of the letter of credit to the
Collateral Agent.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that with respect to any letter of credit in excess
of $500,000 hereafter arising it shall use commercially reasonable efforts to
obtain the consent of the issuer thereof to the assignment of the proceeds of
the letter of credit to the Collateral Agent and shall deliver to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto within 10
days after receipt of such letter of credit.

 

4.7.                            Intellectual Property.

 

(a)                                 Representations and Warranties.  Except as
disclosed in Schedule 4.7(H) (as such schedule may be amended or supplemented
from time to time), each Grantor hereby represents and warrants, on the Closing
Date and on each Credit Date, that:

 

(i)                                     Schedule 4.7 (as such schedule may be
amended or supplemented from time to time) sets forth a true and complete list
of (i) all United States, state and foreign registrations of and applications
for Patents, Trademarks, and Copyrights owned by each Grantor and (ii) all
Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses in each case material to the business of such Grantor;

 

(ii)                                  it is the sole and exclusive owner of the
entire right, title, and interest in and to all Intellectual Property listed on
Schedule 4.7 (as such schedule may be amended or supplemented from time to
time), and owns or has the valid right to use all

 

23

--------------------------------------------------------------------------------


 

other Intellectual Property used in or necessary to conduct its business, free
and clear of all Liens, claims, encumbrances and licenses, except for Permitted
Liens and the licenses set forth on Schedule 4.7(B), (D), (F) and (G) (as each
may be amended or supplemented from time to time);

 

(iii)                               all Intellectual Property material to the
business of any Grantor is subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, and each Grantor has performed all acts and
has paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks material to the business of any Grantor in full force and effect;

 

(iv)                              all Intellectual Property material to the
business of any Grantor is valid and enforceable; no holding, decision, or
judgment has been rendered in any action or proceeding before any court or
administrative authority challenging the validity of, such Grantor’s right to
register, or such Grantor’s rights to own or use, any Intellectual Property
material to the business of any Grantor and no such action or proceeding is
pending or, to the best of such Grantor’s knowledge, threatened;

 

(v)                                 all registrations and applications for
Copyrights, Patents and Trademarks are standing in the name of each Grantor, and
none of the Trademarks, Patents, Copyrights or Trade Secrets has been licensed
by any Grantor to any Affiliate or third party, except as disclosed in Schedule
4.7(B), (D), (F), or (G) (as each may be amended or supplemented from time to
time);

 

(vi)                              [reserved];

 

(vii)                           [reserved];

 

(viii)                        except in each case as would not reasonably be
anticipated to result in a Material Adverse Effect, the conduct of such
Grantor’s business does not infringe upon or otherwise violate any trademark,
patent, copyright, trade secret or other intellectual property right owned or
controlled by a third party; no claim has been made that the use of any
Intellectual Property owned or used by Grantor (or any of its respective
licensees) violates the asserted rights of any third party;

 

(ix)                              to the best of each Grantor’s knowledge, no
third party is infringing upon or otherwise violating any rights in any
Intellectual Property owned or used by such Grantor, or any of its respective
licensees, that is material to the business of any Grantor;

 

(x)                                 [reserved];

 

(xi)                              [reserved]; and

 

(xii)                           [reserved].

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees as follows:

 

24

--------------------------------------------------------------------------------


 

(i)                                     it shall not do any act or omit to do
any act whereby any of the Intellectual Property which is material to the
business of Grantor may lapse, or become abandoned, dedicated to the public, or
unenforceable, or which would adversely affect the validity, grant, or
enforceability of the security interest granted therein;

 

(ii)                                  it shall not, with respect to any
Trademarks which are material to the business of any Grantor, cease the use of
any of such Trademarks or fail to maintain the level of the quality of products
sold and services rendered under any of such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and each Grantor shall take all steps necessary to insure that
licensees of such Trademarks use such consistent standards of quality;

 

(iii)                               it shall promptly notify the Collateral
Agent if it knows or has reason to know that any item of the Intellectual
Property that is material to the business of any Grantor may become
(a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court;

 

(iv)                              it shall take all reasonable steps in the
United States Patent and Trademark Office, the United States Copyright Office,
any state registry or any foreign counterpart of the foregoing, to pursue any
application and maintain any registration of each Trademark, Patent, and
Copyright owned by any Grantor and material to its business which is now or
shall become included in the Intellectual Property including, but not limited
to, those items on Schedule 4.7(A), (C) and (E) (as each may be amended or
supplemented from time to time);

 

(v)                                 in the event that any Intellectual Property
owned by or exclusively licensed to any Grantor that is material to the business
of any Grantor is infringed, misappropriated, or diluted by a third party, such
Grantor shall promptly take all reasonable actions to stop such infringement,
misappropriation,  or dilution and protect its rights in such Intellectual
Property material to the business of any Grantor including, but not limited to,
the initiation of a suit for injunctive relief and to recover damages;

 

(vi)                              it shall promptly (but in no event more than
forty-five (45) days after any Grantor obtains knowledge thereof) report to the
Collateral Agent (i) the filing of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
(whether such application is filed by such Grantor or through any agent,
employee, licensee, or designee thereof) and (ii) the registration of any
Intellectual Property by any such office, in each case by executing and
delivering to the Collateral Agent a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto within 10 days after the occurrence of any such filing or
registration;

 

25

--------------------------------------------------------------------------------


 

(vii)                           it shall, promptly upon the reasonable request
of the Collateral Agent, execute and deliver to the Collateral Agent any
document required to acknowledge, confirm, register, record, or perfect the
Collateral Agent’s interest in any part of the Intellectual Property, whether
now owned or hereafter acquired;

 

(viii)                        [reserved];

 

(ix)                              [reserved];

 

(x)                                 [reserved];

 

(xi)                              it shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in the conduct of such Grantor’s
business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain; and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions;

 

(xii)                           [reserved];

 

(xiii)                        [reserved];

 

(xiv)                       it shall use proper statutory notice in connection
with its use of any of the Intellectual Property that is material to the
business of any Grantor; and

 

(xv)                          [reserved].

 

4.8.                            Commercial Tort Claims

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants, on the Closing Date and on each Credit
Date, that Schedule 4.8 (as such schedule may be amended or supplemented from
time to time) sets forth all Commercial Tort Claims of each Grantor; and

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that with respect to any Commercial Tort Claim
hereafter arising it shall deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto, identifying such new Commercial Tort
Claims within 10 days after such Commercial Tort Claim arises.

 

26

--------------------------------------------------------------------------------


 

SECTION 5.         FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

5.1.                            [Reserved].

 

5.2.                            Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at the expense of such Grantor, that it shall promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Collateral Agent may reasonably request, in
order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted hereby or to enable the Collateral Agent
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

 

(i)                                     file such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as the
Collateral Agent may request as necessary or desirable in order to perfect and
preserve the security interests granted or purported to be granted hereby; and

 

(ii)                                  take all actions requested by the
Collateral Agent to ensure the recordation of appropriate evidence of the liens
and security interest granted hereunder in the Intellectual Property with any
intellectual property registry in which said Intellectual Property is registered
or in which an application for registration is pending including, without
limitation, the United States Patent and Trademark Office, the United States
Copyright Office, the various Secretaries of State, and the foreign counterparts
on any of the foregoing.

 

(b)                                 Each Grantor hereby authorizes the
Collateral Agent to file a Record or Records, including, without limitation,
financing or continuation statements, and amendments thereto, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted to the Collateral Agent herein.  Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets” or “all personal
property, whether now owned or hereafter acquired.”; provided, that such
description shall have a mutually agreed upon exclusion for Securitization
Assets.  Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

 

5.3.                            Additional Grantors.  From time to time
subsequent to the date hereof, additional Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”), by executing a Counterpart
Agreement.  Upon delivery of any such counterpart agreement to the

 

27

--------------------------------------------------------------------------------


 

Collateral Agent, notice of which is hereby waived by Grantors, each Additional
Grantor shall be a Grantor and shall be as fully a party hereto as if Additional
Grantor were an original signatory hereto.  Each Grantor expressly agrees that
its obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Collateral Agent not to cause any Subsidiary of the Company to become an
Additional Grantor hereunder.  This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.

 

SECTION 6.         COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1.                            Power of Attorney.  Each Grantor hereby
irrevocably appoints the Collateral Agent (such appointment being coupled with
an interest) as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor, the Collateral
Agent to take any action as follows:

 

(a)                                 upon the occurrence and during the
continuance of any Event of Default, to obtain and adjust insurance required to
be maintained by such Grantor or paid to the Collateral Agent pursuant to the
Financing Agreement;

 

(b)                                 upon the occurrence and during the
continuance of any Event of Default, to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

 

(c)                                  upon the occurrence and during the
continuance of any Event of Default, to receive, endorse and collect any drafts
or other instruments, documents and chattel paper in connection with clause
(b) above;

 

(d)                                 upon the occurrence and during the
continuance of any Event of Default, to file any claims or take any action or
institute any proceedings that the Collateral Agent may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral;

 

(e)                                  to prepare and file any UCC financing
statements against such Grantor as debtor;

 

(f)                                   to prepare, sign, and file for recordation
in any intellectual property registry, appropriate evidence of the lien and
security interest granted herein in the Intellectual Property in the name of
such Grantor as debtor;

 

(g)                                  to take or cause to be taken all actions
necessary to perform or comply or cause performance or compliance with the terms
of this Agreement, including, without limitation, access to pay or discharge
taxes or Liens (other than Permitted Liens) levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by the Collateral Agent in its
sole discretion, any such payments made by the Collateral Agent to become
obligations of such Grantor to the Collateral Agent, due and payable immediately
without demand; and

 

28

--------------------------------------------------------------------------------


 

(h)                                 upon the occurrence and during the
continuance of any Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and to do, at the Collateral Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and things that
the Collateral Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Collateral Agent’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

 

6.2.                            No Duty on the Part of Collateral Agent or
Secured Parties.  The powers conferred on the Collateral Agent hereunder are
solely to protect the interests of the Secured Parties in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Party to
exercise any such powers.  The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final, non-appealable
order.

 

SECTION 7.         REMEDIES.

 

7.1.                            Generally.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, the Collateral Agent may exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Secured Obligations
then owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)                                     require any Grantor to, and each Grantor
hereby agrees that it shall at its expense and promptly upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
to be designated by the Collateral Agent that is reasonably convenient to both
parties;

 

(ii)                                  enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

 

(iii)                               prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Collateral Agent
deems appropriate; and

 

(iv)                              without notice except as specified below or
under the UCC, sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such

 

29

--------------------------------------------------------------------------------


 

time or times and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable.

 

(b)                                 The Collateral Agent or any Secured Party
may be the purchaser of any or all of the Collateral at any public or private
(to the extent to the portion of the Collateral being privately sold is of a
kind that is customarily sold on a recognized market or the subject of widely
distributed standard price quotations) sale in accordance with the UCC and the
Collateral Agent, as agent for and representative of the Secured Parties, shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.  Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.  The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities.  Nothing in this Section shall in any way alter the rights of the
Collateral Agent hereunder.

 

(c)                                  The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral.  The Collateral
Agent may specifically disclaim or modify any warranties of title or the like. 
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

30

--------------------------------------------------------------------------------


 

(d)                                 The Collateral Agent shall have no
obligation to marshal any of the Collateral.

 

7.2.                            Application of Proceeds.  Except as expressly
provided elsewhere in this Agreement, all proceeds received by the Collateral
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral shall be applied in full or in part by the
Collateral Agent against the Secured Obligations as set forth in
Section 2.15(h) of the Financing Agreement.

 

7.3.                            Sales on Credit.  If Collateral Agent sells any
of the Collateral upon credit, Grantor will be credited only with payments
actually made by purchaser and received by Collateral Agent and applied to
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Collateral Agent may resell the Collateral and Grantor shall be
credited with proceeds of the sale.

 

7.4.                            Deposit Accounts

 

If any Event of Default shall have occurred and be continuing, the Collateral
Agent may apply the balance from any Deposit Account or instruct the bank at
which any Deposit Account is maintained to pay the balance of any Deposit
Account to or for the benefit of the Collateral Agent in accordance with the
Financing Agreement.

 

7.5.                            Investment Related Property.

 

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.  If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

31

--------------------------------------------------------------------------------


 

7.6.                            Intellectual Property.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, upon the occurrence and during the continuation of an Event of
Default:

 

(i)                                     the Collateral Agent shall have the
right (but not the obligation) to bring suit or otherwise commence any action or
proceeding in the name of any Grantor, the Collateral Agent or otherwise, in the
Collateral Agent’s sole discretion, to enforce any Intellectual Property, in
which event such Grantor shall, at the request of the Collateral Agent, do any
and all lawful acts and execute any and all documents required by the Collateral
Agent in aid of such enforcement and such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent as provided in Section 10 hereof in
connection with the exercise of its rights under this Section, and, to the
extent that the Collateral Agent shall elect not to bring suit to enforce any
Intellectual Property as provided in this Section, each Grantor agrees to use
all reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing as
shall be necessary to prevent such infringement or violation;

 

(ii)                                  upon written demand from the Collateral
Agent, each Grantor shall grant, assign, convey or otherwise transfer to the
Collateral Agent or the Collateral Agent’s designee all of such Grantor’s right,
title and interest in and to the Intellectual Property and shall execute and
deliver to the Collateral Agent such documents as are necessary or appropriate
to carry out the intent and purposes of this Agreement;

 

(iii)                               each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that the Collateral Agent (or any Secured Party) receives
cash proceeds in respect of the sale of, or other realization upon, the
Intellectual Property;

 

(iv)                              within five (5) Business Days after written
notice from the Collateral Agent, each Grantor shall make available to the
Collateral Agent, to the extent within such Grantor’s power and authority, such
personnel in such Grantor’s employ on the date of such Event of Default as the
Collateral Agent may reasonably designate, by name, title or job responsibility,
to permit such Grantor to continue, directly or indirectly, to produce,
advertise and sell the products and services sold or delivered by such Grantor
under or in connection with the Trademarks, Trademark Licenses, such persons to
be available to perform their prior functions on the Collateral Agent’s behalf
and to be compensated by the Collateral Agent at such Grantor’s expense on a per
diem, pro rata basis consistent with the salary and benefit structure applicable
to each as of the date of such Event of Default; and

 

(v)                                 the Collateral Agent shall have the right to
notify, or require each Grantor to notify, any obligors with respect to amounts
due or to become due to such Grantor in respect of the Intellectual Property, of
the existence of the security interest created herein, to direct such obligors
to make payment of all such amounts directly to

 

32

--------------------------------------------------------------------------------


 

the Collateral Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;

 

(1)                                 all amounts and proceeds (including checks
and other instruments) received by Grantor in respect of amounts due to such
Grantor in respect of the Collateral or any portion thereof shall be received in
trust for the benefit of the Collateral Agent hereunder, shall be segregated
from other funds of such Grantor and shall be forthwith paid over or delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by
Section 7.7 hereof; and

 

(2)                                 Grantor shall not adjust, settle or
compromise the amount or payment of any such amount or release wholly or partly
any obligor with respect thereto or allow any credit or discount thereon.

 

(b)                                 If (i) an Event of Default shall have
occurred and no longer be continuing, (ii) an assignment or other transfer to
the Collateral Agent of any rights, title and interests in and to the
Intellectual Property shall have been previously made and shall have become
absolute and effective, and (iii) the Secured Obligations shall not have become
immediately due and payable, upon the written request of any Grantor, the
Collateral Agent shall promptly execute and deliver to such Grantor, at such
Grantor’s sole cost and expense, such assignments or other transfer as may be
necessary to reassign to such Grantor any such rights, title and interests as
may have been assigned to the Collateral Agent as aforesaid, subject to any
disposition thereof that may have been made by the Collateral Agent; provided,
after giving effect to such reassignment, the Collateral Agent’s security
interest granted pursuant hereto, as well as all other rights and remedies of
the Collateral Agent granted hereunder, shall continue to be in full force and
effect; and provided further, the rights, title and interests so reassigned
shall be free and clear of any other Liens granted by or on behalf of the
Collateral Agent and the Secured Parties.

 

(c)                                  Solely for the purpose of enabling the
Collateral Agent to exercise rights and remedies under this Section 7 and at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent, to the
extent it has the right to do so, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Trademarks, to use, operate under, license, or sublicense any Intellectual
Property  now owned or hereafter acquired by such Grantor, and wherever the same
may be located.

 

7.7.                            Cash Proceeds.  In addition to the rights of the
Collateral Agent specified in Section 4.3 with respect to payments of
Receivables, after an Event of Default has occurred and is continuing, all
proceeds of any Collateral received by any Grantor consisting of cash, checks
and other non-cash items (collectively, “Cash Proceeds”) shall be held by such
Grantor in trust for the Collateral Agent, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, unless otherwise
provided pursuant to Section 4.4(a)(ii), be turned over

 

33

--------------------------------------------------------------------------------


 

to the Collateral Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required) and held by the
Collateral Agent in the Collateral Account.  Any Cash Proceeds received by the
Collateral Agent (whether from a Grantor or otherwise) as set forth above after
the occurrence and during the continuance of an Event of Default may, in the
sole discretion of the Collateral Agent, (A) be held by the Collateral Agent for
the ratable benefit of the Secured Parties, as collateral security for the
Secured Obligations (whether matured or unmatured) and/or (B) then or at any
time thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing.

 

SECTION 8.         COLLATERAL AGENT.

 

Section 9.7(a) of the Financing Agreement is hereby incorporated by reference.

 

SECTION 9.         CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Final Satisfaction Date, and be
binding upon each Grantor, its successors and assigns, and inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns.  Without limiting
the generality of the foregoing, but subject to the terms of the Financing
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise.  Upon
the occurrence of the Final Satisfaction Date, the security interest granted
hereby shall automatically terminate hereunder and of record and all rights to
the Collateral shall revert to Grantors.  Upon such termination the Collateral
Agent shall, at Grantors’ expense, execute and deliver to Grantors or otherwise
authorize the filing of such documents as Grantors shall reasonably request,
including termination statements to evidence such termination.  Upon any
disposition of property permitted by the Financing Agreement, the Liens granted
herein on such property shall be deemed to be automatically released and such
property shall automatically revert to the applicable Grantor with no further
action on the part of any Person.  The Collateral Agent shall, at Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
as Grantors shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including statement amendments and
termination statements to evidence such release.

 

SECTION 10.       STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own
property.  Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part

 

34

--------------------------------------------------------------------------------


 

of the Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Collateral upon the request of any Grantor
or otherwise.  If any Grantor fails to perform any agreement contained herein,
the Collateral Agent may itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by each Grantor under Section 10.2 of the Financing
Agreement.

 

SECTION 11.       MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Financing Agreement.  No failure or delay
on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document or Bank Product Agreement
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege.  All rights and remedies existing under
this Agreement, the other Loan Documents and the Bank Product Agreements are
cumulative to, and not exclusive of, any rights or remedies otherwise
available.  In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.  This Agreement shall be binding upon and inure to the
benefit of the Collateral Agent and Grantors and their respective successors and
assigns.  No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Financing Agreement, assign any right, duty
or obligation hereunder except to the extent expressly permitted under the
Financing Agreement without the requirement to obtain the consent of the
Collateral Agent or the Required Lenders.  This Agreement and the other Loan
Documents embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof.  Accordingly,
the Loan Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE
STATE OF NEW YORK.

 

35

--------------------------------------------------------------------------------


 

[signature pages follow]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

GRANTORS:

 

 

COMPANY:

 

 

 

FERRELLGAS, L.P.

 

 

 

By:

Ferrellgas, Inc., as its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

FERRELLGAS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GUARANTOR SUBSIDIARIES:

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

37

--------------------------------------------------------------------------------


 

 

BRIDGER LOGISTICS, LLC

 

 

 

By: Ferrellgas, L.P., its sole member

 

By: Ferrellgas, Inc., its general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BRIDGER LAKE, LLC

 

BRIDGER MARINE, LLC

 

BRIDGER ADMINISTRATIVE SERVICES II, LLC

 

BRIDGER REAL PROPERTY, LLC

 

BRIDGER TRANSPORTATION, LLC

 

BRIDGER LEASING, LLC

 

BRIDGER STORAGE, LLC

 

BRIDGER RAIL SHIPPING, LLC

 

 

 

By: Bridger Logistics, LLC, its sole member

 

By: Ferrellgas, L.P., its sole member

 

By: Ferrellgas, Inc., its general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

J.J. ADDISON PARTNERS, LLC

 

J.J. KARNACK PARTNERS, LLC

 

J.J. LIBERTY, LLC

 

 

 

By: Bridger Real Property, LLC, its sole member

 

By: Bridger Logistics, LLC, its sole member

 

By: Ferrellgas, L.P., its sole member

 

By: Ferrellgas, Inc., its general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

38

--------------------------------------------------------------------------------


 

 

BRIDGER ENVIRONMENTAL, LLC

 

BRIDGER TERMINALS, LLC

 

BRIDGER SWAN RANCH, LLC

 

SOUTH C&C TRUCKING, LLC

 

 

 

By: Bridger Logistics, LLC, its sole manager

 

By: Ferrellgas, L.P., its sole member

 

By: Ferrellgas, Inc., its general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

39

--------------------------------------------------------------------------------


 

 

 

TPG SPECIALTY LENDING, INC.,

 

As Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT

 

GENERAL INFORMATION

 

(A)                                Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or
Residence if Grantor is a Natural Person) and Organizational Identification
Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place
of Business (or
Residence if
Grantor is a
Natural Person)

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                                Other Names (including any Trade-Name or
Fictitious Business Name) under which each Grantor has conducted business for
the past five (5) years:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

(C)                                Changes in Name, Jurisdiction of
Organization, Chief Executive Office or Sole Place of Business (or Principal
Residence if Grantor is a Natural Person) and Corporate Structure within past
five (5) years:

 

Name of Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                                Agreements pursuant to which any Grantor is
found as debtor within past five (5) years:

 

Name of Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

(E)                                 Financing Statements:

 

Name of Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT

 

Name of Grantor

 

Location of Equipment and Inventory

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.2-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT

 

INVESTMENT RELATED PROPERTY

 

(A)                               Pledged Stock:

 

Grantor

 

Stock
Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

Par
Value

 

No. of
Pledged
Stock

 

% of
Outstanding
Stock of the
Stock
Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Limited
Liability
Company

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

No. of
Pledged
Units

 

% of
Outstanding
LLC Interests
of the
Limited
Liability
Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of
Partnership
Interests
(e.g., general
or limited)

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

% of
Outstanding
Partnership
Interests of
the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of
Trust
Interests

 

Certificated
(Y/N)

 

Certificate
No. (if any)

 

% of
Outstanding
Trust
Interests of
the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.4-1

--------------------------------------------------------------------------------


 

Pledged Debt:

 

Grantor

 

Issuer

 

Original
Principal
Amount

 

Outstanding
Principal
Balance

 

Issue Date

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities Account:

 

Grantor

 

Share of Securities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodities Accounts:

 

Grantor

 

Name of
Commodities
Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposit Accounts:

 

Grantor

 

Name of Depositary
Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

 

Name of Grantor

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)

 

Name of Grantor

 

Name of Issuer of Pledged LLC
Interest/Pledged Partnership Interest

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.4-2

--------------------------------------------------------------------------------


 

SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT

 

[Reserved]

 

SCHEDULE 4.5-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT

 

Name of Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.6-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY

 

(A)                               Copyrights

 

(B)                               Copyright Licenses

 

(C)                               Patents

 

(D)                               Patent Licenses

 

(E)                                Trademarks

 

(F)                                 Trademark Licenses

 

(G)                               Trade Secret Licenses

 

(H)                              Intellectual Property Exceptions

 

SCHEDULE 4.7-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT

 

Name of Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4.8-1

--------------------------------------------------------------------------------


 

EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of May 4, 2018 (as it may be from time
to time amended, restated, modified or supplemented, the “Security Agreement”),
among the Grantors named therein, and TPG SPECIALTY LENDING, INC., as Collateral
Agent.  Capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed thereto in the Security Agreement.

 

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

(A)                                Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or
Residence if Grantor is a Natural Person) and Organizational Identification
Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place
of Business (or
Residence if
Grantor is a
Natural Person)

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                                Other Names (including any Trade-Name or
Fictitious Business Name) under which each Grantor has conducted business for
the past five (5) years:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

(C)                                Changes in Name, Jurisdiction of
Organization, Chief Executive Office or Sole Place of Business (or Principal
Residence if Grantor is a Natural Person) and Corporate Structure within past
five (5) years:

 

Name of Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                                Agreements pursuant to which any Grantor is
found as debtor within past five (5) years:

 

Name of Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

(E)                                 Financing Statements:

 

Name of Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

Location of Equipment and Inventory

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

(A)

 

Pledged Stock:

 

Pledged Partnership Interests:

 

Pledged LLC Interests:

 

Pledged Trust Interests:

 

Pledged Debt:

 

Securities Account:

 

Commodities Accounts:

 

Deposit Accounts:

 

(B)

 

Name of Grantor

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)

 

Name of Grantor

 

Name of Issuer of Pledged LLC
Interest/Pledged Partnership Interest

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

Name of Grantor

 

Description of Material Contract

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-5

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

Name of Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-6

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

(A)                               Copyrights

 

(B)                               Copyright Licenses

 

(C)                               Patents

 

(D)                               Patent Licenses

 

(E)                                Trademarks

 

(F)                                 Trademark Licenses

 

(G)                               Trade Secret Licenses

 

(H)                              Intellectual Property Exceptions

 

EXHIBIT A-7

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

Name of Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-8

--------------------------------------------------------------------------------


 

EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT

 

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This Uncertificated Securities Control Agreement dated as of          , 20  
among                  (the “Pledgor”), TPG SPECIALTY LENDING, INC., as
Collateral Agent for the Secured Parties, (the “Collateral Agent”) and
            , a          [corporation/limited liability company] (the
“Issuer”).  Capitalized terms used but not defined herein shall have the meaning
assigned in the Pledge and Security Agreement dated May 4, 2018, among the
Pledgor, the other Grantors party thereto and the Collateral Agent (the
“Security Agreement”).  All references herein to the “UCC” shall mean the
Uniform Commercial Code as in effect in the State of New York.

 

Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
           shares of the Issuer’s [common stock/units] (the “Pledged Shares”)
and the Issuer shall not change the registered owner of the Pledged Shares
without the prior written consent of the Collateral Agent.

 

Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person; provided that the Collateral Agent hereby agrees not to issue
any such instructions unless an Event of Default has occurred and is continuing.

 

Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to the Collateral Agent:

 

(a)  It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and

 

(b)  It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

 

(c)  Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares.  If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.

 

(d)  This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.

 

Section 4.  Choice of Law.  This Agreement shall be governed by the laws of the
State of New York.

 

EXHIBIT B-1

--------------------------------------------------------------------------------


 

Section 5.  Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall prevail. 
No amendment or modification of this Agreement or waiver of any right hereunder
shall be binding on any party hereto unless it is in writing and is signed by
all of the parties hereto.

 

Section 6.  Voting Rights.  Until an Event of Default has occurred and is
continuing and the Collateral Agent shall otherwise instruct the Issuer in
writing, the Pledgor shall have the right to vote the Pledged Shares.

 

Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  The Collateral Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.

 

Section 8.  Indemnification of Issuer.  The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s negligence, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.

 

Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Pledgor:

 

[INSERT ADDRESS]

 

 

Attention:

 

 

Telecopier:

 

 

 

Collateral Agent:

 

TPG SPECIALTY LENDING, INC.

 

 

301 Commerce Street, Suite 3300

 

 

Fort Worth, Texas 76102

 

 

Attention Legal and Compliance Department

 

 

Telecopier: 415-486-5954

 

 

 

Issuer:

 

[INSERT ADDRESS]

 

 

Attention:

 

 

Telecopier:

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

Any party may change its address for notices in the manner set forth above.

 

Section 10.  Termination.  The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Collateral Agent has
notified the Issuer of such termination in writing.  The Collateral Agent agrees
to provide Notice of Termination in substantially the form of Exhibit A hereto
to the Issuer upon the request of the Pledgor on or after the termination of the
Collateral Agent’s security interest in the Pledged Shares pursuant to the terms
of the Security Agreement.  The termination of this Control Agreement shall not
terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

 

[NAME OF PLEDGOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TPG SPECIALTY LENDING, INC.,

 

as Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ISSUER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT B-3

--------------------------------------------------------------------------------


 

Exhibit A

 

[Letterhead of Collateral Agent]

 

[Date]

 

[Name and Address of Issuer]

 

 

 

 

Attention:

 

 

 

 

 

Re:  Termination of Control Agreement

 

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [the Pledgor] and the undersigned (a copy of which is attached) is
terminated and you have no further obligations to the undersigned pursuant to
such Agreement.  Notwithstanding any previous instructions to you, you are
hereby instructed to accept all future directions with respect to Pledged Shares
(as defined in the Uncertificated Control Agreement) from [the Pledgor].  This
notice terminates any obligations you may have to the undersigned with respect
to the Pledged Shares, however nothing contained in this notice shall alter any
obligations which you may otherwise owe to [the Pledgor] pursuant to any other
agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
[insert name of Pledgor].

 

 

Very truly yours,

 

 

 

TPG SPECIALTY LENDING, INC.,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-A-1

--------------------------------------------------------------------------------


 

EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT

 

[RESERVED]

 

Exhibit C-B-1

--------------------------------------------------------------------------------


 

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF GRANT OF A SECURITY INTEREST — TRADEMARKS

 

WHEREAS, Ferrellgas, L.P. and certain of its Subsidiaries (each individually a
“Grantor” and collectively the “Grantors”) has adopted, used and is using, and
holds all right, title and interest in and to, the trademarks and service marks
listed on the attached Schedule A, which trademarks and service marks are
registered or applied for in the United States Patent and Trademark Office (the
“Trademarks”);

 

WHEREAS, the Grantors have entered into a Pledge and Security Agreement, dated
May 4, 2018 (as amended, restated, supplemented, modified or otherwise changed
from time to time, the “Security Agreement”), in favor of TPG Specialty
Lending, Inc., as the Collateral Agent for itself and certain lenders (in such
capacity, together with its successors and assigns, if any, the “Grantee”); and

 

WHEREAS, pursuant to the Security Agreement, the Grantors have granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Financing Agreement referenced in the Security
Agreement), a continuing security interest in all right, title and interest of
the Grantors in, to and under the Trademarks, together with, among other things,
the goodwill of the business symbolized by the Trademarks and the applications
and registrations thereof, and all proceeds thereof, including, without
limitation, any and all causes of action which may exist by reason of
infringement thereof and any and all damages arising from past, present and
future violations thereof (the “Collateral”), to secure the payment, performance
and observance of the Secured Obligations (as defined in the Security
Agreement).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors do hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.

 

The Grantors do hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

[Remainder of page intentionally left blank]

 

EXHIBIT D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors have caused this Assignment to be duly executed
by its officer thereunto duly authorized as of            20      .

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FERRELLGAS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT D-2

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

TPG SPECIALTY LENDING, INC.,

as Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

SCHEDULE A TO GRANT OF A SECURITY INTEREST

 

[Trademark Registrations and Applications]

 

Exhibit D-A-1

--------------------------------------------------------------------------------


 

EXHIBIT E

TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF GRANT OF A SECURITY INTEREST — COPYRIGHTS

 

WHEREAS, Ferrellgas, L.P. and certain of its Subsidiaries (each individually a
“Grantor” and collectively the “Grantors”) holds all right, title and interest
in the copyrights listed on the attached Schedule A, which copyrights are
registered in the United States Copyright Office (the “Copyrights”);

 

WHEREAS, the Grantors have entered into a Pledge and Security Agreement, dated
May 4, 2018 (as amended, restated, supplemented, modified or otherwise changed
from time to time, the “Security Agreement”), in favor of TPG Specialty
Lending, Inc., as the Collateral Agent for itself and certain lenders (in such
capacity, together with its successors and assigns, if any, the “Grantee”); and

 

WHEREAS, pursuant to the Security Agreement, the Grantors have granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Financing Agreement referenced in the Security
Agreement), a continuing security interest in all right, title and interest of
the Grantors in, to and under the Copyrights and the applications and
registrations thereof, and all proceeds thereof, including, without limitation,
any and all causes of action which may exist by reason of infringement thereof
and any and all damages arising from past, present and future violations thereof
(the “Collateral”), to secure the payment, performance and observance of the
Secured Obligations (as defined in the Security Agreement).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors do hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.

 

The Grantors do hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

[Remainder of page intentionally left blank]

 

EXHIBIT E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors have caused this Assignment to be duly executed
by its officer thereunto duly authorized as of              ,     .

 

 

FERRELLGAS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

TPG SPECIALTY LENDING, INC.,

as Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT E-3

--------------------------------------------------------------------------------


 

SCHEDULE A TO GRANT OF A SECURITY INTEREST

 

[Copyright Registrations and Applications]

 

Exhibit E-A-1

--------------------------------------------------------------------------------


 

EXHIBIT F

TO PLEDGE AND SECURITY AGREEMENT

 

FORM OF GRANT OF A SECURITY INTEREST — PATENTS

 

WHEREAS, Ferrellgas, L.P. and certain of its Subsidiaries (each individually a
“Grantor” and collectively the “Grantors”) holds all right, title and interest
in the letter patents, design patents and utility patents listed on the attached
Schedule A, which patents are issued or applied for in the United States Patent
and Trademark Office (the “Patents”);

 

WHEREAS, the Grantors have entered into a Pledge and Security Agreement, dated
May 4, 2018 (as amended, restated, supplemented, modified or otherwise changed
from time to time, the “Security Agreement”), in favor of TPG Specialty
Lending, Inc., as the Collateral Agent for itself and certain lenders (in such
capacity, together with its successors and assigns, if any, the “Grantee”); and

 

WHEREAS, pursuant to the Security Agreement, the Grantors have granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Financing Agreement referenced in the Security
Agreement), a continuing security interest in all right, title and interest of
the Grantors in, to and under the Patents and the applications and registrations
thereof, and all proceeds thereof, including, without limitation, any and all
causes of action which may exist by reason of infringement thereof and any and
all damages arising from past, present and future violations thereof (the
“Collateral”), to secure the payment, performance and observance of the Secured
Obligations (as defined in the Security Agreement).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors do hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.

 

The Grantors do hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

[Remainder of page intentionally left blank]

 

EXHIBIT F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantors have caused this Assignment to be duly executed
by its officer thereunto duly authorized as of               ,      .

 

 

BLUE RHINO GLOBAL SOURCING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FERRELLGAS, L.P.

 

 

 

By: Ferrellgas, Inc., as its general partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT F-2

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

TPG SPECIALTY LENDING, INC.,

as Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT F-3

--------------------------------------------------------------------------------


 

SCHEDULE A TO GRANT OF A SECURITY INTEREST

 

[Patents and Patent Applications]

 

Exhibit F-A-1

--------------------------------------------------------------------------------